Case 2:15-cv-00201-SMJ   ECF No. 422-26   filed 01/28/20     PageID.23363 Page 1 of 257




                                                       Ecological Health of the
                                                       Spokane River

                                                       Expert Report of
                                                       Paul D. Boehm, Ph.D.

                                                       In the matter of:

                                                       City of Spokane v. Monsanto
                                                       Company, Solutia Inc., and
                                                       Pharmacia Corporation



                                                           Paul D. Boehm, Ph.D




                                                   Dec GMV Re: Opposition to Pl MILs 000877
Case 2:15-cv-00201-SMJ       ECF No. 422-26      filed 01/28/20   PageID.23364 Page 2 of 257




     Ecological Health of the Spokane
     River


     Expert Report of
     Paul D. Boehm, Ph.D.

     In the matter of:

     City of Spokane v. Monsanto
     Company, Solutia Inc., and
     Pharmacia Corporation


     Prepared on behalf of Defendants in this matter

     Prepared by

     Paul D. Boehm, Ph.D.
     Exponent
     1 Mill and Main Place
     Suite 150
     Maynard, MA 01754



     November 15, 2019


          Exponent, Inc.

     1700189.000 - 7981

                                                          Dec GMV Re: Opposition to Pl MILs 000878
Case 2:15-cv-00201-SMJ        ECF No. 422-26       filed 01/28/20    PageID.23365 Page 3 of 257




     Contents

                                                                                                   Page

     List of Figures                                                                                    vii

     List of Tables                                                                                     viii

     Acronyms and Abbreviations                                                                          ix

     Limitations                                                                                         xi

     1        Executive Summary                                                                           1

     2        Assignment and Retention                                                                    5

     3        Qualifications and Compensation                                                             6

     4        Reliance Materials                                                                          8

     5        Overview                                                                                    9

     6        Affirmative Expert Opinions                                                                11
         6.1 Opinion 1: The City’s historical actions taken to enhance economic opportunities
             changed habitats in ways that continue to influence and limit natural resources in
             the Spokane River and cause adverse effects to ecological receptors.                        11
         6.2 Opinion 2: The City of Spokane’s past practices for sewage disposal and continued
             failures to meet regulatory requirements related to decreases in phosphorous and
             other sewage-related, non-PCB constituents have caused adverse effects to
             ecological resources.                                                                       11
         6.3 Opinion 3: PCBs in the Spokane River are not of any ecological concern. PCBs are
             not present at levels that would indicate theoretical ecological risk and certainly not
             at levels that would cause adverse effects in the ecological resources of the
             Spokane River.                                                                              12
         6.4 Opinion 4: Allegations by the City that PCBs cause adverse effects to fish and
             wildlife are unsupported by the scientific evidence in the Spokane River. Reported
             adverse effects to ecological receptors in the river were not caused by PCBs.               13
         6.5 Opinion 5: The Spokane River supports populations of fish and wildlife expected
             in an impounded river impacted by chronic sewage releases and mining wastes.                13
         6.6 Opinion 6: Claims by the City of costs it has incurred related to stormwater,
             wastewater, and BUIs under the Clean Water Act (CWA) are not based on
             ecological risks or ecological degradation of the river attributable to PCBs. The


     1700189.000 - 7981
                                                      ii     Dec GMV Re: Opposition to Pl MILs 000879
Case 2:15-cv-00201-SMJ           ECF No. 422-26     filed 01/28/20     PageID.23366 Page 4 of 257




                  City’s actions to meet CWA requirements are based on regulatory actions for
                  constituents other than PCBs and would be necessary in the absence of PCBs.              14
         6.7 Opinion 7: Sufficient knowledge and analytical processes to evaluate theoretical
             ecological risks from PCBs and support decision-making and regulation were not
             in place until the 1980s. Before that time, the basic scientific knowledge upon
             which future formal regulations to protect ecological resources would later be
             based was not known or foreseeable. The first, preliminary scientific compilation
             was only prepared in 1972.                                                                    15

     7        Context and Approach to Forming Opinions                                                     17
         7.1       Ecological Context                                                                      17
         7.2       Analysis Framework                                                                      20
                        Causal Analysis of Alleged Effects                                                 23
                        Ecological Risk Assessment                                                         24
                        Regulatory Drivers of Action by the City of Spokane                                24
                        Historical Knowledge of Ecological Exposure and Toxicity to PCBs                   25

     8        Historical physical modifications as part of industrialization and urbanization of
              the Spokane area have often adversely affected the natural habitat and the
              ecological resources therein.                                                                27
         8.1 Ecological Habitat Reductions and Alterations and Degradation Due to
             Industrialization and Urbanization of the Spokane River                                       27
         8.2       Ecological Resilience and Adaptation                                                    31

     9         Ecological resource groups in the Spokane River show evidence of historical
               adverse effects and subsequent adaptation.                                                  36
         9.1 Fish populations have changed from the native cold-water fish community that
             would be expected to inhabit the Spokane River.                                               36
                   Reach 1: Upstream of Upriver Dam                                                        36
                   Reach 2: Upriver Dam to Monroe Street Dam                                               37
                   Reach 3: Monroe Street Dam to Nine Mile Dam                                             38
                   Reach 4: Nine Mile Dam to Long Lake Dam                                                 38
                   Reach 5: Long Lake Dam to Little Falls Dam                                              39
                   Reach 6: Little Falls Dam to Lake Roosevelt Confluence                                  39
                   Evidence from the Popular Media and Anecdotal Reports                                   40
                   Summary of Evidence from Fish Populations                                               41
         9.2 Site-specific data on bald eagles and ospreys indicate large populations in the
             Spokane River Basin.                                                                          41
                    Evidence from the Popular Media and Anecdotal Reports                                  42



     1700189.000 - 7981
                                                          iii   Dec GMV Re: Opposition to Pl MILs 000880
Case 2:15-cv-00201-SMJ               ECF No. 422-26       filed 01/28/20    PageID.23367 Page 5 of 257




          9.3 Scientific or anecdotal evidence do not indicate that semi-aquatic mammal
              populations reside in the Spokane River.                                                         43
          9.4      Conclusions                                                                                 44

     10       Theoretical risk to fish and wildlife in the Spokane River is from exposure to
              some toxic heavy metals, not PCBs.                                                               45
          10.1            The presence and concentrations of PCBs in the Spokane River pose essentially
                          no theoretical risk to fish and wildlife and have not been the cause of any
                          observed adverse changes to these ecological resources.                              47
                             Comparisons of TRVs to fish tissue body burdens of PCBs indicate
                             essentially no theoretical risk to fish in the Spokane River from PCBs.           47
                             Comparisons of TRVs for dietary exposure of wildlife to modeled dietary
                             exposures from PCBs measured in the Spokane River demonstrate
                             essentially no risk to wildlife in the Spokane River.                             49
                             Comparisons of surface water concentrations to State of Washington chronic
                             aquatic life criteria support findings of essentially no risk of PCBs to
                             ecological resources.                                                             52
          10.2              Metals in the Spokane River are more likely to pose risks and result in
                            adverse effects to resident fish                                                   53
                            Metals in surface waters have posed and continue to pose theoretical risk to
                            Spokane River fish communities.                                                    54
                            Comparisons of TRVs for dietary exposure of birds to metals in fish tissue
                            from the Spokane River indicate essentially no risk to birds that forage in the
                            Spokane River.                                                                     56
          10.3              Conclusions                                                                        57

     11         Several factors, including sewage discharges and wastewater releases alone or in
                combination with physical habitat changes are likely causes of reported adverse
                effects to ecological resources in the river.                                                  59
          11.1              Raw sewage and phosphorus discharges adversely affect water quality in the
                            river.                                                                             59
          11.2              Dams have altered water quantity and quality in segments of the Spokane
                            River, impacting the species that can live and reproduce in this system.           62
                            Multiple Spokane River impoundments have altered the physical habitat of
                            the river.                                                                         63
                            Multiple Spokane River impoundments decrease quality of fish habitats and
                            prevent within-river migration.                                                    63
          11.3              Conclusions                                                                        64

     12         Regulatory actions for PCBs in the Spokane River, and their associated costs,
                are not driven by ecological risks from PCBs.                                                  66


     1700189.000 - 7981
                                                             iv     Dec GMV Re: Opposition to Pl MILs 000881
Case 2:15-cv-00201-SMJ             ECF No. 422-26        filed 01/28/20     PageID.23368 Page 6 of 257




          12.1            Current NPDES permit requirements are not based on ecological risks
                          associated with PCBs.                                                                69
                          PCB-related requirements on the City of Spokane’s RPWRF and CSOs
                          NPDES permit are not based on ecological risk.                                       69
                          The City’s MS4 permit applies to “toxicants” but does not specifically
                          address PCBs and does not specify a requirement to control PCB discharges
                          for ecological health improvement.                                                   70
          12.2            Current sediment PCB concentrations in the river are below Washington
                          State sediment management standards for sediment cleanup.                            70
          12.3            The City admits that incidental reduction of PCBs in the Spokane River will
                          occur by regulatory actions associated with chemicals and concerns other
                          than PCBs.                                                                           73
          12.4            Conclusions                                                                          74

     13       A review of the historical knowledge of ecological exposure, toxicity, and risk
              from environmental PCBs demonstrates that sufficient toxicological knowledge
              and analytical processes to evaluate theoretical ecological risks were not in place
              until the 1980s.                                                                                 76
          13.1            Early screening of PCB toxicity to fishes in the 1950s showed no adverse
                          effects.                                                                             76
          13.2            The earliest report in the scientific literature of PCBs in the natural
                          environment came in 1966.                                                            77
          13.3            Environmental data, laboratory tests, and risk assessment frameworks for
                          using data were not connected until the 1980s.                                       80
                          Development of PCB Analytical Technology                                             80
                          Evolution of Ecological Risk Assessment as a Science-based, Regulatory
                          Process                                                                              81
                          Regulatory actions related to PCB exposure to ecological receptors in the
                          Spokane River were not foreseeable.                                                  83
          13.4            Conclusions                                                                          84

     14       Rebuttal Opinion: Dr. Schlenk’s use of flawed methodology, consideration of
              only a subset of the available data, reliance on outdated and invalid screening-
              level concentration benchmarks, and lack of understanding of Spokane River
              ecological receptors all render his assessment of the ecological risk of PCBs in
              the Spokane River unreliable and scientifically unsound.                                         85
          14.1            Dr. Schlenk’s overall method uses data selectively and inappropriately,
                          leading to large, unresolved uncertainties                                           85
                          Data Selection                                                                       86
                          Receptor Selection                                                                   86


     1700189.000 - 7981
                                                            v       Dec GMV Re: Opposition to Pl MILs 000882
Case 2:15-cv-00201-SMJ            ECF No. 422-26         filed 01/28/20   PageID.23369 Page 7 of 257




                          Lack of uncertainty analysis                                                        87
         14.2             Dr. Schlenk uses inappropriate and outdated screening benchmarks to infer
                          risk.                                                                               88
                          Assessment of sediment PCB thresholds for benthic invertebrate species
                          selected by Dr. Schlenk                                                             89
                          Assessment of selection and use of PCB toxicity thresholds for fish by Dr.
                          Schlenk                                                                             92
                          Assessment of selection and use of PCB toxicity thresholds for piscivorous
                          wildlife by Dr. Schlenk                                                             98
         14.3             Overall Summary                                                                    103

     Appendix A           Curriculum Vitae of Paul D. Boehm, Ph.D.
     Appendix B           Photographs of the historical urbanization and industrialization of the Spokane
                          River
     Appendix C           Spokane River Ecological Data Sources
     Appendix D           Summary of Studies Reviewed to Select PCB TRVs for Fish and Wildlife
     Appendix E           Database Relied Upon
     Appendix F           PCB History Literature Search
     Appendix G           Documents Cited and Considered




     1700189.000 - 7981
                                                           vi     Dec GMV Re: Opposition to Pl MILs 000883
Case 2:15-cv-00201-SMJ      ECF No. 422-26       filed 01/28/20    PageID.23370 Page 8 of 257




     List of Figures

                                                                                                 Page

     Figure 7-1. Map of Spokane River assessment areas. Reach 1 is bounded by the Post
                 Falls and Upriver Dams; Reach 2 stretches between Upriver Dam and
                 Monroe Street Dam; Reach 3 is bounded by Monroe Street Dam and Nine
                 Mile Dam; Reach 4 is Lake Spokane, which lies between Nine Mile Dam
                 and Long Lake Dam; Reach 5 is bounded by Long Lake Dam and Little
                 Falls Dam; and Reach 6 lies between Little Falls Dam and the confluence
                 with the Columbia River.                                                             19
     Figure 7-2. Spokane River boulder and bedrock substrate is easily visible during flow
                 reductions.                                                                          20
     Figure 8-1. Sewage and nutrient inputs to the Spokane River                                      32
     Figure 8-2. Industrialization of the Spokane River before environmental regulation               33
     Figure 8-3. Industrialization of the Spokane River after environmental regulation                34
     Figure 8-4. Physical and biological modifications to the Spokane River                           35
     Figure 12-1. Percent area of ecological BUI by driver in Spokane River according to
                  the most recent 303(d) assessment cycle (2012). PCB listings for the
                  Spokane River are not based on ecological BUIs.                                     67
     Figure 13-1. Cumulative number of PCB publications related to ecological exposure
                  and ecological effects (1929 to 1979) in scientific journals and books              79




     1700189.000 - 7981
                                                   vii     Dec GMV Re: Opposition to Pl MILs 000884
Case 2:15-cv-00201-SMJ      ECF No. 422-26       filed 01/28/20   PageID.23371 Page 9 of 257




     List of Tables

                                                                                                 Page

     Table 10-1. Selected TRVs for PCBs in fish tissues                                               48
     Table 10-2. PCB Risk estimates for fish-eating wildlife                                          51
     Table 10-3. Summary of Spokane River water samples analyzed for PCBs                             53
     Table 10-4. Summary of Spokane River water samples analyzed for metals                           56
     Table 10-5. Selected avian TRVs for metals in fish tissues                                       57
     Table 12-1. Ecological Beneficial Uses Designated for the Spokane River. No ecological
                 BUIs (indicated with “X”) are due to PCB 303(d) listing.a                            66
     Table 12-2. List of parameters triggering ecological BUIs for each water segment listed
                 under the 2014–2016 303(d) process                                                   68
     Table 12-3. Summary of Spokane River sediment samples analyzed for PCBs                          72




     1700189.000 - 7981
                                                   viii    Dec GMV Re: Opposition to Pl MILs 000885
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23372 Page 10 of
                                        257



    Acronyms and Abbreviations

    ADI                  acceptable daily intake
    AWQC                 ambient water quality criterion
    BMI                  benthic macroinvertebrates
    BOD                  biochemical oxygen demand
    BUI                  beneficial use impairment
    CADDIS               Causal Analysis/Diagnosis Decision Information System
    CBOD                 carbonaceous biochemical oxygen demand
    CERCLA               Comprehensive Environmental Response, Compensation, and Liability
                         Act of 1980
    cfs                  cubic feet per second
    CSL                  cleanup screening level
    CSO                  combined sewer overflow
    CWA                  Clean Water Act
    DDT                  dichlorodiphenyltrichloroethane
    DO                   dissolved oxygen
    Ecology              Washington State Department of Ecology
    EP                   equilibrium partitioning
    EPA                  U.S. Environmental Protection Agency
    ERA                  ecological risk assessment
    ERAGS                Ecological Risk Assessment Guidance for Superfund
    FERC                 Federal Energy Regulatory Commission
    FPM                  Floating Percentile Model
    GC/MS                gas chromatography/mass spectrometry
    HQ                   hazard quotient
    IP                   intraperitoneal
    LOAEL                lowest-observed-adverse-effect level
    LOEC                 lowest-observed-effect concentration
    MS4                  Municipal Separate Storm Sewer System
    MTCA                 Model Toxics Control Act
    NLT                  next level of treatment
    NOAEL                no-observed-adverse-effect level
    NOEC                 no-observed-effect concentration
    NPDES                National Pollutant Discharge Elimination System
    NRDA                 natural resource damage assessment
    NTR                  National Toxics Rule
    ORNL                 Oak Ridge National Laboratory
    PAH                  polycyclic aromatic hydrocarbon
    PCB                  polychlorinated biphenyl
    PBDE                 polybrominated diphenyl ethers
    PEC                  probably effect concentration
    ppb                  parts per billion
    ppm                  parts per million
    QA/QC                quality assurance and quality control


    1700189.000 - 7981
                                               ix     Dec GMV Re: Opposition to Pl MILs 000886
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23373 Page 11 of
                                        257



    RET                  residue effect threshold
    RM                   river mile
    RPA                  reasonable potential analysis
    RPWRF                Riverside Park Water Reclamation Facility
    SCO                  sediment cleanup objective
    SMS                  Sediment Management Standards
    SRRTTF               Spokane River Regional Toxics Task Force
    SQG                  sediment quality guideline
    TDG                  total dissolved gases
    TDI                  tolerable daily intake
    TEC                  threshold effect concentration
    TEQ                  toxic equivalents
    TMDL                 total maximum daily load
    TOC                  total organic carbon
    tPCBs                total polychlorinated biphenyls
    TRG                  tissue residue guideline
    TRV                  toxicity reference value
    TSS                  total suspended solids
    USFWS                U.S. Fish and Wildlife Service
    USGS                 U.S. Geological Survey
    WDFW                 Washington Department of Fish and Wildlife
    WQC                  water quality criterion
    WSU                  Washington State University
    ww                   wet weight
    WWTP                 wastewater treatment plant




    1700189.000 - 7981
                                                x      Dec GMV Re: Opposition to Pl MILs 000887
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23374 Page 12 of
                                          257



    Limitations

    This report summarizes work performed to date and presents the findings resulting from that
    work. The findings presented herein are made to a reasonable degree of scientific certainty. I
    reserve the right to supplement this report and to expand or modify opinions based on review of
    additional material as it becomes available through ongoing discovery and/or through any
    additional work or review of additional work performed by others.




    1700189.000 - 7981
                                                    xi     Dec GMV Re: Opposition to Pl MILs 000888
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20           PageID.23375 Page 13 of
                                               257



    1               Executive Summary

    I am an environmental scientist with over 43 years of experience in matters involving
    environmental fate and effects of chemicals in the aquatic environment; environmental
    chemistry; determination of bioavailability and ecological risk of chemicals; natural resource
    damage assessments (NRDAs); environmental forensic investigations; environmental
    investigations and historical reconstruction of releases at long-operating industrial facilities and
    urban waterways; and investigations related to the remediation of contamination at both
    operating and legacy industrial and sediment sites. Thus, I am well qualified by knowledge and
    experience to offer expert opinions in these matters.


    I was retained by outside counsel to Monsanto to investigate, analyze, and provide expert
    opinions on exposures to ecological resources and related ecological issues pertaining to the
    presence of polychlorinated biphenyls (PCBs) as well as a variety of other chemical constituents
    in the Spokane River as pertinent to allegations related to the ongoing case, City of Spokane v,
    Monsanto Co., et al., Case No. 2:15-cv-00201-SMJ (E.D. Wash.). As part of this effort, I was
    asked to evaluate the current ecological health of the resources residing in and associated with
    ecological habitats—water and sediments—in the river.


    This report presents my expert opinions and the scientific analyses and findings in support of
    those opinions. To summarize:

          1. The ecology of the Spokane River is demonstrably adversely impacted by phosphorus,
                sewage, and metals that have been discharged over a period of decades by the City of
                Spokane and industrial (mining) operations. These water quality issues have been
                exacerbated by a series of dams that prevent the free flow of the river and its aquatic
                species. The City has repeatedly failed to upgrade its sewage system for over 100 years
                resulting in ongoing discharges of phosphorus and sewage to the river that reduce water
                quality and oxygen availability. This failure to control discharge of sewage and
                phosphorus has suffocated aquatic life by depriving it of oxygen and producing bottom-
                smothering algal mats in habitats necessary for fish reproduction. Historical upstream



    1700189.000 - 7981
                                                         1      Dec GMV Re: Opposition to Pl MILs 000889
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20            PageID.23376 Page 14 of
                                               257



                mining activities released large quantities of toxic heavy metals to the Spokane River
                system, resulting in both water and sediment concentrations that regularly exceed federal
                and state thresholds for protection of fish and other aquatic life.

          2. The City has profoundly altered the Spokane River ecological system in support of
                economic development. Historical and ongoing alterations to the Spokane River in
                support of economic development have resulted in reduced ecological and habitat quality
                and quantity. The construction of seven dams between current day Post Falls, Idaho, and
                the Columbia River in Washington State during the 19th and 20th centuries fragmented
                the river, changing the natural flow rates and water quantities in the river. Not only do
                the dams prevent the free movement of fish communities, the historical natural free-
                flowing condition of the river is now segmented into a series of runs truncating in
                backwatered depositional areas behind dams. At the same time, shoreline modifications
                reduced riparian habitat suitability for a number of wildlife species. With this increasing
                urbanization and industrialization, the waters of the Spokane River received increasing
                loads of phosphorus, sewage, and metals. Excess nutrients and sewage can alter the
                biological function of rivers, causing oxygen depletions and algal blooms. Metals
                released during years of upstream mining have been frequently detected at levels
                exceeding U.S. Environmental Protection Agency (EPA) and State of Washington
                thresholds for protection of aquatic life.

          3. A rigorous analysis of all empirical data indicates that PCBs are not an ecological issue
                in the Spokane River. At the concentrations found in the various environmental media—
                water, sediments, fish—PCBs pose essentially no risk to the ecological functioning and
                wellbeing of the Spokane River. Outside of laboratory toxicity testing, PCBs do not
                cause fish kills like those that have been documented in the Spokane River as a result of
                phosphorus- and sewage-seeded algal blooms and oxygen depletions. Comparing
                exceedances of regulatory standards and federal water quality criteria indicates the vast
                majority of exceedances in the Spokane River result from toxic heavy metals. Whereas
                between 13 and 73% of available Spokane River water samples have exceeded chronic
                water quality criteria for lead, zinc, and cadmium, there have been no more than two
                exceedances of relevant standards for total PCBs (<1.5% of water samples), neither of


    1700189.000 - 7981
                                                             2   Dec GMV Re: Opposition to Pl MILs 000890
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20           PageID.23377 Page 15 of
                                               257



                which have been collected in the last 15 years. As such, an evaluation of the Clean
                Water Act’s 303d listings in the Spokane River demonstrates that there are no identified
                beneficial use impairments (BUIs) based on any ecological concerns from PCBs.
                Additionally, there are currently no total maximum daily loads (TMDLs) for PCBs for
                protection of either ecological or human health in the Spokane River, and the City of
                Spokane has no quantitative permit restrictions for discharges of PCBs to the river.

                The Washington State Department of Ecology (Ecology) has previously conducted a risk
                assessment of PCBs in the Spokane River and found that there was “insufficient data to
                establish a quantifiable link between PCB concentrations in the river and impacts to
                resident invertebrates, fish, and wildlife at the individual or population level” (Johnson
                2001, p. 45). Conversely, Ecology has also assessed the ecological risk from metals in
                the Spokane River and found evidence of “metal-induced degradation” or likely stress
                from metals exposure throughout the river (Kadlec 2000, p.51). My own rigorous
                ecological analysis using risk assessment methodology confirms the authorities’
                conclusions and findings. Moreover, PCB concentrations in the river have been
                declining for years and currently meet state and federal standards for ecological health.

          4. The current state of the river indicates that it is safe for ecological resources; however,
                there are a number of other stressors that pose ongoing risks to fish and wildlife that
                inhabit the river basin. Decades of urbanization and industrialization have removed or
                diminished key ecological resources and ecologically essential shoreline habitat. Thus,
                the ecological resources of the river are changed from their historical populations.
                Construction of a series of dams has reduced the once abundant salmonid populations
                that enabled native tribes to harvest millions of salmon, which are now diminished or
                vanished, replaced with warm-water-tolerant species and invasive carp, which disturb
                bottom sediments, releasing phosphorus into the water column.

                Currently, the City of Spokane is legally required to reduce phosphorus discharges to
                protect dissolved oxygen (DO) concentrations in the river. When the City meets these
                legal discharge obligations, the ecological conditions of the Spokane River will be
                improved. Additionally, the state is actively working to eradicate invasive species such



    1700189.000 - 7981
                                                         3      Dec GMV Re: Opposition to Pl MILs 000891
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20           PageID.23378 Page 16 of
                                               257



                as carp, which disturb bottom sediments and release phosphorus into the water column,
                and improve the quality of aquatic habitat in the Spokane River.

          5. Finally, a careful examination of the scientifically known facts indicates that sufficient
                knowledge and analytical processes to 1) understand the concentrations, spatial
                presence, and potential ecological effects of PCBs in the environment and 2) perform
                ecological risk assessments (ERAs) for PCBs to support decision-making and current
                regulation were not in place until the 1980s. Before this time, the basic scientific
                knowledge upon which current regulations to protect ecological resources would later be
                based was not clearly known or foreseeable. The first, preliminary compilation of
                scientific data was only prepared in 1972.

                Any potential that PCBs could conceivably cause even theoretical risk and adverse
                ecological changes in the Spokane and other riverine ecosystems was not reasonably
                foreseeable before this period. Although the first report of the possibility that PCBs
                could be toxic to wildlife was published in late 1968, industrial uses of PCBs were not
                suggestive of widespread environmental distributions of PCBs at that time, and no PCB
                data were available from the Spokane River until 1978. Additionally, analytical
                techniques that allowed for the reliable detection of PCBs in environmental media were
                not developed until the mid-1980s, and the formalized structure for evaluating ecological
                risk was not well-developed until the 1990s.




    1700189.000 - 7981
                                                         4       Dec GMV Re: Opposition to Pl MILs 000892
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20          PageID.23379 Page 17 of
                                           257



    2               Assignment and Retention

    I was retained by outside counsel to Monsanto to investigate, analyze, and provide expert
    opinions on exposures to ecological resources and related ecological issues pertaining to the
    presence of polychlorinated biphenyls (PCBs) as well as a variety of other constituents (e.g.,
    cadmium, lead, zinc, and polybrominated diphenyl ethers [PBDEs]) in the Spokane River
    pertaining to allegations related to the ongoing case, City of Spokane v, Monsanto Co., et al.,
    Case No. 2:15-cv-00201-SMJ (E.D. Wash.). As part of this effort I was asked to evaluate the
    current ecological health of the resources residing in and associated with ecological habitats—
    water and sediments—in the river. Furthermore, upon receipt of the reports of the experts of the
    City of Spokane (the City), I was asked to review and provide comments on opinions raised by
    several of those experts as they pertain to the association of theoretical ecological risk from PCB
    exposure and the ecological health of resources in the river related to the same.




    1700189.000 - 7981
                                                    5       Dec GMV Re: Opposition to Pl MILs 000893
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23380 Page 18 of
                                           257



    3               Qualifications and Compensation

    I am a principal scientist and corporate vice president at Exponent, Inc., a science and
    engineering consulting firm. I am an environmental scientist with over 43 years of experience in
    matters involving environmental fate and effects of chemicals in the aquatic environment;
    environmental chemistry; determination of bioavailability and ecological risk of chemicals;
    natural resource damage assessments (NRDAs); environmental forensic investigations;
    environmental investigations and historical reconstruction of releases at long-operating
    industrial facilities and urban waterways; and investigations related to the remediation of
    contamination at both operating and legacy industrial and sediment sites. My work includes
    numerous NRDAs where I worked on and led multi-disciplinary teams assessing risk to and
    injuries of marine aquatic and shoreline biological resources related to the releases of oil and
    hazardous chemicals.


    I received a Bachelor of Science (B.S.) in Chemical Engineering from the University of
    Rochester and a Master of Science (M.S) and Doctorate (Ph.D.) in Oceanography from the
    University of Rhode Island, where my work focused on organic geochemistry, aquatic
    chemistry, and biological interaction with chemicals. Since 1977, I have conducted hundreds of
    investigations for U.S. government agencies, international governments, and industrial clients at
    a number of operating and legacy industrial, shipping accident, and contaminated sediment sites
    involving petroleum, polycyclic aromatic hydrocarbon (PAHs), PCBs, and metals. Goals of
    these investigations have included all or some of the following: determinations of the origins,
    fate, and transport of chemicals; analysis of risk of and injury caused by hazardous chemicals
    and petroleum; and evaluations of the presence of chemicals in soils, sediments, and
    groundwater and the need for remediation.


    I have published extensively on the above environmental matters (more than 180 peer-reviewed
    journal publications). I am currently an associate editor of two peer-reviewed journals
    addressing contaminants in the environment (Marine Pollution Bulletin and Environmental
    Forensics) and a frequent peer reviewer of papers submitted to several others. I have served on
    several National Academy of Sciences (National Research Council) panels on environmental


    1700189.000 - 7981
                                                     6      Dec GMV Re: Opposition to Pl MILs 000894
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23381 Page 19 of
                                           257



    monitoring and environmental pollution. I have served on an expert panel commissioned by the
    United Nations on pollution matters in the Middle East as well as an EPA “Blue Ribbon” panel
    on the environmental issues related to ocean disposal of sewage sludge. I have served as an
    expert witness on numerous legal matters and have testified in federal and state courts and in
    arbitrations on thirteen occasions.


    My curriculum vitae is attached as Appendix A to this report. The documents, data, and facts
    that I considered in formulating the opinions set forth in this report are contained in other
    appendices as noted below.


    Exponent is currently compensated at my 2019 standard billing rate of $490/hour.




    1700189.000 - 7981
                                                     7       Dec GMV Re: Opposition to Pl MILs 000895
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23382 Page 20 of
                                           257



    4               Reliance Materials

    In the process of formulating my opinions in this matter, I have reviewed many documents. A
    list of key documents directly referenced in the report text as well as those considered in the
    preparation of this report is provided in Appendix G. My opinions have also been informed by
    observations I made during a visit to the Spokane River on January 9–10, 2018.




    1700189.000 - 7981
                                                     8      Dec GMV Re: Opposition to Pl MILs 000896
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20               PageID.23383 Page 21 of
                                                    257



    5               Overview

    The City of Spokane (the City) has alleged a number of potential adverse ecological effects
    from PCBs on the Spokane River; however, the City provides no evidence of changes 1 to or
    specific adverse effects 2 on the ecological resources of the Spokane River resulting from the
    presence of PCBs.


    The mere presence of detectable levels of PCBs in any aquatic or terrestrial environment,
    including the Spokane River, does not necessarily mean an adverse ecological effect has
    occurred. Therefore, my investigation presented in this report focuses on whether ecological
    resources in the Spokane River have been exposed to levels of PCBs at concentrations known to
    cause adverse effects to those organisms and whether those exposures have resulted in
    corresponding adverse effects in populations of fish, birds, and other animal life in the Spokane
    River. I address three overarching questions in this report:

                1. Have the levels of PCBs in the Spokane River posed theoretical risk 3 or
                         caused adverse effects resulting in changes to the ecological resources of the
                         river?

                2. To what extent, if any, have theoretical ecological risks, adverse effects on
                         ecological resources, or ecological “beneficial use impairments” (BUIs) from
                         PCB exposure been the drivers for past regulatory actions or are drivers for
                         future actions that are the basis of the City’s claims for compensation?

                3. Based on available scientific information, including knowledge about the
                         widespread presence of PCBs in the environment including the Spokane


    1
        “Change” or “changes,” as used in this report, refers to an observable or measurable alteration in the quality,
        quantity, or composition of an ecological resource.
    2
        “Adverse effect” or “adverse effects,” as used in this report, refers to a change in response to an external
        biological, physical, or chemical factor that is considered undesirable because it alters the structural or
        functional characteristics of an ecosystem or its components.
    3
        Determination of “theoretical risks” results from a formal assessment of ecological risk, which is a probabilistic
        and preventative concept rooted in the use of the ecological risk assessment (ERA) methodology for regulatory
        decision-making. Theoretical risk does not imply any actual, verifiable, and measurable adverse effect to a
        population or a habitat.



    1700189.000 - 7981
                                                               9        Dec GMV Re: Opposition to Pl MILs 000897
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20          PageID.23384 Page 22 of
                                                    257



                         River, was it reasonable before the 1970s to expect that PCBs would be
                         present in the Spokane River at concentrations that could pose theoretical
                         risks to ecological resources?

    It is important to note the distinction between a theoretical assessment of ecological risk and a
    verifiable and measurable adverse effect to a population or a habitat (Gala et al. 2009), concepts
    which are explored in more detail in Section 7.2.2. This report addresses both concepts—
    theoretical risk and verifiable and measurable adverse effects—and analyzes empirical data to
    assess both.


    This report summarizes findings from the questions above, presents my affirmative opinions
    based on these findings, and provides comments and rebuttal opinions on the reports of several
    of the experts for the City. My affirmative opinions are provided in Section 6, and, following an
    overview of the context and structure of my investigation in Section 7, I provide findings from
    the various components of the investigations that support my opinions (Sections 8–13). My
    rebuttal opinions are included in Section 14 of this report.




    1700189.000 - 7981
                                                             10     Dec GMV Re: Opposition to Pl MILs 000898
Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20            PageID.23385 Page 23 of
                                            257



    6               Affirmative Expert Opinions

    Based on the available data and information, I have developed the following six (6) opinions to
    a reasonable degree of scientific certainty. These opinions are supported by findings from my
    investigations presented in Sections 8–13.


    6.1             Opinion 1: The City’s historical actions taken to enhance
                    economic opportunities changed habitats in ways that
                    continue to influence and limit natural resources in the
                    Spokane River and cause adverse effects to ecological
                    receptors.

    Industrialization of the City of Spokane and anthropogenic alteration of the Spokane River have
    been profound. Physical ecological habitat modifications have included the construction of
    multiple dams, channelization, bulkheading, and urban construction along many reaches of the
    river. Engineering changes in the Spokane River, especially construction of the six dams on the
    river since 1890, have forever altered the flow characteristics of the river and, as a result, its
    ecological habitats and the ecological communities that live in or depend on those habitats.


    6.2             Opinion 2: The City of Spokane’s past practices for
                    sewage disposal and continued failures to meet
                    regulatory requirements related to decreases in
                    phosphorous and other sewage-related, non-PCB
                    constituents have caused adverse effects to ecological
                    resources.

    Discharges of raw sewage along with harmful amounts of sewage-related constituents, in
    particular phosphorous, have created serious ecological as well as human health problems in the
    river for many years. Nutrients, such as phosphorus and nitrogen, are components of sewage,
    and excess loading of phosphorus to the Spokane River system is one of the greatest problems
    associated with the City’s discharges of raw sewage and wastewater because these nutrients lead




    1700189.000 - 7981
                                                      11      Dec GMV Re: Opposition to Pl MILs 000899
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20                  PageID.23386 Page 24 of
                                               257



    to eutrophication, algal blooms, and subsequent oxygen depletion in the river and Long Lake. 4
    The Spokane River was historically the City’s drinking water source, and a series of typhoid
    outbreaks that ravaged the City in the early 1900s were attributed to consumption of sewage-
    polluted water (Camporeale 2019). In 1907, Spokane changed its water source to a deep aquifer
    that flowed to the river (Fahey and Delwo 1988). However, discharge of untreated sewage to the
    river continued and has continued to this day, despite construction of the Riverside Park Water
    Reclamation Facility (RPWRF) in 1958 and separate storm sewers that were built between the
    late 1980s and 1990s (Soltero et al. 1992). Based on monthly reports available on the public
    works website, 5 there were 40 combined sewer overflow (CSO) events in the first nine months
    of 2019. Despite upgrades to wastewater treatment, high concentrations of phosphorus have
    continued to be released into the Spokane River throughout the 1990s and 2000s (Cusimano
    2004).


    6.3             Opinion 3: PCBs in the Spokane River are not of any
                    ecological concern. PCBs are not present at levels that
                    would indicate theoretical ecological risk and certainly
                    not at levels that would cause adverse effects in the
                    ecological resources of the Spokane River.

    I reviewed all available data on PCB concentrations that have been measured in Spokane River
    fish tissues and surface water samples collected from different parts of the river (covering
    approximately 35 years), and I found essentially no risk from PCBs to fish, birds, or aquatic
    mammals. Concentrations of PCBs measured in the tissues of Spokane River fish were
    determined to be well below concentrations associated with adverse effects in fish and
    piscivorous wildlife. Similarly, out of 138 surface water samples, only 2—both collected almost
    two decades ago—exceeded the U.S. Environmental Protection Agency’s (EPA’s) chronic
    aquatic life criteria for PCBs. Taken together, these data and their evaluations indicate that
    PCBs present essentially no risk to ecological receptors in the river.


    4
        When excessive phosphorus is present, it acts as fertilizer for algal blooms. After the algae die, bacteria
        consume dissolved oxygen (DO) as they break down the algal debris. This is known as “eutrophication.” A
        more detailed examination of the ecological effects of sewage and nutrient (i.e., phosphorus) pollution is
        described in Section 11.
    5
        https://my.spokanecity.org/publicworks/wastewater/cso/



    1700189.000 - 7981
                                                            12       Dec GMV Re: Opposition to Pl MILs 000900
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20               PageID.23387 Page 25 of
                                                257



    6.4             Opinion 4: Allegations by the City that PCBs cause
                    adverse effects to fish and wildlife are unsupported by
                    the scientific evidence in the Spokane River. Reported
                    adverse effects to ecological receptors in the river were
                    not caused by PCBs.

        Documented adverse ecological effects, such as alterations to fish community compositions
        and past declines in piscivorous bird species, have been reported in the Spokane River Basin.
        However, based on various assessments conducted by state and federal agencies, these reported
        community alterations are highly unlikely to be related to the presence of PCBs but rather to
        physical modifications (e.g., impoundment by multiple dams) and other constituents (e.g.,
        chemicals and nutrients [phosphorus] from municipal sewage releases, non-point source runoff
        and heavy metals from mining activities). My detailed examination of reports and data strongly
        indicate that while native ecological communities have clearly changed over time because of
        impoundment, additions of excessive amounts of nutrients, and the legacies of mining
        operations, present-day ecological communities that rely on the Spokane River are generally
        robust. The presence of PCBs has not resulted in any adverse ecological effects. Allegations by
        the City that PCBs harm fish and wildlife populations are not supported by data from the
        Spokane River. In the absence of any PCBs, the ecology of the Spokane River would be
        unchanged from current conditions.


    6.5             Opinion 5: The Spokane River supports populations of
                    fish and wildlife expected in an impounded river 6
                    impacted by chronic sewage releases and mining wastes.

    Based on evidence from available historical surveys of Spokane River fish, species richness and
    relative abundances of fish communities reflect a system impacted by multiple dams, altered
    flows, increased water temperatures, historical metals mining wastes, and chronic sewage
    releases. The fish community is composed of warm-water-tolerant species characteristic of
    slow-moving water. For example, the native redband trout has experienced significant declines
    over the last several decades because reduced river flows have dewatered spawning habitat and


    6
          River systems altered due to damming and flow regulation.



    1700189.000 - 7981
                                                            13        Dec GMV Re: Opposition to Pl MILs 000901
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20                 PageID.23388 Page 26 of
                                               257



    detrimentally elevated water temperatures. Similarly, historical declines of piscivorous bald
    eagles and osprey were likely caused by past DDT use, as populations of these species have
    notably recovered in the Spokane River Basin after DDT use was banned in the United States.


    6.6             Opinion 6: Claims by the City of costs it has incurred
                    related to stormwater, wastewater, and BUIs under the
                    Clean Water Act (CWA) are not based on ecological risks
                    or ecological degradation of the river attributable to
                    PCBs. The City’s actions to meet CWA requirements are
                    based on regulatory actions for constituents other than
                    PCBs and would be necessary in the absence of PCBs.

    The CWA regulatory mechanisms requiring the City to incur costs to implement stormwater and
    wastewater infrastructure upgrades and source control improvements are not driven by
    ecological risk from PCBs. There are no 303(d) listings for PCB ecological BUIs under the
    CWA from PCBs in the Spokane River.

    There are no current, enforceable PCB total maximum daily loads (TMDLs) for the Spokane
    River and no current, enforceable PCB effluent limits in the most recent wastewater treatment,
    CSO, and Municipal Separate Storm Sewer System (MS4) National Pollutant Discharge
    Elimination System (NPDES) permits for which the City is responsible. 7 There are 303(d)
    listings based on exceedance of ecological criteria for zinc, lead, dissolved oxygen (DO),
    temperature, phosphorus, invasive species, and total dissolved gases (TDG). The City’s past and
    current wastewater treatment and CSO NPDES permits do contain discharge limits for
    phosphorus, nitrogen (ammonia), carbonaceous biochemical oxygen demand (CBOD), and
    metals (zinc, lead, and cadmium), but not PCBs. The permits include requirements for
    monitoring for dozens of constituents (Ecology 2011). The mitigation and remediation activities
    in the City’s Integrated Clean Water Plan (CH2M Hill 2014) specify no explicit actions for
    PCBs; instead, the City’s plans are primarily based on the need to decrease the release of
    sewage and wastewater and the phosphorus, ammonia, and toxic metals therein. The City’s
    compliance strategy is designed for phosphorus removal to meet their DO TMDL requirements.
    Furthermore, concentrations of PCBs in Spokane River sediments are below Washington State
    7
        Final PCB effluent limits for the draft NPDES permit are not based on ecological risk (Ecology 2016).



    1700189.000 - 7981
                                                            14       Dec GMV Re: Opposition to Pl MILs 000902
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20          PageID.23389 Page 27 of
                                           257



    sediment cleanup levels and would not trigger sediment cleanup. Therefore, actions the City
    must take to meet its CWA requirements are not based on PCB limits or PCB-based ecological
    impairments and would be necessary in the absence of PCBs.


    6.7             Opinion 7: Sufficient knowledge and analytical processes
                    to evaluate theoretical ecological risks from PCBs and
                    support decision-making and regulation were not in place
                    until the 1980s. Before that time, the basic scientific
                    knowledge upon which future formal regulations to
                    protect ecological resources would later be based was
                    not known or foreseeable. The first, preliminary scientific
                    compilation was only prepared in 1972.

    The presence of PCBs in the environment and reports of possible toxicity to wildlife were not
    known before the late 1960s. The first publications demonstrating the existence of PCBs in the
    environment appeared in late 1966, and the number of similar publications increased through
    the next few years. There was no awareness of the potentially widespread presence of PCBs in
    the natural environment before 1966 when PCBs were first discovered in fish and wildlife in
    Sweden. In the United States, PCBs were first reported in California wildlife in late 1968.
    Possible toxicity of PCBs to wildlife and aquatic resources was first hypothesized in the
    scientific literature in late 1968–1969. Scientific data on exposure and toxicity of PCBs to
    ecological resources increased substantially in the 1970s, though there remains “a lack of
    consensus regarding the effects” on some natural populations (e.g., Henry 2015). It was not until
    the publication by the Interdepartmental Task Force on PCBs in 1972 that the scientific
    information began to coalesce (Interdepartmental Task Force on PCBs 1972).


    Regulatory decision-making to protect aquatic life and wildlife requires an accumulation of
    knowledge—knowledge about exposures in the environment (including presence and
    concentration) and knowledge about potential toxicity to aquatic life and wildlife. In
    conjunction with this knowledge base, standard methods must exist to detect and accurately
    quantify chemicals and to make use of the aggregated knowledge in framing any action. As
    scientific knowledge of PCB exposure and potential toxicity to ecological resources expanded,
    the ability to detect and quantify PCBs in environmental samples was refined through the 1970s


    1700189.000 - 7981
                                                    15     Dec GMV Re: Opposition to Pl MILs 000903
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23390 Page 28 of
                                           257



    and 1980s with the development and application of new technology. Ecological risk assessment
    (ERA), which is the process for evaluating how likely it is that certain ecological species may be
    theoretically affected from exposure to one or more environmental factors, did not begin as a
    defined practice until 1986–1989 and did not fully mature until the late 1990s. Addressing site-
    specific exposure and toxicity data and tailoring the assessment and regulation of ecological risk
    to the pertinent ecological receptors for a given region or a given site only began to be possible
    as part of the formal ERA process.




    1700189.000 - 7981
                                                    16      Dec GMV Re: Opposition to Pl MILs 000904
Case 2:15-cv-00201-SMJ                  ECF No. 422-26 filed 01/28/20          PageID.23391 Page 29 of
                                                     257



    7               Context and Approach to Forming Opinions

    7.1             Ecological Context

    The Spokane River starts at Post Falls Dam at Lake Coeur d’Alene, Idaho, and flows into
    eastern Washington State and through downtown Spokane, traveling 112 mi and encompassing
    a drainage area of over 6,000 mi2 before truncating at Lake Roosevelt (Figure 7-1). A series of
    seven hydroelectric dams (Post Falls, Upriver, Upper Falls, Monroe Street, Nine Mile, Long
    Lake, and Little Falls) transect the river system and separate the ecological communities. Three
    major tributaries enter the river: Latah Creek (formerly known as Hangman Creek) at river mile
    (RM) 72; Little Spokane River at the Nine Mile Falls area; and Chamokane Creek (Tshimakain
    Creek), which joins the system just downstream of Long Lake Dam. The Spokane River
    supports populations of fish and piscivorous birds. The predominant substrates in the Spokane
    River are hardground, including cobble, gravel, boulders, and bedrock (Figure 7-2). In contrast,
    Lake Spokane exhibits conditions characteristic of a lake with soft sediment habitats.


    For purposes of my analysis, and to characterize the environmental conditions and factors that
    shape the Spokane River ecosystems and ecological resources, I separated the river into a series
    of distinct “reaches” that are typically bounded by dams. 8 These assessment areas are referred to
    throughout my report and used to focus analyses on specific river reaches (shown in Figure 7-1)
    with unique hydrological, chemical, and ecological characteristics.

                •        Reach 1 is defined as the Washington portion of the Spokane River upstream
                         of Upriver Dam, for regulatory purposes, while the ecological assessment
                         includes data collected from Post Falls dam in Idaho to the Upriver Dam.
                         This reach is free flowing through the Spokane Valley, which is characterized
                         by residential and industrial development, and ends in a pooling area behind
                         Upriver Dam.



    8
        These reaches comprise the portions of the Spokane River that are immediately upstream, within, or
        immediately downstream from the Spokane City limits. As such, these reaches are those that are most expected
        to be influenced by waste water effluent from the city.



    1700189.000 - 7981
                                                            17      Dec GMV Re: Opposition to Pl MILs 000905
Case 2:15-cv-00201-SMJ                  ECF No. 422-26 filed 01/28/20            PageID.23392 Page 30 of
                                                     257



                •        Reach 2 extends from Upriver Dam to Monroe Street Dam, incorporating
                         Spokane Falls and Riverfront Park, and flows through downtown Spokane.

                •        Reach 3 is bounded by Monroe Street Dam and Nine Mile Dam. This reach
                         experiences urban influences in the upper portion but transitions to a more
                         rural setting as it approaches Nine Mile Dam. Latah Creek, which joins the
                         Spokane River in Reach 3, is a significant source of sediment for this reach of
                         the Spokane River.

                •        Reach 4 is defined as Lake Spokane, a large reservoir bounded by Nine Mile
                         Dam and Long Lake Dam. Unlike the other reaches, which are largely
                         characterized by riverine habitats, this reach exhibits lacustrine (i.e., relating
                         to, formed in, living in, or growing in lakes) habitats and ecosystems because
                         of water impoundment at Long Lake Dam.

                •        Reach 5 is defined as Long Lake Dam to Little Falls Dam. It is a 4.6-mi
                         stretch of the river bounded by Long Lake Dam and Little Falls Dam. As
                         with Reach 4, this reach exhibits lacustrine habitats and ecosystems due to
                         impoundment at Little Falls Dam. Maximum depth is less than 100 ft
                         (Pfeiffer 1985). Two tributaries, Chamokane and Little Chamokane creeks,
                         enter the reach 1.5 and 2.7 mi, respectively, downstream of Long Lake Dam.
                         The surrounding land use is largely rural, with Spokane Tribe of Indians
                         Reservation tribal lands to the north of most of this reach.

                •        Reach 6 is defined as Little Falls Dam to the Upper Columbia River. It is a
                         29-mi stretch with water levels regulated by hydroelectric operations at the
                         Grand Coulee Dam. The reach is considered part of Lake Roosevelt by the
                         State of Washington for fishery management purposes. The north shore of the
                         reach is part of the Spokane Tribe of Indians Reservation tribal lands.

    My analyses include investigations to address whether actual adverse ecological effects or
    theoretical ecological risk from PCBs in each of these reaches are responsible for and are solely
    driving the actions for which the City is alleging compensation.




    1700189.000 - 7981
                                                               18      Dec GMV Re: Opposition to Pl MILs 000906
                     Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20         PageID.23393 Page 31 of
                                                                257




Figure 7-1.          Map of Spokane River assessment areas. Reach 1 is bounded by the Post Falls and Upriver Dams; Reach 2 stretches
                     between Upriver Dam and Monroe Street Dam; Reach 3 is bounded by Monroe Street Dam and Nine Mile Dam;
                     Reach 4 is Lake Spokane, which lies between Nine Mile Dam and Long Lake Dam; Reach 5 is bounded by Long Lake
                     Dam and Little Falls Dam; and Reach 6 lies between Little Falls Dam and the confluence with the Columbia River.




1700189.000 - 7981


                                                                    19
                                                                                                  Dec GMV Re: Opposition to Pl MILs 000907
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20            PageID.23394 Page 32 of
                                                257




    Figure 7-2.          Spokane River boulder and bedrock substrate is easily visible during flow
                         reductions.


    7.2             Analysis Framework

    As noted in Section 5, my investigations and analyses address three overarching questions.

    To address the first question of theoretical risk or observed adverse effects resulting in changes
    to the ecological resources of Spokane River, I used a three-step analysis framework to answer
    the following questions in a specific analysis of the river:

                Step 1: Are there observable changes or adverse effects in ecological habitats
                         and resources in the river? (Section 9)

                Step 2: Are PCBs or other chemicals the cause of any of the changes or adverse
                         ecological effects identified in Step 1? (Section 10)

                Step 3: Are there alternative explanations for any observable ecological changes
                         in the river? (Section 11)



    1700189.000 - 7981
                                                         20        Dec GMV Re: Opposition to Pl MILs 000908
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20              PageID.23395 Page 33 of
                                                    257



    These steps structured a systematic causal analysis, which was based on an accepted
    scientific method known as “stressor identification” (U.S. EPA 2000). I started by
    determining whether ecological changes have actually been observed in the river basin
    using empirical evidence and whether these would constitute adverse ecological effects,
    and then I systematically examined the role, if any, of PCBs and other factors in eliciting
    these changes by evaluating the theoretical risk of adverse effects to ecological resources
    from exposure to PCBs and from other stressors in the river using ERA methods. Each
    of these methods are discussed in more detail below.

    I focused on three types of ecological resources for my causal analysis and risk assessments:
    fish, piscivorous birds, and semi-aquatic mammals.

                •        Fish reside in the water column or at the surface of sediments and ingest
                         lower-trophic-level organisms (e.g., plankton, benthic macroinvertebrates
                         [BMI]) or other fish. They can be exposed to environmental chemicals in
                         sediment and surface water and through the consumption of contaminated
                         plankton, plants, and prey. The Spokane River fish community includes both
                         native salmonid species (e.g., redband trout and westslope cutthroat trout)
                         and non-native species, such as yellow perch and bass. These fishes support a
                         recreational fishery and constitute an important food source for resident
                         piscivorous birds that inhabit the Spokane River Basin. Because fish provide
                         food for animals of higher trophic levels, a change in fish communities may
                         result in an adverse effect on fish and wildlife consumers.

                •        Piscivorous birds (i.e., those that feed mainly on fish) may be exposed to
                         environmental chemicals via ingestion of contaminated prey and incidental
                         ingestion of surface water and sediments, although the latter pathways are
                         often insignificant because of lower ingestion rates for surface water and
                         sediment relative to food ingestion rates. Because concentrations of PCBs
                         and other chemicals, such as mercury and PBDEs, bioaccumulate 9 and can



    9
        Bioaccumulation occurs within a trophic level and is the increase in the concentration of a substance in certain
        tissues of organisms’ bodies due to absorption from food and the environment.



    1700189.000 - 7981
                                                             21        Dec GMV Re: Opposition to Pl MILs 000909
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20              PageID.23396 Page 34 of
                                                    257



                         biomagnify, 10 birds that consume fish have higher exposure to
                         bioaccumulative chemicals than birds that consume plankton, aquatic plants,
                         and invertebrates, which are lower on the food chain than fish. Therefore, my
                         analyses focused on piscivorous birds to specifically address the City’s
                         allegations. Piscivorous birds in the Spokane River Basin include smaller
                         species, such as kingfisher, and larger species, such as bald eagles and
                         osprey.

                •        Semi-aquatic, piscivorous mammals, like piscivorous birds, may be exposed
                         to environmental chemicals primarily via ingestion of contaminated prey;
                         however, in the Spokane River, semi-aquatic piscivorous mammals common
                         in other western riverine ecosystems, like mink and river otter, appear to be
                         absent (Johnson 2001).

    These three resource groups could each theoretically be exposed to any PCBs present; however,
    they would differ in their potential exposure routes and positions in the food web.


    To address the second overarching question of my analysis, I evaluated regulatory drivers that
    may be the basis on which the City is claiming compensation. Finally, to address the third
    question, I examined the history of PCB detection in the natural environment, toxicity testing of
    PCBs with ecological resources, and the evolution of methods to assess theoretical risk from
    PCBs to ecological resources.


    Before I could conduct the analyses necessary to answer the questions I posed above, I first
    investigated the history of the river and how activities in and near the waterbody have
    influenced the condition of the ecological resources that rely on the river for habitat or food.
    From the information gained from this historical review, I was able to evaluate the City’s
    allegations against a set of foundational ecological conditions that have been fundamentally
    created and changed by historical activities (i.e., the “baseline” condition), unrelated to any
    specific chemical exposure, including that from PCBs. Examining ecological resources in this
    manner prevents false assumptions that ignore the natural consequences of historical municipal

    10
         Biomagnification is the increasing concentration of a substance, such as a chemical, in the tissues of organisms
         at successively higher levels in a food chain.



    1700189.000 - 7981
                                                              22       Dec GMV Re: Opposition to Pl MILs 000910
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20          PageID.23397 Page 35 of
                                                    257



    and industrial activities and helps to establish a baseline condition for the resources against
    which any changes can be evaluated.


    The following sections outline the methods I used in my analyses.


                    Causal Analysis of Alleged Effects

    I compiled empirical evidence (i.e., reports, data, and observations) to identify any ecological
    changes or adverse effects that have occurred in the river (Step 1 of the causal analysis
    framework). I used the following relevant criteria and appropriate data to evaluate the likelihood
    of each possible factor (including PCB and non-PCB factors) causing observed or alleged
    changes in ecological resources of the river (Steps 2 and 3 of the causal analysis framework):

                •        Evidence of Exposure: Do field measurements show that exposure of
                         ecological resource(s) to the possible cause occurred?
                •        Spatial Co-Occurrence: Is the observed or alleged ecological change located
                         in the same geographic location as the possible cause?
                •        Temporal Co-Occurrence: Are both the possible cause and the observed or
                         alleged ecological change present in the same geographic location at the same
                         time and for the required duration to produce the change?
                •        Plausible Mechanism: Is the possible cause mechanistically capable of
                         causing the observed or alleged ecological change?
                •        Sufficiency: Is the possible cause known or proven to produce the magnitude
                         of the observed or alleged ecological change? Is there an exposure-response
                         (or dose-response) relationship?

    Causal analysis assesses the validity of hypotheses about the theorized cause(s) of an observed
    or postulated effect (Cormier et al. 2010; Suter II et al. 2010; Wickwire and Menzie 2010). My
    approach is adapted from the principles in the Stressor Identification process outlined in the




    1700189.000 - 7981
                                                             23     Dec GMV Re: Opposition to Pl MILs 000911
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23398 Page 36 of
                                                 257



    Causal Analysis/Diagnosis Decision Information System (CADDIS) developed by EPA 11 and is
    consistent with the recommendations of Cormier et al. 2010 and Suter II et al. 2010.


                    Ecological Risk Assessment

    Step 2 of the causal analysis considered the theoretical ecological risk from PCBs and other
    chemicals. This analysis is necessary to evaluate (1) whether exposures to concentrations of a
    chemical are sufficient to have potentially caused observed adverse ecological effects or (2)
    whether exposures to concentrations of a chemical in the environment are theoretically
    sufficient to cause adverse effects that have not been observed or documented for the Spokane
    River. For example, even if no changes have been reported for a resource group (Step 1), I still
    evaluated whether chemical concentrations in the river are sufficient to pose a theoretical risk to
    the resource. 12 To undertake these evaluations, I applied ERA methods using available water,
    sediment, and tissue chemistry data in conjunction with best available exposure-response
    relationships reported in the scientific literature (e.g., U.S. EPA 1992, 1997, 1998).


                    Regulatory Drivers of Action by the City of Spokane

    In addition to addressing theoretical ecological risk and hypothetical harm from PCBs in the
    river through causal analysis and ERA approaches, I examined whether past actions taken by the
    City or hypothetical future actions proposed by the City result from observed ecological changes
    or theoretical risks to ecological resources from PCB exposure.


    Regulatory actions are typically based on assessments of theoretical risk and are required to
    mitigate hypothetical adverse effects from constituents and other factors in the environment.
    11
         https://www.epa.gov/caddis/
    12
         As mentioned in Section 5, the distinction between theoretical risk of adverse effects and verifiable and
         measurable adverse effects is important in the context of examining and assessing the scientific merits of the
         City’s claims. The 1998 EPA Guidelines for Ecological Risk Assessment (EPA/630/R-95/002F) define risk
         assessment as “a process that evaluates the likelihood [emphasis added] that adverse ecological effects may
         occur or are occurring as a result of exposure to one or more stressors” (U.S. EPA 1998). ERA approaches
         examine only the “likelihood” of an adverse ecological effect. Thus, in the risk assessment context, “risk”
         represents the “potential” that adverse ecological effects may occur as a result of exposure to a specific factor.
         Determinations of risk are not necessarily measures of any actual observable adverse ecological effect
         associated with a factor of interest. These can only be made by direct measurements or observations in the field.
         Nevertheless, the risk assessment methods I applied as part of my causal analysis are instructive to address the
         claims made by the City.



    1700189.000 - 7981
                                                              24        Dec GMV Re: Opposition to Pl MILs 000912
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20              PageID.23399 Page 37 of
                                                   257



    These actions can be associated with stormwater permitting (MS4 permits), NPDES
    requirements, or site cleanups under the Comprehensive Environmental Response,
    Compensation, and Liability Act of 1980 (CERCLA) or state equivalents (e.g., Model Toxics
    Control Act [MTCA], etc.). BUI listings under CWA 303(d), as well as TMDLs, if they exist, 13
    are also derived from the protective considerations of theoretical risk.


    I examined the following questions regarding the regulatory drivers of alleged incurred costs to
    the City of Spokane:

                1. To what extent, if any, were regulatory actions for which the City of Spokane
                         incurred costs implemented to address theoretical ecological risk from PCBs?

                2. Would the regulatory actions implemented (or planned) have been
                         implemented (or planned) without the presence of PCBs?

    My analyses included review of CWA reports and data supporting 303(d) listings for the
    Spokane River, 14 the City of Spokane’s NPDES permits, existing and draft TMDLs, water
    quality management plans, and public comments on the development and implementation of
    these regulatory actions.


                    Historical Knowledge of Ecological Exposure and Toxicity to PCBs

    To place ecological issues and regulatory actions in context of the evolution of knowledge of
    PCBs specifically, and of the assessment of ecological risks in general, I evaluated the historical
    evolution of the scientific understanding of exposure and toxicity of PCBs to ecological
    resources in conjunction with the evolution of ERA as a formal practice to support regulatory
    decision-making.


    The titles of approximately 3,000 citations located in library databases were compiled, and each
    title was reviewed to determine whether it was related to ecological exposure to PCBs or
    ecological effects from PCB exposure. The total number of publications was summarized in a


    13
         There are no active TMDLs in effect in the Spokane River for PCBs.
    14
         There are no 303(d) listings in the Spokane River based on theoretical ecological risk from PCBs.



    1700189.000 - 7981
                                                             25       Dec GMV Re: Opposition to Pl MILs 000913
Case 2:15-cv-00201-SMJ          ECF No. 422-26 filed 01/28/20        PageID.23400 Page 38 of
                                             257



    cumulative manner to understand publication trends over time. Regulatory actions by the State
    of Washington related to PCBs and ecological resources were identified and summarized, along
    with publications describing the evolution of ERA as a formal, scientific practice. As part of this
    analysis, I also searched the literature to determine when the presence of PCBs in the Spokane
    River was first reported.




    1700189.000 - 7981
                                                    26      Dec GMV Re: Opposition to Pl MILs 000914
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20             PageID.23401 Page 39 of
                                                257



    8               Historical physical modifications as part of
                    industrialization and urbanization of the Spokane
                    area have often adversely affected the natural
                    habitat and the ecological resources therein.

    This section provides a discussion on the industrialization and urbanization of the Spokane
    River, which is needed to understand any changes in populations of ecological resources in the
    river.

    Located on the banks of the Spokane River, the City of Spokane is the second largest city in the
    State of Washington and has been an important center of industry in eastern Washington since
    settlement in the 1800s (Fahey and Delwo 1988). Historically, the Spokane River was a
    naturally flowing river characterized by cool, clean, flowing water, expansive gravel beds,
    pools, and natural shoreline vegetation that promoted healthy and robust populations of both
    anadromous 15 and resident salmon species (Scholz et al. 1985). Salmon served as important
    food supplies for Native American tribes, and historical records suggest that up to one million
    fish migrated up the river annually and that tribes may have harvested up to 300,000 fish per
    year (Kershner 1995). Natural physical characteristics and conditions of the Spokane River that
    historically supported native salmonid and other fish and wildlife populations were drastically
    altered as the Spokane River Basin became industrialized and urbanized (see Appendix B).


    8.1             Ecological Habitat Reductions and Alterations and
                    Degradation Due to Industrialization and Urbanization of
                    the Spokane River
    Numerous extractive industries, including mining, logging/timber, and agriculture, have been
    centered on the Spokane River watershed (Youngs 2018, Fahey and Delwo 1988, Trebitz 2015).
    These activities, along with the construction of multiple hydroelectric dams to generate power
    for the growing city, have substantially changed the natural habitat and ecology of the Spokane
    River. As such, the present environmental and ecological conditions of the Spokane River have
    been defined by the history of industrialization and urbanization along the waterway.

    15
         Migrating up rivers from the sea to spawn in freshwater.



    1700189.000 - 7981
                                                             27     Dec GMV Re: Opposition to Pl MILs 000915
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23402 Page 40 of
                                           257



    The first European settlers established permanent residences at Spokane Falls in 1871, and
    between 1881 and 1900, the new city grew rapidly, increasing in population size from 1,000 to
    almost 37,000 residents (Deshais 2019). When gold and silver mining expanded in the Coeur
    d’Alene region in Idaho in the late 19th century, Spokane became an important regional supply
    and distribution center via the growing rail network (Kensel 1969). As mining activity waned at
    the beginning of the 20th century, agriculture and logging emerged as important regional
    industries, and water-powered sawmills and grain mills were built along the Spokane River
    (Youngs 2018, Trebitz 2015).


    The early industrial expansion and subsequent regional population growth increased demand for
    electricity in the late 19th and early 20th centuries, and the topography of the Spokane River,
    particularly at Spokane Falls, was ideal for generating hydroelectric power. The need for
    sources of electricity coupled with the favorable hydrology of the Spokane River initiated a
    period of extensive dam building along the Spokane River (Kershner 2016). Seven dams were
    constructed between 1890 and 1915. The dams fragmented a previously free-flowing, cool-
    water system ideal for salmonids into a series of impoundments punctuated by warm, slow-
    moving pools, including the 39-km-long Lake Spokane that developed behind Long Lake Dam
    (Osborne et al. 2003). Physical changes and decreased flow rates due to water retention behind
    dams led to decreased DO and increased sedimentation, nutrient loading, temperature, thermal
    stratification, and eutrophication (GEI Consultants 2004). Sediment deposition and collection
    behind the dams reduced the heterogeneity of downstream substrates, while construction of Post
    Falls Dam in Idaho greatly reduced the summer through fall (July–September) downstream
    discharge rates, contributing to dewatering of available spawning habitats in the river segments
    both within and adjacent to the City of Spokane (GEI Consultants 2004).


    In addition to the physical alteration of and decreases in the available natural river ecological
    habitat caused by dam construction, industrialization and urbanization also introduced chemicals
    into the Spokane River system. Mine tailings discharged into the Coeur D’Alene River have
    been carried downstream since the late 1800s and have been associated with increased levels of
    arsenic, cadmium, lead, and zinc in the Spokane River (Kadlec 2000; Ecology 2012). Saw and
    paper mills were sited directly on the Spokane River and released wood waste and pulp directly



    1700189.000 - 7981
                                                     28      Dec GMV Re: Opposition to Pl MILs 000916
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                 PageID.23403 Page 41 of
                                                257



    into the river (Youngs 2018), which can adversely affect aquatic organisms through the
    introduction of toxic compounds and through the introduction of biochemical oxygen demand
    (BOD) 16Error! Bookmark not defined. (U.S. EPA 1979). DO depletion due to BOD is harmful to many
    aquatic organisms.


    By 1910, Spokane’s population exceeded 100,000, and the standard practice of discharging
    untreated sewage to the river quickly became a problem. The river was the City’s drinking water
    source, and a series of typhoid outbreaks that ravaged the City in the early 1900s were attributed
    to consumption of sewage-polluted water (Camporeale 2019). In 1907, Spokane changed its
    water source to a deep aquifer that flowed to the river (Fahey and Delwo 1988), thus reducing
    the human health risks from drinking contaminated water. However, Spokane continued
    discharging untreated sewage to the river, thus perpetuating ecological impacts related to BOD.
    Into the 1930s, domestic sewage was supplemented with industrial wastewater from meat
    packing plants; both of these sources contributed to oxygen demand on the river (Pierce Greeley
    & Hansen 1933) as well as visible sludge deposits along the river banks (Bovay Northwest Inc.
    1994). Analyses near the sludge deposits showed DO saturation of 60% or less (Bovay
    Northwest Inc. 1994; Pierce Greeley & Hansen 1933). In 1933, consulting engineers for the City
    stated that the presence of sewage solids and depletion of oxygen in the river “are conditions
    which the City properly has no right to continue” (Pierce Greeley & Hansen 1933).


    Despite these and additional concerns voiced by government agencies, the river remained
    severely degraded through the 1950s. In 1952, a cooperative state–federal report on water
    pollution control stated that floating scums and other sewage waste products were present in the
    river, to such an extent that they interfered with the operation of the gates and dams at
    hydroelectric power plants (Public Health Service 1952). Sewage discharges continued unabated
    until 1958, when the RPWRF came online as a primary treatment plant (Soltero et al. 1992).
    River water quality visibly improved after wastewater treatment began; for example, in 1965,
    the treatment plant superintendent observed that river banks no longer showed a greasy high
    water line on rocks and vegetation (Reisdorph 1965).

    16
         BOD refers to the oxygen that bacteria consume as they break down organic matter. In this process, bacteria in
         surface water draw DO out of the water, reducing the amount of DO available to other aquatic organisms.
         Greater discussion of the ecological impacts of BOD are given in Section 11.



    1700189.000 - 7981
                                                             29       Dec GMV Re: Opposition to Pl MILs 000917
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                  PageID.23404 Page 42 of
                                                257



    Although primary wastewater treatment resulted in improved river conditions, it did not solve
    problems of oxygen depletion. Through the 1960s and 70s, very low oxygen levels were
    measured at depth in Long Lake (Soltero et al. 1992; Esvelt & Saxton and Bovay Engineers Inc.
    1972). Low oxygen in the lake has been linked to excessive concentrations of phosphorus (U.S.
    ACE and Kennedy-Tudor 1976b), a nutrient constituent of sewage that acts as fertilizer for
    algae. A 1976 technical report by the U.S. Army Corps of Engineers, written with cooperation
    from the City of Spokane, stated that Long Lake becomes strongly eutrophic 17 and supports
    overgrowth of algae in most summer seasons (U.S. ACE and Kennedy-Tudor 1976b). Algal
    blooms may give rise to DO depletion, because algal debris also have BOD.


    The City has developed infrastructure over the past several decades to reduce discharges of
    sewage and nutrients, especially phosphorus, to the river. In 1977, the RPWRF was updated to
    perform secondary treatment, and tertiary treatment operations for phosphorus removal are
    scheduled to be complete in 2021 (Hendron 2019). To reduce CSO events, storm sewers in
    much of the city were separated in the 1980s (Hendron 2019), and since then best management
    practices have been implemented and storage tanks built to reduce the contamination and
    volume of stormwater runoff (Bovay Northwest Inc. 1994; Anonymous 1972; Hendron 2019).
    Nevertheless, problems related to sewage and nutrients persisted and have persisted to this day.
    High concentrations of phosphorus have continued to be released into the Spokane River
    throughout the 1990s and 2000s (Cusimano 2004). In 2009, in a report to the City Council, the
    City Plan Commission stated that the Spokane River does not have enough DO during the
    months of April–October to meet current water quality standards (Spokane City of 2009).
    Furthermore, based on monthly reports available on the public works website, 18 there were 40
    CSO events within the first nine months of 2019. 19 In sum, after multiple decades of study,
    policy and planning, sewage-related contamination remains a major concern for the Spokane
    River and Long Lake.



    17
         Enriched in nutrients, such as phosphorus or nitrogen. A more detailed examination of the ecological effects of
         sewage and phosphorus pollution is described in Section 11.
    18
         https://my.spokanecity.org/publicworks/wastewater/cso/
    19
         The regulatory limit given in the RPWRF NPDES permit is 1 CSO event per outfall per year, based on a 20-
         year average. Spokane has 26 outfalls, so 40 events within 1 year indicates low likelihood of compliance.



    1700189.000 - 7981
                                                             30        Dec GMV Re: Opposition to Pl MILs 000918
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23405 Page 43 of
                                                 257



    Industrialization and urbanization of the City of Spokane and surrounding areas have also
    changed the shoreline habitat of the Spokane River. Infilling shoreline, extending banks, and
    constructing utility and transportation corridors removed vegetation, or riparian habitat, 20 along
    the banks of the river, especially in the early 20th century (URS 2008). Habitat changes have
    been most pronounced in the central Spokane Falls reach. A habitat inventory survey conducted
    in 2006 found that, of the approximately 1,550 acres of shoreline habitat within city limits, 21
    riparian habitat constituted only about 10%, mainly upstream of Upriver Dam and downstream
    of Monroe Street Dam (URS 2008). The ecological rating of shoreline habitat was classified as
    “poor” to “fair” within city limits above Latah Creek and only as “good” below Latah Creek,
    largely because of degradation from urbanization (URS 2008). 22


    8.2             Ecological Resilience and Adaptation

    Despite substantial industrial development and urbanization that occurred before water quality
    regulation (Figure 8-1 through Figure 8-4), the Spokane River has shown resilience and
    adaptation to these changes. The current physical, hydrological, sedimentological, and resultant
    ecological profiles of aquatic fish communities of the Spokane River are substantially different
    from historical natural conditions (see Section 9.1); however, healthy, reproducing fish
    populations are present in the river (Weitkamp and Euston 2004; Parametrix 2003; Lee and
    King 2013), and these populations support the Spokane River ecosystem (see Section 9.1).


    In summary, the Spokane River has clearly been altered by industrial development and
    urbanization over the past century. The construction of multiple dams, the widespread discharge
    and transport of mining-associated metals in the system, sewage disposal, and significant
    shoreline alterations have changed the natural environment and conditions of the river,
    adversely affecting fish populations, and decreasing or degrading habitat for some key
    ecological resources. These changes have created a much-altered environment.
    20
         Riparian areas provide important ecological services for the river habitat, and riparian vegetation stabilizes
         banks and prevents shoreline erosion; when removed, the ground is more prone to slumping, or loss of surficial
         soils and erosion (Ecology 2001).
    21
         Defined as all water areas and upland areas within a 200-ft horizontal zone from the ordinary high water mark,
         including contiguous wetlands and floodplain areas (URS 2008).
    22
         Defined basis for classification (as based on the eight processes and functions listed in the Shoreline
         Management Act [RCW 90.58.080]).



    1700189.000 - 7981
                                                               31       Dec GMV Re: Opposition to Pl MILs 000919
                     Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23406 Page 44 of
                                                              257




                                   Figure 8-1.    Sewage and nutrient inputs to the Spokane River




1700189.000 - 7981


                                                                 32
                                                                                                Dec GMV Re: Opposition to Pl MILs 000920
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20          PageID.23407 Page 45 of
                                           257




            Figure 8-2.   Industrialization of the Spokane River before environmental regulation




    1700189.000 - 7981
                                                    33     Dec GMV Re: Opposition to Pl MILs 000921
Case 2:15-cv-00201-SMJ          ECF No. 422-26 filed 01/28/20         PageID.23408 Page 46 of
                                             257




              Figure 8-3.   Industrialization of the Spokane River after environmental regulation




    1700189.000 - 7981
                                                     34      Dec GMV Re: Opposition to Pl MILs 000922
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20        PageID.23409 Page 47 of
                                                    257




                         Figure 8-4.   Physical and biological modifications to the Spokane River




    1700189.000 - 7981
                                                           35     Dec GMV Re: Opposition to Pl MILs 000923
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23410 Page 48 of
                                                257



    9               Ecological resource groups in the Spokane River
                    show evidence of historical adverse effects and
                    subsequent adaptation.

    As a first step in the overall causal analysis framework described previously (Section 7.2.1), I
    conducted a review and analysis of the available literature to determine whether there have been
    any reports in the past of adverse effects or changes to ecological resources in the Spokane
    River. 23 This review was conducted without specific reference to causation to determine
    whether changes in health or relative abundance have been quantified or otherwise reported for
    fish, birds, and mammals in the Spokane River. Understanding the nature, magnitude, and
    persistence of any changes to these resources is important to determining the likely causes
    (Sections 10 and 11).


    9.1             Fish populations have changed from the native cold-
                    water fish community that would be expected to inhabit
                    the Spokane River.

    Fish surveys have been conducted intermittently on the six reaches of the Spokane River and
    indicate that fish abundance and community structure vary among reaches and deviate from the
    native cold-water fish community that historically inhabited the Spokane River.


                    Reach 1: Upstream of Upriver Dam

    A relatively natural fish community exists upstream of Upriver Dam. The upstream reach of the
    Spokane River from the Post Falls Dam in Idaho to the Upriver Dam is generally free-flowing
    until it nears the Upriver Dam. Fourteen fish species have been identified in the reach and are
    primarily resident species, including wild rainbow trout, suckers, and dace (Weitkamp and
    Euston 2004). Trout have been found to be about 10 times as abundant in the free-flowing reach

    23
         Evidence of adverse effects were identified from academic and regulatory studies, as well as from public media
         reports. Keys sources of these data were the Washington State University (WSU) Research Project (Bailey and
         Saltes 1982), Washington Water Power Company/Avista (Landau and Hinson 2012; Avista 2013; Avista 2014;
         Avista 2015a; Pfeiffer 1985; Kleist 1987), and Washington Department of Fish and Wildlife (WDFW)(McLellan
         and O'Connor 2003; Osborne et al. 2003; O'Connor and McLellan 2008; Lee and King 2012; Lee and King
         2013; Lee 2013; Osborne 2015). See Appendix C for a complete list of studies.



    1700189.000 - 7981
                                                            36       Dec GMV Re: Opposition to Pl MILs 000924
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23411 Page 49 of
                                                257



    as they are in the Upper Dam reservoir, starting at RM 84.7 (Bailey and Saltes 1982); however,
    the fish community composition appears to have changed over time. 24 No fish stocking occurs
    in this reach, and the reach is managed by Idaho and Washington state fish and game agencies
    as a wild trout fishery.


                    Reach 2: Upriver Dam to Monroe Street Dam

    Fish habitat suitability, especially spawning habitat availability, in Reach 2 is reduced compared
    to upstream sites because of the presence of large areas of bedrock coupled with frequent
    dewatering from impoundments (Avista 2005). As such, a reproducing population of rainbow
    trout does not occur between Upriver Dam and Monroe Street Dam (Weitkamp and Euston
    2004). Although other fish species could potentially reproduce in a short bedrock river channel
    between the Upriver and Monroe Street dams (Weitkamp and Euston 2004), other reports have
    stated that this area dewaters annually and may be unavailable for fish (Avista 2005).


    Recent surveys found a community of 12 fish species in 2012, and native species constituted
    almost 90% of the total abundance, with redband trout and largescale sucker being numerically
    dominant (Lee and King 2013). The fish assemblage remained relatively constant over the
    three-year study period, although relative shifts in abundance of redband trout and sucker were
    seen, which is expected in a river with multiple impoundments (Lee and King 2013).


    Fish stocking has somewhat altered community composition in this reach. The Washington
    Department of Fish and Wildlife (WDFW) manages the reach as a put-and-take urban
    recreational fishery for hatchery-raised rainbow trout. Stocking has occurred almost every year
    since 1995, predominantly with rainbow trout, although limited stocking of brown trout has also
    occurred in the past; since 2003, sterile triploid rainbow trout have been stocked to avoid
    hybridization with native redband trout (Avista 2005). Currently, Avista is required to conduct
    annual stocking of 6,000 6- to 8-in. sterile rainbow trout in the Upper Falls reservoir as part of
    Federal Energy Regulatory Commission (FERC) relicensing requirements, and hatchery trout


    24
         Bailey and Saltes (1982) found longnose sucker twice as abundant as rainbow trout, whereas a later survey by
         Bennett and Underwood (1988, as cited in Weitkamp and Euston 2004) found that rainbow trout were about
         three times as abundant as suckers.



    1700189.000 - 7981
                                                            37       Dec GMV Re: Opposition to Pl MILs 000925
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23412 Page 50 of
                                                 257



    have been estimated to constitute 5.1% of total fish abundance in this reach (Lee and King
    2013).


                    Reach 3: Monroe Street Dam to Nine Mile Dam

    Fish abundance and distribution in this reach have been observed to be variable, with notable
    differences between the 10-mi free-flowing reach below the Monroe Street Dam and the 6-mi
    impoundment upstream of Nine Mile Dam. For example, Kleist (1987, as cited in Weitkamp
    and Euston 2004) found that the free-flowing river section was dominated by salmonids
    (mountain whitefish and rainbow trout), but bridgelip sucker were numerically dominant in the
    reservoir reach. In 2002, seven species were found to inhabit the free-flowing section of Reach
    3, while 16 species were found in the reservoir behind Nine Mile Dam (McLellan and O'Connor
    2003). Almost 90% of rainbow trout captured in 2002 were wild stock, despite the fact that
    Avista annually stocks 9,000 sterile female rainbow trout in Nine Mile Reservoir as a condition
    of their FERC relicensing. Trout growth was considered good in both sectors when compared to
    other northwest rivers and reservoirs; condition factors 25 were average (McLellan and O'Connor
    2003). The presence of multiple age classes of trout suggests that some natural reproduction is
    occurring, possibly in tributaries such as Latah Creek (McLellan and O'Connor 2003).


                    Reach 4: Nine Mile Dam to Long Lake Dam

    This reach is home to a diverse fish population that is largely structured by the lake-like
    conditions of the 39-km-long Lake Spokane impoundment and past stocking of non-native
    warm-water fish species. A 2001 reach-wide survey found that of the 21 inshore fish species
    observed, largescale sucker were numerically dominant and accounted for most of the fish
    biomass of inshore areas (Osborne et al. 2003). The offshore fish community was composed of
    eleven species, including kokanee and Chinook salmon that were limited to offshore habitats,
    and northern pikeminnow, the most abundant offshore species and also a common inshore
    species (Osborne et al. 2003). Non-native yellow perch was the most abundant game species
    found in Lake Spokane; non-native smallmouth and largemouth bass were also common.
    Rainbow trout were present as well, found primarily in the Nine Mile Dam tailrace and the

    25
         A condition factor is a measure of an individual fish’s health calculated based on its weight:length ratio.



    1700189.000 - 7981
                                                               38       Dec GMV Re: Opposition to Pl MILs 000926
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23413 Page 51 of
                                                 257



    mouth of the Little Spokane River near the upstream end of the reservoir (Osborne et al. 2003).
    These findings were consistent with earlier sampling conducted in the 1980s and 1990s
    (Osborne et al. 2003). Preliminary results of a follow-up survey conducted in 2015 indicated
    that fish species present are largely the same as those collected in 2002, although some changes
    in abundance were noted (Osborne 2015). For example, only 4 rainbow trout were captured in
    2002, but 361 were captured in 2015 (Osborne 2015). However, it should be noted that as part
    of their FERC relicensing, Avista is required to stock 155,000 catchable-sized sterile rainbow
    trout into Lake Spokane, a practice that started in 2014 (Normandeau Associates Inc 2013).


                    Reach 5: Long Lake Dam to Little Falls Dam

    This reach of the river has been less intensively surveyed than upstream reaches for fish
    abundance and diversity. Pfeiffer (1985) conducted a general assessment of aquatic resources to
    collect baseline data to address the lack of fisheries information for the reach. Limited gill net
    sampling conducted at one location for a single day revealed that the reach was dominated by
    non-game species, predominantly northern pikeminnow, suckers, and carp. Largemouth bass
    composed about 13% of total fish abundance. However, as a result of fish stocking, the reach
    now offers anglers the opportunity to catch rainbow trout and landlocked salmon. 26


                    Reach 6: Little Falls Dam to Lake Roosevelt Confluence

    This reach is contiguous with Lake Roosevelt, with no obstructions to fish passage, so the fish
    community resembles that of the lake. 27 Griffith and Scholz (1990) conducted an investigation
    using electrofishing and gill netting surveys within this reach just downstream of Little Falls
    Dam as part of the Lake Roosevelt fisheries monitoring program. The Little Falls Dam sampling
    station had fish abundances greater than or comparable to eight sampling locations spanning the
    length of Lake Roosevelt. Common species included walleye, yellow perch, largescale sucker,
    smallmouth bass, lake whitefish, and rainbow trout. Other species captured included northern




    26
         https://www.spokaneriver.net/watertrail/fishing-plese-flats-to-little-falls-dam/
    27
         https://www.lrf.org/environment/history-management-angling/lake-roosevelt-fish-species



    1700189.000 - 7981
                                                               39       Dec GMV Re: Opposition to Pl MILs 000927
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                 PageID.23414 Page 52 of
                                                 257



    pikeminnow, carp, white crappie, largemouth bass, and kokanee. The reach is a popular
    destination for sport fishing, especially for walleye. 28


                    Evidence from the Popular Media and Anecdotal Reports

    A search of popular media sources produced a number of reports on both fish population status
    in the Spokane River and the factors that structure Spokane River fish communities. These
    reports identify potential stressors in the Spokane River ecosystem, including dams, flow rates,
    and temperature, separate from fisheries status; however, for this section of my report, I have
    included anecdotal reports of changes that pertain directly to the fish community of the river,
    which are listed below.


    A September 13, 2015 story in the Spokesman Review newspaper (“SURVEYING SMALLIES:
    Graduate student studies smallmouth bass impact on redband trout”, Landers 2015b) detailed
    declines in the number of native redband trout in the Spokane River and subsequent increases in
    non-native smallmouth bass. While the native species in the upper Spokane River decreased
    more than 83% between 1990 and 2008/2009, the warm-water-tolerant smallmouth bass
    proliferated. Impacts to fish from altered water flow and increased temperatures in the Spokane
    River have also been reported. Temperature sensitivity of fish species in the Spokane River was
    observed in 2015 when a significant drought caused low flows and warmed waters in the
    Spokane River, which led to a number of fish kills in Lake Coeur d’Alene and Lake Spokane
    (“High temperatures at area lakes a threat to aquatic life”: July 20, 2015, Spokesman Review;
    Kramer 2015a). This same drought caused the WDFW to enact fishing restrictions for the
    Spokane River to protect stressed trout populations (“Drought prompts fishing limits:
    restrictions set on rivers across state”: July 17, 2015, Spokesman Review; Landers 2015a) . In
    2010, over six tons of rotting fish were recovered from Lake Spokane following a die off
    resulting from a sudden change in water temperature in a shallow-water spawning area of the
    lake (“The smell of opportunity: Volunteers deliver 12,000 pounds of dead fish from Long Lake
    die-off to composting operation”: July 29, 2010, Spokesman Review; Landers 2010).




    28
         https://www.spokaneriver.net/watertrail/fishing-little-falls-dam-to-lake-roosevelt-confluence/



    1700189.000 - 7981
                                                              40       Dec GMV Re: Opposition to Pl MILs 000928
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23415 Page 53 of
                                                257



    Invasive fish have been recognized as an ecological problem for the Spokane River. As detailed
    in a May 2017 article in the Spokesman Review (“Lake Spokane carp removal project wraps up
    gillnets for season”; Landers 2017), invasive carp were actively fished out of Lake Spokane in
    an attempt to improve water quality. 29 Avista had previously determined the deleterious effects
    of carp on the lake environment through a series of studies (“Avista studying Long Lake carp’s
    effect on water quality”: December 9, 2014, Spokesman Review; Kramer 2014).


                    Summary of Evidence from Fish Populations

    As a whole, fish studies conducted along the Spokane River indicate that the current community
    structure has changed over time (pre-industrialization to present) and deviates from the native
    cold-water fish community. While lotic (i.e., relating to rapidly moving fresh water) portions of
    the Spokane River are capable of sustaining populations of salmonids (such as mountain
    whitefish and rainbow trout) and other native fish, the fish communities in lentic (i.e., relating to
    still water) areas are predominantly characterized by non-native warm-water fish species such as
    perch and bass. Stocking the Spokane River with hatchery-raised rainbow trout has also
    contributed to changes in community structure and species abundance in some reaches.


    9.2             Site-specific data on bald eagles and ospreys indicate
                    large populations in the Spokane River Basin.

    A number of bird species that prey on fish inhabit the Spokane River Basin, including great blue
    heron, bald eagles, kingfisher, and osprey; however, limited data exist regarding the current and
    historical status of these populations within the Spokane River region.


    Osprey nest density in 1992–1993 along the approximately 77-mi stretch of the river between
    the outflow at Coeur d’Alene and Long Lake Dam was greater than that reported for other large
    rivers in the Pacific Northwest at about the same time. 30 This indicates that osprey populations
    along the Spokane River were as healthy as or healthier than other similar rivers in the region.


    29
         Bottom-feeding carp disturb and resuspend sediment while searching for food.
    30
         An average density of 0.35 nests/mi was reported for the Upper Missouri River in Montana for 1981–1982
         (Grover 1984), and average densities of 0.37–0.41 nests/mi were reported for the lower Columbia River in
         1997–1998 (Henny et al. 2008).



    1700189.000 - 7981
                                                            41       Dec GMV Re: Opposition to Pl MILs 000929
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23416 Page 54 of
                                                 257



    Furthermore, the mean productivity rate (number of birds fledged) measured along the Spokane
    River in 2008–2009 was slightly above that required for maintaining a stable population (1.6
    birds per nest; stable population productivity rates range between 0.8 and 1.3 birds per active
    nest; Henny et al. 2011). Comparable productivity for reference lakes in the Spokane region was
    similar (1.5 birds per nest), and for other rivers studied (Lower Columbia, Willamette River,
    Boise River) productivity ranged from 0.2 to 1.73 birds per nest (Henny et al. 2011).


    Winter counts of bald eagles conducted in 1974–1975 and 1983–1984 noted the presence of
    between 23 and 61 eagles (Fielder and Starkey 1987); however, since the surveys incorporated
    both the Spokane and Pend Oreille rivers, it is unclear how many of those birds occurred on the
    Spokane. A similar study conducted between 1982 and 1989 reported between 9 and 36 bald
    eagles wintering on the Spokane River (Stinson et al. 2001). More recent studies of breeding
    bald eagles conducted by Avista from upstream of Nine Mile Dam to Long Lake Dam found the
    numbers of active territories increased from 19 in 2012 to 26 in 2015, and the number of
    fledglings per nest ranged between 1.12 and 1.44 (Avista 2012, Avista 2015a), which represents
    a growing population. 31


    There is only qualitative evidence for the presence and status of other piscivorous bird species in
    the Spokane River Basin. In their 2005 application for FERC license renewal, Avista (2005)
    noted a diverse bird community including several piscivorous species, such as hooded and
    common mergansers and great blue herons. These species could potentially be affected by a
    number of different factors in the Spokane River, but I found no information on population size,
    population trends, or reproductive performance that could be used to quantitatively evaluate the
    changes that may have occurred in these populations.


                    Evidence from the Popular Media and Anecdotal Reports

    Accounts of piscivorous bird populations in the Spokane River region have also been reported
    in the popular media, and these accounts support the conclusions from the available scientific
    literature that populations of osprey and bald eagles are increasing and healthy within the basin.


    31
         A fledging rate of 1 is required to maintain a stable population (Wiemeyer et al. 1984).



    1700189.000 - 7981
                                                              42       Dec GMV Re: Opposition to Pl MILs 000930
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23417 Page 55 of
                                           257



    A July 1992 article in The Oregonian newspaper detailed the recovery of osprey within the
    Spokane River Basin (“Utilities give hand to ospreys”; Gerhardt 1992) after the species was
    significantly reduced due to DDT use in the1950s. By 1992, osprey had recovered to a
    population of more than 76 individuals residing within a 65-mi stretch of the Spokane River,
    and the number of nests identified along the Spokane River was more than 43, up from 30 just
    two years prior. Conservation efforts in the early 1990s were focused on the construction of safe
    nesting sites far from power poles, as nests on power infrastructure increase the potential for
    birds to be electrocuted by power lines. The non-profit Friends of the Little Spokane River
    Valley also reported the increase of ospreys in the vicinity of the Spokane River and the
    importance of constructing alternative nesting sites as the number of nesting pairs grew (Haggin
    No date-b). This group also observed a concurrent increase in bald eagles within the region and
    reported an unusual series of eagles falling from the sky during a cold snap in the winter of
    2010/2011 (Wynecoop and Wynecoop No date).


    9.3             Scientific or anecdotal evidence do not indicate that
                    semi-aquatic mammal populations reside in the Spokane
                    River.

    While a few semi-aquatic piscivorous mammals inhabit western river systems, including mink
    and river otter, available breeding and home range information indicate that the Spokane River
    is likely not inhabited by these species. Only a portion of Spokane County lies within the
    predicted range of mink in Washington State; the Spokane River runs through the southern edge
    of this range (Lester 2018; WDFW 2018). A 1976 water resources study for the Metropolitan
    Spokane area surmised that mink are lacking on the Spokane River since muskrats, one of their
    preferred prey items, are scarce due to detrimental fluctuations of water levels (U.S. ACE and
    Kennedy-Tudor 1976a). Washington State game harvest reports indicate that mink have not
    been trapped in Spokane County since 2000, and a 2001 assessment of the Spokane River
    conducted by Ecology concluded that “mink occur rarely, if at all, in the Spokane River”
    (Johnson 2001). In addition, available data suggest the distribution of river otter in the central
    basin appears to be limited to other rivers including the Columbia, Yakima, and Walla Walla
    (Washington Nature Mapping Program 2018). No site-specific population surveys for either
    species have been identified.


    1700189.000 - 7981
                                                     43      Dec GMV Re: Opposition to Pl MILs 000931
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23418 Page 56 of
                                           257



    There is some anecdotal evidence that river otter occasionally inhabit the Spokane River. A
    November 2, 2015 article in the Spokesman Review (“Otters moving into North Idaho in
    increasing numbers - and not the gubernatorial kind”; Kramer 2015b) reported that both the
    Spokane and Little Spokane Rivers are home to river otters and that their numbers are
    increasing in the region. In 2014, the non-profit Friends of the Little Spokane River Valley
    posted a series of pictures along with an account of river otters and bald eagles foraging for fish
    along the Little Spokane (Haggin No date-a). Given the connectivity between the Little Spokane
    and Spokane Rivers, it is possible that river otter may forage in the main stem of the Spokane,
    though I found no information on population size, population trends, or reproductive
    performance that could be used to evaluate whether changes have occurred to these populations.


    The presence of mink and river otter populations within the Spokane River is considered
    indeterminate, although based on anecdotal evidence, is it likely that a few individuals may
    occasionally inhabit this system. Other semi-aquatic mammals that likely occur along the
    Spokane River include raccoon and muskrat, but these species are either not piscivorous
    (muskrat) or eat less fish than mink or river otter (raccoon), making them less exposed to PCBs
    in the Spokane River and inappropriate representatives of this resource group for the purposes
    of my analysis.


    9.4             Conclusions

    Ecological surveys of the Spokane River Basin have been conducted sporadically since the
    1970s, but from the available data I found, fish communities within the Spokane River exhibit
    abundances and communities indicative of an ecosystem that has been altered from the
    expected, naturally occurring communities. These changes have manifest as increases in the
    abundances of fish species that are more tolerant of a broad range of hydrological conditions
    (e.g., water flow, temperature) and a decrease (i.e., absence or reduced numbers) in
    environmentally sensitive species that prefer a narrow range of conditions. Available data
    indicate healthy, stable, or increasing populations of bald eagles and osprey. No data have been
    identified demonstrating that the Spokane River supports populations of semi-aquatic mammals,
    such as mink and river otter; there is also no documented (or speculated) reason for their
    absence.


    1700189.000 - 7981
                                                    44      Dec GMV Re: Opposition to Pl MILs 000932
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23419 Page 57 of
                                                 257



    10              Theoretical risk to fish and wildlife in the Spokane
                    River is from exposure to some toxic heavy
                    metals, not PCBs.

    I evaluated the potential for theoretical ecological risk to fish and wildlife from PCBs and other
    chemicals, 32 including metals (cadmium, lead, and zinc), that have been shown to be elevated in
    the Spokane River (Funk et al. 1973; Kadlec 2000; MacCoy and Maret 2003). I compared
    concentrations of these chemicals in tissue or dietary prey items to literature-based toxicity
    reference values (TRVs). I also compared concentrations of these chemicals in surface water
    from the river to appropriate aquatic life criteria.


    A TRV is a numeric exposure benchmark above which a concentration of a chemical might
    theoretically begin to cause an effect. The TRV is compared to an estimate of actual exposure to
    quantify theoretical risk to a receptor (U.S. EPA 1998). A TRV can be expressed as a critical
    tissue residue 33 or a daily dose. Critical tissue residues are typically used to estimate risk to fish
    and are expressed as the no-observed-effect concentration (NOEC) and the lowest-observed-
    effect concentration (LOEC) for each chemical. Dietary doses are typically used to estimate risk
    to wildlife and are expressed as the no-observed-adverse-effect-level (NOAEL) and the lowest-


    32
         PBDEs are a class of chemicals used as flame retardants in a range of household products and are leached from
         fabrics treated with these compounds and introduced into municipal wastewaters systems (Davis et al. 2012;
         Rayne and Ikonomou 2005a; Rayne and Ikonomou 2005b; Song et al. 2006). The Spokane River has the highest
         concentrations of total PBDEs in water and fish tissue statewide (Furl and Meredith 2010), though specific
         sources of PBDEs to the river are unknown. Within the City of Spokane, a recent monitoring study by Ecology
         indicated that PBDEs were detected in 7 of 14 sampled stormwater drains at concentrations of 0.002–0.023
         parts per billion (ppb) (Lubliner 2009), consistent with the high PBDE levels observed in fish fillets in the
         Spokane River (Johnson et al. 2006; Serdar and Johnson 2006). PDBEs have been suspected of posing a
         potential risk to osprey reproductive success (Henny et al. 2011). However, U.S. Geological Survey (USGS)
         scientists found the osprey reproduction rate on the Spokane River to be excellent and unrelated to PBDE
         concentrations (Henny et al. 2011). In fact, while total PBDE concentrations in osprey eggs from the Spokane
         River area were the second highest across all rivers surveyed (Boise River, Lower Columbia River, Lower
         Willamette River, and Portland Harbor), the productivity rate on the Spokane River (1.60 young/active nest)
         was also the second highest recorded (Henny et al. 2011). Therefore, PBDEs do not appear to have any adverse
         effect to osprey reproduction on the Spokane River, despite the high concentrations reported in prey fish and
         osprey eggs. At present, risk criteria for fish do not exist, so it is not possible to compare measured
         concentrations in Spokane River fish with literature thresholds to assess risk to fish. PBDEs are an uncertain
         cause of the changes observed in fish populations (Section 9) and an unlikely cause of theoretical changes to
         osprey populations.
    33
         A critical tissue residue is a concentration of a chemical in an organism’s tissue (whole body or specific organ)
         above which adverse effects may start to be exhibited.



    1700189.000 - 7981
                                                              45        Dec GMV Re: Opposition to Pl MILs 000933
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20           PageID.23420 Page 58 of
                                                    257



    observed-adverse-effect-level (LOAEL) for each chemical. TRVs are commonly used in risk
    assessments but are not regulatory standards and can vary among species, sites, and scientific
    approach to derivation. A review of the ecotoxicology literature was conducted to identify
    appropriate TRVs for evaluating the effects of chemical exposure to fish, birds, and mammals.
    References reviewed included original research articles, literature reviews, and non-refereed
    reports, such as ERAs conducted for similar sites. The following general selection criteria were
    applied:

                •        Measurement endpoints that reflect an ecologically relevant effect, such as
                         changes to reproduction, survival, or growth.

                •        Studies with test durations that reflect a chronic exposure given the life span
                         of the test species or sub-chronic exposures that encompass a critical
                         exposure period, such as reproduction.

                •        For PCBs, studies that tested an environmentally relevant PCB mixture, such
                         as an Aroclor mixture. Studies testing individual PCB congeners or a limited
                         subset of congeners were excluded.

                •        Studies where exposure occurred via an exposure route likely to occur in wild
                         organisms.

                •        Studies with test concentrations representative of levels reasonably expected
                         to occur in environmental media and prey.

                •        Studies that bound an effect threshold with a NOEC/NOAEL and a
                         LOEC/LOAEL.

                •        Preference was given to controlled laboratory studies, but field studies were
                         also considered if they demonstrated a definitive causal relationship between
                         chemical exposure and stated effects.

    A summary of the studies reviewed is provided in Appendix D.

    Theoretical risk is typically expressed as a hazard quotient (HQ), which is the ratio of estimated
    or measured chemical exposure to the relevant TRV. An HQ greater than one indicates that the
    exposure benchmark was exceeded but does not necessarily alone indicate that an adverse effect
    has occurred.


    1700189.000 - 7981
                                                              46     Dec GMV Re: Opposition to Pl MILs 000934
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                 PageID.23421 Page 59 of
                                                257



    10.1            The presence and concentrations of PCBs in the Spokane
                    River pose essentially no theoretical risk to fish and
                    wildlife and have not been the cause of any observed
                    adverse changes to these ecological resources.

    I updated the most recent risk assessment conducted by Ecology (Johnson 2001) 34 using PCB
    concentrations from both whole-body and tissue samples that represent the most comprehensive
    estimate of exposure in resident fish and provide the most accurate estimation of current risk. 35
    Since that risk assessment was produced, there has been additional sampling of sediments and
    fish tissues from all reaches of the Spokane River, which according to Ecology, indicated
    “significant reductions in PCB levels” within the Spokane River (Serdar et al. 2011). I have
    considered the causal criteria outlined and defined in Section 7.2.1 to determine whether PCBs
    pose a theoretical risk to ecological resources in the Spokane River and whether PCBs are the
    cause of the observed ecological changes described in Section 9 or the unsupported ecological
    effects alleged by the City. Data used in my analyses are provided in Appendix E.


                    Comparisons of TRVs to fish tissue body burdens of PCBs
                    indicate essentially no theoretical risk to fish in the Spokane River
                    from PCBs.

    I established separate TRVs for salmonid and non-salmonid fish species, given the documented
    sensitivity of salmonids, particularly early life stages, to the effects of dioxin-like PCBs 36 (Table
    10-1; Zabel et al. 1995b). The LOAEL TRV selected for non-salmonid species is the same value
    used by Ecology for their 2001 risk assessment (Johnson 2001); however, the selected LOAEL
    for salmonids is approximately two-fold lower (i.e., more conservative) than the TRV used by
    Ecology (3.0 parts per million [ppm] wet weight [ww]).



    34
         In 2001, Ecology conducted an ERA for PCBs in the Spokane River (Johnson 2001). The theoretical ecological
         risks identified in this study associated with PCBs in Spokane River fish tissues were termed “possible adverse
         effects” to salmonid populations and fish-eating mammals in portions of Reaches 1, 2, and 3 between
         Trentwood and the Nine Mile Dam (Johnson 2001).
    35
         It should be noted that in their previous assessment of PCB ecological risk in the Spokane River system,
         Ecology also used tissue concentrations from fillets to characterize risk in Lake Spokane (Johnson 2001).
    36
         The potential toxicity of PCBs depends on the chlorination pattern of the individual PCB congeners. A number
         of “dioxin-like” PCB congeners having no or only one chlorine atom at the ortho-position show “dioxin-like”
         toxicity.



    1700189.000 - 7981
                                                             47       Dec GMV Re: Opposition to Pl MILs 000935
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                  PageID.23422 Page 60 of
                                                257


    Table 10-1.          Selected TRVs for PCBs in fish tissues

    Receptor                            NOAEL        LOAEL          Units                  Basis
    Fish (non-salmonid species)         1.9          9.3            ppm ww                 Whole-body
                                                                                           concentration
    Fish (salmonid species)             0.3          1.53           ppm ww                 Whole-body
                                                                                           concentration
    Birds                               1.8          7.1            ppm body               Daily dose
                                                                    weight/day
    Mammals (mustelids)                 0.15         0.3            ppm body               Daily dose
                                                                    weight/day
    LOAEL = Lowest-Observed-Adverse-Effect Level
    NOAEL = No-Observed-Adverse-Effect Level
    PCB = polychlorinated biphenyl
    ppm = parts per million
    TRV = toxicity reference value
    ww = wet weight

    Because this assessment focused on data collected after the PCB risk assessment conducted by
    Ecology (Johnson 2001), only data from fish tissues collected since 2001 37 were incorporated
    into the assessment of current risk to Spokane River fish. For non-salmonids, no samples exceed
    the LOAEL of 9.3 ppm (n=84), and only one sample exceeded the NOAEL—a largescale
    sucker collected from Reach 2 in 2005. None of the rainbow trout samples from Reach 3 or
    Reach 4 (n=5) exceeded the salmonid LOAEL of 1.53 ppm. The one mountain whitefish sample
    from Reach 3 also did not exceed the salmonid LOAEL, but the body burden was slightly
    greater than the NOAEL of 0.3 ppm. Using all available post-2000 data, these analyses indicate
    there is essentially no theoretical risk to non-salmonid species, corroborating earlier results
    reported by Ecology (Johnson 2001). Similarly, based on the available data, there was no
    exceedance of the LOAEL threshold for salmonid species, also indicating theoretical risk to
    these species is unlikely. 38




    37
         A total of 90 whole-body fish tissue samples were identified.
    38
         Applying my more conservative salmonid LOAEL TRV to pre-2001 tissue data results in HQs <1.0 in all
         reaches of the river, consistent with the Ecology’s conclusions based on their higher salmonid LOAEL (Johnson
         2001).



    1700189.000 - 7981
                                                             48          Dec GMV Re: Opposition to Pl MILs 000936
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                 PageID.23423 Page 61 of
                                                 257



                    Comparisons of TRVs for dietary exposure of wildlife to modeled
                    dietary exposures from PCBs measured in the Spokane River
                    demonstrate essentially no risk to wildlife in the Spokane River.

    Fish-eating birds that inhabit the Spokane River Basin include great blue heron, bald eagle, and
    osprey. 39 As discussed earlier in this report, and as noted by other sources (Johnson 2001; GEI
    Consultants 2004), it is unclear whether fish-eating mammals (mink and river otter) occur on the
    Spokane River. However, for completeness of risk assessment purposes, exposure models for
    both mammal species were developed under the assumptions that they do occur. For purposes of
    this assessment, all animals are assumed to consume only fish, which adds a layer of
    conservatism (i.e., overestimates risk) in the risk assessment (Johnson 2001). All animals are
    also assumed to feed exclusively in a single reach, even though their foraging range may be
    larger than the reach length or habitat quality in the reach may not be optimum to support the
    species.


    Dietary exposure was predicted using PCB concentrations derived from whole-body fish tissue
    samples, as piscivorous birds and mammals consume fish whole. As with the assessment of
    PCB risk to resident Spokane River fish, this assessment used tissue data collected after the
    completion of the 2001 Ecology PCB risk assessment (Johnson 2001). All whole-body fish
    samples within a reach were averaged to estimate a prey tissue concentration that a species may
    consume under the conservative assumption that the species’ entire diet is composed of only
    fish from the Spokane River. Relevant exposure parameters required to estimate the daily doses
    for fish-eating birds and mammals have been derived from EPA guidance (U.S. EPA 1993) and
    Nagy et al. (1999) and are shown in Table 10-2. Total daily exposure (in ppm body weight/day)
    was then compared to the relevant TRVs shown in Table 10-1. The avian LOAEL is the same
    value used by Ecology in their 2001 PCB risk assessment (Johnson 2001); however, the TRVs
    used for the mammalian risk assessment differ from values used by Ecology in their 2001 risk
    assessment. In their 2001 study, Ecology based their TRVs on a mink feeding study using wild-
    caught fish from a site containing multiple bioaccumulative compounds; as such, the endpoints
    observed in that study cannot be definitively attributed to PCBs since any observed effects may

    39
         In their 2001 PCB risk assessment, Ecology also included belted kingfisher as a receptor; however, the prey fish
         species collected from the Spokane River represent fish that are likely longer than the maximal size a kingfisher
         can catch and manipulate (12 cm [Hamas 1994]), so it is not used as a receptor in this assessment.



    1700189.000 - 7981
                                                              49       Dec GMV Re: Opposition to Pl MILs 000937
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23424 Page 62 of
                                          257



    also be due to multiple chemicals, including non-quantified co-occurring compounds.
    Conversely, the study used as the basis for the TRV in my assessment (Aulerich and Ringer
    1977) was a controlled laboratory study that fed mink a diet containing only PCBs, allowing me
    to assess the theoretical risks of PCBs directly. The LOAEL TRV used by Johnson (2001) was
    0.04 mg/kg-d; the LOAEL TRV I use in my assessment is 0.3 mg/kg-d.


    Resulting HQs from my analyses are shown in Table 10-2. For all bird species in all assessed
    reaches, the HQs are less than 1 when compared to either the NOAEL or LOAEL TRV,
    corroborating Ecology’s 2001 conclusion that fish-eating birds are not at risk from PCBs in any
    reach of the Spokane River (Johnson 2001). The HQs for mammal species are also less than 1
    for both species in all reaches when compared to either the NOAEL or LOAEL TRV. Results of
    this risk assessment indicate that fish-eating mammals are not at risk from PCBs in any reach of
    the Spokane River. This conclusion differs from that of Johnson (2001) who stated that possible
    effects to fish-eating mammals may occur in the reach between approximately Trentwood (RM
    86.5, in Reach 1) and Nine-Mile Dam (downstream end of Reach 3).




    1700189.000 - 7981
                                                   50     Dec GMV Re: Opposition to Pl MILs 000938
                                                                                      Case 2:15-cv-00201-SMJ                      ECF No. 422-26 filed 01/28/20                              PageID.23425 Page 63 of
                                                                                                                                               257


Table 10-2.            PCB Risk estimates for fish-eating wildlife
                                                                                                                                                                   TRV (ppm
                                                                                                                                                                     body
                                                                                                                                                                   weight per
                                       Average fish PCB concentration (ppm ww)                            Exposure (ppm body weight per day)                         day)                               NOAEL HQs                                                    LOAEL HQs
                        Food




                                    Reach 1


                                              Reach 2


                                                        Reach 3


                                                                  Reach 4


                                                                            Reach 5


                                                                                      Reach 6


                                                                                                Reach 1


                                                                                                            Reach 2


                                                                                                                      Reach 3


                                                                                                                                Reach 4


                                                                                                                                          Reach 5


                                                                                                                                                    Reach 6


                                                                                                                                                                   NOAEL

                                                                                                                                                                           LOAEL

                                                                                                                                                                                   Reach 1


                                                                                                                                                                                             Reach 2


                                                                                                                                                                                                       Reach 3


                                                                                                                                                                                                                 Reach 4


                                                                                                                                                                                                                           Reach 5


                                                                                                                                                                                                                                     Reach 6


                                                                                                                                                                                                                                               Reach 1


                                                                                                                                                                                                                                                         Reach 2


                                                                                                                                                                                                                                                                   Reach 3


                                                                                                                                                                                                                                                                               Reach 4


                                                                                                                                                                                                                                                                                         Reach 5


                                                                                                                                                                                                                                                                                                   Reach 6
                        ingestion
             Body       rate
             weight     (kg/d
Species      (kg)       ww)
Great
blue
heron           2.2a      0.396a    0.092     0.64      0.096     0.39      0.032     0.16      0.017       0.115     0.017     0.070     0.006     0.029            1.8    7.1    0.01       0.06     0.01      0.04      0.003      0.02     0.002     0.02      0.002       0.01      0.001     0.004
Bald
eagle          5.09a      0.611a    0.092     0.64      0.096     0.39      0.032     0.16      0.011       0.077     0.011     0.047     0.004     0.019            1.8    7.1    0.01       0.04     0.01      0.03      0.002      0.01     0.002     0.01      0.002       0.01      0.001     0.003
Osprey         1.57a       0.33a    0.092     0.64      0.096     0.39      0.032     0.16      0.019       0.134     0.020     0.082     0.007     0.033            1.8    7.1    0.01       0.07     0.01      0.05      0.004      0.02     0.003     0.02      0.003       0.01      0.001     0.005
River
Otter          7.9a       0.97b     0.092     0.64      0.096     0.39      0.032     0.16      0.011       0.079     0.012     0.048     0.004     0.020          0.15     0.3    0.08       0.52     0.08      0.32        0.03     0.13       0.04    0.26        0.04      0.16        0.01      0.07
Mink           0.55a     0.0715a    0.092     0.64      0.096     0.39      0.032     0.16      0.012       0.083     0.012     0.051     0.004     0.021          0.15     0.3    0.08       0.55     0.08      0.34        0.03     0.14       0.04    0.28        0.04      0.17        0.01      0.07
 aValue obtained from EPA. Wildlife Exposure Factors Handbook. U.S. Environmental Protection Agency, Washington, D.C., EPA/600/R-93/187.
 bValue obtained from Nagy et al. (1999) using allometric scaling function for Carnivora.
 HQ = hazard quotient
 LOAEL = lowest-observed-adverse-effect level
 NOAEL = no-observed-adverse-effect level
 PCB = polychlorinated biphenyl
 ppm = parts per million
 TRV = toxicity reference value
 ww = wet weight




1700189.000 - 7981
                                                                                                                                                              51                                                                                                             Dec GMV Re: Opposition to Pl MILs 000939
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23426 Page 64 of
                                                257



                    Comparisons of surface water concentrations to State of
                    Washington chronic aquatic life criteria support findings of
                    essentially no risk of PCBs to ecological resources.

    Assessing PCB concentrations in the surface waters of the Spokane River provides another line
    of evidence in determining whether PCBs are present in the Spokane River in quantities
    sufficient to account for the ecological changes outlined in Section 8. Although this question is
    most reliably assessed via PCB concentrations in sediment and fish tissue, water concentrations
    provide supporting information for the results in Section 10.1.1. Available surface water data was
    compared to the EPA chronic aquatic life criteria for PCBs (0.014 µg/L). 40


    To conduct this assessment, a comprehensive database of PCB concentrations in Spokane River
    water samples was compiled from historical surveys (Appendix E). The database generated 159
    river water samples 41 analyzed for PCBs collected from within Reaches 1 through 5 42 ; sampling
    dates for these samples ranged between 2000 and 2016, and sampling effort was highly variable
    within river reaches.


    For the Spokane River water data, only two samples exceeded the chronic aquatic life criteria for
    PCBs. These were both located in Reach 1 (Table 10-3) and were collected during August 2000.
    Moreover, average water concentrations of PCBs were far below the chronic criteria in all areas
    sampled. Therefore, based on the available Spokane River water data and chronic aquatic life
    criteria promulgated under WAC 173-201A-240, PCB concentrations recently detected in
    Spokane River waters do not indicate a theoretical risk of adverse effects to aquatic life in
    Reaches 1–5. Although no surface water samples from Reach 6 have been analyzed for PCBs,
    the trend of decreasing average surface water PCB concentrations from Reach 1 to Reach 5
    indicates that Reach 6 surface water PCBs would be similarly low. Thus, Spokane River surface
    water data collected over the past 19 years have been below the chronic aquatic life criteria,
    indicating essentially no risk to ecological receptors.




    40
         https://www.epa.gov/wqc/national-recommended-water-quality-criteria-aquatic-life-criteria-table
    41
         Those samples collected from within CSO systems were not included.
    42
         There were no surface water samples analyzed for PCBs identified from Reach 6



    1700189.000 - 7981
                                                             52      Dec GMV Re: Opposition to Pl MILs 000940
Case 2:15-cv-00201-SMJ                   ECF No. 422-26 filed 01/28/20         PageID.23427 Page 65 of
                                                      257


    Table 10-3. Summary of Spokane River water samples analyzed for PCBs

                                                             Numbers of
                         Number of                           samples          Percentage of
                         surface water                       exceeding the    samples            Average PCB
                         samples                             chronic          exceeding the      water
                         analyzed for      Date range of     aquatic life     chronic aquatic    concentration
    Reach*               PCBs              samples           criteria         life criteria      (ppb)
    Reach 1              78                August 2000 to    2                2.6%               0.0015
                                           December 2016
    Reach 2              23                August 2014 to    0                0%                 0.0002
                                           December 2016

    Reach 3              28                November 2003     0                0%                 0.0002
                                           to December
                                           2016
    Reach 4              16                August 2014 to    0                0%                 0.0002
                                           December 2016
    Reach 5              14                October 2012 to   0                0%                 0.00002
                                           February 2017
    Total                159               August 2000 to    2                1.3%               0.0008
                                           December 2016
    * No data on PCBs in surface water were available for Reach 6


    10.2            Metals in the Spokane River are more likely to pose risks
                    and result in adverse effects to resident fish

    Reports from multiple surveys have documented elevated metals concentrations within the
    Spokane River system resulting from decades of upstream mining operations (Funk et al. 1973;
    Kadlec 2000; MacCoy and Maret 2003). The USGS estimated that in 1999-2000, approximately
    “4,600 pounds of cadmium, 44,000 pounds of lead, and 980,000 pounds of zinc were transported
    from Coeur d’Alene Lake into the Spokane River” (Clark 2003). More recently, annual
    discharges of metals to the Spokane River from Lake Coeur d’Alene have been estimated to be
    approximately 18 tons of lead, 1.5 tons of cadmium, and 350 tons of zinc between 2009 and 2013
    (Clark and Mebane 2014).


    Cadmium, lead, and zinc may be toxic to fish species and may have adverse effects on Spokane
    River ecological resource populations. Previously, in 2000, Ecology conducted an ERA of the
    Spokane River focusing on mining-associated metals contamination. Ecology concluded there
    was “substantial evidence of metal induced ecological degradation in the Spokane River


    1700189.000 - 7981
                                                                 53   Dec GMV Re: Opposition to Pl MILs 000941
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23428 Page 66 of
                                                 257



    progressively increasing in severity upstream, nearer the metal sources in Idaho” (Kadlec 2000).
    Since this Ecology risk assessment was conducted, however, there has been additional sampling
    of sediments and fish tissues in the Spokane River.


    I used measured concentrations of metals in Spokane River water and fish tissues to assess
    theoretical risk to fish and birds. 43 I compared measured environmental concentrations of
    cadmium, lead, and zinc to the relevant USEPA aquatic life criteria 44 and fish tissue TRVs
    derived from the scientific literature. I have considered the causal criteria outlined and defined in
    Section 7.2.1 to determine whether metals pose a theoretical risk to ecological resources in the
    Spokane River and whether metals are the cause of the observed ecological changes described in
    Section 9. Data used in my analyses are provided in Appendix E.


                    Metals in surface waters have posed and continue to pose
                    theoretical risk to Spokane River fish communities.

    There is some limited evidence from past risk investigations that zinc may pose a theoretical risk
    to fish in the Spokane River. Ecology evaluated risk to fish species from metal exposure in 2000
    (Kadlec 2000), and, based on comparison to water quality benchmarks, 45 the risk assessment
    indicated that fish were primarily at risk from exposure to zinc, particularly in the reach of the
    river upstream of the City of Spokane (Reach 1). Zinc water quality benchmarks exceeded fish
    “effects thresholds,” which Ecology suggested could cause significant reductions in weight, and
    possibly survival, of young fish (Kadlec 2000).


    For purposes of my analysis, a comprehensive database of metals concentrations in Spokane
    River surface waters was compiled from historical surveys (Appendix E). The database yielded

    43
         The risk of metals in the Spokane River was not assessed for mammals because a population of piscivorous
         mammals has not been documented to reside in the main stem of the river. In fact, as part of the PCB ecological
         hazard assessment, Ecology stated that “mink occur rarely, if at all, in the Spokane River…” (Johnson 2001), and
         the risk of metals to mammals was not included in Ecology’s previous assessment of ecological risk of metals in
         the Spokane River (Kadlec 2000).
    44
         https://www.epa.gov/wqc/national-recommended-water-quality-criteria-aquatic-life-criteria-table
    45
         The use of a TRV approach to predict toxicity to fish from tissue metals concentrations is not recommended.
         Specifically, it has been determined that “use of whole-body measurements (and often specific organs) for metals
         does not lead to a defensible position regarding risk to the organism” (Adams et al. 2010). Therefore, the chronic
         aquatic life criteria will instead be used to gauge the theoretical risk posed by metals to fish populations of the
         Spokane River.



    1700189.000 - 7981
                                                               54      Dec GMV Re: Opposition to Pl MILs 000942
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20          PageID.23429 Page 67 of
                                           257



    275 water samples collected within Spokane River Reaches 1, 3, 5, and 6 between 1986 and 2016
    analyzed for cadmium, lead, and zinc. As with the previous assessments, sampling effort was
    highly variable among reaches. There were no surface water samples identified from either
    Reach 2 or Reach 4.


    Measured concentrations of cadmium, lead, and zinc in water samples were compared to the
    calculated hardness-normalized chronic aquatic life criteria for each metal. Results of this
    assessment indicated that over 80% of samples collected in Reach 1, more than 60% of samples
    collected in Reach 3, and approximately 14% of samples from Reach 5 exceed the hardness-
    normalized chronic aquatic life criteria for lead (Table 10-4). Similarly, approximately 82% of
    samples in Reach 1 and almost 50% of samples in Reach 3 exceed the calculated chronic aquatic
    life criteria for zinc. For cadmium, about 16% of samples in Reach 1 and 6.5% of samples in
    Reach 3 exceed cadmium chronic aquatic life criteria. Based on these data, both lead and zinc
    likely constitute a theoretical risk to fish populations in Reaches 1 and 3 of the Spokane River
    system.


    The results of my analysis concur with Ecology’s conclusion that “the weight of evidence from
    fishery studies indicates the fish community, to at least RM 75 [within the City of Spokane], is at
    risk from metal contamination” (Kadlec 2000).




    1700189.000 - 7981
                                                    55      Dec GMV Re: Opposition to Pl MILs 000943
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20      PageID.23430 Page 68 of
                                                 257


    Table 10-4.             Summary of Spokane River water samples analyzed for metals

                                                              Number of samples      Percentage of
                                    Number                    exceeding the          samples exceeding
                                    of        Date range of   Chronic Aquatic        the Chronic Aquatic
    Reach*               Metal      samples   samples         Life Criteria          Life Criteria
    Reach 1              Cadmium    202       July 1992 to    32                     15.8%
                                              June 2016
                         Lead       202       July 1992 to    166                    82.2%
                                              June 2016
                         Zinc       202       July 1992 to    166                    82.2%
                                              June 2016
    Reach 3              Cadmium    46        July 1992 to    3                      6.5%
                                              August 2010
                         Lead       46        July 1992 to    29                     63.0%
                                              August 2010
                         Zinc       46        July 1992 to    22                     47.8%
                                              August 2010
    Reach 5              Cadmium    21        May 1986 to     0                      0%
                                              January 2016
                         Lead       21        May 1986 to     3                      14.3%
                                              January 2016
                         Zinc       21        May 1986 to     0                      0%
                                              January 2016
    Reach 6              Cadmium    2         May 1986        0                      0%
                         Lead       2         May 1986        0                      0%
                         Zinc       2         May 1986        0                      0%
    * No data on metals in surface water were available for Reaches 2 and 4.


                    Comparisons of TRVs for dietary exposure of birds to metals in fish
                    tissue from the Spokane River indicate essentially no risk to birds
                    that forage in the Spokane River.

    The 2000 Ecology metals risk assessment used existing fish tissue data to model exposure to
    piscivorous birds using an osprey model and concluded that zinc in fish tissue exceeded the
    NOAEL-based benchmark but not the LOAEL-based benchmark (Kadlec 2000). Therefore, there
    was no indication of theoretical risk to fish-eating birds from metals in the river, which was
    supported by the observation of a lack of biomagnification of metals to upper-trophic-level
    consumers.




    1700189.000 - 7981
                                                         56   Dec GMV Re: Opposition to Pl MILs 000944
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20               PageID.23431 Page 69 of
                                                257



    To evaluate whether there have been any changes in theoretical risk to piscivorous birds (great
    blue heron, bald eagle, osprey) since 2000, I compared fish tissue residue data (as whole-body
    analyses) collected after the Ecology risk assessment and avian TRVs for metals selected from
    the ecotoxicological literature following, when possible, general selection criteria outlined above
    for PCB TRVs. 46 Selected TRVs meeting my selection criteria are presented in Table 10-5, and
    assumptions regarding fish consumption and foraging area are the same as those for the PCB risk
    assessment of avian indicator species. For purposes of this assessment, exposure of piscivorous
    birds to metals in sediment or water is considered negligible.

    Table 10-5.          Selected avian TRVs for metals in fish tissues
                         NOAEL         LOAEL
    Metal                                             Test Species         Basis            Reference
                         (ppm body     (ppm body
                         weight/day)   weight/day)
    Cadmium              1.5           20             Mallard              Daily dose       White and Finley (1978)
    Lead                 3.75          25.5           American kestrel     Daily dose       Pattee (1984)
    Zinc                 10.3          103            Mallard              Daily dose       Gasaway and Buss
                                                                                            (1972)
    LOAEL = lowest-observed-adverse-effect level
    NOAEL = no-observed-adverse-effect level
    ppm = parts per million
    TRV = toxicity reference value


    Kadlec (2000) found that zinc in fish tissue exceeded the NOAEL-based benchmark for birds but
    not the LOAEL-based benchmark. A similar conclusion is reached based on post-2000 tissue
    data, with minor exceedances of the NOAEL-based TRV for birds in Reaches 1–3 (maximum
    HQ<2.1) but no exceedance of LOAEL-based HQs. There were no exceedances of either
    NOAEL or LOAEL TRVs for cadmium or lead in any reach. Results of the post-2000 risk
    assessment indicate no change in conditions from those reported by Kadlec (2000), with
    essentially no theoretical risk to fish-eating birds from metals in the river.


    10.3            Conclusions

    Analyzing available water and fish tissue PCB concentrations from the Spokane River indicates
    that theoretical risks associated with exposure of ecological resources to PCBs are unlikely. My
    46
         Avian TRVs were selected based on use of ecologically relevant measurement endpoints, chronic exposures in a
         controlled laboratory study, environmentally relevant test concentrations and exposure routes, and bounded
         effects thresholds (availability of both a NOAEL and LOAEL value).



    1700189.000 - 7981
                                                            57      Dec GMV Re: Opposition to Pl MILs 000945
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23432 Page 70 of
                                                257



    conclusions agree with findings from Ecology’s earlier ERA for PCBs in the Spokane River.
    Given essentially no theoretical risks from PCB exposures, it follows that it is highly unlikely
    that any measurable and reported changes to ecological receptors (Section 9) are the result of
    PCBs in the river system. As a potential causal factor, PCBs do not satisfy all the causal criteria
    (Section 7.2.1) for impacts to fishes or piscivorous birds and mammals, because the magnitude of
    PCB exposure is insufficient to cause a theoretical risk to fish and wildlife that may use the river.
    Thus the “sufficiency” criteria in the casual analysis 47 (see Section 7.2.1) is not satisfied.
    Therefore, I conclude with a reasonable degree of scientific certainty, that any reported adverse
    effects to the populations of fish and wildlife are unlikely from the presence of PCBs in the river.


    Contamination of the Spokane River system by toxic levels of heavy metals, however, is well
    documented in the Ecology risk assessment (Kadlec 2000). The metal concentrations in the
    Spokane River are sufficient to potentially be a cause of some of the observed adverse effects to
    fish reported in Section 9. No adverse effects or changes have been reported for piscivorous bird
    populations on the Spokane, and correspondingly, the available data do not indicate that exposure
    to metals is sufficient to cause adverse effects to piscivorous bird populations.




    47
         Sufficiency: Is the possible cause known or proven to produce the magnitude of the observed or alleged
         ecological change? Is there an exposure-response (or dose-response) relationship?



    1700189.000 - 7981
                                                             58      Dec GMV Re: Opposition to Pl MILs 000946
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23433 Page 71 of
                                                257



    11              Several factors, including sewage discharges and
                    wastewater releases alone or in combination with
                    physical habitat changes are likely causes of
                    reported adverse effects to ecological resources in
                    the river.

    Results from the assessment of theoretical ecological risk associated with measured PCB
    concentrations in fish tissue collected from the Spokane River do not support the City’s
    allegations that PCBs are adversely affecting ecological resources (Section 10). I identified some
    theoretical risk to fishes from exposure to metals (Section 10). Here, using the causal analysis
    criteria previously defined in Section 7.2.1, I examine the likelihood that observed adverse
    effects to Spokane River ecological resources are caused by non-chemical stressors, specifically
    municipal sewage and phosphorus discharge and physical changes to the river from multiple
    dams.

    11.1            Raw sewage and phosphorus discharges adversely affect
                    water quality in the river.
    Sewage and phosphorus pollution associated with wastewater are chronic problems in the
    Spokane River and have been since the late 1800s. By the 1960s and 70s, 28 CSOs were located
    within the city limits (U.S. EPA 1979) and resulted in significant increases (almost 50-fold) of
    fecal coliform bacteria concentrations in the river (Funk et al. 1973). Studies conducted in 1966
    identified suspended solids from CSOs and primary-treated effluent from the RPWRF as likely
    sources of nutrients supporting algal growth in Long Lake (Esvelt & Saxton and Bovay
    Engineers Inc. 1972; Soltero et al. 1992). Oxygen depletion was severe throughout the 1960s and
    1970s (Soltero et al. 1992) and was linked to decaying algal debris (Cunningham and Pine
    1969). 48 A 1969 investigation of decreased DO concentrations in Lake Spokane concluded “that
    approximately 40 percent of the total volume of Long Lake 49 was devoid of dissolved oxygen”
    (Cunningham and Pine 1969). A 1976 lawsuit against the City of Spokane alleged toxic algal
    blooms and persistent decreased abundances of fish in Long Lake following the discharge of 110

    48
         Nutrients in sewage can support rapid and extensive growth of phytoplankton. As algae-degrading bacteria
         respond to such algal blooms, they consume DO from the surrounding water.
    49
         Currently called Lake Spokane.



    1700189.000 - 7981
                                                             59      Dec GMV Re: Opposition to Pl MILs 000947
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23434 Page 72 of
                                                 257



    million gallons of raw sewage to the river. 50 The problems related to CSOs and excess
    phosphorus in the Spokane River have been studied and addressed repeatedly since the 1970s,
    but they nevertheless remain a problem today (Hendron 2019, p. 24) (see Section 8.1).

    CSOs generally have adverse impacts on aquatic ecosystems. A study in San Francisco Bay
    found that repeated discharges from CSOs had cumulative effects on sediment chemistry, which
    was, in turn, associated with changes to the BMI community that provides food for fish and loss
    of abundance and diversity in fish populations (Hoffman and Meighan 1984). A study conducted
    in Pennsylvania found that eliminating CSOs was related to increases in species richness in fish
    (Rafferty et al. 2013), indicating a negative relationship between species richness and CSOs. As
    noted in Section 9.1, available data for the Spokane River demonstrate that fish abundance and
    community structure deviate from the expected native fish community.

    Excess phosphorus, even if its source is treated effluent rather than raw sewage, can adversely
    affect water and habitat quality. In general, primary productivity in freshwater aquatic systems is
    phosphorus-limited, meaning that the capacity for growth is restricted due to naturally low
    phosphorus levels (Correll 1998). When phosphorus is introduced through treated sewage, CSOs,
    or urban or agricultural runoff, it may support rapid and extensive growth of phytoplankton,
    periphyton, and vascular plants. Over-growth of algae leads to chronic, cascading adverse effects
    to resident fish and invertebrate communities. Algal growth on the river bed may smother riffle
    and cobble habitats critical for salmonid spawning (Carpenter et al. 1998), while growth at the
    water surface may prevent light penetration into the water, killing vascular aquatic plants like
    grasses that support the aquatic ecosystem (Havens et al. 2001). Elevated nutrient levels can also
    give certain phytoplankton species a competitive advantage over others, including species that
    produce chemical toxins that poison aquatic organisms (Smith et al. 1999). Another impact of
    excess nutrient is that as algae-degrading bacteria proliferate in response to algal blooms, they
    consume DO from the surrounding water. Phosphorus is the primary nutrient related to oxygen
    depletion in Lake Spokane (Hendron 2019 pp. 105–106). Relatively small reductions in DO may
    favor introduced warm-water fish over native salmonids (Smith et al. 1999), and repeated or
    chronic eutrophic conditions can cause shifts in fish communities from native fish assemblages to

    50
         Leonard J. Miotke, et ux, et al, Plaintiffs, vs. City of Spokane, et al, Defendants. No. 228268 (Superior Court of
         Washington 1976).



    1700189.000 - 7981
                                                               60       Dec GMV Re: Opposition to Pl MILs 000948
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23435 Page 73 of
                                           257



    those dominated by introduced or non-native species (Carpenter et al. 1998). In Lake Spokane,
    hypoxia during winter months has resulted in dominant carp year classes that have killed off
    populations of other fish (Avista 2015b). In cases of severe phosphorus-mediated algal blooms,
    DO may be depleted to levels that are acutely toxic to fish, resulting in fish kills (Smith et al.
    1999). As noted in Section 9, fish kills related to low DO levels have been previously recorded in
    Lake Spokane (Landers 2010). Currently, the levels of DO in Lake Spokane indicate impaired
    conditions as a result of excess nutrients, according to the State of Washington (GeoEngineers et
    al. 2011).

    Many of the effects associated with phosphorus-mediated eutrophication and oxygen depletion
    have been previously documented in the Spokane River system. Discharge of phosphorus into
    the Spokane River has been associated with proliferation of algae, including toxic species, in
    Long Lake throughout the late 1970s (URS 1981). Ecology has also noted that periphyton
    growth in the Spokane River is phosphorus-limited (Cusimano 2004), indicating that discharge
    of phosphorus from City of Spokane CSOs may reduce the quality of salmonid spawning habitat
    within the river by prompting smothering algal growth on the cobble habitat salmonids need for
    reproduction (Carpenter et al. 1998).

    The multiple impoundments along the Spokane River, together with seasonally reduced flows,
    exacerbate the effects of phosphorus discharge to the river (Cusimano 2004); this may explain
    the resiliency of introduced and exotic warm-water species, such as smallmouth bass and perch,
    that are more tolerant of low DO and eutrophic conditions than are native salmonids. Notably,
    transitions from salmonid-dominated fish communities to those dominated by tolerant fish
    species have been previously observed in eutrophic systems (Colby et al. 1972).

    In summary, as a potential causal factor, sewage and phosphorus exposure satisfy all the causal
    criteria (see Section 7.2.1) for impacts to fish in the Spokane River. There is robust evidence in
    the literature supporting the mechanistic processes by which sewage discharges and phosphorus
    induce physical and chemical conditions within aquatic systems that negatively reduce species
    richness and abundance of fish. Reports of sewage discharges and excess phosphorus in the river
    demonstrate evidence of exposure of fish, which have temporally and spatially co-occurred with
    negative changes in these resource groups within the river. The magnitude of sewage and excess


    1700189.000 - 7981
                                                      61     Dec GMV Re: Opposition to Pl MILs 000949
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23436 Page 74 of
                                           257



    phosphorus exposure has been sufficient to reduce the richness and abundance of fish. Coupled
    with increased surface water temperatures and reduced flows in the river caused by dams,
    discharges of phosphorus from City CSOs and treated sewage have likely created conditions that
    limit the growth and resiliency of native salmonid populations and allow the expansion of warm-
    water fish species.


    11.2            Dams have altered water quantity and quality in segments
                    of the Spokane River, impacting the species that can live
                    and reproduce in this system.
    Effects of dams on the physical and biological components of rivers are well documented
    (Ecology 2013a; Santucci et al. 2005; Ward and Stanford 1983). Changes to fish and benthic
    communities are commonly observed in rivers regulated by dams, as biological flow is
    minimized or completely prevented (Ward and Stanford 1983). Dammed rivers are also
    characterized by altered water temperatures, significant alterations to natural flow rates, and
    reduced transport of sediments and nutrients, all of which are important factors structuring
    populations of aquatic organisms (GEI Consultants 2004; Ecology 2013a). While dams and
    associated physical changes are not expected to directly alter piscivorous bird populations,
    indirect effects on these ecological resources may occur through reductions in prey fish
    populations or degradation of key foraging or nesting habitat.

    Within the Spokane River Basin, Ecology has reported that approximately 64 mi of riverine
    habitat are affected by dams operated by Avista, including 33 mi of riverine habitat that were
    either eliminated or significantly altered (Ecology 2013a). These dams alter the natural
    hydrological regime of the Spokane River, a change that can be exacerbated by climate change
    and modifications of precipitation patterns (Fu et al. 2007). Furthermore, elevated temperatures
    due to impoundments have been documented at multiple points in the Spokane River, including
    areas of Reach 1 and Lake Spokane (Ecology 2013a), and reduced sediment transport has been
    frequently observed (The Spokane County Conservation District 2005). In addition, population
    growth in the larger Spokane region has increased withdrawals from the Spokane Valley–
    Rathdrum Prairie aquifer. Increased demands from citizens have coincided with decreased
    groundwater levels (Ecology 2017a).




    1700189.000 - 7981
                                                     62     Dec GMV Re: Opposition to Pl MILs 000950
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20                PageID.23437 Page 75 of
                                               257



                    Multiple Spokane River impoundments have altered the physical
                    habitat of the river.
    River systems with multiple impoundments, such as the Spokane River, are transformed from
    their native hydrological regimes into a system characterized by alternating pools and runs (Ward
    and Stanford 1983). Available sediments are settled out in manmade pooling areas, and reduced
    flow in these areas can cause elevated water temperatures and reduced DO (GEI Consultants
    2004). Ecology has previously noted that in “impounded portions of the [Spokane] river where
    sand is aggrading or depositing, benthic macroinvertebrate species diversity is reduced due to
    shifting sands” (Ecology 2013a). As a result, the availability of different benthic habitats (gravel
    beds, natural pools and riffles, etc.) is reduced, potentially limiting resources for resident native
    fish.


                    Multiple Spokane River impoundments decrease quality of fish
                    habitats and prevent within-river migration.
    Physical and biological factors associated with the presence of dams are the main factors
    structuring fish communities in the Spokane River. Throughout the Pacific Northwest, dam
    construction has eliminated spawning habitats, altered flow rates that promote salmonid
    migration, and created pools that are subject to warming (Gregory et al. 2002). Furthermore, the
    dams themselves also impede salmonid migrations, which limits population distribution, access
    to existing spawning habitats, and genetic diversity.

    The slowing of water flow in impoundments creates a warm-water habitat unfavorable for
    salmonids. Native trout and other salmonids spawn in free-flowing cold-water reaches of rivers,
    where sediment embedded with cobble or other substrate suitable for spawning occurs.
    Impoundments behind dams on the Spokane River eliminate or greatly reduce this habitat. Above
    Spokane Falls, poor water quality conditions associated with damming include elevated
    temperatures, low DO, and low base flow, especially in late summer (GEI Consultants 2004).
    Below Spokane Falls, major stressors are associated with the pooling and impoundment of water
    caused by dams, in addition to elevated water temperatures and low DO. Near Spokane Falls,
    elevated levels of TDG, which occur when water passes through dam turbines, 51 at times exceed


    51
         Natural flow of water over Spokane Falls can also result in high TDG (FERC 2007).



    1700189.000 - 7981
                                                            63      Dec GMV Re: Opposition to Pl MILs 000951
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20            PageID.23438 Page 76 of
                                                257



    the 110% Washington water quality criterion (WQC) for protection of fish (FERC 2007). During
    low-flow periods in late summer, the series of Spokane River dams exacerbates flow reductions,
    resulting in dewatering downstream that exposes redds 52 or stranding of juveniles after hatching
    (Ecology 2013a).

    Low flow water velocity promotes sediment deposition in impoundments behind the dams.
    Deposition causes increased nutrient loading, which decreases water depth but also provides
    substrate for invasive aquatic plants. This is a major factor in Lake Spokane where non-native
    plant species, primarily yellow floating heart (Nymphoides peltata) and Eurasian milfoil
    (Myriophyllum spicatum), have colonized and spread over 64% of the lake since 1957 (Ecology
    2013a). The prevalence of invasive plants reduces habitat diversity for fish. Moreover, when
    these plants die and decay, a high BOD can be created, which depletes DO, adding further stress
    to fish populations. Stocking the assessed reaches with non-native warm-water species for
    recreational purposes also results in increased competition for resources and decreased
    abundance and diversity of native species.

    Considered together, these physical and biological changes to the Spokane River ecosystem
    resulting from over a century of dam operations satisfy all of the causal criteria described in
    Section 7.2.1 and are the major factors that have structured the fish communities to their present-
    day condition.


    11.3            Conclusions
    Based on my review of available chemical, biological, and ecological data describing the
    Spokane River, it is evident that the current and historical concentrations of PCBs in fish tissues
    and surface water cannot be reasonably associated with observed adverse effects for ecological
    resources that rely on the river. Although observed adverse effects for Spokane River fish
    communities have been frequently reported, based on both my assessment and those conducted
    by state and federal agencies, these observed changes are not related to PCBs but are instead
    related to physical alterations due to impoundment; elevated phosphorus concentrations in the
    river from sewage and wastewater releases that result in eutrophication (algal blooms and low

    52
         Hollow depressions in substrate used for spawning.



    1700189.000 - 7981
                                                              64   Dec GMV Re: Opposition to Pl MILs 000952
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23439 Page 77 of
                                           257



    DO); and exposure to toxic, heavy metals from historical mining operations. In Section 10, I
    demonstrated that PCB levels in the Spokane River pose essentially no theoretical risk to fish and
    piscivorous birds and mammals. However, exposure to metals likely poses theoretical risks to
    fishes. Considered jointly, it is my opinion, with a reasonable degree of scientific certainty, that
    the causal analysis demonstrates that any changes to the ecological receptors of the Spokane
    River have been caused by factors present in the system other than PCBs.




    1700189.000 - 7981
                                                     65      Dec GMV Re: Opposition to Pl MILs 000953
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20                        PageID.23440 Page 78 of
                                                   257



    12              Regulatory actions for PCBs in the Spokane River,
                    and their associated costs, are not driven by
                    ecological risks from PCBs.

    The City alleges it has been required to implement stormwater and wastewater infrastructure
    improvements and source control due to the presence of PCBs in effluents flowing into the
    Spokane River. However, my examination of the 303(d) listings in the Spokane River indicates
    that there are no such listings based on either exceedance of PCB criteria associated with
    ecological risk or on adverse ecological effects resulting from these exceedances (Table 12-1;
    Figure 12-1). Fourteen waterbody segments were considered to have ecological BUIs based on
    28 instances where water quality parameters exceeded standards (Table 12-2). No PCB-specific
    ecological BUIs were identified in the 303(d) listings. BUIs resulting from metals such as zinc and
    lead were the most pervasive, totaling 42.6% of the area considered to have ecological BUIs
    (equating to 24.7% of the Spokane River) (Figure 12-1). BUIs resulting from DO and temperature
    composed 17.4 and 10.5% of the area considered to have ecological BUIs, respectively (together
    equating to 21.6% of the Spokane River) (Figure 12-1).


    Table 12-1.          Ecological Beneficial Uses Designated for the Spokane River 53. No
                         ecological BUIs (indicated with “X”) are due to PCB 303(d) listing.a
    Current Beneficial              Reach 1               Reach 2              Reach 3          Reach 4              Reach 5
    Uses

    Core Summer Habitat                                                                             X


    Spawning/Rearing                    X                     X                        X                                X


    Wildlife Habitat                    X                     X                    X                X                   X
    a
     X symbols indicate the designated ecological BUs in at least one water segment within each waterbody (WAC 173-201A-200) is
    considered “impaired” by the most recent EPA-approved 2012 303(d) list (Opalski 2016). 54
    Note: Light gray shading indicates that a BUI is not designated for a waterbody.




    53
         Washington Administrative Code, Title 173, Chapter 173-201a: Water Quality Standards for Surface Waters of
         the State of Washington
    54
         Washington State’s most recent 2012 303(d) list was approved in July 2016, using data through May 2011.



    1700189.000 - 7981
                                                                    66        Dec GMV Re: Opposition to Pl MILs 000954
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                PageID.23441 Page 79 of
                                                257




    Figure 12-1.         Percent area 55 of ecological BUI by driver in Spokane River according to the
                         most recent 303(d) assessment cycle (2012). PCB listings for the Spokane River
                         are not based on ecological BUIs.




    55
         Surface areas of listed water segments were calculated using USGS river mile locations and waterbody GIS layer
         information downloaded from the Ecology (http://www.ecy.wa.gov/services/gis/data/data.htm).



    1700189.000 - 7981
                                                            67       Dec GMV Re: Opposition to Pl MILs 000955
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23442 Page 80 of
                                           257


    Table 12-2. List of parameters triggering ecological BUIs for each water segment listed
                under the 2014–2016 303(d) process

    Water Segment Name               Parameter(s) Listed               Ecological BUI
    Reach 1: Assessment ID           Lead, Zinc, and Temperature       Spawning/Rearing and Wildlife
    17010305000011                                                     Habitat
    Reach 1: Assessment ID           Lead, Zinc, Temperature, and      Spawning/Rearing and Wildlife
    17010305000012                   Dissolved Oxygen                  Habitat
    Reach 2: Assessment ID           Lead, Zinc, and Dissolved         Spawning/Rearing and Wildlife
    17010305000009                   Oxygen                            Habitat
    Reach 3: Assessment ID           Total Phosphorus                  Spawning/Rearing and Wildlife
    17010307000774                                                     Habitat
    Reach 3: Assessment ID           Lead and Zinc                     Spawning/Rearing and Wildlife
    17010307009112                                                     Habitat
    Reach 3: Assessment ID           Lead and Zinc                     Spawning/Rearing and Wildlife
    17010307009137                                                     Habitat
    Reach 4: Assessment ID           Dissolved Oxygen                  Core Summer Habitat and
    17010307000074                                                     Wildlife Habitat
    Reach 4: Assessment ID           Lead, Zinc, and Total Dissolved   Core Summer Habitat and
    17010307007542                   Gas                               Wildlife Habitat
    Reach 4: Assessment ID           Dissolved Oxygen                  Spawning/Rearing and Wildlife
    17010307009597                                                     Habitat
    Reach 4: Assessment ID           Dissolved Oxygen                  Spawning/Rearing and Wildlife
    17010307009615                                                     Habitat
    Reach 4: Assessment ID           Lead and Zinc                     Spawning/Rearing and Wildlife
    17010307010781                                                     Habitat
    Reach 4: Assessment ID           Dissolved Oxygen                  Core Summer Habitat and
    47117I7D4                                                          Wildlife Habitat
    Reach 4: Assessment ID           Zinc, Total Phosphorus, and       Core Summer Habitat and
    47117I8D3                        Invasive Exotic Species           Wildlife Habitat
    Reach 5: Assessment ID           Total Dissolved Gas               Spawning/Rearing and Wildlife
    47117I9C1                                                          Habitat



    There are currently no PCB limits on NPDES permits for wastewater effluent, and there are no
    PCB limits on CSOs and MS4 stormwater discharge for which the City is a permittee. In
    addition, there is currently no PCB TMDL in the Spokane River, and sediment concentrations of
    PCBs in the river are below Washington State sediment cleanup levels. The City’s wastewater
    and stormwater management costs are not driven by the presence of PCBs but instead by
    dissolved oxygen and metals regulatory requirements. Moreover, phosphorus has been identified
    as the highest priority stressor for improving water quality conditions in the City’s water quality
    improvement plan (WQIP); risk from PCBs is not listed among ecological drivers.


    1700189.000 - 7981
                                                     68     Dec GMV Re: Opposition to Pl MILs 000956
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20               PageID.23443 Page 81 of
                                               257



    12.1            Current NPDES permit requirements are not based on
                    ecological risks associated with PCBs.

    The City of Spokane is a responsible party on two NPDES permits regulating discharges into the
    Spokane River: one for effluent from the RPWRF wastewater treatment plant (WWTP) and CSO
    discharges (Ecology 2011) and one for stormwater MS4 discharges (Ecology 2014). 56 These
    permits were originally issued to control constituents other than PCBs. For example, the permit
    issued in 2000 for RPWRF and CSO discharge included limits for BOD, total suspended solids
    (TSS), fecal coliform bacteria, pH, total ammonia, total residual chlorine, phosphorus, cadmium,
    lead, and zinc (Ecology 2000). Neither the NPDES permits nor management plans for the City of
    Spokane directly address ecological risk associated with PCBs.


                    PCB-related requirements on the City of Spokane’s RPWRF and
                    CSOs NPDES permit are not based on ecological risk.

    The current RPWRF and CSO permit 57 requires participation in the Spokane River Regional
    Toxics Task Force (SRRTTF) 58 and monitoring of PCB concentrations in effluent from the
    RPWRF; however, these requirements are not based on ecological risk concerns (Ecology 2011).
    There are no PCB limits in the current permit for RPWRF effluent or CSO discharge, and the
    permit does not require PCB monitoring of CSOs. 59


    The 2011 NPDES permit does, however, include effluent limits for BOD, TSS, fecal coliform
    bacteria, pH, total residual chlorine, total ammonia, phosphorus, cadmium, lead, and zinc, and
    TMDLs for DO and metals. In 2014, the City prepared an Integrated Clean Water Plan (CH2M
    Hill 2014) to tackle phosphorus reduction from the RPWRF and CSO reduction, but not PCBs.




    56
         Eastern Washington Phase II Municipal Stormwater Permit (MS4 permit) (Ecology 2014).
    57
         The NPDES permit was originally intended to apply from 2011 to 2016; however, a new permit has not been
         approved. Therefore, the 2011 permit is still in effect.
    58
         One of the requirements on the RPWRF and CSOs wastewater permit is to participate in the SRRTTF, which
         was established in 2012 to develop a management plan to remediate the waterbody until it meets the water
         quality standards for PCBs (Spokane River Regional Toxics Task Force (SRRTTF) 2012).
    59
         RPWRF and CSOs Wastewater Permit (No. WA-002447-3) (Ecology 2011) permit section S2.B. CSO
         monitoring schedule does not list PCBs.



    1700189.000 - 7981
                                                           69       Dec GMV Re: Opposition to Pl MILs 000957
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20               PageID.23444 Page 82 of
                                               257



                    The City’s MS4 permit applies to “toxicants” but does not
                    specifically address PCBs and does not specify a requirement to
                    control PCB discharges for ecological health improvement.

    PCBs are not explicitly addressed in the regional permit covering the City of Spokane’s MS4;
    rather, general requirements regarding “toxicants” are discussed. The “Compliance with
    Standards” section of the permit states that the discharge of toxicants to waters violating “any
    water quality standard, including toxicant standards, sediment criteria, and dilution zone criteria,
    is prohibited” (Ecology 2014). Furthermore, the permit states that a discharge violating state
    surface water quality standards, 60 ground water quality standards, 61 sediment management
    standards, 62 or the human-health-based criterion in the National Toxics Rule (NTR) 63 is not
    authorized by the permit. Limits for PCBs (or any other constituents) are not provided in the
    permit. The City noted in its Integrated Clean Water Plan (CH2M Hill 2014) that monitoring of
    constituents covered by the DO TMDL (ammonia, phosphorus, and CBOD) from the Cochran
    Basin (the largest point source contributor of stormwater to the Spokane River) is required under
    the updated 2014–2019 NPDES MS4 permit, but PCBs were, again, not specifically addressed.


    12.2            Current sediment PCB concentrations in the river are
                    below Washington State sediment management standards
                    for sediment cleanup.

    The State of Washington has developed sediment management standards to “reduce and
    ultimately eliminate adverse effects on biological resources … from surface sediment
    contamination” (Ecology 2017b). Two levels of criteria have been developed for freshwater
    sediments (Ecology 2017b): 64




    60
         Chapter 173-201A WAC
    61
         Chapter 173-200 WAC
    62
         Chapter 173-204 WAC
    63
         Federal Register, Vol. 57, NO. 246, Dec. 22, 1992, pp. 60848–60923
    64
         The SCO and CSL values were developed by the State of Washington using paired chemistry and toxicity data
         derived from a variety of different bioassays and endpoints.



    1700189.000 - 7981
                                                            70      Dec GMV Re: Opposition to Pl MILs 000958
Case 2:15-cv-00201-SMJ                    ECF No. 422-26 filed 01/28/20           PageID.23445 Page 83 of
                                                       257



                1. The no-adverse-effects level at which no impacts to the BMI community are
                         predicted is defined as the chemical sediment cleanup objective (SCO) used as
                         the long-term sediment quality goal; and
                2. The minor-adverse-effects level, or the lowest sediment concentration at
                         which community-level effects are expected to be observed, is defined as the
                         chemical cleanup screening level (CSL) used to identify candidate sediment
                         cleanup sites.

    There are no regulatory orders that list the City as a responsible party for any PCB
    sediment cleanup sites. PCB sediment cleanup conducted by the City has been done on a
    voluntary basis under their Integrated Clean Water Plan (see Section 12.3 below).
    Knowing the City is not regulatorily liable for PCB sediment cleanup, I assessed whether
    PCB sediment concentrations even exceed regulatory standards. In freshwater sediments,
    the SCO and CSL for PCBs have been established as 110 and 2,500 parts per billion
    (ppb) dry weight total PCBs as Aroclors, 65 respectively. Available surface sediment 66
    data were assessed against these values to determine whether PCB data exceeded these
    state standards. 67

    PCB levels in sediment samples from the Spokane River rarely exceeded the CSL. Only
    four historical samples exceeded the CSL for PCBs, and these were all located in Reach 1
    (Table 12-3). Two samples (2,700 and 4,500 ppb total Aroclors) were located in the
    depositional area behind Upriver Dam. The other two samples exceeding the PCB CSL
    (2,753 and 3,000 ppb total Aroclors) were collected at Myrtle Point (RM 84.7), and all of
    65
         PCBs were commercially marketed in the United States under the “Aroclor®” trademark by Monsanto. PCBs
         consist of 209 discrete compounds, called “congeners,” in which 1 to 10 chlorine atoms are attached to a
         biphenyl ring. Aroclors also include non-PCB components.
    66
         Ecology defines the biologically active zone in subtidal sediments as the top 10 cm. Guidance states that the
         biologically active zone for freshwater environments varies based on the type of habitat and the species present;
         however, in a sediment-limited riverine system, the biologically active zone will likely be limited by sediment
         instability and low deposition rates (Ecology 2017b).
    67
         I compiled a comprehensive database of PCB concentrations in sediments from the Spokane River from
         historical surveys (see Appendix E). The database yielded 108 surface (0–10 cm) sediment samples analyzed for
         PCBs that were collected between 1990 and 2013. Sampling effort was highly variable within river reaches,
         necessitating the use of older data. While Ecology guidance states that sediment chemistry concentrations
         measured in the environment and used to identify impacted stations should be recently collected (i.e., within 10
         years or less, as “older data may not be representative of current site conditions,” because concentrations of
         PCBs in Spokane River sediments have declined over the last three decades ( Ecology 2006) the use of older data
         constitutes a conservative assessment of current sediment exposures in the Spokane River.



    1700189.000 - 7981
                                                               71      Dec GMV Re: Opposition to Pl MILs 000959
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20               PageID.23446 Page 84 of
                                               257



    these exceedances were co-located near other samples with much lower PCB
    concentrations (<200 ppb total Aroclors). Furthermore, these samples were collected in
    the mid-1990s, before sediment remedial actions 68 conducted in 2006 and 2012 in Reach
    1 of the Spokane River (U.S. ACE 2014). Therefore, based on the most recent sediment
    chemistry data, PCB concentrations in Spokane River sediments are at levels that do not
    necessitate sediment cleanup actions in Reaches 1–6.


    Table 12-3.          Summary of Spokane River sediment samples analyzed for PCBs

                     Number of
                       Surface
                     Sediment                            Numbers of          Percentage of       Average PCB
                      samples                             samples              samples             sediment
                      analyzed     Date range of        exceeding the        exceeding the       concentration
    Reach             for PCBs       samples                CSL                  CSL             (ppb Aroclor)
    Reach 1              55          July 1993 to               4                 7.3%                388
                                     October 2004
    Reach 2              15       August 1994 to                0                  0%                  60
                                   August 2013
    Reach 3              2        January 1990 to               0                  0%                  35
                                     July 1993
    Reach 4              29          June 1992 to               0                  0%                  24
                                      June 2004
    Reach 5              1        November 2003                 0                  0%                  1.9

    Reach 6              6         July 1993 to                 0                  0%                  16
                                  November 2003
    Total                108      January 1990 to               4                 3.7%                214
                                   August 2013
    CSL = cleanup screening level
    PCB = polychlorinated biphenyl
    ppb = parts per billion




    68
         This area was remediated by Ecology and EPA as part of the Bunker Hill Mining Complex Superfund cleanup;
         sediments and beach areas associated with high metals contamination were targeted, and these efforts also
         removed any PCBs in these areas (U.S. ACE 2014).



    1700189.000 - 7981
                                                           72       Dec GMV Re: Opposition to Pl MILs 000960
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23447 Page 85 of
                                                 257



    12.3            The City admits that incidental reduction of PCBs in the
                    Spokane River will occur by regulatory actions associated
                    with chemicals and concerns other than PCBs.

    Mandatory regulatory actions required to comply with the 2011 RPWRF and CSOs NPDES
    permit include achieving phosphorus, nitrogen (ammonia), and metals (zinc, lead, and cadmium)
    reduction from the RPWRF WWTP and CSOs. The Spokane River DO TMDL, which was
    developed in response to 303(d) DO listings for ecological risk exceedances, 69 requires the City
    of Spokane to install a full phosphorus removal process before discharging effluent and includes
    phosphorus, ammonia, and CBOD waste load allocations (effluent limits) for the City’s CSOs.
    The Spokane River metals TMDL was developed in response to 303(d) listings for ecological
    risk exceedances for zinc and lead, as well as elevated levels of cadmium.


    In 2014, the City prepared an Integrated Clean Water Plan (CH2M Hill 2014) to achieve
    phosphorus reduction from the RPWRF WWTP and CSOs. To meet numeric phosphorus
    effluent limits stipulated by the permit, the plan included installing a tertiary membrane treatment
    system called next level of treatment (NLT) at the RPWRF WWTP. While PCBs are incidentally
    removed through this technology, PCBs were not the driving regulatory factor for the RPWRF
    upgrades mandated by the 2011 NPDES permit. The City confirms that “NLT was constructed
    solely for phosphorus removal and compliant with the DO TMDL requirements” (Donovan
    2016); “[t]here are no PCB design loadings associated with the NLT treatment system design”
    (Donovan 2016); and “PCB removal was not a design consideration” (Donovan 2016).


    Furthermore, “[t]he City would point out that based on PCB monitoring conducted by SRRTTF
    in 2014–2016, the Spokane River appears to be actually below the water quality criteria 70 of 170
    ppq (parts per quadrillion) on an annual average basis” (Donovan 2016) and that the reasonable
    potential analysis (RPA) conducted as part of the NPDES permit “indicates that RPWRF does
    not have the reasonable potential to cause an exceedance of the water quality standard for PCBs”


    69
         Aquatic plants, or algae, require nutrients (phosphorous and nitrogen) to grow; increased nutrients increase algal
         growth. As the algae die, they fall to the bottom of the river where bacteria degrade the algae, consuming
         oxygen. When large algal blooms occur in waterbodies, the resulting oxygen depletion from microbial
         decomposition can dramatically lower DO, producing conditions that can kill immobile aquatic life.
    70
         Criteria based on human health risks.



    1700189.000 - 7981
                                                               73      Dec GMV Re: Opposition to Pl MILs 000961
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                 PageID.23448 Page 86 of
                                                257



    (Donovan 2016). Therefore, the City itself argues that “[i]f the River meets the water quality
    standard for PCBs, it would seem that the RPA should take precedence in the determination of
    whether RPWRF should be required to have effluent limits for PCBs” (Donovan 2016).


    The 2011 NPDES permit required the City to achieve a performance standard for controlled
    CSOs as not more than one discharge event per year on a 20-year moving average (CH2M Hill
    2014). There are no PCB-specific components of this requirement.


    Mandatory projects discussed in the implementation of the Integrated Clean Water Plan (CH2M
    Hill 2014) were not directly associated with PCB regulatory requirements and were not aimed
    primarily at mitigating environmental degradation caused by PCBs. PCB removal is a byproduct
    of implementing treatment technology mandated by non-PCB regulatory requirements. 71


    Based on mandatory remediation actions implemented to meet phosphorus and CSO regulatory
    requirements, the city anticipates removing about 17 g of PCBs annually from the river (CH2M
    Hill 2014). The city has also proposed voluntary remediation actions “that simply just make
    sense for the health of the river” for a variety of constituents but are not driven by regulatory
    requirements (CH2M Hill 2014). None of these projects are based on a PCB regulatory
    requirement, and PCB removal is an ancillary benefit of reducing other constituent loads to the
    river.


    12.4            Conclusions

    In summary, the City’s wastewater and stormwater management costs are not related to PCBs.
    These costs are driven by the City’s plan to improve the long-standing sewage discharge
    problems in the river, to reduce CSO inputs, and to remove constituents other than PCBs found
    in wastewater and stormwater, such as phosphorus and ammonia. No proposed action directly
    relates to any ecological threats or actual ecological harm from PCBs. PCB concentrations in
    sediments are below State of Washington cleanup standards and do not necessitate action by the


    71
         Consistent with the city’s expectation, EPA also stated that the solids removal designed to reduce phosphorus
         would reduce the amount of PCBs in effluent: “In order to achieve the lower phosphorus limits in the permits,
         advanced solids-removal technology is required; this technology will also remove PCBs” (U.S. EPA 2015).



    1700189.000 - 7981
                                                              74      Dec GMV Re: Opposition to Pl MILs 000962
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23449 Page 87 of
                                          257



    City. In the absence of PCBs, the efforts the City is undertaking would still be necessary to meet
    regulatory obligations (CH2M Hill 2014). Therefore, the costs the City of Spokane has, is, and
    will incur to implement planned changes to the stormwater system are not related to or caused by
    any ecological impacts from PCBs.




    1700189.000 - 7981
                                                    75     Dec GMV Re: Opposition to Pl MILs 000963
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23450 Page 88 of
                                                 257



    13              A review of the historical knowledge of ecological
                    exposure, toxicity, and risk from environmental
                    PCBs demonstrates that sufficient toxicological
                    knowledge and analytical processes to evaluate
                    theoretical ecological risks were not in place until
                    the 1980s.

    I examined the historical evolution of ERAs of PCB exposure to determine when exposure and
    toxicity data were both sufficient 72 in extent and adequately understood by scientists to support
    regulation of PCBs to address ecological risk.


    13.1            Early screening of PCB toxicity to fishes in the 1950s
                    showed no adverse effects.

    The U.S. Fish and Wildlife Service (USFWS) screened more than 4,500 compounds, including
    Aroclors 1242, 1248, 1254, and 1260, for acute toxicity to fish in the 1950s. The studies found
    no toxicity for Aroclors 1242, 1248, 1254, and 1260 to any of the species tested at a
    concentration of 5 ppm (Wood 1953; Hollis and Lennon 1954 as cited in U.S. EPA 1987;
    Applegate et al. 1957). A similar study reported in 1969, examined the toxicity of 1,888
    chemicals to four species of western North America fish and found no toxicity to any fish species
    exposed to 10 ppm Aroclor 1242, 1248, or 1254 (MacPhee and Ruelle 1969).


    The studies conducted by USFWS were state of the art science when they were undertaken and
    marked an important milestone in the development of toxicological methods to screen large
    numbers of chemicals for aquatic toxicity (Hunn 1989). Based on the results of these studies,
    there was no reason for the scientific or regulatory community in the 1950s or 1960s to believe
    PCBs were toxic to fish.




    72
         The sufficiency of the data depends on the question being answered. Generally, for purposes of the questions at
         issue here, sufficiency can be considered in terms of geospatial representation, temporal representation, species
         representation, endpoint representation, and consistency of the results from replicated experiments.



    1700189.000 - 7981
                                                               76      Dec GMV Re: Opposition to Pl MILs 000964
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23451 Page 89 of
                                           257



    13.2            The earliest report in the scientific literature of PCBs in
                    the natural environment came in 1966.

    Industrial-scale manufacture of PCBs began in the United States in 1929 (Interdepartmental Task
    Force on PCBs 1972); however, evidence of potentially widespread ecological exposure to PCBs
    in the environment was not reported until 1966, when New Scientist, a non-peer-reviewed
    publication, reported that PCBs had been detected in aquatic life and wildlife in the natural
    environment of Sweden by Dr. Soren Jensen (Anonymous 1966). PCBs were not discovered in
    the environment until 1966 for 3 reasons: “(1) they were not deliberately distributed about the
    ecosystem [like pesticides, so they were not suspected], (2) their presence was not immediately
    evident due to their relatively low acute toxicities, and (3) the difficulty of analytical detection
    and separation” (Fishbein 1973).


    Shortly after the report of Jensen’s work identifying PCBs in fish and an eagle in Sweden,
    Holmes et al. (1967) reported that PCBs were present in aquatic and terrestrial wildlife in Britain.
    In 1968, Risebrough et al. first reported the presence of PCBs in aquatic life and wildlife in the
    United States and speculated that the most likely reason for the concentrations of PCBs in the
    wide array of species measured was the atmospheric transport of PCBs. By 1970, PCBs had been
    identified in wildlife from Canada, Germany, Great Britain, the Netherlands, Sweden, and the
    United States (Peakall and Lincer 1970), and further studies in the 1970s confirmed their global
    distribution, including the Arctic and Antarctica (Peakall and Risebrough 1975).


    Substantial information and misinformation on the toxicity of PCBs to ecological receptors in the
    natural environment began to emerge c. 1970. Risebrough et al. (1968) were the first to
    hypothesize that PCBs, together with chlorinated biocides such as DDT, could be involved in
    “the aberration in calcium metabolism” that had been observed as eggshell thinning in some
    species of birds since World War II. However, in 1969, Anderson et al. further evaluated the
    hypothesized effect of PCBs on eggshell thinning and found, “DDE appears to be the
    environmental pollutant most responsible for the thin eggshell phenomenon.” This finding,
    which refuted Risebrough’s hypothesis, was confirmed by Peakall and Risebrough 1975, who
    concluded that “[d]ecreased eggshell thickness caused by organochlorines, especially DDE, has
    attracted a great deal of attention. In the case of PCB’s [sic], the bulk of the evidence shows that


    1700189.000 - 7981
                                                      77      Dec GMV Re: Opposition to Pl MILs 000965
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23452 Page 90 of
                                                 257



    these compounds do not affect the thickness of eggshells,” and reaffirmed much later by Peakall
    and Lincer (1996). 73 In 1969 the first laboratory studies reporting specifically on the toxicity of
    PCBs to ecological receptors, (i.e., quail and insects) were published in the Netherlands (Koeman
    et al. 1969) and the United States (Lichtenstein et al. 1969). In 1970, Duke et al. measured
    concentrations of Aroclor 1254 in biota, sediment, and water of Escambia Bay, Florida, and
    found Aroclor 1254 in laboratory studies to be toxic to juvenile pink shrimp.


    The first compilation of the early knowledge pertaining to environmental distributions of PCBs
    was published by EPA and others in 1972 (Interdepartmental Task Force on PCBs 1972). The
    volume of scientific research on chemical exposure and toxicity of PCBs to ecological receptors
    then grew rapidly through the 1970s and was facilitated during this period by the concurrent
    evolution of analytical chemical methods to accurately detect and quantify PCBs in
    environmental samples. By 1979, when EPA banned the production of PCBs, there were over
    400 published articles on ecological exposure to PCBs and over 500 articles on PCBs related to
    ecological effects in scientific journals or books (Figure 13-1). 74




    73
         Peakall and Lincer (1996) reaffirmed the science supporting the conclusion that DDE, and not PCBs, were the
         cause of eggshell thinning in some species of birds, reiterating the conclusion of Stickel (1975) that “no other
         chemical tested has had equivalent effects. Only DDE has caused serious thinning and great drops in
         reproduction at low, realistic dosage” (Stickel 1975, as quoted by Peakall and Lincer 1996).
    74
         Using the search terms and databases listed in Appendix F, the titles of approximately 3,000 citations located in
         library databases were compiled. Each title was reviewed to determine whether it was related to ecological
         exposure to PCBs or ecological effects from PCB exposure. The numbers of publications presented here are
         approximate in nature, as it was sometimes difficult to clearly identify whether the contents of an article were
         relevant based on its title. Therefore, there is the potential that some citations were excluded from the count that
         should have been included, while others may have been included that should have been excluded. Nonetheless, I
         believe the time trend shown by Figure 13-1 represents an accurate depiction of the relative number of
         publications in the scientific literature from 1929 to 1979 on PCB exposure and effects to ecological receptors.



    1700189.000 - 7981
                                                                78       Dec GMV Re: Opposition to Pl MILs 000966
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20        PageID.23453 Page 91 of
                                               257




    Figure 13-1.         Cumulative number of PCB publications related to ecological exposure and
                         ecological effects (1929 to 1979) in scientific journals and books

    Before the late 1970s, the extent of exposure and toxicity of PCBs to ecological receptors was
    either unknown (before 1968) or poorly understood (early 1970s). In an early attempt to relate
    environmental concentrations to aquatic toxicity and other biological effects in aquatic
    organisms, Stalling and Mayer Jr. (1972) presented one of the first summaries of available
    information on toxicity to and bioaccumulation in aquatic organisms based on limited data from
    a 1970 data collection and toxicity tests related to that collection. Their paper also contained one
    of the early mentions of the ability of fish to bioconcentrate PCBs. However, Stalling and Mayer
    Jr. (1972) noted at the time of their publication that information on chronic and acute toxicity
    studies on aquatic organisms was quite limited and that there was great uncertainty and
    disagreement on how PCB concentrations were reported. Even today, with additional knowledge



    1700189.000 - 7981
                                                       79     Dec GMV Re: Opposition to Pl MILs 000967
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20           PageID.23454 Page 92 of
                                           257



    of exposure and toxic effects of PCBs, there remains a great deal of scientific debate about what
    level of PCB exposure may be associated with potential effects to particular ecological receptors.
    For example, Henry (2015) states in his critical review article on PCBs, “The toxicity of PCBs
    and their transformation products has been investigated for nearly 50 years, but there is a lack of
    consensus regarding the effects of these environmental contaminants on wild fish populations.”


    13.3            Environmental data, laboratory tests, and risk assessment
                    frameworks for using data were not connected until the
                    1980s.

    Because scientific consensus relies on replication and careful interpretation of results, the body
    of scientific understanding on any issue must reach a point when there is sufficient information
    and adequate understanding to support decision-making. Thus, to determine when exposure and
    toxicity data were both sufficient in extent and adequately understood by scientists to support
    regulation of PCBs for ecological risk, I examined the evolution of PCB analytical methods for
    environmental samples and the concurrent evolution of the practice of ERA. Both components
    influence when the state of scientific and regulatory knowledge was adequate to act based on any
    potential risks to ecological receptors from PCBs in the natural environment.


                    Development of PCB Analytical Technology

    Early methods for analyzing PCB concentrations in the environment were generally considered
    semi-quantitative, as investigators developed methods to separate PCBs from DDT, its
    metabolites, and other organochlorine pesticides. These early methods for PCB analysis provided
    detection limits generally in the low ppm range, very limited resolution, and uncertain
    verification of PCBs, and these methods were subject to substantial interferences from not only
    other chlorinated compounds (i.e., pesticides) but also organometallics, nitrogen- and sulfur-
    containing compounds, and other compounds.


    Through the 1970s and 1980s, refined methods improved the quantification of PCBs in
    environmental samples through the application of new technology (e.g., gas
    chromatography/mass spectrometry [GC/MS], higher-resolution capillary columns) (Jensen
    1972; Fishbein 1973; Erickson and Stanley 1982) and by incorporating calibration standards.


    1700189.000 - 7981
                                                     80     Dec GMV Re: Opposition to Pl MILs 000968
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23455 Page 93 of
                                                 257



    These advances improved quantification and the overall quality assurance and quality control
    (QA/QC) of data, but the methods relied on identification of PCBs as one or more Aroclors. The
    introduction of higher-resolution capillary columns and greater commercial availability of more
    advanced GC/MS systems in the 1990s increased the sensitivity and the number of congeners
    capable of being resolved, quantified, and summed to determine the “total PCB” parameter.


    In summary, PCB analytical methods evolved substantially between the 1970s and 1990s to
    support accurate quantification of PCBs in environmental media.


                    Evolution of Ecological Risk Assessment as a Science-based,
                    Regulatory Process

    Accumulation of knowledge about PCB exposures in the environment and potential toxicity to
    aquatic life and wildlife in conjunction with development of analytical chemical methods to
    detect and accurately quantify PCBs are the first steps in supporting regulatory decision-making;
    however, developing methods to make use of this knowledge in framing any such action is also
    required.


    ERA, which is the process for evaluating how likely it is that certain ecological species may be
    theoretically affected by exposure to one or more environmental stressors, 75 did not begin as a
    defined practice until the late 1980s and did not fully mature until the late 1990s. Before
    developing the formal practice of ERA, EPA used (1) environmental impact assessment, (2)
    hazard 76 assessment, and (3) criteria development 77 and application to evaluate ecological risk.


    Pertinent to this matter is EPA’s use of criteria development for assessing ecological risks before
    a formal ERA process was developed. 78 Criteria 79 developed by EPA (both the early criteria in

    75
         Environmental stressors can include chemicals, land change, disease, invasive species, and climate change.
    76
         A hazard, as defined by EPA, is a “potential source of harm” (U.S. EPA 2018).
    77
         Criteria development is a quantitative process used to derive numerical chemical or biological metrics to gauge
         whether measured environmental concentrations of a chemical or biological agent could pose a potential hazard
         to particular ecological receptor groups (e.g., aquatic life). Example criteria would be the ambient water quality
         criterion (AWQC) derived by EPA.
    78
         The use of ecological criteria is still an integral first step of the current formal ERA process, but ERA goes
         beyond a criteria screen, recognizing the conservative nature of criteria and the important differences in site-
         specific characteristics that substantially impact the likelihood of effects.



    1700189.000 - 7981
                                                                81       Dec GMV Re: Opposition to Pl MILs 000969
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                  PageID.23456 Page 94 of
                                                 257



    the 1970s and criteria in place today) are conservative because the methods used are unable to
    integrate site-specific exposure and toxicity data into their development; rather, the criteria are
    based on very conservative generic exposure conditions and toxicity data for the most sensitive
    species available. Addressing site-specific exposure and toxicity data and tailoring the
    assessment of ecological risk to the pertinent ecological receptors for a given region or a given
    site only began to be possible as part of the formal ERA process.


    EPA first focused on developing human health risk assessment guidance in the 1980s, with the
    publication of the “Red Book” in 1983, which provided a common framework for both human
    health and ecological risk assessment. The formal term “ecological risk assessment” was first
    used when EPA commissioned the Environmental Science Division of Oak Ridge National
    Laboratory (ORNL) to develop ERA methods for synthetic fuels technologies (Barnthouse et al.
    1982; Barnthouse and Sutter II 1986). The 1986 User’s Manual for Ecological Risk Assessment
    published by ORNL built on the methodology presented in EPA’s Red Book and was adopted as
    EPA policy to support the Superfund program. 80 In 1989, EPA published a field and laboratory
    methods reference and an ERA guidance document (Suter 1989); however, these first Superfund
    ERA guidance documents lacked specific guidance on performing an ERA.


    By the end of the 1990s, 81 the practice of ERA had become a formal practice on par with the
    practice of human health risk assessment (Opresko et al. 1993; Sample et al. 1996; U.S. EPA
    1997, 1998). Relatively little national guidance has been published since the 1990s, though

    79
         Criteria, as referred to in this report and many guidance documents, are numerical values that are normally
         derived using risk assessment approaches. If a criterion is not exceeded in the environmental media for which it
         was derived, the concentration is considered to represent an environmental condition that is not known to
         adversely affect ecological receptors. Above the numerical “criteria,” there is a theoretical potential for toxic
         effects to occur in exposed ecological receptors. Criteria are guidelines and not necessarily enforceable under
         federal or state environmental laws.
    80
         The Superfund program was created in 1980 with the passage of the Comprehensive Environmental Response,
         Compensation and Liability Act of 1980 (CERCLA).
    81
         From 1991 to 1996, there was a flurry of supplemental ERA guidance produced by EPA in the form of eleven
         Eco Updates, the Framework for Ecological Risk Assessment, and the Wildlife Exposure Factors Handbook.
         Also, in the mid-1990s, ORNL published Toxicological Benchmarks for Wildlife that provided TRVs that could
         be used to gauge the toxicity of a wide range of chemicals to birds and mammals. In 1997, EPA published the
         Ecological Risk Assessment Guidance for Superfund: Process for Designing and Conducting Ecological Risk
         Assessments, Interim Final (ERAGS), which has become the primary ERA guidance used today to conduct
         ERAs. ERAGS integrated many of the key concepts embodied in earlier ERA guidance but went beyond the
         earlier guidance documents to step through the entire process of performing an ERA, and in 1998, Guidelines for
         ERA, which built on ERAGS, provided agency-wide guidance on ERA.



    1700189.000 - 7981
                                                               82      Dec GMV Re: Opposition to Pl MILs 000970
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                   PageID.23457 Page 95 of
                                                 257



    supplemental ERA guidance from EPA has continued to be developed in the 2000s. 82 Most state
    environmental programs have either adopted EPA’s guidance for performing ERAs within their
    states or used EPA guidance as the basis of state guidance, though most state ERA guidance and
    regulations were not published until after 2000.


    It was not until the 1980s that regulators, using ERA, began to analyze potential environmental
    risks on a site-specific basis to fish and wildlife related to concentrations of PCBs in natural
    environments.


                    Regulatory actions related to PCB exposure to ecological receptors
                    in the Spokane River were not foreseeable.

    When EPA was formed in 1970, the scientific community was only just beginning to analyze the
    possibility of PCB exposure in the natural environment and evaluate the potential toxicity of
    PCBs to ecological receptors, and, as just described, ERA had not yet been developed. PCBs
    were first detected in the Spokane River in fish tissue in 1978 (Joy 1984). When EPA first
    published guidelines for recommended water quality criteria in the United States in 1972 (U.S.
    EPA 1972), a criterion for PCBs was constrained by the relatively new science available at the
    time to characterize risk and the absence of an ERA process to support decision-making.
    Following revisions in 1976 (U.S. EPA 1976) and 1980 (U.S. EPA 1980), the ambient water
    quality criterion (AWQC) for PCBs has remained unchanged since 1980 (U.S. EPA 1986) and
    were adopted by EPA as part of the NTR as legally enforceable water quality standards 83 in
    1992. 84 The EPA’s SWQC were also adopted the State of Washington as legally enforceable
    water quality standards in 1992. 85




    82
         Updates in the 2000s have included two additional Eco Updates and the Framework for Application of the
         Toxicity Equivalence Methodology for Polychlorinated Dioxins, Furans, and Biphenyls in Ecological Risk
         Assessment (U.S. EPA 2008).
    83
         Standards, as referred to in this report, are derived in the same manner as criteria; however, they are enforceable
         under federal or state environmental laws or regulations.
    84
         Federal Register, Volume 57, No. 246 (Tuesday, 22 December 1992), pp. 60848–60923.
    85
         Chapter 173-201A WAC, Water Quality Standards for Surface Water of the State of Washington, Last Revised:
         8/1/16.



    1700189.000 - 7981
                                                               83       Dec GMV Re: Opposition to Pl MILs 000971
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20               PageID.23458 Page 96 of
                                                257



    Development of sediment criteria and standards followed after water quality criteria and
    standards. There were no sediment criteria for PCBs until 1977, and the earliest criteria were
    developed to address dredge spoil disposal and maintain federal water quality criteria (U.S. EPA
    1977; U.S. EPA and USACE 1977; Pavlou and Dexter 1977). Additional sediment criteria for
    PCBs were developed in the 1990s and 2000s, 86 but during this period EPA never developed a
    PCB sediment criterion or standard. Washington State developed sediment standards for PCBs in
    1991. 87


    Ecological surface water or sediment criteria or standards are generally calculated using
    conservative methods to develop numerical values and are typically used as the first step in
    ERAs to screen for “chemicals of potential ecological concern” that need to be evaluated further
    within the formal ERA process. ERA helps determine whether chemicals above these more
    generic numerical criteria and standards may pose a theoretical risk to ecological resources using
    site-specific characteristics, but exceedance does not indicate that an actual toxic effect has or
    will occur.


    13.4            Conclusions

    In summary, I conclude, with a reasonable degree of scientific certainty, that sufficient
    knowledge and analytical processes to 1) understand the concentrations, spatial presence, and
    potential ecological effects of PCBs in the environment and 2) perform ERAs for PCBs to
    support decision-making and current regulation were not in place until the 1980s. Before this
    time, the basic scientific knowledge upon which current regulations to protect ecological
    resources would later be based was not clearly known or foreseeable.




    86
         During the 1990s and 2000s, PCB sediment criteria were developed by scientists with National Oceanic and
         Atmospheric Administration, USGS, and the Ontario Ministry of the Environment.
    87
         Chapter 173-204 WAC, Sediment Management Standards, Last Revised:2/25/13



    1700189.000 - 7981
                                                            84      Dec GMV Re: Opposition to Pl MILs 000972
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23459 Page 97 of
                                           257



    14              Rebuttal Opinion: Dr. Schlenk’s use of flawed
                    methodology, consideration of only a subset of the
                    available data, reliance on outdated and invalid
                    screening-level concentration benchmarks, and
                    lack of understanding of Spokane River ecological
                    receptors all render his assessment of the
                    ecological risk of PCBs in the Spokane River
                    unreliable and scientifically unsound.

    In his expert report for the case of the City of Spokane v. Monsanto Company, et al. (October 11,
    2019), Daniel Schlenk, Ph.D. stated that he conducted an ERA or hazard assessment of PCBs in
    the Spokane River as an update to the 2001 assessment conducted by Ecology (Johnson 2001).
    However, his overall approach has several important deficiencies that result in the unreliability of
    his expert opinions. Furthermore, he has chosen to evaluate only a subset of the available
    sediment, water, and tissue data collected since 2001, and his rationale for selective data use is
    not well explained. His “update” is at best a flawed and partial screening-level assessment of
    Spokane River data, not a meaningful characterization of current conditions. As a result, I find
    that his opinions are methodologically unsound, not supported by relevant data, and are thus
    unreliable.


    14.1            Dr. Schlenk’s overall method uses data selectively and
                    inappropriately, leading to large, unresolved uncertainties

    In general, an ERA includes both an exposure assessment and an effects assessment (U.S. EPA
    1998). Furthermore, as stated earlier in this report, a risk assessment is no more than a theoretical
    effort to describe the possibility of adverse effects to pertinent ecological receptors.


    In an ERA, the exposure assessment estimates exposure of representative ecological receptors to
    chemicals using some quantitative method (e.g., fish tissue concentration), whereas the effects
    assessment identifies relevant benchmarks of adverse effects and other evidence for adverse
    effects. In an ERA of the type conducted by Dr. Schlenk, the estimated exposure should be
    compared to the relevant benchmarks to evaluate whether some threshold of potential adverse


    1700189.000 - 7981
                                                      85     Dec GMV Re: Opposition to Pl MILs 000973
Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20          PageID.23460 Page 98 of
                                            257



    effects is exceeded. Finally, the results of the comparison should be thoroughly evaluated for
    representativeness, uncertainty, and ecological relevance to the receptor populations of interest.
    Dr. Schlenk has failed to perform these necessary analyses.


                    Data Selection

    Dr. Schlenk used PCB congener data for sediment samples collected in 2013, 2015, and 2016 to
    estimate mean total PCBs (tPCBs) concentrations derived from data from three sample stations
    (above Monroe, Mid-Spokane Lake, and Lower Spokane Lake). He does not state why he only
    used sediment data for those years (2013, 2015, 2016) or explain why those data are appropriate
    to estimate exposure of ecological receptors. Dr. Schlenk does not include crucial information,
    such as the sample size or how non-detect values were treated in the tPCB summations, but
    instead cites to an appendix, which has only a general description of the data and data handling
    methods.


    As for fish tissue data, mean tPCB and toxic equivalent (TEQ) concentrations were provided for
    mountain whitefish (fillet skin on), large scale sucker (whole), and rainbow trout (fillet skin on)
    for up to four different sample station locations, as data were available. Again, Dr. Schlenk does
    not state why he only used 2012 tissue data for these three species or provide any rationale for
    why those data alone are the most appropriate for estimating current exposure to ecological
    receptors. A total of just 36 tissue samples are included in the average concentrations assessed by
    Dr. Schlenk, which represent fewer than 10 percent of the fish tissue samples in his data
    appendix. Moreover, Dr. Schlenk does not discuss the spatial and temporal representativeness of
    the PCB congener data he utilized, nor does he explain how these data relate to historical Aroclor
    data for sediment and fish tissue samples. Such discussions are crucial to understanding how
    appropriate the data he used are and how uncertain his exposure estimates could be, given that he
    uses them to characterize the entire river.


                    Receptor Selection

    In their effects (or hazard) assessment of PCBs in the Spokane River, Ecology (Johnson 2001)
    selected wildlife receptors specific to the Spokane River and used species-specific exposure
    parameters to predict potential risk to five receptors (belted kingfisher, great blue heron, bald


    1700189.000 - 7981
                                                     86      Dec GMV Re: Opposition to Pl MILs 000974
Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20         PageID.23461 Page 99 of
                                            257



    eagle, otter, and mink), which is a well-accepted risk assessment approach. However, Dr.
    Schlenk only used generic wildlife benchmarks for fish tissue and made no attempt to estimate
    theoretical risk to specific wildlife species that inhabit the Spokane River. Moreover, he reported
    three possible ecological receptors “affected by dietary exposure to PCBs” (Schlenk 2019b, p. 4)
    that were not considered by Ecology (Johnson 2001): raccoon, black bear, and pelican. Raccoon
    were explicitly not considered by Ecology because “diet is approximately 37% aquatic
    invertebrates … and 60% from non-river sources” (Johnson 2001, p. 38). Similarly, the WDFW
    report that black bear diets are composed of “herbaceous plants … ants, bees, grubs … [and] tree
    fruits, berries, and nuts” while only “a small proportion of the black bear’s annual diet is made up
    of animal matter, including insects, mice, voles, ground squirrels, fawns and elk calves, eggs,
    carrion (animal carcasses), and fish” (Link et al. 2007). Despite this, Dr. Schlenk provided no
    support for his claim that raccoon or black bear are key “fish consuming biota” that are “affected
    by dietary exposure to PCBs” in the Spokane River basin (Schlenk 2019b, p. 4). In addition,
    while the piscivorous American white pelican is known to breed along the middle Columbia
    River (Stinson 2016), their presence in the Spokane River Basin is uncertain, as the only
    documentation of this species in the vicinity of the Spokane River was in “June 2000 when 10
    foraging individuals were sighted on the Pend Oreille River,” according to GEI Consultants
    (2004) p. 4-38), a publication that Dr. Schlenk relied upon for his assessment. Inclusion of these
    species as examples of fish-consuming species in the Spokane River basin indicates a serious
    lack of knowledge about the ecology of the river.


                    Lack of uncertainty analysis

    Dr. Schlenk did not conduct any analysis of the uncertainty of his findings (Schlenk 2019a, p. 26,
    line 19). Dr. Schlenk selected some, but not all, of the same benchmarks used in the Ecology
    (Johnson 2001) assessment. No justification was given in his report as to why he found the
    Ecology-selected toxicity benchmarks inadequate, and it is unclear why he did not follow the
    earlier Ecology approach as a part of his update. Moreover, he acknowledged that Ecology has
    reported “substantial evidence of metal induced ecological degradation in the Spokane River” (
    Schlenk 2019a, p. 32, line 18-20) but did not consider stressors or constituents other than PCBs
    in his assessment.




    1700189.000 - 7981
                                                    87      Dec GMV Re: Opposition to Pl MILs 000975
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20                 PageID.23462 Page 100 of
                                                 257



    Given that risk assessments incorporate multiple assumptions and decisions that affect all steps
    of the ERA (problem formulation, analysis, and risk characterization), it is critical that the
    descriptions and justifications for these be included in the ERA. This allows the reader to
    understand how much confidence or certainty exists in the risk estimates.


    Dr. Schlenk’s ERA contained very little information on factors that contributed to the uncertainty
    of his risk estimates, 88 with the exception of noting that PCB congener data were only available
    in fish fillets for two of the three fish species. Instead, he simply conducts a binary (i.e.,
    “yes/no”) analysis and compares measured PCB concentrations with each threshold and reaches
    simple, unsupportable conclusions on whether his selected thresholds are exceeded. He then
    provides examples of organisms that “may be affected” and “indicate hazard and elevated risks.”
    His putative theoretical risks and hazards are not characterized with respect to extent, severity,
    uncertainty, or type of effect.


    14.2            Dr. Schlenk uses inappropriate and outdated screening
                    benchmarks to infer risk.

    As part of his assessment, Dr. Schlenk compiled a series of concentrations of PCBs in sediments
    and fish tissue indicative of theoretical risk (i.e., threshold concentrations) to assess the potential
    for adverse effects in BMI, fishes, and fish-eating wildlife. As noted above Dr. Schlenk’s report
    characterizes his assessment as an update of a previous assessment conducted by Ecology
    (Johnson 2001). Most of the selected toxicity thresholds used by Dr. Schlenk were included in a
    more extensive list provided in Johnson (2001). However, Dr. Schlenk did not provide any
    explanation of the criteria he used to select the list of thresholds presented in his report, nor any
    summary of the scientific basis, reliability, or uncertainties associated with each of the selected
    thresholds. Moreover, the compiled thresholds are highly variable within a category; for
    example, the fish tissue thresholds vary over an order of magnitude from 430,000 to 9,300,000
    ng/kg ww, which indicates large, but unexplained uncertainties. Thus, without explanation or

    88
         The Ecology hazard assessment of PCBs in the Spokane River (Johnson 2001) acknowledged several factors that
         contributed to uncertainty in their risk estimates, which included a “limited amount of recent data on PCB
         concentrations in whole fish, lack of data on PCB concentrations in fish eggs or in wildlife tissues, recent fish
         tissue data limited to three species, no recent fish tissue data downstream of Nine-mile Dam, size range of fish
         analyzed skewed toward larger individuals which may have higher PCB concentrations, limited nature of PCB
         congener data”, etc.



    1700189.000 - 7981
                                                              88      Dec GMV Re: Opposition to Pl MILs 000976
Case 2:15-cv-00201-SMJ              ECF No. 422-26 filed 01/28/20                PageID.23463 Page 101 of
                                                  257



    justification, these thresholds appear to be arbitrary and subject to high but unquantified
    uncertainty.


    More concerning, however, is that a review of the benchmarks listed by Dr. Schlenk in Tables 5,
    6, and 7 of his report indicates that many of these thresholds are outdated, scientifically flawed,
    or simply inappropriate for use in an assessment of the potential for adverse effects from PCBs in
    the Spokane River 89. Some are simple screening-level thresholds that are appropriately used only
    for initial identification of no-adverse-effects areas, but cannot be utilized for a scientifically
    rigorous identification of areas with potential adverse effects. Because of the many serious issues
    associated with the risk threshold values that Dr. Schlenk selected, below I provide detailed
    descriptions and analyses of the limitations, scientific reliability and appropriate use of each of
    these thresholds for assessing the risks of PCBs in the Spokane River.


                    Assessment of sediment PCB thresholds for benthic invertebrate
                    species selected by Dr. Schlenk

    Dr. Schlenk listed two studies in Table 7 of his report (Schlenk 2019b) to support his thresholds
    for effects on benthic invertebrates in sediments: 60,000 ng PCB/kg dw from MacDonald et al.
    (2000) and 12,000,000 ng PCB/kg total organic carbon NYSDEC (1999) 90 . Looking first at the
    MacDonald et al. (2000) reference, it is important to note that though MacDonald et al. (2000)
    claims to derive consensus-based sediment quality guidelines (SQGs) for freshwater ecosystems,
    these thresholds are simply mathematically derived values—i.e., the calculated geometric means
    of individual SQGs that are categorized by level of effect. Many of the underlying SQGs are
    merely screening-level thresholds determined for sites where many other significant chemicals
    contribute to observed toxicity. Hence, any effects attributed to PCBs in these studies are, in fact,
    obscured, and any calculated threshold will suffer from the same uncertainties and limitations
    associated with the underlying SQGs.



    89
         While the benchmarks listed in Johnson (2001) reflected the current state of the science at the time, a subset of
          these are now outdated in 2019. For example, the State of Washington has developed their sediment management
          standards during the intervening years and NYSDEC released a more recent report in 2014 that updates the
          sediment threshold values reported in their 1998 document.
    90
         NYSDEC 1999 incorporates the same information and data as NYSDEC 1998, which was cited in Schlenk
          (2019b)



    1700189.000 - 7981
                                                               89      Dec GMV Re: Opposition to Pl MILs 000977
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20        PageID.23464 Page 102 of
                                               257



    More critically, in his reliance on MacDonald et al. (2000) Dr. Schlenk makes a serious error in
    that he extracts an inappropriate threshold from the paper. MacDonald et al. (2000) present two
    kinds of thresholds for each substance:

                Threshold Effect Concentration (TEC): The level below which harmful effects are
                unlikely to be observed.

                Probable Effect Concentration (PEC): The level above which harmful effects are likely to
                be observed.

    Dr. Schlenk stated that the objective of his assessment is “(t)o evaluate the risk of PCBs to biota
    in the Spokane River,” and so “measured concentrations in tissues or sediments will be compared
    to literature-derived threshold [sic] for adverse effects” (Schlenk 2019b, p. 6). Despite this
    apparent clear statement of intent, Dr. Schlenk instead only used the lower no-effects threshold,
    the TEC. If concentrations are less than the TEC, the sediments are unlikely to cause adverse
    effects, but exceedance of the TEC is not defined by MacDonald et al. (2000), nor is it associated
    with any theoretical risk whatsoever. Yet, Dr. Schlenk failed to reveal that adverse effects are
    theoretically possible only after the higher PEC is exceeded, even though distinctions between
    the TEC and PEC are clearly defined in MacDonald et al. (2000). Moreover, it should be noted
    that Johnson (2001) lists the PEC threshold in his assessment and uses this value to assess
    potential sediment hazards. If Dr. Schlenk were conducting an update to Ecology’s 2001
    assessment as he claimed, it is unclear why he omitted the relevant sediment threshold for
    adverse effects (i.e., the PEC).


    In Table 7, Dr. Schlenk also listed a sediment threshold of 12,000,000 ng PCB/kg total organic
    carbon (TOC) for effects to benthic invertebrates, which is attributed to NYSDEC (1999).
    NYSDEC has released a series of such guidance documents for screening contaminated
    sediments since 1993. The most recent report was released by NYSDEC in 2014 and contains the
    following statement:

                This document supersedes previous editions of “Technical Guidance for
                Screening Contaminated Sediment,” the most recent of which is dated January
                1999.



    1700189.000 - 7981
                                                       90     Dec GMV Re: Opposition to Pl MILs 000978
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20          PageID.23465 Page 103 of
                                               257



    Therefore, the thresholds from the 1998 document cited by Dr. Schlenk have not been used by
    NYSDEC for 5 years, and the new and updated report from NYSDEC contains a major change in
    the development of sediment toxicity thresholds for PCBs. The older guidance relied on a highly
    theoretical approach involving equilibrium partitioning (EP) models for estimating sediment
    thresholds for non-polar organic chemicals, including PCBs. The 2014 guidance document
    recognizes significant scientific limitations related to the use of EP to estimate toxicity thresholds
    for PCBs, including the limited data available on the partitioning behavior and water toxicity of
    individual PCB congeners. Therefore, NYSDEC (2014) used an alternative approach based on
    their extensive experience with PCB sites in New York and determined that a sediment
    concentration exceeding 1,000 μg PCB/kg dw is likely to be harmful to aquatic organisms, which
    has become the new adverse effects threshold for the state. Dr. Schlenk failed to recognize this
    update in his assessment and erroneously relied on the outdated number.


    Although Dr. Schlenk has used inappropriate and outdated thresholds for his assessment of
    adverse effects in sediments, these are not his most serious errors. His major error is the failure to
    recognize that the State of Washington has developed Sediment Management Standards (SMS)
    for a variety of metals and organic substances, including PCBs. These standards have been in
    effect since 2013 and are incorporated into law as Chapter 173-204 WAC. The SMS contain
    numeric values for minor adverse effects levels, expressed as the lowest sediment concentration
    at which community level effects are expected to be observed, the CSL. The CSL for PCBs is
    2,500 µg/kg dw total Aroclors. These thresholds were developed using a State of Washington
    accepted statistical modeling approach, the Floating Percentile Model (FPM).


    Ecology has conducted extensive evaluations of the scientific reliability of the SMS when
    compared with alternative theoretical risk thresholds such as the PEC in MacDonald et al.
    (2000)) and concluded that:

                Compared to other SQV [sediment quality value] sets available for use, the FPM
                values represent a substantial improvement in efficiency and overall reliability for
                comparable false negative rates. In addition, at the higher effects levels, the FPM
                values are also more sensitive than the existing SQV sets. (Michelsen 2011)




    1700189.000 - 7981
                                                        91      Dec GMV Re: Opposition to Pl MILs 000979
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20           PageID.23466 Page 104 of
                                                    257



    Ecology provided further comparisons to TEC/PEC thresholds from MacDonald et al. (2000) in
    their summary of rulemaking and response to comments (Ecology 2013b):

                All existing freshwater benthic chemical criteria sets, including equilibrium
                partitioning and TECs/PECs, were thoroughly assessed using sediment data from
                Washington and Oregon prior to making the decision to develop a new method,
                the FPM … These results were reconfirmed following development of the final
                criteria … One of the conclusions of this review was that the TEC/PEC chemical
                criteria had a high number of false positives (>90%) and consistently predicted
                toxicity that was not confirmed by bioassays. Many of the TEC/PEC values are
                near background concentrations, and would result in over 80% of the freshwater
                sediments in the state being designated as toxic … However, biological toxicity
                test results indicate that only 10–12% of these sediments are actually toxic.


    This detailed evaluation using empirical data indicated that the MacDonald et al. (2000)
    thresholds are biased low and tend to over predict the theoretical risk of toxicity to benthic
    invertebrates.


    As such, it is inappropriate to use the thresholds from MacDonald et al. (2000) to assess potential
    adverse effects on benthic invertebrates in the Spokane River because of the following factors:

                •        Large uncertainties in the underlying data used to calculate the values
                •        Downward bias resulting in a high rate of false positive indications of risk
                •        Designated use of SMS in Washington State.

    Therefore, the correct toxicity threshold for assessing the risk of sediment PCBs in the Spokane
    River is 2,500 µg/kg DW, as was used in my evaluation in Section 12.2 of this report.


                    Assessment of selection and use of PCB toxicity thresholds for
                    fish by Dr. Schlenk

    To reach his opinion that “PCBs pose a hazard to at least one species of fish at Upper Lake
    Spokane and Above Monroe,” Dr. Schlenk performed a simplistic screening-level comparison of



    1700189.000 - 7981
                                                              92     Dec GMV Re: Opposition to Pl MILs 000980
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23467 Page 105 of
                                            257



    fish tissue concentrations for three species of Spokane River fish to very conservative literature
    PCB concentration benchmarks. He calculated average tissue PCB concentrations (both wet
    weight and lipid normalized) and TEQs in fish collected in 2012 from four widely spaced
    sampling station locations in the Spokane River (Schlenk 2019b, Table 3) and then compared
    these concentrations to his selected tissue threshold values from the toxicology literature
    (Schlenk 2019b, Table 5). The resulting HQs for mountain whitefish, large scale sucker, and
    rainbow trout are tabulated in his Appendices 1, 2, and 3 respectively. However, these calculated
    HQ are based on overly conservative fish toxicity thresholds that were selected without
    considering ecological relevance to the Spokane River system.


    Overall, I find Dr. Schlenk’s assessment of risk to fish populations vague, overly broad, based on
    seriously flawed methodology, and scientifically unsupportable. First, Dr. Schlenk utilized only a
    small subset (36 samples) of the available fish tissue data to characterize exposure in large
    reaches of the Spokane River, and his report provided no justification for this decision. The fish
    tissue data report, developed by Azimuth Consulting Group, on which Dr. Schlenk relies
    (Schlenk 2019b, Appendix 4) includes far more data than Dr. Schlenk used in his limited
    assessment. The Azimuth Consulting Group data includes 418 separate tissue samples from 16
    fish species; 222 of these samples from 13 fish species were collected after the 2001 Ecology
    assessment. Dr. Schlenk provided no rationale in his report for why he used only 36 of these
    samples. In addition, Dr. Schlenk performed no analysis of representativeness, spatial or
    temporal variability, or ecological significance of the data he selected relative to Spokane River
    fish populations.


    The vague wording of Dr. Schlenk’s opinion that hazardous tissue concentrations were found in
    “at least one species” of fish at two of four sampling stations he assessed is difficult to interpret.
    His phrasing implies that evidence for hazard is stronger for a single species than the other two
    evaluated, but the report does not clarify any rank order for fish hazards by species. The HQs
    calculated by Dr. Schlenk do not fully clarify this point. None of the wet-weight tissue
    concentrations or TEQs he evaluated exceed his selected thresholds (i.e., all HQs are less than
    1.0). Some lipid-normalized tissue concentration HQs he calculated in each evaluated species of
    fish exceed 1.0 at one or two locations, but not at others.



    1700189.000 - 7981
                                                      93      Dec GMV Re: Opposition to Pl MILs 000981
Case 2:15-cv-00201-SMJ                    ECF No. 422-26 filed 01/28/20   PageID.23468 Page 106 of
                                                        257



    Finally, while Dr. Schlenk relies on HQs to quantify PCB exposure of fish, he conducted no
    critical review of the benchmarks selected for HQ calculation, and no interpretation of the
    significance associated with exceedance of those benchmarks. These benchmarks compose the
    foundation of his assessment. Indeed, there is no stated scientific justification in his report for his
    selection of benchmarks from the limited number of studies presented in Table 5. Based on the
    available information, his only criterion appears to have been a preference for the lowest
    published values, resulting in the highest HQs. In fact, the toxicological endpoints that drive Dr.
    Schlenk’s conclusions are based on biomarkers of exposure, not adverse effects. As such, these
    endpoints cannot be interpreted as posing unacceptable risks or hazards to fish populations.


    14.2.2.1 Critical review of Dr. Schlenk’s selected benchmarks for hazards to fish

    Dr. Schlenk selected three independent benchmarks for evaluation of PCB hazards to fish:

                1. A wet-weight tissue threshold associated with reproductive toxicity in six fish
                         species;
                2. A lipid-normalized tissue threshold associated with salmonid early life stage
                         toxicity, and;
                3. A TEQ-based threshold.

    In the following, I review the wet-weight and lipid-normalized tissue thresholds, examining the
    methodology used to derive these threshold concentrations and the technical suitability of the
    toxicological studies upon which the thresholds are based.


    In his expert report, Dr. Schlenk presented published toxicity thresholds associated with a variety
    of toxicological endpoints, including early life stage developmental defects, growth, mortality,
    immune suppression, thyroid function, and reproductive effects in both salmonid and non-
    salmonid fishes. However, the wet-weight and lipid normalized concentration thresholds Dr.
    Schlenk selected from this larger group of endpoints and used in his HQ calculations are
    inappropriate as standalone indicators of hazard and do not adequately support Dr. Schlenk’s
    broad opinion on the likely effects of PCBs on Spokane River fishes.




    1700189.000 - 7981
                                                            94    Dec GMV Re: Opposition to Pl MILs 000982
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20           PageID.23469 Page 107 of
                                                    257



     The lowest wet-weight tissue threshold identified by Dr. Schlenk was 430,000 ng/kg, a value
    associated with reproductive impairment, attributed to Berninger and Tillitt (2019). Berninger
    and Tillitt (2019) is a highly flawed scientific study, and neither the derivations of the thresholds
    presented therein nor the limitations and uncertainties of those thresholds were reported by Dr.
    Schlenk. As noted by Dr. Schlenk, Berninger and Tillitt (2019) did not publish any primary data.
    Rather, they constructed predictive models using only a selected portion of the relevant data from
    underlying toxicity studies. Based on this limited dataset, Berninger and Tillitt (2018) derived
    toxicity thresholds for various endpoints and fish species and then calculated linear regressions
    that they contend relate PCB fish tissue concentrations to toxic responses across fish species. Dr.
    Schlenk did not identify the specific value from Berninger and Tillitt that he uses for his wet-
    weight threshold, other than it is “the lowest value for reproduction impairment.” The value of
    430,000 ng PCB/kg (0.43 µg/g) corresponds to the 20th percentile concentration from the
    reproductive effect rank order regression (see Berninger and Tillitt 2019, Table 6), and it appears
    this is the value he selected.


    Though Dr. Schlenk did not identify any hazards associated with exceedance of this wet-weight
    tissue threshold (i.e., all of the HQs he calculates using it are below 1.0), his use of this value is
    inappropriate for his purpose (thus demonstrating poor methodology) due to several flaws in the
    source study method:

                •        Berninger and Tillitt (2019) selection process explicitly rejected any study of
                         PCB exposure that demonstrated lack of effect (i.e., only studies that reported
                         toxicity were included).
                •        The reproductive effect rank order regression of Berninger and Tillitt (2019)
                         that Dr. Schlenk used is based on data for only 6 fish species.
                •        Only lowest-observed-adverse-effect residues (LOAERs) were extracted from
                         the source studies. The full published exposure-response data and
                         relationships were not considered or included in the calculations, which would
                         significantly skew results.
                •        Variability in the degree of effect endpoints and associated concentrations
                         reported by source studies was not considered.



    1700189.000 - 7981
                                                              95     Dec GMV Re: Opposition to Pl MILs 000983
Case 2:15-cv-00201-SMJ                    ECF No. 422-26 filed 01/28/20          PageID.23470 Page 108 of
                                                        257



                •        Prediction limits 91 of the Berninger and Tillitt (2019) linear regression are
                         very large relative to the selected threshold (see Figure 12 in Berninger and
                         Tillitt 2019).

    The only lipid-normalized tissue threshold considered by Dr. Schlenk is a derived value taken
    from a meta-analysis of salmonid toxicity data performed by Meador et al. (2002). The lipid-
    normalized concentration of 2,400,000 ng PCB/kg lipid (2.4 µg PCB/g lipid) is described by the
    source study authors as a residue effect threshold (RET). Numerically, it is the 10th percentile of
    a rank order of tissue thresholds taken from 15 separate published studies of sub-lethal toxicity in
    juvenile salmonids. The toxicity endpoints measured include thyroid function, immune function,
    and growth.


    Dr. Schlenk calculates HQs using this threshold as the ratio of lipid-normalized tissue PCB
    concentrations and the RET of Meador et al. (2002). Of the 10 lipid-normalized HQs he
    calculates, half were greater than 1.0, which apparently form the basis of Dr. Schlenk’s opinion
    that PCBs represent a hazard to some Spokane River fish at some locations. However, the RET
    derivation method of Meador et al. (2002) is scientifically flawed in several ways that render it
    inappropriate as an indicator threshold of hazard for adult Spokane River fish:

                •        Meador et al. (2002) did not conduct a comprehensive review of the literature
                         associated with tissue residue effects on salmonids when compiling primary
                         toxicity studies. The authors appear to have selected results that supported a
                         low-level threshold response and ignored results that are contradictory to such
                         a response level. For example, there is a large body of literature, as
                         summarized by Monosson (2000), that suggests the PCB tissue residues
                         associated with adverse effects in fish are much higher than those reported by
                         Meador et al. (2002).

                •        Many of the purported adverse effects in the Meador et al. (2002) source
                         studies are actually considered to be biomarkers of exposure (e.g., altered
                         hormone levels, changes in enzyme activity, and decreases in vitellogenin

    91
         Prediction limits represent the range of an individual response measurement based on the variability of the
         available data; in contrast to confidence limits which represent the range of the average response (Devore 1995)



    1700189.000 - 7981
                                                               96      Dec GMV Re: Opposition to Pl MILs 000984
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20                 PageID.23471 Page 109 of
                                                     257



                         synthesis) rather than evidence of adverse effects. Moreover, Meador et al.
                         (2002) did not mention that the cited studies also reported no apparent adverse
                         effects (e.g., decreased growth or survival) associated with these biomarkers.
                         Dr. Schlenk is certainly familiar with the difference between biomarkers of
                         exposure and indicators of adverse effects, given that he has published on the
                         topic (Schlenk 1996, Schlenk et al. 1996). Yet he fails to perform any critical
                         review or assessment of the relevance of the exposure biomarkers that drive
                         his Spokane River fish hazard assessment.

                •        In some of the cited studies in Meador et al (2002), the route of exposure was
                         intraperitoneal (IP) injection, 92 which is often used to investigate acute
                         chemical exposure. IP is an inappropriate exposure route for establishing
                         adverse effects from environmental concentrations of toxic substances such as
                         PCBs.

                •        Use of the 10th percentile of a rank order as the tissue RET constitutes an
                         inappropriate reduction of a range of values to a single number. The 10th
                         percentile of 15 numbers is ultimately determined only by the two studies with
                         the lowest tissue residue effects levels, and all other studies with higher tissue
                         residue effects levels are effectively ignored. It is not a statistically meaningful
                         expression of the entire range of values and endpoints.

                •        The RET was stated in terms of the whole-body tissue residues of PCBs,
                         despite the fact that whole-body tissue residues were measured directly in only
                         8 of the 15 studies. For the remaining studies, Meador et al. (2002) used
                         assumed fractional uptakes based on the route of exposure, which can
                         underestimate the concentration associated with the purported adverse effects,
                         as seen from results of some of the studies that directly measured tissue
                         concentrations.

                •        Meador et al. (2002) cited two studies that first exposed fish to PCBs and then
                         tested them for acute toxicity during exposure to other chemicals. This


    92
         Under this exposure route, the chemical of interest is injected directly into the fish tissue.



    1700189.000 - 7981
                                                                 97       Dec GMV Re: Opposition to Pl MILs 000985
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20           PageID.23472 Page 110 of
                                                    257



                         approach violates one of Meador’s six selection criteria for study inclusion,
                         namely that “individuals were exposed to PCBs and only to a mixture (e.g.,
                         Aroclor 1254).”

    Lastly, the use of any salmonid toxicity threshold is inappropriate for risk or hazard assessment
    of non-salmonid species, which are generally less sensitive to PCBs (Zabel et al. 1995b). While
    two of the three species evaluated by Dr. Schlenk, rainbow trout and mountain whitefish are
    salmonids, the species that he apparently believes is most likely to be adversely affected by
    PCBs, the largescale sucker, is a non-salmonid species. As noted in my own assessment of
    Spokane River fish exposure (Section 10.1.1), a realistic estimate of the true adverse effect
    threshold in non-salmonid fish tissue is 9.3 mg/kg ww, the same value used by Ecology in their
    2001 assessment (Johnson 2001). This value is well above any of the 2012 largescale sucker
    concentrations presented by Dr. Schlenk.


    As a result of these deficiencies in Dr. Schlenk’s method, his determination of hazards to some
    Spokane River fish at some locations is meaningless. Dr. Schlenk’s method is not reliable for
    predicting theoretical risk and certainly does not indicate the occurrence of adverse effects to fish
    or harm to fish populations. Therefore, Dr. Schlenk’s purported update to Ecology’s 2001 PCB
    hazard assessment for Spokane River fish does not represent application of new or better quality
    scientific evidence.


                    Assessment of selection and use of PCB toxicity thresholds for
                    piscivorous wildlife by Dr. Schlenk

    In support of his assessment, Dr. Schlenk compiled a list of threshold values to evaluate the risk
    of PCBs to wildlife consuming fish from the Spokane River. The values were sourced from
    guidance documents developed for use at the Niagara River in New York (Newell et al. 1987), in
    British Columbia (Nagpal 1992), and throughout Canada (Canadian Council of Ministers of the
    Environment 2001). Because these wildlife criteria are intended to be protective of all
    piscivorous species within the geographical regions covered, they incorporate conservative
    assumptions to prevent drawing incorrect conclusions about risk. As such, they can most
    appropriately be considered screening tools to rapidly assess tissue data, and the Canadian
    guidance acknowledges this, stating “TRGs [tissue residue guidelines] and their corresponding


    1700189.000 - 7981
                                                              98     Dec GMV Re: Opposition to Pl MILs 000986
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20          PageID.23473 Page 111 of
                                                    257



    species-specific values (or reference concentrations) can be routinely applied as screening tools
    [emphasis added] to assess the potential risk of exposure through consumption of contaminated
    prey items” (Canadian Council of Ministers of the Environment 1999a). However, as in any
    screening evaluation, exceedances of screening criteria need to be further assessed to more
    accurately evaluate the potential for unacceptable risk (U.S. EPA 1997). Dr. Schlenk failed to do
    this in his evaluation of Spokane River data.


    14.2.3.1 Critical review of Dr. Schlenk’s selected benchmarks for hazards to wildlife

    Dr. Schlenk selected three sets of criteria for evaluation of PCB hazards to wildlife:

          1. Acceptable daily intakes (ADIs) developed for piscivorous wildlife developed by Newell
                et al. (1987) referred to as the New York Niagara River Criteria
          2. A conservative value developed by British Columbia intended to be protective of all
                wildlife dependent on aquatic life for food (Nagpal 1992)
          3. Tissue residue guidelines (TRGs) developed by Canadian Council of Ministers of the
                Environment as screening tools for concentrations of different chemicals in diets of
                wildlife consumers of aquatic biota (Canadian Council of Ministers of the Environment
                2001).

    In the following, I review each set of criteria, examining the methodology used to derive
    threshold concentrations and the technical suitability of the toxicological studies upon which the
    thresholds are based.


    The New York Niagara River criteria were developed on the premise that chronic no-effect
    levels of chemicals in the diets of laboratory animals can be used to estimate fish tissue residue
    levels that will not adversely affect wildlife. These ADIs are expressed on a wet-weight, total
    PCB basis, and conservative factors incorporated into the derivation of these thresholds include:

                •        Exposure to chemicals is maximized by selecting bird and mammal species
                         with the greatest ratios of daily food consumption to body weight in the
                         development of fish flesh criteria.




    1700189.000 - 7981
                                                               99   Dec GMV Re: Opposition to Pl MILs 000987
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20           PageID.23474 Page 112 of
                                                     257



                •        Uncertainty factors are applied to estimate a chronic NOAEL from subacute
                         data or a chronic LOAEL and to account for interspecies uncertainty.
                •        Criteria values are developed separately for various bird and mammal species
                         and the lowest value is selected as the screening threshold for all species.

    The mammalian ADI is 0.13 mg/kg and is based on a study by Platonow and Karstad (1973). In
    that study, ranch mink were fed meat from cows dosed with Aroclor 1254 for 160 days including
    during the breeding season, at doses of 0.64 and 3.57 mg/kg in diet. Non-dosed mink from the
    test facility general population served as controls. However, later testing revealed the commercial
    ration used to feed both the control mink and test mink before the study contained 0.30 mg/kg
    PCB; hence, test minks’ true exposure to PCBs is not known, but is likely much higher than
    indicated by the dosed experimental diet. The lack of a true experimental control makes this
    study inappropriate for TRV development based on the criteria I apply, but these issues are not
    raised or considered by Newell et al. (1987) who used the LOEL food concentration of 0.64
    mg/kg and applied a 0.2 uncertainty factor to derive the NOEL ADI.


    The avian ADI is 0.11 mg/kg and is reportedly derived from Britton and Huston (1973), who
    exposed white leghorn chickens to Aroclor 1248 for 9 weeks. As I have previously documented
    in my report, the extreme sensitivity of chickens to effects of PCBs makes them an inappropriate
    surrogate for deriving exposure thresholds for wild bird species.


    British Columbia established fish and shellfish tissue residue thresholds to represent
    concentrations that should not be exceeded to prevent detrimental effects from occurring to fish-
    eating wildlife (Nagpal 1992). Detailed derivation methods are not provided, but the guidance
    notes that all criteria have built-in safety factors that are conservative. A single value is chosen to
    be protective of all wildlife species; the PCB criterion is 0.1 mg/kg ww, which is based on the
    Platonow and Karstad (1973) mink study reviewed above. The value is one-sixth the lower test
    concentration in that study (0.64 mg/kg). As such, this threshold should not be used for risk
    assessment purposes.


    Criteria developed by the Canadian Council of Ministers of the Environment (2001) are termed
    tissue residue guidelines (TRGs) because they are the maximum concentration of a chemical


    1700189.000 - 7981
                                                              100     Dec GMV Re: Opposition to Pl MILs 000988
Case 2:15-cv-00201-SMJ                  ECF No. 422-26 filed 01/28/20          PageID.23475 Page 113 of
                                                      257



    substance in the tissue of aquatic biota or plants that is not expected to result in adverse effects in
    wildlife consumers. Guidance states that TRGs and their corresponding species-specific values
    (or reference concentrations) can be routinely applied as screening tools for consumption of
    contaminated prey items (Canadian Council of Ministers of the Environment 1999a). Several
    conservative factors have been incorporated into the derivation of thresholds, including:

                •        Exposure is maximized by selecting bird and mammal species with the
                         greatest ratios of daily food consumption to body weight in the development
                         of fish tissue criteria.
                •        For mink, the consumption rate was 0.24 kg/kg BW-d, a value considerably
                         higher than reported in most other feeding studies (typically about 0.15 mg/kg
                         BW-d)
                •        The tolerable daily intake (TDI) is calculated by dividing the geometric mean
                         of the LOAEL and NOAEL by an uncertainty factor.
                •        If an underlying study does not report a NOAEL, it was calculated by dividing
                         the LOAEL by 5.6.

    Unlike the New York and British Columbia guidance documents, the Canadian guidance
    explicitly details the procedure for reviewing and selecting studies and for calculating TRGs
    (Canadian Council of Ministers of the Environment 1999b). For mammals, studies on at least
    three species are required, two of which must be subchronic or chronic; minimum requirements
    for birds are at least two species tested and at least one subchronic or chronic study (Canadian
    Council of Ministers of the Environment 1999b). For PCBs, TRGs are expressed on a TEQ basis.
    The mammalian TDI is 0.79 ng TEQ/kg diet ww, and the avian guideline value is 2.4 ng TEQ/kg
    ww (Canadian Council of Ministers of the Environment 2001). 93


    The mammalian TRG is derived from a mink study by Wren et al. (1987). Mink were exposed by
    diet to 1 mg Aroclor 1254/kg (daily dose of 0.15 kg/kg-d) for up to 182 d including during
    reproduction. The number of kits per female, percentage of females whelped, and fertility of

    93
         Dr. Schlenk cites the source as “Environment Canada (2002).” I have not been able to identify that reference.
         However, Dr. Schlenk also reports TRGs on a total PCB basis for birds and mammals citing the same reference.
         Based on a review of the guidance, I do not see his cited total PCB criteria and the source and/or method for
         deriving these values is not known.



    1700189.000 - 7981
                                                            101      Dec GMV Re: Opposition to Pl MILs 000989
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23476 Page 114 of
                                           257



    male mink were not affected, but a decrease in 6 wk old male kit weights was observed. Since
    the study reported values on a total PCB basis, a conversion factor was used to convert to the
    TEQ-equivalent concentration in commercial Aroclor mixtures to derive a LOAEL of 4.5 ng
    TEQ/kg-d. It should be noted that TEFs for individual congeners were based on 1988 World
    Health Organization values (Van den Berg et al. 1998). However, a 2005 revision (Van den Berg
    et al. 2006) lowered the potency for all non-ortho and mono-ortho substituted congeners except
    77 and 126. Therefore, based on our current knowledge of PCB toxicity to mammals the
    calculated LOAEL is likely too low. Ecology guidance also uses the 2005 values in calculating
    risk for mammals (Johnston 2016), yet Dr. Schlenk failed to make the same adjustment for the
    threshold value.


    Since Wren et al. (1987) did not have a no-effect test group, Canadian guidance divided the
    LOAEL by 5.6 to calculate a NOAEL of 0.8 ng TEQ/kg-d and then used these values to calculate
    a geometric mean of 1.9 ng TEQ/kg-d. Wren et al. (1987) also conducted other dosing trials that
    exposed mink simultaneously to both Aroclor 1254 and methylmercury. Although problematic
    for differentiating effects due to each chemical, an absence of adverse effects would indicate
    neither compound was toxic at the level tested. Wren et al. (1987) reported the absence of
    adverse effects on 6 wk old male kit weights at a lower dose of 0.5 mg PCB/kg in feed (0.075 mg
    PCBs/kg/d) in combination with 0.5 mg/kg MeHg, indicating a NOAEL of approximately 0.075
    mg PCBs/kg/d and a final geometric mean of 3.2 ng TEQ/kg-d. Thus, deriving a NOAEL from a
    LOAEL with a scaling factors of 5.6 was overly conservative, as the process should have been
    informed by this additional data. Moreover, Canadian guidance applies a 10-fold uncertainty
    factor to the geometric mean of 1.9 ng TEQ/kg-d to accommodate interspecific differences in
    sensitivity, despite noting that mink are the most sensitive species to chronic dietary exposure to
    PCBs (Canadian Council of Ministers of the Environment 2001). The adjusted NOAEL is then
    divided by the food intake to body weight ratio (0.24), resulting in a TDI of 0.79 ng TEQ/kg diet.
    By comparison, with a NOAEL derived from available trial data, no interspecies uncertainty
    factor, and a more typical daily food intake rate (0.15 kg/kg), a more appropriate TRG of 21.3 ng
    TEQ/kg diet is calculated. All tissue samples collected from the Spokane River are well below
    this more appropriate threshold (Tables 2, 3, and 4 in Schlenk 2019b).




    1700189.000 - 7981
                                                    102     Dec GMV Re: Opposition to Pl MILs 000990
Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20            PageID.23477 Page 115 of
                                            257



    For avian species Dr. Schlenk considered as potentially exposed to PCBs in the Spokane River,
    food intake ratios are 0.11, 0.20, and 0.22 for eagle, osprey and heron, respectively (Canadian
    Council of Ministers of the Environment 1999b). However, Canada applies a food intake ratio
    for Wilson’s storm petrel to calculate their avian TDI; hence, this value cannot be used to
    accurately assess risk to Spokane River species. To generate relevant TDI values, the intake rates
    specific to the Spokane River species should be used. This results in values of 20.9, 11.5, and
    10.5 ng TEQ/kg diet for eagle, osprey, and heron, respectively. Based on data presented in
    Tables 2, 3, and 4 in Schlenk (2019b), these thresholds would indicate no risk to bald eagles
    anywhere along the Spokane River or to ospreys or herons in Upper Lake Spokane and only
    minimal risk to ospreys and herons in other reaches (maximum TEQ is 12.6 ng TEQ/kg for
    largescale sucker in the Above Upriver reach). However, it is important to note that osprey and
    herons are among the least sensitive avian species tested to TEQ exposure (Farmahin et al. 2013),
    indicating that this approach, using a sensitive chicken-based threshold, greatly over-estimates
    risk to these species.

    In summary, when technically appropriate adjustments are made to the Canadian TEQ thresholds
    for mammals and bird, the adjusted values indicate no theoretical risk to receptors in the Spokane
    River when assessing fish tissue data on a TEQ basis. This is consistent with my conclusions
    presented in Section 10.1.2 when assessing risk to wildlife on a total PCB basis.

    14.3            Overall Summary
    In conclusion, the findings regarding ecological risk of PCBs in the Spokane River presented in
    Dr. Schlenk’s report are not valid due to his use of outdated, inappropriate, or scientifically
    unreliable thresholds. Moreover, though he purports to “update” the 2001 Ecology report, his
    methods do not consistently follow those used by Ecology, and no explanation is provided for
    these deviations. At multiple points in his assessment, Dr. Schlenk has made assumptions and
    decisions potentially affecting results of his assessment without documenting the justification
    and rationale. Most notably, he appears to evaluate ecological risk to fish and wildlife using only
    a small subset of the available fish tissue data, and his criteria for including and excluding data
    are not presented. This is a critical omission that calls into question the validity of his findings.




    1700189.000 - 7981
                                                      103     Dec GMV Re: Opposition to Pl MILs 000991
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23478 Page 116 of
                                           257



    Finally, even if valid thresholds had been utilized, Dr. Schlenk’s characterization of theoretical
    effects based on those exceedances would still be overly simplistic and include no real
    understanding or explanation of the extent, magnitude or ecological significance of those
    theoretically predicted effects. His assessment constitutes, at best, a screening-level assessment
    and as such cannot be used to evaluate risk of PCBs to ecological receptors in the Spokane River.




    1700189.000 - 7981
                                                    104     Dec GMV Re: Opposition to Pl MILs 000992
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23479 Page 117 of
                                       257




 Appendix A

 Curriculum Vitae of
 Paul D. Boehm, Ph.D.




                                                 Dec GMV Re: Opposition to Pl MILs 000993
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20                      PageID.23480 Page 118 of
                                                257




                              Paul D. Boehm, Ph.D.
                              Corporate Vice President & Principal Scientist | Environmental & Earth Sciences
                              1 Mill and Main Place, Suite 150 | Maynard, MA 01754
                              (978) 461-4601 tel | pboehm@exponent.com




 Professional Profile
 As an environmental scientist and strategic advisor on environmental issues, Dr Boehm has conducted
 investigations for, consulted with, and advised industrial, legal, and government clients on scientific
 matters involving regulatory issues and legal claims associated with chemical contaminants in the
 environment. The main pillars of his professional work include analyzing and explaining the environmental
 distributions and fates hazardous chemical and petroleum releases, and ecological effects from chemical
 exposures. Dr. Boehm is a leading practitioner and a recognized expert in the fields of natural resource
 damage assessments (NRDA) for oil spills and contaminated sites; maritime environmental incidents;
 natural gas geochemistry; and the environmental and forensic chemistry of crude and refined petroleum;
 polycyclic aromatic hydrocarbons (PAHs), polychlorinated biphenyls (PCBs), and other organic
 chemicals; and natural gas geochemistry. His practice also directly involves the environmental fate and
 transport of chemicals as well as exposure and impact assessment.

 Dr. Boehm's consulting work has focused both historical legacy and contemporary chemical releases
 from especially those adjacent to urban waterways. These facilities include: oil refineries, fuel terminals,
 pipelines, and offshore platforms; manufactured gas plants (MGPs); integrated steel mills; pulp and paper
 mills; other active and legacy manufacturing sites; and natural gas storage fields.Many of his projects
 involve aspects of historical reconstruction of chemical releases; chemical fingerprinting; divisibility and
 apportionment; allocation at CERCLA and OPA multiparty sites; and chemical exposure and injury
 assessment. His extensive knowledge of the strategic application and practice of environmental chemistry
 and forensics has contributed to the published literature and to legal matters on source identification, fate,
 and transport of PAHs, PCBs, other chlorinated organics, solvents (TCE, PCE), stable isotopes, and
 metals. He was one of the early and formative practitioners in the area of petroleum fingerprinting.

 Dr. Boehm is well-known internationally in the field of aquatic and marine pollution, especially matters
 involving coastal and urban areas. His scientific consulting work over 42 years has been interwoven with
 oil spill scientific assessments in relation to: emergency response, NRDA, as well as civil and criminal
 complaints arising from these matters.. Dr. Boehm has investigated and published extensively on the fate
 and effects of many major oil spills in the United States, Europe, and the Middle East (e.g., Amoco Cadiz;
 Haven; Ixtoc 1; Exxon Valdez; Arabian Gulf War spill; BP - Deepwater Horizon). In the NRDA practice
 area he has also been engaged in numerous cases at CERCLA and state sites, where he has provided
 expert technical support on exposure and ecological injury assessment; the determination of baseline or
 background; divisibility and apportionment of contamination, including the applicability of CERCLA's
 "petroleum exclusion."

 Dr. Boehm is an experienced consulting and testifying expert on a range of legal matters involving
 environmental claims: apportionment and allocation; NRDA; remediation and insurance cost recovery;
 toxic torts; class action cases; and maritime cases under the Clean Water Act and MARPOL. Dr. Boehm
 has published extensively in scholarly journals, is an associate editor of two prestigious journals, and has


 Paul Boehm, Ph.D.
 08/19 | Page 1
                                                                          Dec GMV Re: Opposition to Pl MILs 000994
Case 2:15-cv-00201-SMJ          ECF No. 422-26 filed 01/28/20            PageID.23481 Page 119 of
                                              257


 been appointed to serve on several national panels on environmental/ marine pollution and has served on
 several National Research Council panels.


 Academic Credentials & Professional Honors
 Ph.D., Oceanography, University of Rhode Island, 1977

 M.S., Oceanography, University of Rhode Island, 1973

 B.S., Chemical Engineering, University of Rochester, 1970


 Prior Experience
 Research Leader, Vice President, and Oil and Gas Market Manager, Battelle Science and Technology
 Inc. (Battelle Memorial Institute), 2001-2004

 Corporate Vice President (1991-2001), Managing Director (1999-2001), and Director (1989-1999),
 Environmental, Health, and Safety Division, Arthur D. Little, Inc., (ADL), Cambridge, 1989-2001

 Senior Research Scientist and Geochemistry Section Manager, Battelle Memorial Institute (BMI),
 Duxbury, MA, 1983-1989

 Principal Scientist, Energy Resources Company (ERC0), 1976-1983


 Professional Affiliations
 American Chemical Society — ACS

 Society of Environmental Toxicology and Chemistry — SETAC

 Association for Environmental Health and Sciences Foundation - AEHS

 International Society of Environmental Forensics — ISEF

 American Society for Testing and Materials — ASTM

 American Bar Association (associate member)


 Publications
 Complete listing: http://scholar.google.com/citations?user=eyAmbYEAAAAJ&hl=en

 Kytomaa HK, Boehm P, Osteraas J, Haddad B, Hacker J, Gilman L, Jampole E, Murphy P, and Souri S.
 An integrated method for quantifying and managing extreme weather risks and liabilities for industrial
 infrastructure and operations. Process Safety Progress. 2019; e12087. https://doi.org/10.1002/prs.12087

 Murray KJ, Boehm PD, Prince RC .The importance of understanding transport and degradation of oil and
 gasses from deep sea blowouts (Chap. 6). In: Murawski SA, Ainsworth C, Gilbert S, Hollander D, Paris
 CB, Schlüter M, Wetzel D (eds) Deep oil spills - Facts, Fate and Effects. Springer, Cham. 2020

 Kytomaa H, Boehm P, Osteraas J, Haddad R, Hacker J, Gilman L, Jampole E, Murphy P, Souri S. A
 Non-Stationary Approach to Conducting Site-Specific Integrative Risk Management Assessments at
 Industrial Facilities at Risk from Extreme Weather Events, American Institute of Chemical Engineers 2019
 Spring Meeting and 15th Global Congress on Process Safety New Orleans, LA March 31 - April 3, 2019


 Paul Boehm, Ph.D.
 08/19 | Page 2
                                                                Dec GMV Re: Opposition to Pl MILs 000995
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20               PageID.23482 Page 120 of
                                               257



 Boehm PD. The science of natural resource damage assessments: Dilemma or oxymoron. ABA SEER
 Superfund and Natural Resource Damages Litigation Committee Newsletter, Vol 13, 3, p3-6 American
 Bar Association, 2018.

 Benton L, Cook L,Haddad B, Boehm P. Lessons learned: The case for data optimization for oil spills,
 ABA SEER Superfund and Natural Resource Damages Litigation Committee Newsletter, Vol 13, 1, p16-
 18, American Bar Association (2018)

 Boehm PD, Pietari, P, Cook, LL, Saba, T (2018): Improving rigor in polycyclic aromatic hydrocarbon
 source fingerprinting, Environmental Forensics, DOI: 10.1080/15275922.2018.1474287

 Saba T, Boehm PD. Determination of the applicability of CERCLA's petroleum exclusion at contaminated
 sites - Focus on metals. Environmental Forensics 2018; 19(1):27-38.

 Murray K, Boehm P. Towards an understanding of the evolution (fate and transport) of the 2010
 Deepwater Horizon Oil Spill. In: Proceedings of the 2017 International Oil Spill Conference, Vol 2017, No
 1.

 Morrison AM, Edwards M, Buonagurio J, Cook L, Murray K, Boehm P. Assessing the representativeness
 and sufficiency of water samples collected during an oil spill. In: Proceedings of the 2017 International Oil
 Spill Conference, Vol 2017, No 1.

 Benton L, Cook L, Haddad B, Boehm P. Lessons learned: the case for data optimization between
 response and NRDA. In: Proceedings of the 2017 International Oil Spill Conference, Vol 2017, No 1.

 Murray K, Brown J, Cook L, Boehm P. Fingerprinting of weathered oil residues in sediments from the
 Deepwater Horizon Oil Spill: The importance of multiple lines of investigation. In: Proceedings of the 2017
 International Oil Spill Conference, Vol 2017, No 1.

 Cook L, Benton L, Brown J, Boehm P. Weathering of MC252 oil from release to shoreline: stages of
 weathering. In: Proceedings of the 2017 International Oil Spill Conference, Vol 2017, No 1.Aldea M,
 Edwards M, Pietari J, Boehm P. Cautions on the treatment of non-detect results for environmental
 forensics. Environmental Forensics 2016; 17(4):3110318.

 Boehm P, Morrison AM, Semenova S, Kashuba R, Ahnell A, Monti C. A comprehensive model for oil spill
 liability estimation. Society of Petroleum Engineers, SPE-179301-MS, SPE International Conference and
 Exhibition on Health, Safety, Security, Environment, and Social Responsibility, 11-13 April, Stavanger,
 Norway http://dx.doi.org/10.2118/179301-MS

 Boehm PD, Murray KJ, Cook LL. Distribution and Attenuation of Polycyclic Aromatic Hydrocarbons in Gulf
 of Mexico Seawater from the Deepwater Horizon Oil Accident, Environmental Science and Technology 50
 (2), 584-592, 2016.

 Boehm PD, Murphy BL. Applications of Environmental Forensics. In: Introduction to Environmental
 Forensics. Murphy BL, Morrison RD (eds), pp. 3-20, Elsevier Ltd. Academic Press, 2015.

 Shields WJ, Saba T, Boehm PD, Pietari J. Congeners: A forensics analysis. In: Introduction to
 Environmental Forensics. Murphy BL, Morrison RD (eds), pp. 347-393, Elsevier Ltd. Academic Press,
 2015.

 O'Reilly KT, Ahn S, Pietari J, Boehm PD Use of Receptor Models to evaluate sources of PAHs in
 sediments, Polycyclic Aromatic Hydrocarbons, 2015; 35:41-56.

 Boehm PD, Page DS, Brown JS, Neff JM, Gundlach E. Long-Term Fate and Persistence of Oil from the


 Paul Boehm, Ph.D.
 08/19 | Page 3
                                                                   Dec GMV Re: Opposition to Pl MILs 000996
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20              PageID.23483 Page 121 of
                                               257


 Exxon Valdez Oil Spill: Lessons Learned or History Repeated?. International Oil Spill Conference
 Proceedings: Vol. 2014, No. 1, pp. 63-79.

 O'Reilly K, Pietari J, Boehm P. Parsing pyrogenic PAHs: Forensic chemistry, receptor models, and source
 control policy. Integrated Environmental Assessment and Management 2014; 10:279-285.

 Boehm PD, Ginn TC. The science of natural resource damages assessments. Environmental Claims
 Journal 2013; 25:185-225.

 Boehm PD, Gundlach ER, Page DS. The phases of an oil spill and scientific studies of spill effects. In: Oil
 in the Environment: Legacies and Lessons of the Exxon Valdez Oil Spill. Wiens J (ed), pp. 37-56,
 Cambridge University Press, 2013.

 Boehm PD, Neff JM, Page DS. Oil in the water column. In: Oil in the Environment: Legacies and Lessons
 of the Exxon Valdez Oil Spill. Wiens J (ed), pp. 57-77, Cambridge University Press, 2013.

 Page DS, Boehm PD, Brown, JS, Gundlach ER, Neff JM. Fate of oil on shorelines. In: Oil in the
 Environment: Legacies and Lessons of the Exxon Valdez Oil Spill. Wiens J (ed), pp. 116-143, Cambridge
 University Press, 2013.

 Gundlach ER, Page DS, Neff JM, Boehm PD. Shoreline biota. In: Oil in the Environment: Legacies and
 Lessons of the Exxon Valdez Oil Spill. Wiens J (ed), pp. 241-262, Cambridge University Press, 2013.

 Boehm PD, Carragher PD. Location of natural oil seep and chemical fingerprinting suggest alternative
 explanation for deep sea coral observations, Proceedings, National Academy of Sciences, 2012.
 www.pnas.org/cgi/doi/10.1073/pnas.1209658109

 Saba T, Boehm PD. Use of natural gas compositional tracers to investigate gas migration from a gas
 storage field. Environmental Geosciences 2012; 19:1-12.

 O'Reilly, KO, Pietari J, Boehm PD. A forensic assessment of refined tar-based sealers as a source of
 polycyclic aromatic hydrocarbons in urban sediments. Environmental Forensics 2012; 13:185-196.

 Saba T, Boehm PD. CERCLA's petroleum exclusion and the use of chemical forensic methods. ABA
 Superfund and NRD Litigation Committee Newsletter 2011; 6(2).

 O'Reilly, KO, Brown JS, Jaana Pietari, J Boehm P. Establishing the chemical footprint of potential injury
 from petroleum product releases at fuel terminals. Proceedings, 2011 International Oil Spill Conference,
 American Petroleum Institute, Washington, DC, 2011.

 Boehm PD, Cook, LL, Murray KJ. Aromatic hydrocarbon concentrations in seawater: Deepwater Horizon
 Oil Spill. Proceedings, 2011 International Oil Spill Conference, American Petroleum Institute, Washington,
 DC, 2011.

 Boehm PD, Page DS, Neff JM, Brown JS. Are sea otters still being exposed to subsurface oil residues
 from the Exxon Valdez oil spill? Marine Pollution Bulletin 2011; 62:581-589.

 Neff JM, Page DS, Boehm PD. Exposure of sea otters and harlequin ducks in Prince William Sound,
 Alaska, to shoreline oil residues 20 years after the Exxon Valdez oil spill. Environmental Toxicology and
 Chemistry 2011; 30:659-672.

 O'Reilly K, Pietari J, Boehm P. Comment on "PAHs Underfoot: Contaminated Dust from Coal-Tar
 Sealcoated Pavement is Widespread in the U.S." Environmental Science and Technology 2011; 45:3185-
 3186.



 Paul Boehm, Ph.D.
 08/19 | Page 4
                                                                  Dec GMV Re: Opposition to Pl MILs 000997
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20             PageID.23484 Page 122 of
                                               257


 Saba T, Boehm PD. Congener-based analysis of the weathering of PCB Aroclor 1242 in paper mill
 sludge. Chemosphere 2011; 82:1321-1328.

 Saba T, Boehm PD. Quantitative PCB congener and homologue profile comparisons. Environmental
 Forensics 2011, 12:134-142.

 Menzie CA, Cantor R, Boehm P. Business planning for climate change: Identifying vulnerabilities and
 planning for changes in water, temperature, sea level, natural resources, health effects, and extreme
 events. Environmental Claims Journal 2011; 23(3-4):190-198.

 Menzie C, Cantor R, Boehm P, Bailey JR. An approach to business vulnerability and risk assessments
 related to Climate Change. SPE Paper Number SPE-127083-PP, 2010, Proceedings, SPE International
 Conference on Health, Safety and Environment in Oil and Gas Exploration and Production, Society of
 Petroleum Engineers, Rio de Janeiro, Brazil, April 12-14, 2010.

 Boehm PD. Addition by Division: Apportioning liability using environmental forensics. In Toxic Torts and
 Environmental Law Seminar, New Orleans, LA, 2010: 105-199.

 Page DS, Boehm PD, Neff JM. Comment on "Unlike PAHs from Exxon Valdez Crude Oil, PAHs from Gulf
 of Alaska Coals are not Readily Bioavailable." Environmental Science and Technology 2010; 44.

 Boehm PD, Page DS, Neff JM. Comments on the misuse of SPMDs in recent articles by Springman et al.
 (2008a, b) and Short et al. (2008). Marine Environmental Research 2009; 67:262-267.

 Boehm PD, Page DS, Brown JS, Neff JM, Bragg JR, Atlas RM. Distribution and weathering of crude oil
 residues on shorelines 18 years after the Exxon Valdez spill. Environmental Science and Technology
 2008; 42:9210-9216.

 Boehm PD, Page DS. Exposure elements in oil spill risk and natural resource damage assessments: A
 review. Human and Ecological Risk Assessment 2007; 13:2:418-448.

 Boehm PD, Page DS, Neff JM, Johnson C. Potential for sea otter exposure to remnants of buried oil from
 the Exxon Valdez oil spill. Environmental Science and Technology 2007; 41:6860-6867.

 Boehm PD, Neff JM, Page DS. Assessment of polycyclic aromatic hydrocarbon exposure in the waters of
 Prince William Sound after the Exxon Valdez oil spill: 1989-2005. Marine Pollution Bulletin 2007; 54:339-
 356.

 Bence AE, Page DS, Boehm PD. Advances in forensic techniques for petroleum hydrocarbons: The
 Exxon Valdez experience. In: Petroleum Forensics. Elsevier, 2006.

 Burns WA, Mudge SM, Bence TD, Boehm PD, Brown JS, Page DS, Parker KR. Source allocation by
 least-squares hydrocarbon fingerprint matching. Environmental Science and Technology 2006; 40(21).

 Boehm PD. Polycyclic aromatic hydrocarbons. In: Environmental Forensics — A Contaminant Specific
 Approach. Elsevier, 2006.

 Neff JM, Bence AE, Parker KR, Page DS, Brown JS, Boehm PD. Bioavailability of polycyclic aromatic
 hydrocarbons from buried shoreline oil residues 13 years after the Exxon Valdez oil spill: A multispecies
 assessment. Environmental Toxicology and Chemistry 2006; 25:947-961.

 Nielsen D, Ginn T, Ziccardi L, Boehm PD. Study: Proposed offshore gulf LNG terminals will have minor
 effects on fish populations. Oil and Gas Journal 2006; 104.

 Page DS, Brown JS, Boehm PD, Bence AE, Neff JM. A hierarchical approach measures the aerial extent


 Paul Boehm, Ph.D.
 08/19 | Page 5
                                                                  Dec GMV Re: Opposition to Pl MILs 000998
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20             PageID.23485 Page 123 of
                                               257


 and concentration levels of PAH-contaminated shoreline sediments at historic industrial sites in Prince
 William Sound, Alaska. Marine Pollution Bulletin 2006; 52:367-379.

 Boehm PD, Maxon CL, Newton FC, Brown JS, Galperin Y. Aspects of polycyclic aromatic hydrocarbons
 in offshore sediments in the Azeri sector of the Caspian Sea. In: Offshore Oil and Gas Environmental
 Effects Monitoring: Approaches and Technologies. Armsworthy SL, Cranford PJ, Lee K (eds), Battelle
 Press, Columbus, OH, 2005.

 Boehm PD, Page DS, Brown JS, Neff JM, Bence AE. Comparison of mussels and semi-permeable
 membrane devices as intertidal monitors of polycyclic aromatic hydrocarbons at oil spill sites. Marine
 Pollution Bulletin 2005; 50:740-750.

 Page DS, Boehm PD, Brown JS, Neff JM, Burns WA, Bence AE. Mussels document loss of bioavailable
 polycyclic aromatic hydrocarbons and the return to baseline conditions for oiled shorelines in Prince
 William Sound, Alaska. Marine Environmental Research 2005; 60:422-436.

 Boehm PD, Page DS, Brown JS, Neff JM, Burns WA. Polycyclic aromatic hydrocarbons in mussels from
 Prince William Sound, Alaska, document the return to baseline conditions. Environmental Toxicology and
 Chemistry 2004; 12:2916-2929.

 Douglas GS, Burns WA, Bence AE, Page DS, Boehm PD. Optimizing detection limits for the analysis of
 petroleum hydrocarbons in complex environmental samples. Environmental Science and Technology
 2004; 38:3958-3964.

 Boehm PD, Neff JM, Brown JS, Page DS, Burns WA, Maki AW, Bence AE. The chemical baseline as a
 key to defining continuing injury and recovery of Prince William Sound. pp. 275-283. Proceedings, 2003
 Oil Spill Conference, American Petroleum Institute Publication No. I 4730 B. API, Washington, DC, 2003.

 Emsbo-Mattingly S, Boehm PD. Identifying PAHs from manufactured gas plant sites. Technical Report
 No. 1005289. EPRI, Palo Alto, CA, 2003.

 Neff JM, Boehm PD, Kropp R, Stubblefield WA, Page DS. Monitoring recovery of Prince William Sound,
 Alaska, following the Exxon Valdez oil spill: Bioavailability of PAH in offshore sediments. pp. 299-305.
 Proceedings, 2003 International Oil Spill Conference, American Petroleum Institute Publication No. I 4730
 B. API, Washington, DC, 2003.

 Page DS, Bence AE, Burns WA, Boehm PD, Brown JS, Douglas GS. The role of petroleum geochemistry
 in defining oil spill recovery: Examples from the Exxon Valdez spill in Prince William Sound, Alaska.
 Proceedings, 2003 International Oil Spill Conference, American Petroleum Institute Publication No. I 4730
 B. API, Washington, DC, 2003.

 Page DS, Boehm PD, Stubblefield WA, Parker KR, Gilfillan ES, Neff JM, Maki AW. Reply to: Rice SD,
 Carls MG, Heintz RA, Short JW. Comment on ''Hydrocarbon composition and toxicity of sediments
 following the Exxon Valdez oil spill in Prince William Sound, Alaska, USA'' by Page et al. Environmental
 Toxicology and Chemistry 2003; 22(11):2539-2540.

 Boehm PD, Burns WA, Page DS, Bence AE, Mankiewicz PJ, Brown JS, Douglas GS. Total organic
 carbon, an important tool in a holistic approach to hydrocarbon fingerprinting. Environmental Forensics
 2002; 3:243-250.

 Page DS, Bence AE, Burns WA, Boehm PD, Brown JS, Douglas GS. Holistic approach to hydrocarbon
 source allocation in the subtidal sediments of Prince William Sound embayments. Environmental
 Forensics 2002; 3:331-340.

 Page DS, Boehm PD, Stubblefield WA, Parker KR, Gilfillan ES, Neff JM, Maki AW. Hydrocarbon


 Paul Boehm, Ph.D.
 08/19 | Page 6
                                                                  Dec GMV Re: Opposition to Pl MILs 000999
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20              PageID.23486 Page 124 of
                                               257


 composition and toxicity of sediments following the Exxon Valdez oil spill in Prince William Sound, Alaska.
 Environmental Toxicology and Chemistry 2002; 21:1421, 1438-1450.

 Page DS, Gilfillan ES, Boehm PD, Neff JM, Stubblefield WA, Parker KR, Maki AW. Sediment toxicity
 measurements in oil spill injury assessment: A study of shorelines affected by the Exxon Valdez oil spill in
 Prince William Sound, Alaska. Proceedings, First International Conference on Remediation of
 Contaminated Sediments, Venice, Italy, October 10-11, 2001. Pellei M, Porta A, Hinchee RE (eds), pp.
 137-146, Battelle Press, Columbus OH, 2002.

 Boehm PD, Loreti CP, Rosenstein AB, Rury PM. A guide to polycyclic aromatic hydrocarbons for the non-
 specialist. Publication Number 4714. American Petroleum Institute, Washington, DC, 2001.

 Boehm PD, Page DS, Burns WA, Bence AE, Mankiewicz PJ, Brown JS. Resolving the origin of the
 petrogenic hydrocarbon background in Prince William Sound, Alaska. Environmental Science and
 Technology 2001; 35(3):471-479.

 Emsbo-Mattingly SD, McCarthy KJ, Uhler AD, Stout SA, Boehm PD, Douglas GS. Identifying and
 differentiating high and low temperature tars at contaminated sites. Contaminated Soil, Sediment Water,
 June/July Issue, 2001.

 Emsbo-Mattingly S, McCarthy KS, Uhler AD, Stout SA, Boehm PD. Sources of wood, coal, and petroleum
 tars. Contaminated Soil, Sediment Water, Special Edition, Spring 2001.

 Uhler AD, Stout SA, Hicks, J.E., McCarthy KS, Emsbo-Mattingly S, Boehm PD. Advanced 3-D data
 analysis: Tools for visualization and allocation. Contaminated Soil, Sediment Water, Special Edition,
 April/May 2001.

 Emsbo-Mattingly S, Uhler AD, Stout SA, McCarthy KS, Douglas GS, Brown JS, Boehm PD. Polycyclic
 aromatic hydrocarbon (PAH) chemistry of MGP tar and source identification in sediment. pp. 1-1 to 1-41.
 In: Sediments Guidance Compendium. Report No. 1005216. Electric Power Research Institute, Palo Alto,
 CA, 2001.

 Gilfillan ES, Page DS, Neff JM, Parker KR, Boehm PD. A 10-year study of shoreline conditions in the
 Exxon Valdez spill zone, Prince William Sound, Alaska. pp. 559-567. Proceedings, 2001 Oil Spill
 Conference, American Petroleum Institute, Washington, DC, 2001.

 Page DS, Gilfillan ES, Stubblefield WA, Boehm PD, Parker KR, Maki AW. Oil weathering and sediment
 toxicity in shorelines affected by the Exxon Valdez oil spill in Prince William Sound, Alaska. pp. 551-557.
 Proceedings, 2001 International Oil Spill Conference, American Petroleum Institute, Pub. 4686B,
 Washington, DC, 2001.

 Stout SA, Uhler AD, Boehm PD. Recognition of and allocation among sources of PAH in urban
 sediments. Environmental Claims Journal 2001; 13(4):141-158.

 Bence AE, Burns WA, Mankiewicz PJ, Page DS, Boehm PD. Comment on PAH refractory index as a
 source discriminant of hydrocarbon input from crude oil and coal in Prince William Sound, Alaska, by
 Hostettler FD, Rosenbauer RJ, Kvenvolden KA. Organic Geochemistry 2000; 31(9):931-938.

 Boehm PD, Douglas GS, Brown JS, Page DS, Bence AE, Burns WA, Mankiewicz PJ. Comment on
 natural hydrocarbon background in benthic sediments of Prince William Sound, Alaska: Oil vs. coal.
 Environmental Science and Technology 2000; 34(10):2064-2065.

 Gilfillan ES, Page DS, Neff JM, Parker KR, Boehm PD, Maki AW. 1999 shoreline conditions in the Exxon
 Valdez oil spill zone in Prince William Sound. pp. 281-294. Proceedings, 23rd Arctic and Marine Oil Spill
 Program (AMOP) Technical Seminar. Environment Canada, Vancouver, 2000.


 Paul Boehm, Ph.D.
 08/19 | Page 7
                                                                   Dec GMV Re: Opposition to Pl MILs 001000
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20              PageID.23487 Page 125 of
                                               257



 Page DS, Boehm PD, Douglas GS, Brown JS, Bence AE, Burns WA, Mankiewicz PJ. Mass balance
 constraints on the sources of the petrogenic hydrocarbon background in offshore sediments of Prince
 William Sound and the Gulf of Alaska. pp.1-9. Proceedings, 23rd Arctic and Marine Oil Spill Program
 (AMOP) Technical Seminar. Environment Canada, Vancouver, 2000.

 Boehm PD, Metzger BH. Thinking "green" in emerging markets. Chemical Engineering Progress 1999;
 95(1):69-72.

 Page DS, Boehm PD, Douglas GS, Bence AE, Burns WA, Mankiewicz PJ. Pyrogenic polycyclic aromatic
 hydrocarbons in sediments record past human activity: A case study in Prince William Sound Alaska.
 Marine Pollution Bulletin 1999; 38:247-260.

 Page DS, Gilfillan ES, Neff JM, Stoker SW, Boehm PD. 1998 shoreline conditions in the Exxon Valdez oil
 spill zone in Prince William Sound. pp. 119-126. Proceedings, 1999 International Oil Spill Conference.
 Beyond 2000-Balancing Perspectives. American Petroleum Institute, Washington, DC, 1999.

 Turton DJ, Boehm PD, Gouveia DA. Managing the environmental data of a spill event. Proceedings, 1999
 International Oil Spill Conference. Beyond 2000-Balancing Perspectives. American Petroleum Institute,
 Washington, DC, 1999.

 Boehm PD, Page DS, Gilfillan ES, Bence AE, Burns WA, Mankiewicz PJ. Study of the fates and effects of
 the Exxon Valdez oil spill on benthic sediments from two bays in Prince William Sound, Alaska. 1. Study
 design, chemistry, and source fingerprinting. Environmental Science and Technology 1998; 32:567-576.

 Brown JS, Boehm PD, Douglas GS. Approaches to chemical fingerprinting of fossil fuel residues in
 tissues. Proceedings, 21st Annual Conference on Analysis of Pollutants in the Environment. U.S.
 Environmental Protection Agency, Washington, DC, 1998.

 Page DS, Boehm PD, Douglas GS, Bence AE, Burns WA, Mankiewicz PJ. Petroleum sources in the
 western Gulf of Alaska/Shelikoff Strait Area. Marine Pollution Bulletin 1998; 36:1004-1012.

 Page DS, Boehm PD, Douglas GS, Bence AE, Burns WA, Mankiewicz PJ. Source of polynuclear
 aromatic hydrocarbons in Prince William Sound, Alaska, USA, subtidal sediments. Environmental
 Toxicology and Chemistry 1998; 17:1651-1652.

 Boehm PD, Douglas GS, Burns WA, Mankiewicz PJ, Page DS, Bence AE. Application of petroleum
 hydrocarbon chemical fingerprinting and allocation techniques after the Exxon Valdez oil spill. Marine
 Pollution Bulletin 1997; 34:599-613.

 Page DS, Boehm PD, Douglas GS, Bence AE, Burns WA, Mankiewicz PJ. An estimate of the annual
 input of natural petroleum hydrocarbons to seafloor sediments in Prince William Sound, Alaska. Marine
 Pollution Bulletin 1997; 34:744-749.

 Brown JS, Boehm PD, Hardenstine JH, Douglas GS. The North Cape oil spill assessment: PAHs not
 equal to oil. Proceedings, Arctic and Marine Oilspill Program (AMOP) Technical Seminar. Environment
 Canada, pp. 167-179.Ottawa, Ontario, 1997.

 Robilliard GA, Boehm PD, Amman MJ. Ephemeral data collection guidance manual with emphasis on oil
 spill NRDAs. Proceedings, 1997 International Oil Spill Conference, American Petroleum Institute,
 Washington, DC, 1997.

 Boehm PD, Mankiewicz PJ, Hartung R, Neff JM, Page DS, Gilfillan ES, O'Reilly JE, Parker K.
 Characterization of mussel beds with residual oil and the risk to foraging four years after the Exxon
 Valdez oil spill. Environmental Toxicology and Chemistry 1996; 15:1289-1303.


 Paul Boehm, Ph.D.
 08/19 | Page 8
                                                                  Dec GMV Re: Opposition to Pl MILs 001001
Case 2:15-cv-00201-SMJ            ECF No. 422-26 filed 01/28/20              PageID.23488 Page 126 of
                                                257



 Boehm PD, Marples AE, Metzger BH. An environmental road map for entering emerging markets. PRISM
 1st Quarter. Arthur D. Little, Inc., 1996.

 Page DS, Boehm PD, Douglas GS, Bence AE, Burns WA, Mankiewicz PJ. The natural petroleum
 hydrocarbon background in subtidal sediments of Prince William Sound, Alaska, USA. Environmental
 Toxicology and Chemistry 1996; 15(8):1266-1281.

 Boehm PD, Costa HJ. Bioavailability of sediment oil residues four years following the Martinez spill.
 Proceedings, 1995 Oil Spill Conference. API, Washington, DC, 1995.

 Boehm PD, Douglas GS, Brown JS. Advanced chemical fingerprinting for oil spill identification and natural
 resource damage assessments. pp. 967-969. Proceedings, 1995 Oil Spill Conference. API, Washington,
 DC, 1995.

 Boehm PD, Douglas GS, Loreti CP. Managing the NRDA process: Challenges in establishing causation
 and injury. Presented at Toxic Substances in Water Environment: Assessment and Control, Cincinnati,
 OH, May 14-17, 1995.

 Boehm PD, Galvani P, O'Donnell P. Scientific and legal conundrums in establishing injury and causation.
 pp. 31-60. In: Natural Resource Damages: A Legal, Economic, and Policy Analysis. National Legal
 Center for the Public Interest, Washington, DC, 1995.

 Boehm PD, Page DS, Gilfillan ES, Stubblefield WA, Harner EJ. Shoreline ecology program for Prince
 William Sound, Alaska, following the Exxon Valdez oil spill: Part 2 — Chemistry and toxicology. In: Exxon
 Valdez Oil Spill: Fate and Effects in Alaskan Waters. Wells PG, Butler JN, Hughes JS (eds). American
 Society for Testing and Materials, Philadelphia, PA, 1995.

 Gilfillan ES, Page DS, Harner EJ, Boehm PD. Shoreline ecology program for Prince William Sound,
 Alaska, following the Exxon Valdez oil spill: Part 3 - Biology. In: Exxon Valdez Oil Spill: Fate and Effects
 in Alaskan Waters. Wells PG, Butler JN, Hughes JS (eds). American Society for Testing and Materials,
 Philadelphia, PA, 1995.

 Gilfillan ES, Suchanek TH, Boehm PD, Harner EJ, Page DS, Sloan NA. Shoreline impacts in the Gulf of
 Alaska region following the Exxon Valdez oil spill. In: Exxon Valdez Oil Spill: Fate and Effects in Alaskan
 Waters. Wells PG, Butler JN, Hughes JS (eds). American Society for Testing and Materials, Philadelphia,
 PA, 1995.

 Page DS, Boehm PD, Douglas GS, Bence AE. Identification of hydrocarbon sources in the benthic
 sediments of Prince William Sound and the Gulf of Alaska following the Exxon Valdez oil spill. In: Exxon
 Valdez Oil Spill: Fate and Effects in Alaskan Waters. Wells PG, Butler JN, Hughes JS (eds). American
 Society for Testing and Materials, Philadelphia, PA, 1995.

 Page DS, Gilfillan ES, Boehm PD, Harner EJ. Shoreline ecology program for Prince William Sound,
 Alaska, following the Exxon Valdez oil spill: Part I-Study design and methods. In: Exxon Valdez Oil Spill:
 Fate and Effects in Alaskan Waters. Wells PG, Butler JN, Hughes JS (eds). American Society for Testing
 and Materials, Philadelphia, PA, 1995.

 Sauer TC, Boehm PD. Hydrocarbon chemistry analytical methods for oil spill assessments. Technical
 Report Series 95-032, Marine Spill Response Corporation, Washington, DC, 1995.

 Frosch RA, Boehm PD, Bolton PA, Diamond PM, Horn SA, Nichols JA, Owens EH, Paine RT, Spaulding
 ML, Teal JM, Carson R. Review of the interagency oil pollution research and technology plan: Final report
 of the Committee on Oil Spill Research. National Academy of Sciences, Washington, DC, 1994.



 Paul Boehm, Ph.D.
 08/19 | Page 9
                                                                    Dec GMV Re: Opposition to Pl MILs 001002
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20              PageID.23489 Page 127 of
                                               257


 Boehm PD, Gilfillan ES, Page DS, Stubblefield WA. Application of the sediment "Triad" approach to a
 major oil spill assessment: The Exxon Valdez oil spill. Proceedings, 14th Annual Meeting of the Society of
 Environmental Toxicology and Chemistry, Houston, TX, 1993.

 Brown J, Boehm PD. The use of double-ratio plots of polynuclear aromatic hydrocarbon (PAH) alkyl
 homologues for petroleum source identification. Proceedings, 1993 Oil Spill Conference. American
 Petroleum Institute, Washington, DC, 1993.

 Page DS, Boehm PD, Douglas GS, Bence AE. Identification of hydrocarbon sources in the benthic
 sediments of Prince William Sound and the Gulf of Alaska following the Exxon Valdez oil spill. p. 45.
 Proceedings, 16th Arctic and Marine Oil Spill Program (AMOP) Technical Seminar, Calgary, Alberta,
 Canada, June 7-9, 1993.

 Sauer TC, Brown JS, Boehm PD, Aurand DV, Michel J, Hayes M. Hydrocarbon source identification and
 weathering characteristics of intertidal and subtidal sediments along the Saudi Arabian coast after the
 Gulf War oil spill. Marine Pollution Bulletin 1993; 27:117-134.

 Sauer TC, Brown JS, Rigatti MJ, Bleczinski CF, Kronick AT, Gamble PD, Boehm PD. ROPME Sea oil
 spill nearshore geochemical processes study. Volume 2. Hydrocarbon chemistry analytical results for
 year 1 (1992). MSRC Technical Report Series 93 002.2. Marine Spill Response Corporation, Washington,
 DC, 1993.

 Steinhauer MS, Boehm PD. The composition and distribution of saturated and aromatic hydrocarbons in
 nearshore sediments, river sediments, and coastal peat of the Alaskan Beaufort Sea: Implications for
 detecting anthropogenic inputs. Marine Environmental Research 1992; 33:223-253.

 Crecelius EA, Trefry JH, Steinhauer MS, Boehm PD. Trace metals in sediments from the Inner
 Continental Shelf of the western Beaufort Sea. Environmental Geology and Water Sciences 1991; 18:71-
 79.

 Leblanc LA, Boehm PD. Monitoring hydrocarbons and trace metals in Beaufort Sea sediments and
 organisms: Implications for oil spill monitoring. Proceedings, 14th Arctic and Marine Oil Spill Conference,
 Vancouver, BC, 1991.

 Requejo AG, Brown JS, Boehm PD, Sauer TC. Lignin geochemistry of North American coastal and
 continental shelf sediments. Organic Geochemistry 1991; 17:649-662.

 Sauer TC, Boehm PD. The use of defensible analytical chemical measurements for oil spill natural
 resource damage assessments. pp. 363-369. Proceedings, 1991 International Oil Spill Conference.
 American Petroleum Institute, Washington, DC, 1991.

 Boehm PD. Offshore oil and gas production effluents related to Alaskan OCS activities: Composition,
 transport, and accumulation. In: Proceedings, Workshop on the Determination of Unreasonable
 Environmental Degradation in Alaskan Marine Waters, U.S. Department of the Interior, Anchorage, AK,
 1990.

 Neff JM, Boehm PD, Haas L, Kinney PJ. Petroleum hydrocarbons in the water column of Prince William
 Sound Alaska. pp. 426-443. In: Oils Spills: Management and Legislative Implications. Spaulding ML,
 Reed M (eds). American Society of Civil Engineers, New York, NY, 1990.

 Boehm PD. Overview of the biogenic and anthropogenic hydrocarbon distributions in sediments along the
 north Atlantic Margin. pp. 52-58. Proceedings, North Atlantic Submarine Canyons Workshop, U.S.
 Department of the Interior, Minerals Management Service, Herndon, VA, 1989.

 Sauer TC, Brown JS, Requejo AG, Boehm PD. Evaluation of an organic chemical method for drilling fluid


 Paul Boehm, Ph.D.
 08/19 | Page 10
                                                                  Dec GMV Re: Opposition to Pl MILs 001003
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20             PageID.23490 Page 128 of
                                               257


 determination in Outer Continental Shelf sediments. pp. 775-796. In: Drilling Wastes. Engelhardt FR, Ray
 JP, Gillam AH (eds). Elsevier Applied Science, New York, NY, 1989.

 Sauer TC, Durell GS, Brown JS, Redford D, Boehm PD. Concentrations of chlorinated pesticides and
 PCBs in microlayer and seawater samples collected in open-ocean waters off the U.S. East Coast and in
 the Gulf of Mexico. Marine Chemistry 1989; 27:235-257.

 Uhler A, Steinhauer W, Durell G, Freitas S, Boehm PD. Findings of tributyltin, dibutyltin and monobutyltin
 bivalves from selected U.S. Coastal waters. Environmental Toxicology and Chemistry 1989; 48:974-980.

 Boehm PD, Brown JS, Requejo AG. The fate and partitioning of hydrocarbon additives to drilling muds as

 (eds). Elsevier Science, Ltd., London, 1988.

 McAullife CD, Boehm PD, Foster JC, Overton, EB, Page DS. Monitoring chemical fate of spilled oil. Oil
 Spill Studies: Measurement of Environmental Effects and Recovery. Gould JR (ed.), American Petroleum
 Institute, Washington, DC, pp. 18-56, 1988.

 Werme C, Boehm P, Cooke M, Oberacker D, Jackson M, Redford D. Assessing potential effects of
 incinerating organic wastes at sea: Development and field testing of the Marine Biological Assessment
 Sampler. Marine Pollution Bulletin 1988; 19:602-604.

 Boehm PD. Transport and transformation processes regarding hydrocarbon and metal pollutants in
 offshore sedimentary environments. pp. 233-286. In: Long Term Environmental Effects of Offshore Oil
 and Gas Development. Boesch DF, Rabalais NN (eds). Elsevier Applied Science, NY, 1987.

 Boehm PD. Status of the habitat: Chemical considerations — organic chemistry. pp. 61-76. In: Boston
 Harbor and Massachusetts Bay: Issues, Resources, Status, and Management. Brown B (ed). U.S.
 Department of Commerce, National Oceanic and Atmospheric Administration, Washington, DC, 1987.

 Boehm PD, Steinhauer MS, Green DR, Fowler B, Humphrey B, Fiest DL, Cretney WS. Comparative fate
 of chemically dispersed and beached crude oil in subtidal sediments of the arctic nearshore. Arctic 1987;
 40 (Suppl. 1):133-148.

 Cretney WJ, Green DR, Fowler BR, Humphrey B, Fiest DL, Boehm PD. Hydrocarbon biogeochemical
 setting of the Baffin Island oil spill experimental sits. I, Sediments. Arctic 1987; 40:51-55.

 Farrington JW, Boehm PD. Natural and pollutant organic compounds. Chapter 5.6. In: Georges Bank.
 Backus PH (ed). M.I.T. Press, 1987.

 Mageau C, Englehardt FR, Gilfillan ES, Boehm PD. Effects of short-term exposure to dispersed oil in
 Arctic invertebrates. Arctic 1987; 40(Suppl):162-171.

 Owens EH, Harper JR, Robson W, Boehm PD. Fate and persistence of crude oil stranded on a sheltered
 beach. Arctic 1987; 40 (Suppl. 1):109-123.

 Sauer TC Jr., Requejo AG, Brown JS, Ayers, Jr. RC, Boehm PD. Application of analytical pyrolysis and
 cupric oxide oxidation to characterization of nonextractable organic constituents on drilling fluids and
 sediments. Proceedings, Symposium on Chemical and Biological Characterization of Sludges,
 Sediments, Dredge Spoils, and Drilling Muds, Philadelphia, PA, 1987.

 Boehm PD, Requejo AG. Overview of the recent hydrocarbon measurements from Atlantic and Gulf
 Coast outer continental shelf environments. Estuarine, Coastal and Shelf Science 1986; 23:29-58.

 Requejo AG, Brown JS, Boehm PD. Lignin geochemistry of sediments from the Narragansett Bay


 Paul Boehm, Ph.D.
 08/19 | Page 11
                                                                  Dec GMV Re: Opposition to Pl MILs 001004
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20              PageID.23491 Page 129 of
                                               257


 estuary. Geochimica et Cosmochimica Acta 1986; 50:2707-2717.

 Boehm PD, Drew S, Dorsey T, Yarko J, Mosesman N, Jefferies A, Pilson D, Fiest D. Organic pollutants in
 New York Bight suspended particulates. pp. 251-279. In: Wastes in the Ocean, Nearshore Waste
 Disposal, Volume 6. Ketchum B, Capuzzo J, Burt W, Duedall I, Park K, Kester D (eds), John Wiley and
 Sons, 1986.

 Carr RS, Neff JM, Boehm PD. A study of the fate and effects of chemically and physically dispersed oil on
 benthic marine communities using large-scale continuous-flow exposures systems. In: Pollution and
 Physiology of Marine Organisms. Vernberg FJ, Vernberg W, Calabrese A, Thurberg FP (eds), Charleston:
 University of South Carolina Press, 1986.

 Boehm PD, Steinhauer W, Requejo A, Cobb D, Duffy S, Brown J. Comparative fate of chemically
 dispersed and untreated oil in the Arctic: Baffin Island Oil Spill studies 1980-1983. Proceedings, 1985 Oil
 Spill Conference (Prevention, Behavior, Control, Cleanup), February 25-28, 1985, Los Angeles, CA.
 Washington DC: American Petroleum Institute, pp. 561-569, 1985.

 Carr RS, Neff JM, Boehm PD. Large-scale continuous flow exposure systems for studying the fate and
 effects of chemically and physically dispersed oil on benthic marine communities. p. 64. Proceedings,
 1985 Oil Spill Conference (Prevention, Behavior, Control, Cleanup), Los Angeles, CA, February 25-28,
 1985. American Petroleum Institute, Washington, DC.

 Neff JM, Boehm PD, Haensly WE. Petroleum contamination and biochemical alterations in oysters
 (Crassostrea gigas) and plaice (Pleuronectes platessa) from bays impacted by the Amoco Cadiz crude oil
 spill. Marine Environmental Research 1985; 17:281-283.

 Requejo AG, Boehm PD. Characterization of hydrocarbons in a subsurface oil-rich layer in the Sargasso
 Sea. Marine Environmental Research 1985; 17:45-64.

 Gundlach E, Kana TW, Boehm PD. Modeling spilled oil partitioning in nearshore and surf zone areas.
 Proceedings, 1985 Oil Spill Conference, American Petroleum Institute, Washington DC, pp. 379-383,
 1985.

 Engelhardt FR, Gilfillan ES, Boehm PD, Mageau C. Metabolic effects and hydrocarbon fate in arctic
 bivalves exposed to dispersed petroleum. Marine Environmental Research 1985; 17(2-4):245-259.

 Requejo AG, Brown JS, Boehm PD. Thermal degradation products of nonvolatile organic matter as
 indicators of anthropogenic inputs to estuarine and coastal sediments. In: Marine and Estuarine
 Geochemistry. Siglec AC, Hattori A (eds), Lewis Publishers, Chelsea, MI, 1985.

 Boehm PD. Aspects of the saturated hydrocarbon geochemistry of recent sediments in the Georges Bank
 region. Organic Geochemistry 1984; 7:11-23.

 Boehm PD. The comparative fate of chemically dispersed and untreated oils in an arctic nearshore
 environment. In: Oil Spill Chemical Dispersants: Research, Experience, and Recommendations, STP 840.
 Tom E. Allen (ed), American Society for Testing and Materials, Philadelphia, pp. 338-360, 1984.

 Boehm PD, Farrington JW. Aspects of the polycyclic aromatic hydrocarbon geochemistry of recent
 sediments in the Georges Bank Region. Environmental Science and Technology 1984; 18:840-845.

 Boehm PD, Steinhauer W, Cobb D, Duffy S, Brown J. Chemistry 2: Analytical biogeochemistry - 1983
 study results. Baffin Island Oil Spill Working Report 83-2. Ottawa: Environmental Protection Service, 139
 pp, 1984.

 Engelhardt FR, Mageau C, Gilfillan ES, Boehm PD. Effects of acute and long-term exposure to dispersed


 Paul Boehm, Ph.D.
 08/19 | Page 12
                                                                  Dec GMV Re: Opposition to Pl MILs 001005
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20             PageID.23492 Page 130 of
                                               257


 oil in benthic invertebrates. Proceedings, Arctic Marine Oil Spill Technical Seminar, Environment Canada,
 Ottawa, pp. 367-392, 1984.

 Boehm PD. Chemical contaminants in Northeast United States marine sediments. NOAA Technical
 Report NOS 99. NOAA/NOS, Rockville, MD, 1983.

 Boehm PD. Coupling of organic pollutants between the estuary and continental shelf and the sediments
 and water column in the New York Bight Region. Can J Fish Aquat Sci 1983; 40(Suppl. 2):262-276.

 Boehm PD. Long-term fate of crude oil in the Arctic nearshore environment - the BIOS experiments.
 Proceedings, 1983 6th Arctic Marine Oilspill Program Technical Seminar. Edmonton, Alberta:
 Environmental Protection Service, pp. 280-291, 1983.

 Boehm PD, Fiest DL. Ocean dumping of dredged material in the New York Bight: Organic chemistry
 studies. pp. 151-168. In: Wastes in the Ocean, Vol. II: Dredged Material Disposal in the Ocean. Kester
 DR, Ketchum BH, Duedall IV, Park PK (eds). John Wiley and Sons, NY, 1983.

 Boehm PD, Fiest DL, Kaplan I, Mankiewicz P, Lewbel GS. A natural resources damage assessment
 study: The Ixtoc 1 blowout. pp. 507-515. Proceedings, 1983 Oil Spill Conference. American Petroleum
 Institute, Washington, DC, 1983.

 Gundlach ER, Boehm PD, Marchand M, Atlas RM, Ward DM, Wolfe DA. Fate of Amoco Cadiz oil.
 Science 1983; 221:122-129.

 Boehm PD, Barak JE, Fiest DL, Elskus AA. A chemical investigation of the transport and fate of
 petroleum hydrocarbons in littoral and benthic environments: The Tsesis oil spill. Marine Environmental
 Research 1982; 6:157-188.

 Boehm PD, Fiest DL. Subsurface distributions of petroleum from an offshore well blowout: The Ixtoc 1
 blowout, Bay of Campeche. Environmental Science and Technology 1982; 16:67-74.

 Boehm PD, Fiest DL, Hausknecht K, Barbash J, Perry G. Investigation of the transport and fate of
 petroleum hydrocarbons from the Ixtoc 1 blowout in the Bay of Campeche — Sampling and analytical
 approaches. pp. 129-160. In: Energy and Environmental Chemistry, Volume 1: Fossil Fuels. Keith LH
 (ed), Ann Arbor Science, Ann Arbor, MI, 1982.

 Boehm PD, Fiest DL, Mackay D, Paterson S. Physical-chemical weathering of petroleum hydrocarbons
 from the Ixtoc 1 spill blowout; chemical measurements and a weathering mode. Environmental Science
 and Technology 1982; 16:498-505.

 Anderson S, Boehm P, Fiest D, Howard R, Lewbel C, Pilson D, Wait A. IXTOC Oil Spill Assessment. A
 final report for the U.S. Department of the Interior, Bureau of Land Management Gulf of Mexico OCS
 Office, New Orleans, LA. Vol. I - NTIS No. PB82-197781; Vol. II - NTIS No. PB82-197799; Vol. III - NTIS
 No. PB82-197773; Set - NTIS No. PB82-197765. Contract No. AA851-CTO-71. Prepared by
 ERCO/Energy Resources Co. Inc. 447 pp, 1982.

 Haensly WE, Neff JM, Sharp JR, Morris AC, Bedgood MF, Boehm PD. Histopathology of Pleuronectes
 platessa from Aber Wraçh and Aber Benoit, Brittany, France: Long-term effects of the Amoco Cadiz crude
 oil spill. Journal of Fish Diseases 1982; 5(5):365-391.

 Atlas RM, Boehm PD, Calder JA. Chemical and biological weathering of oil from the Amoco Cadiz oil
 spillage within the littoral zone. Estuarine, Coastal and Marine Science 1981; 12:589-608.

 Patton JS, Rigler MW, Boehm PD, Fiest DL. Ixtoc 1 oil spill: Flaking of surface mousse in the Gulf of
 Mexico. Nature 1981; 290:235-238.


 Paul Boehm, Ph.D.
 08/19 | Page 13
                                                                  Dec GMV Re: Opposition to Pl MILs 001006
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20             PageID.23493 Page 131 of
                                               257



 Boehm PD. Evidence for the decoupling of dissolved particulate and surface microlayer hydrocarbons in
 northwestern Atlantic Continental Shelf waters. Marine Chemistry 1980; 9:255-281.

 Johansson S, Larson U, Boehm PD. The Tsesis oil spill: impact on the pelagic ecosystem. Marine
 Pollution Bulletin 1980; 11:284-293.

 Linden O, Elmgren R, Boehm P. Impact of the Tsesis oil spill on the coastal ecosystem of the Baltic Sea.
 AMBIO 1980; 8:244-253.

 Linden O, Elmgren R, Boehm P. The Tsesis oil spill: Its impact on the coastal ecosystem of the Baltic
 Sea. Ambio 1979; 9(6):268-276.

 Boehm PD, Steinhauer WG, Fiest DL, Mosesman N, Barak JE, Perry GH. A chemical assessment of the
 present levels and sources of hydrocarbon pollutants in the Georges Bank region. pp.333-341.
 Proceedings, 1979 International Oil Spill Conference, Prevention, Behavior, Control, Cleanup. American
 Petroleum Institute, Washington, DC, 1979.

 Boehm PD, Quinn JG. Benthic hydrocarbons of Rhode Island Sound. Estuarine, Coastal and Marine
 Science 1978; 6:471-494.

 Boehm PD. The transport and fate of hydrocarbons in benthic environments. Dissertation, University of
 Rhode Island, 1977.

 Boehm PD, Quinn JG. 1977. The persistence of chronically accumulated hydrocarbons in the hard shell
 clam, Mercenaria mercenaria. Marine Biology 1977; 44:227-233.

 Boehm PD, Quinn JG. The effect of dissolved organic matter in sea water on the uptake of mixed
 individual hydrocarbons and Number 2 fuel oil by a marine filter-feeding bivalve (Mercenaria mercenaria).
 Estuarine, Coastal and Marine Science 1976; 4:93-105.

 Boehm PD, Quinn JG. The solubility behavior of No. 2 fuel oil in seawater. Marine Pollution Bulletin 1974;
 5:101-104.

 Boehm PD, Quinn JG. Solubilization of hydrocarbons by the dissolved organic matter in sea water.
 Geochimica et Cosmochimica Acta 1973; 37.


 Project Experience
 PAH Forensics and Apportionment

 •   Gowanus Canal Superfund site: consulting on PAH forensics and historical reconstruction of
     contamination
 •   Portland Harbor, OR: contaminated sediments (PAH): testifying expert in allocation and apportionment
     of petroleum contamination from fuel terminals (Portland, OR)
 •   Hylebos Waterway (Tacoma, WA): testifying expert (PAH sources and forensics) for defense on
     apportionment of contamination on remediation cost recovery case (Washington)
 •   Ashland WI Superfund site (Ashland, Wisconsin): testifying expert (PAH sources and forensics) for
     plaintiff related to apportionment of contamination on remediation cost recovery case (Washington)

 PCB and Chlorinated Compounds

 •   Expert in chlorinated solvents (TCE, PCE, TCA) case at manufacturing facility concerning release
     date(s) and sources (Illinois)
 •   Testifying expert for defense on PCB fingerprinting and source determination case in the Duwamish
     River (Washington)


 Paul Boehm, Ph.D.
 08/19 | Page 14
                                                                 Dec GMV Re: Opposition to Pl MILs 001007
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20               PageID.23494 Page 132 of
                                                 257


 •   Expert on PCB matters concerning paper mill inputs to Kalamazoo River (Michigan)
 •   Mohawk River Hazardous Waste Site Delisting: testifying expert for defense on PCB site delisting
     petition (New York State)

 Natural Resource Damage Assessment

 •   Environmental Functional Team - provided consulting and training to Chevron response and NRDA
     teams since 1992
 •   Deepwater Horizon oil spill: consulting on environmental and NRDA matters (Gulf of Mexico)
 •   Exxon Valdez: testifying expert for defense on NRDA, reopener, environmental forensics, and chemical
     persistence issues (Alaska)
 •   Testifying expert on NRDA claim: St Croix Alumina Site (St Croix, USVI)
 •   NRDA at Bayway and Bayonne refineries: testifying expert for defense on contamination
     reconstruction, chemical forensics , and groundwater (New Jersey)
 •   PAH and petroleum expert on fuels: terminal NRDA case regarding extent of sediment contamination
     in Penobscot River (Maine)

 Oil Spills: Non-NRDA

 •   Consultant and testifying expert on Prestige oil spill case (Spain) related to fate modeling and shoreline
     impacts (New York; Spain)
 •   Technical Review Panel, PPSC Contract, Kuwait National Focal Point for the Kuwait Environmental
     Remediation Program, set up in Response to UNCC Decision 258
 •   Hurricane Katrina Class Action: testifying expert for defense on environmental matters regarding oil
     spill transport, fate, and impacts (Louisiana)
 •   Supertanker Oily Water Separator Discharge: chemical expert for defense on criminal action under
     MARPOL regarding alleged oil discharge (California)

 Manufactured Gas — MGP-Sites

 •   Consulting expert on Gowanus Canal Superfund Sites Testifying expert on Ashland Wisconsin MGP
     Site - chemical forensics and apportionment of PAHs
 •   Testifying expert for third party defendant on PAH sources on case alleging disposal of manufactured
     gas plant (MGP) wastes in residential area (Rhode Island)
 •   Consulting expert on cost allocation of petroleum and related contamination at fuel
     terminal/manufactured gas plant (MGP) site in Astoria OR
 •   Testifying expert on MGP site in concerning characterization of multiple coal tar sources and
     contribution to sediments (Washington)
 •   Testifying or Consulting Expert (Petroleum Refineries and Sites)
 •   Apportionment and cost allocation at major U.S. refinery: testifying expert for defense on petroleum
     products contamination reconstruction and chemical forensics (Pennsylvania)
 •   Testifying expert for defense on Superfund site regarding applicability of petroleum exclusion to site
     issues (Oklahoma)
 •   Testifying expert for defense on apportionment at historical petroleum refinery (Oklahoma)
 •   Expert on chemical fingerprinting of fuels in the investigation of the timing of fuel releases at multiparty
     service station site (Texas)
 •   Testifying expert on fuel oil contamination release and age-dating of hydrocarbon contamination at
     residential site (Long Island, NY)
 •   Arbitration (Institute for Conflict Prevention and Arbitration): testifying expert in allocation and
     apportionment of petroleum contamination (diesel fuels, gasoline) at fuel terminal (Michigan)

 Petroleum Refineries and Sites

 •   Apportionment and cost allocation at major U.S. refinery: testifying expert for defense on petroleum
     products contamination reconstruction and chemical forensics (Pennsylvania)


 Paul Boehm, Ph.D.
 08/19 | Page 15
                                                                     Dec GMV Re: Opposition to Pl MILs 001008
Case 2:15-cv-00201-SMJ             ECF No. 422-26 filed 01/28/20               PageID.23495 Page 133 of
                                                 257


 •   Testifying expert for defense on Superfund site regarding applicability of petroleum exclusion to site
     issues (Oklahoma)
 •   Testifying expert for defense on apportionment at historical petroleum refinery (Oklahoma)
 •   Expert on chemical fingerprinting of fuels in the investigation of the timing of fuel releases at multiparty
     service station site (Texas)
 •   Testifying expert on fuel oil contamination release and age-dating of hydrocarbon contamination at
     residential site (Long Island, NY)
 •   Arbitration (Institute for Conflict Prevention and Arbitration): testifying expert in allocation and
     apportionment of petroleum contamination (diesel fuels, gasoline) at fuel terminal (Michigan)

 Toxic Tort Claims

 •   Medical exposure: testifying expert for defense on chemical characterization and dose reconstruction
     on hydraulic fluids exposure case-For Duke University (North Carolina)
 •   Gasoline release and drinking water contamination: testifying expert on fate and transport matters on
     pipeline release in Jackson, Wisconsin

 Natural Gas and Storage Fields

 •   Natural Gas Storage Field Geochemical Fingerprinting (Tioga Field): geochemical expert for operator
     on sources of natural gas in drinking water wells (Pennsylvania)
 •   Natural Gas Storage Field Geochemical Fingerprinting (Cunningham Field): geochemical testifying
     expert on natural gas storage field cases involving field expansion and damages (Kansas)
 •   Natural Gas Storage Field Geochemical Fingerprinting (Elk Basin): geochemical testifying expert for
     plaintiffs on natural gas escape case (Wyoming)

 PCB and Chlorinated Compounds

 •   Expert in chlorinated solvents (TCE, PCE, TCA) case at manufacturing facility concerning release
     date(s) and sources (Illinois)
 •   Testifying expert for defense on PCB fingerprinting and source determination case in the Duwamish
     River (Washington)
 •   Expert on PCB matters concerning paper mill inputs to Kalamazoo River (Michigan)
 •   Mohawk River Hazardous Waste Site Delisting: testifying expert for defense on PCB site delisting
     petition (New York State)

 Metals

 •   Expert on a Superfund site for one responsible party to determine divisibility of mercury contamination
     and remediation costs (Massachusetts)
 •   Assessment of sources of arsenic and other metals at Superfund sites (Oklahoma)
 •   Determination of lead and lead isotopes in gasoline contaminated site (Texas)

 LNG

 •   LNG: Co-PI for study of environmental impacts of open loop vaporizers on Gulf of Mexico fisheries (for
     Center for LNG)


 Advisory Appointments
 Associate Editor, Marine Pollution Bulletin, Elsevier

 Associate Editor, Environmental Forensics Journal, Taylor and Francis

 National Academy of Sciences/National Research Council committee member on panels addressing


 Paul Boehm, Ph.D.
 08/19 | Page 16
                                                                     Dec GMV Re: Opposition to Pl MILs 001009
Case 2:15-cv-00201-SMJ          ECF No. 422-26 filed 01/28/20              PageID.23496 Page 134 of
                                              257


 marine monitoring systems and design, and oil spill research and development

 National Blue Ribbon Panel, 106-Mile Site Monitoring Program (EPA, NOAA)

 World Business Council for Sustainable Development — Delegate, Climate Change

 Chief EH&S Officer's Council, The Conference Board

 Board of Directors, Marine Programs Advisory Council, University of Rhode Island

 Peer Reviewer: Environmental Science and Technology; Chemosphere, Marine Pollution Bulletin,
 Environmental Toxicology and Chemistry

 Editorial Board (Former), Marine Environmental Research, Elsevier, Ltd.

 Member, Technical Advisory Group for Marine Programs, Secretary of Environmental Affairs,
 Commonwealth of Massachusetts




 Paul Boehm, Ph.D.
 08/19 | Page 17
                                                                Dec GMV Re: Opposition to Pl MILs 001010
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23497 Page 135 of
                                       257




 Appendix B

 Photographs of the historical
 urbanization and
 industrialization of the
 Spokane River




                                                 Dec GMV Re: Opposition to Pl MILs 001011
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23498 Page 136 of
                                         257



    Appendix B. Photographs of the historical urbanization
    and industrialization of the Spokane River




    Spokane Falls, 1881( Spokane City Historic Preservation Office 1881)




    1700189.000 - 7981
                                                 B-1    Dec GMV Re: Opposition to Pl MILs 001012
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20         PageID.23499 Page 137 of
                                         257




    Spokane Falls, 1880s ( Spokane City Historic Preservation Office 1889)




    1700189.000 - 7981
                                                 B-2     Dec GMV Re: Opposition to Pl MILs 001013
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23500 Page 138 of
                                         257




    Spokane Falls, 1895( Spokane City Historic Preservation Office 1895b)




    1700189.000 - 7981
                                                 B-3    Dec GMV Re: Opposition to Pl MILs 001014
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23501 Page 139 of
                                         257




    Monroe Street Bridge, 1895(Spokane City Historic Preservation Office 1895a)




    1700189.000 - 7981
                                                B-4     Dec GMV Re: Opposition to Pl MILs 001015
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23502 Page 140 of
                                          257




    Flour Mill, 1895 (Spokane City Historic Preservation Office 1895c)




    1700189.000 - 7981
                                                 B-5     Dec GMV Re: Opposition to Pl MILs 001016
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23503 Page 141 of
                                         257




    Howard Street Bridge construction, 1908 (Spokane City Historic Preservation Office 1908)




    1700189.000 - 7981
                                                 B-6    Dec GMV Re: Opposition to Pl MILs 001017
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23504 Page 142 of
                                         257




    Mission Avenue Bridge, 1909 (Spokane City Historic Preservation Office 1909)




    1700189.000 - 7981
                                                B-7    Dec GMV Re: Opposition to Pl MILs 001018
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23505 Page 143 of
                                         257




    Monroe Street Bridge under construction, 1910 (Spokane City Historic Preservation Office 1910)




    1700189.000 - 7981
                                                 B-8    Dec GMV Re: Opposition to Pl MILs 001019
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23506 Page 144 of
                                         257




    OWR&N Viaduct construction at Walnut Street, 1911 (Spokane City Historic Preservation
    Office 1911)




    1700189.000 - 7981
                                               B-9     Dec GMV Re: Opposition to Pl MILs 001020
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23507 Page 145 of
                                          257




    Division Street Bridge Collapse, 1910 ( Spokane City Historic Preservation Office 1915)




    1700189.000 - 7981
                                                 B-10    Dec GMV Re: Opposition to Pl MILs 001021
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23508 Page 146 of
                                         257




    Water Works Bridge spanning the Spokane River, 1920 (Spokane City Historic Preservation
    Office 1920)




    1700189.000 - 7981
                                               B-11    Dec GMV Re: Opposition to Pl MILs 001022
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23509 Page 147 of
                                         257




    Unidentified dam, 1925 (Spokane City Historic Preservation Office 1925b)




    1700189.000 - 7981
                                                B-12    Dec GMV Re: Opposition to Pl MILs 001023
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23510 Page 148 of
                                         257




    Unidentified Spokane River dam, 1925 (Spokane City Historic Preservation Office 1925c)




    1700189.000 - 7981
                                               B-13    Dec GMV Re: Opposition to Pl MILs 001024
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20     PageID.23511 Page 149 of
                                          257




    Completed Spokane City Water/Electric Works station along the Spokane River, 1925(Spokane
    City Historic Preservation Office 1925a)




    1700189.000 - 7981
                                               B-14   Dec GMV Re: Opposition to Pl MILs 001025
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23512 Page 150 of
                                         257




    Falsework on Down River Bridge, 1927 (Spokane City Historic Preservation Office 1927c)




    1700189.000 - 7981
                                               B-15    Dec GMV Re: Opposition to Pl MILs 001026
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23513 Page 151 of
                                          257




    Construction of platform for Down River Bridge. Steam Engine in center of picture with
    workmen, 1927 (Spokane City Historic Preservation Office 1927a)




    1700189.000 - 7981
                                                B-16     Dec GMV Re: Opposition to Pl MILs 001027
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20      PageID.23514 Page 152 of
                                          257




    Construction of Spokane City Water Works facility along the Spokane River, 1927 (Spokane
    City Historic Preservation Office 1927b)




    1700189.000 - 7981
                                               B-17    Dec GMV Re: Opposition to Pl MILs 001028
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23515 Page 153 of
                                         257




    Aerial view of Spokane River and surrounding area, 1950 (Spokane City Historic Preservation
    Office 1950a)




    1700189.000 - 7981
                                                B-18    Dec GMV Re: Opposition to Pl MILs 001029
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23516 Page 154 of
                                         257




    Aerial view of Spokane River and surrounding area, 1950 (shpo50B Spokane City Historic
    Preservation Office 1950b)




    1700189.000 - 7981
                                               B-19    Dec GMV Re: Opposition to Pl MILs 001030
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20        PageID.23517 Page 155 of
                                         257




    Aerial view of Spokane River and surrounding area, 1959 (Spokane City Historic Preservation
    Office 1959)




    1700189.000 - 7981
                                                B-20    Dec GMV Re: Opposition to Pl MILs 001031
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20         PageID.23518 Page 156 of
                                         257




    Great Northern Railroad Trestle over Spokane River, 1970s ( Spokane City Historic Preservation
    Office 1979)




    1700189.000 - 7981
                                                B-21    Dec GMV Re: Opposition to Pl MILs 001032
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20         PageID.23519 Page 157 of
                                         257




    Spokane River waterfront, early 1970s (Spokane City Historic Preservation Office 1973)




    1700189.000 - 7981
                                                B-22    Dec GMV Re: Opposition to Pl MILs 001033
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20         PageID.23520 Page 158 of
                                         257




    Raw sewage in the Spokane River, 5 miles west of the city; 1973 (Falconer 1973b)




    1700189.000 - 7981
                                                B-23    Dec GMV Re: Opposition to Pl MILs 001034
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23521 Page 159 of
                                         257




    Close-up view of sewage in Spokane River, 1973 (Falconer 1973a)




    1700189.000 - 7981
                                               B-24    Dec GMV Re: Opposition to Pl MILs 001035
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23522 Page 160 of
                                          257




    Construction of the 1974 Expo site ( Falconer 1973c)




    1700189.000 - 7981
                                                 B-25      Dec GMV Re: Opposition to Pl MILs 001036
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23523 Page 161 of
                                          257




    Riverfront Park under construction, early 1970s ( Spokane City Historic Preservation Office
    1974)




    1700189.000 - 7981
                                                 B-26     Dec GMV Re: Opposition to Pl MILs 001037
Case 2:15-cv-00201-SMJ    ECF No. 422-26 filed 01/28/20      PageID.23524 Page 162 of
                                        257




    Expo ’74 along the Spokane River, 1974 (The Spokesman-Review 2014a)




    1700189.000 - 7981
                                             B-27    Dec GMV Re: Opposition to Pl MILs 001038
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20      PageID.23525 Page 163 of
                                         257




    Site of former Centennial Mills plant, contemporary view (The Spokesman-Review 2014b)




    1700189.000 - 7981
                                               B-28   Dec GMV Re: Opposition to Pl MILs 001039
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20         PageID.23526 Page 164 of
                                         257




    Contemporary view of the Monroe Street Bridge (note riprap, concrete wall, and rusted shopping
    cart) (The Spokesman-Review 2013)




    1700189.000 - 7981
                                                B-29    Dec GMV Re: Opposition to Pl MILs 001040
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23527 Page 165 of
                                          257




    Spokane Falls, no date (Spokane City Historic Preservation Office no date-e)




    1700189.000 - 7981
                                                 B-30    Dec GMV Re: Opposition to Pl MILs 001041
Case 2:15-cv-00201-SMJ     ECF No. 422-26 filed 01/28/20       PageID.23528 Page 166 of
                                         257




    Centennial Mills plant, no date ( The Spokesman-Review 2014b)




    1700189.000 - 7981
                                               B-31    Dec GMV Re: Opposition to Pl MILs 001042
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23529 Page 167 of
                                          257




    Downtown Spokane, no date ( The Spokesman-Review 2012)




    Spokane Falls, no date (Spokane City Historic Preservation Office no date-d)




    1700189.000 - 7981
                                                 B-32    Dec GMV Re: Opposition to Pl MILs 001043
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23530 Page 168 of
                                          257




    Spokane Falls, no date (Spokane City Historic Preservation Office no date-f)




    1700189.000 - 7981
                                                 B-33     Dec GMV Re: Opposition to Pl MILs 001044
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23531 Page 169 of
                                          257




    Peaceful Valley along the Spokane River, no date (Spokane City Historic Preservation Office no
    date-c)




    1700189.000 - 7981
                                                 B-34    Dec GMV Re: Opposition to Pl MILs 001045
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23532 Page 170 of
                                          257




    Long Lake Dam, no date (Spokane City Historic Preservation Office no date-b)




    Inland Empire Paper Mill, no date (Spokane City Historic Preservation Office no date-a)



    1700189.000 - 7981
                                                 B-35    Dec GMV Re: Opposition to Pl MILs 001046
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23533 Page 171 of
                                       257




 Appendix C

 Spokane River Ecological
 Data Sources




                                                 Dec GMV Re: Opposition to Pl MILs 001047
                        Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20               PageID.23534 Page 172 of
                                                                     257




Appendix C. Spokane River Ecological Data Sources

Table C-1.            List of biological surveys of the Spokane River (WA-ID state line to Lake Spokane)

Reference            Program                       Description                                Dates          Data collected
                                                                                                             Water quality measurements, sediment
                                                   Analysis of metals in surface water,                      metal concentrations and tissue metal
Funk et al.          Washington State University   lake sediments, and tissue collected       July 1971 to   concentrations. Assessment of metals in
1973                 (WSU) Research Project        at sites in the Spokane River and          March 1972     benthic macroinvertebrate (BMI) and
                                                   Long Lake                                                 periphyton tissues. Laboratory algae
                                                                                                             toxicity tests.
                                                                                                             Water temperature, flow data, total
                                                                                                             suspended solids (TSS), fish snorkel
                                                   Investigation of population and age
                                                                                              July 1980 to   counts, electroshocking data (reach
Bailey and                                         structure of trout/salmonids at seven
                     WSU Research Project                                                     September      subset), mark-recapture data, length-
Saltes 1982                                        reaches between Post Falls, ID, and
                                                                                              1981           frequency distribution, salmonid trout
                                                   Upriver Dam
                                                                                                             length-weight relationships, angler
                                                                                                             census data, salmonid gut contents.
                                                   An investigation of Spokane River
                                                                                              November       Water quality parameters, dissolved
Funk et al.                                        water quality using ten stations
                     WSU Research Project                                                     1979 to        metals, phytoplankton. Periphyton and
1983                                               between the state line and
                                                                                              October 1981   BMI densities at a subset of stations.
                                                   Hangman/Latah creek
                                                                                                             BMI abundance and community
                                                                                                             structure; plankton abundance, fish
                                                                                              July to
Pfeiffer             Washington Water Power        Assessment of aquatic resources of                        community composition and habitat
                                                                                              September
1985                 Company (Avista)              the lower Spokane River                                   characterization of the Lower Spokane
                                                                                              1985
                                                                                                             from Monroe Street Dam through Lake
                                                                                                             Spokane.
                                                                                                             BMI abundance and community
                                                                                                             structure; zooplankton abundance;
                                                                                                             crayfish abundance; fish community
                     Washington Water Power        Evaluation of fisheries potential of the   June to
Kleist 1987                                                                                                  composition and dietary analysis habitat
                     Company (Avista)              Lower Spokane                              August 1987
                                                                                                             characterization of the Lower Spokane
                                                                                                             from Monroe Street Dam to Nine Mile
                                                                                                             Dam.

1700189.000 - 7981
                                                                                                             Dec GMV Re: Opposition to Pl MILs 001048
                        Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20           PageID.23535 Page 173 of
                                                                  257




Reference            Program                    Description                             Dates          Data collected
McLellan
                                                Surveys of fish communities in the
and                  Washington Department of                                           Summer and     Fish community metric and
                                                Spokane River between the Monroe
O'Connor             Fish and Wildlife (WDFW)                                           Fall 2002      abundances; habitat assessment data.
                                                Street Dam and Nine Mile Dam
2003
                                                                                                       Water quality parameters, dissolved
                                                Water quality analysis of the Spokane
                                                                                                       metals, fish tissue metal and
MacCoy                                          River at six sites from Lake Coeur      Summer 1998
                     U.S. Geological Survey                                                            polychlorinated biphenyl (PCB)
and Maret                                       D'Alene to 7 Mile Bridge (RM 63 to      to Summer
                     (USGS) NAWQA                                                                      concentrations. Algal cover, BMI metric,
2003                                            100) during low-flow conditions in      1999
                                                                                                       fish community, habitat assessments at
                                                1998 and 1999
                                                                                                       subset of stations.
                                                Inshore and offshore surveys of fish                   Water chemistry (temp, pH, dissolved
Osborne et                                      inhabiting seven reaches in Long                       oxygen [DO], conductivity), fish
                     WDFW                                                               June 2001
al. 2003                                        Lake, with water chemistry                             community composition, weight, size,
                                                parameters                                             catch per unit effort, hydroacoustic data.
O'Connor                                        Baseline fish community assessment
and                  WDWF Middle Spokane        of middle Spokane River (RM 75 to                      Fish community metric and
                                                                                        August 2007
McLellan             Survey                     80) between Upriver and Upper Falls                    abundances; length-weight data.
2008                                            dams
                                                Baseline fish community assessment
Lee and              WDWF Middle Spokane        of middle Spokane River (RM 75 to       September      Fish community metric and
King 2012            Survey                     80) between Upriver and Upper Falls     2011           abundances; length-weight data.
                                                dams
                                                Baseline fish community assessment
Lee and              WDWF Middle Spokane        of middle Spokane River (RM 75 to       September      Fish community metric and
King 2013            Survey                     80) between Upriver and Upper Falls     2012           abundances; length-weight data.
                                                dams

                                                Redband trout spawning and fry
Lee 2013             WDFW (for Avista)                                                  October 2012   Abundance and year class strength.
                                                emergence study (RM 69 to 73)

Landau and                                                                              March to
                                                                                                       Angler counts, angler effort, species
Hinson               Avista                     Lake Spokane creel survey               November
                                                                                                       composition.
2012                                                                                    2011
                                                Spokane River bald eagle monitoring     February to    Bald eagle territory occupancy and
Avista 2013          Avista
                                                report                                  July 2013      productivity.

1700189.000 - 7981
                                                                                                       Dec GMV Re: Opposition to Pl MILs 001049
                        Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20          PageID.23536 Page 174 of
                                                               257




Reference            Program                 Description                            Dates         Data collected
                                             Spokane River bald eagle monitoring    February to   Bald eagle territory occupancy and
Avista 2014          Avista
                                             report                                 July 2014     productivity.
Avista                                       Spokane River bald eagle monitoring    February to   Bald eagle territory occupancy and
                     Avista
2015a                                        report                                 July 2015     productivity.
                                             Inshore and offshore surveys of fish
Osborne
                     WDFW                    inhabiting multiple reaches in Long    Summer 2015   Preliminary fish data available.
2015
                                             Lake




1700189.000 - 7981
                                                                                                  Dec GMV Re: Opposition to Pl MILs 001050
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23537 Page 175 of
                                       257




 Appendix D

 Summary of Studies Reviewed
 to Select PCB TRVs for Fish
 and Wildlife




                                                 Dec GMV Re: Opposition to Pl MILs 001051
Case 2:15-cv-00201-SMJ          ECF No. 422-26 filed 01/28/20            PageID.23538 Page 176 of
                                              257



    Appendix D. Summary of Studies Reviewed to Select
    PCB TRVs for Fish and Wildlife

    The studies reviewed are shown in Table D-1 to Table D-4. For fish, separate TRVs were
    established for salmonid and non-salmonid fish species, given the documented sensitivity of
    salmonids, particularly early life stages, to the effects of dioxin-like PCBs 94 (Zabel et al. 1995a).
    For birds, I excluded studies testing effects on chickens since it has been documented that
    chickens are far more sensitive to PCBs than almost all wild bird species tested ( Head et al.
    2008, Farmahin et al. 2013). For mammals, the focus was on mink studies since this species is
    known to be very sensitive to the reproductive effects of PCBs (e.g., Bursian et al. 2013), and
    thus TRVs based on mink represent conservative values for assessing effects to other wild
    mammal species.




    94
         The potential toxicity of PCBs depends on the chlorination pattern of the individual PCB congeners.
         A number of “dioxin-like” PCB congeners having no or only one chlorine atom at the ortho-position
         show “dioxin-like” toxicity.


    1700189.000 - 7981
                                                                Dec GMV Re: Opposition to Pl MILs 001052
                      Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20             PageID.23539 Page 177 of
                                                                  257




Table D-1.           Studies considered in selection of TRVs for non-salmonid fishes. The selected study that is the basis for the
                     TRV is shown in bold.

                            NOEC           LOEC                                                      Exposure
                                                                                      Exposure
Chemical                    (whole body,   (whole body,   Test Species   Lifestage                   Duration    Endpoint        Reference
                                                                                      Mode
                            mg/kg w/w)     mg/kg w/w)                                                (days)

                                                          common                                                                 Hugla and Thome
PCBs (Aroclor 1260)         na             0.52                          adult        food           50          reproduction
                                                          barbel                                                                 1999
                                                          common                                                                 Hugla and Thome
PCBs (Aroclor 1260)         na             3.64                          adult        food           75          reproduction
                                                          barbel                                                                 1999
                                                          sheepshead
PCBs (Aroclor 1254)         1.9            9.3                           adult        water          28          reproduction    Hansen et al. 1973
                                                          minnow

PCBs (Aroclor 1268)         15             Na             mummichog      adult        food           42          reproduction    Matta et al. 2001

PCBs (Aroclor 1254)         27             46             spot           juvenile     water          20          survival        Hansen et al. 1971

PCBs (Aroclor 1016)         na             106            pinfish        juvenile     water          33          survival        Hansen et al. 1974

                                                          sheepshead
PCBs (Aroclor 1016)         110            Na                            adult        water          28          survival        Hansen et al. 1975
                                                          minnow
                                                          sheepshead
PCBs (Aroclor 1016)         57             200                           fry          water          28          survival        Hansen et al. 1975
                                                          minnow
                                                                                                                                 Hattula and Karlog
PCBs (Clophen A50)          na             250            goldfish       not stated   water          31          survival
                                                                                                                                 1972
                                                          fathead
PCBs (Aroclor 1242)         436            Na                            juvenile     water          255         survival        Nebeker et al. 1974
                                                          minnow
                                                          fathead
PCBs (Aroclor 1242)         na             92                            juvenile     water          255         reproduction    Nebeker et al. 1974
                                                          minnow
                                                          fathead
PCBs (Aroclor 1254)         105            429                           juvenile     water          240         reproduction    Nebeker et al. 1974
                                                          minnow



1700189.000 - 7981
                                                                                                     Dec GMV Re: Opposition to Pl MILs 001053
                     Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23540 Page 178 of
                                                                257




                          NOEC           LOEC                                                    Exposure
                                                                                   Exposure
Chemical                  (whole body,   (whole body,   Test Species   Lifestage                 Duration    Endpoint        Reference
                                                                                   Mode
                          mg/kg w/w)     mg/kg w/w)                                              (days)

                                                        Eurasian
PCBs (Clophen A50)        1.6            15                            adult       food          40          reproduction    Bengtsson 1980
                                                        minnow
                                                        fathead                                                              Dillon and Engler
PCBs (Aroclor 1254)       12             36                            adult       sediment      112         reproduction
                                                        minnow                                                               1988
PCB mixture (20
                          1.1            2.7            zebrafish      adult       food          91          reproduction    Örn et al. 1998
congeners)




1700189.000 - 7981
                                                                                                 Dec GMV Re: Opposition to Pl MILs 001054
                      Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20         PageID.23541 Page 179 of
                                                                   257




Table D-2.           Studies considered in selection of TRVs for salmonid fishes. The selected study that is the basis for the TRV
                     is shown in bold.

                           NOEC           LOEC                                                     Exposure
                                                                                        Exposure
Chemical                   (whole body,   (whole body,   Test Species     Lifestage                Duration       Endpoint         Reference
                                                                                        Mode
                           mg/kg w/w)     mg/kg w/w)                                               (days)

                                                                                                                  growth,
PCBs (Aroclor 1254)        0.98           Na             chinook salmon   juvenile      food       28                              Powell et al. 2003
                                                                                                                  survival

                                                                                                                  growth,
PCBs (Aroclor 1254)        8              Na             rainbow trout    juvenile      food       224                             Lieb et al. 1974
                                                                                                                  survival

                                                                                                   10 d prior
                                                                          fry-
                                                                                                   to hatch
PCBs (Aroclor 1254)        31             71             brook trout      exposure to   water                     growth           Mauck et al. 1978
                                                                                                   and 118 d
                                                                          eggs
                                                                                                   after hatch
                                                                                                   10 d prior
                                                                          fry-
                                                                                                   to hatch
PCBs (Aroclor 1254)        71             125            brook trout      exposure to   water                     survival         Mauck et al. 1978
                                                                                                   and 118 d
                                                                          eggs
                                                                                                   after hatch
PCBs (Aroclor
                           120            Na             rainbow trout    young         water      90             survival         Mayer et al. 1985
1254:1260 mixture)

PCBs (Aroclor
                           70             120            rainbow trout    young         water      90             growth           Mayer et al. 1985
1254:1260 mixture)

PCBs (Aroclor 1254)        54             645            coho salmon      fingerlings   food       260            growth           Mayer et al. 1977
                                                                                        water
PCBs (Aroclor 1254)        0.3            1.5            lake trout       fry                      176            survival         Berlin et al. 1981
                                                                                        and food
                                                                                                                  survival,
                                                                                                                                   Snarski and Puglisi
PCBs (Aroclor 1254)        9              Na             brook trout      young         water      497            growth,
                                                                                                                                   1976)
                                                                                                                  reproduction

1700189.000 - 7981
                                                                                                        Dec GMV Re: Opposition to Pl MILs 001055
                     Case 2:15-cv-00201-SMJ        ECF No. 422-26 filed 01/28/20        PageID.23542 Page 180 of
                                                                 257




                         NOEC           LOEC                                                    Exposure
                                                                                     Exposure
Chemical                 (whole body,   (whole body,   Test Species      Lifestage              Duration       Endpoint         Reference
                                                                                     Mode
                         mg/kg w/w)     mg/kg w/w)                                              (days)

PCBs (Aroclor 1254)      3              4.5            lake trout        fry         water      48             survival         Mac and Seelye 1981
PCBs (Aroclor 1254)      0.53           Na             Atlantic salmon   smolt       water      21             survival         Lerner et al. 2007




1700189.000 - 7981
                                                                                                     Dec GMV Re: Opposition to Pl MILs 001056
                      Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20        PageID.23543 Page 181 of
                                                                     257




Table D-3.           Studies considered in selection of TRVs for birds. The selected study that is the basis for the TRV is shown in
                     bold.

                                                NOAEL       LOAEL                Exposure
                                                                      Exposure
Chemical                   Test Species         (mg/kg      (mg/kg               Duration        Endpoint             Reference
                                                                      Route
                                                bw/day)     bw/day)              (days)
PCBs (Aroclor 1242)        Japanese quail       na          0.6       food       45              reproduction         Hill et al. 1976

PCBs (Aroclor 1242)        mallard              na          15        food       84              reproduction         Haseltine and Prouty 1980


PCBs (Aroclor 1248)        American kestrel     na          0.87      food       ~ 167           reproduction         Lowe and Stendell 1991


PCBs (Aroclor 1248)        screech owl          0.41        na        food       ~ 56            reproduction         McLane and Hughes 1980

PCBs (Aroclor 1254)        ringed turtle-dove   na          1.4       food       2 generations   reproduction         Peakall and Peakall 1973

PCBs (Aroclor 1254)        mallard              2.5         na        food       ~ 28            reproduction         Custer and Heinz 1980
                                                                                                                      Risebrough and Anderson
PCBs (Aroclor 1254)        mallard              4.0         na        food       120             reproduction
                                                                                                                      1975
                           ring-necked                                oral
PCBs (Aroclor 1254)                             1.8         7.1                  119             reproduction         Dahlgren et al. 1972
                           pheasant                                   dose
PCBs (Aroclor 1248:
                                                                                                 reproduction of
1254:1260; 1:1:1           American kestrel     na          7         food       100                                  Fernie et al. 2001b, a
                                                                                                 parents
mixture ratio)
PCBs (Aroclor 1248:
                                                                                                 reproduction of      Fernie et al. 2003a; Fernie et
1254:1260; 1:1:1           American kestrel     na          7         food       100
                                                                                                 offspring            al. 2003b
mixture ratio)




1700189.000 - 7981
                                                                                                      Dec GMV Re: Opposition to Pl MILs 001057
                      Case 2:15-cv-00201-SMJ         ECF No. 422-26 filed 01/28/20        PageID.23544 Page 182 of
                                                                   257




Table D-4.           Studies considered in selection of TRVs for mammals. The selected study that is the basis for the TRV is
                     shown in bold.

                                               NOAEL      LOAEL                Exposure
                                                                    Exposure
Chemical                   Test Species        (mg/kg     (mg/kg               Duration    Endpoint                  Reference
                                                                    Route
                                               bw/day)    bw/day)              (days)
PCB (mixture
composition not            Mink                na         0.45      food       66          reproduction              Jensen et al. 1977
reported)


PCBs (Aroclor 1016)        Mink                1.5        3.75      food       349-539     reproduction              Aulerich and Ringer 1980


PCBs (Aroclor 1016)        Mink                na         2.74      food       247         reproduction/ survival    Bleavins et al. 1980

PCBs (Aroclor 1242)        Mink                na         0.69      food       247         reproduction              Bleavins et al. 1980
PCBs (Aroclor 1254)        Mink                na         0.15      food       182         reproduction              Wren et al. 1987

PCBs (Aroclor 1254)        Mink                0.15       0.3       food       298         reproduction              Aulerich and Ringer 1977

PCBs (Aroclor 1254)        Mink                na         0.3       food       88-102      reproduction              Aulerich et al. 1985
PCBs (Aroclor 1254)        Mink                na         1.31      food       28          growth                    Hornshaw et al. 1986
PCBs (Aroclor 1254)        Mink                na         1.28      food       78-95       reproduction              Kihlström et al. 1992
PCBs (Clophen A50)         Mink                0.018      0.081     food       540         reproduction              Brunström et al. 2001
PCBs (Clophen A50)         Mink                0.27       na        food       540         growth                    Brunström et al. 2001
PCBs (Clophen A50)         Mink                na         2         food       78-95       reproduction              Kihlström et al. 1992
PCBs (Aroclor 1254)        oldfield mouse      na         0.68      food       365         reproduction              McCoy et al. 1995




1700189.000 - 7981
                                                                                                    Dec GMV Re: Opposition to Pl MILs 001058
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23545 Page 183 of
                                       257




 Appendix E

 Database Relied Upon




                                                 Dec GMV Re: Opposition to Pl MILs 001059
Case 2:15-cv-00201-SMJ                 ECF No. 422-26 filed 01/28/20           PageID.23546 Page 184 of
                                                     257



    Appendix E1. Database Relied Upon

    I compiled a comprehensive database of relevant field and laboratory data and metadata to
    support my data analyses. The overall effort included discovery and identification, acquisition,
    and standardization in a database of publicly available and discovery data. Data from different
    sources were standardized to enable comparability and interpretation across data sources and
    translation between different database coding conventions as needed.


    I followed the following process to create the Spokane River project database used for my
    analyses:

                •        Identify and inventory publicly available reports and data associated with
                         environmental studies within and around the Spokane River dating back to
                         1980s up to December 2018. Appendix E2 provides a list of studies,
                         publication, and data sources used for the compilation of my database.

                •        Identify all relevant reports and datasets in the inventory including analytical
                         chemistry data from water, sediment, and tissue.

                •        Extract, transform, and load data from identified data sources into the project
                         database using a standardized data management process for transformation of
                         source data into the project database structure with translation of source data
                         codes into project coding conventions. Data transformation included
                         normalization and standardization of source data and associated metadata to a
                         common set of valid values and measurement units to allow seamless
                         integration of data from various sources.

                •        Perform quality assurance and quality control (QA/QC) reviews to ensure
                         accuracy and completeness of data loaded into the project database and
                         traceability of all data to their source.




    1700189.000 - 7981
                                                                E-1   Dec GMV Re: Opposition to Pl MILs 001060
Case 2:15-cv-00201-SMJ                ECF No. 422-26 filed 01/28/20        PageID.23547 Page 185 of
                                                    257



    Data Handling

    From the compiled database, I extracted and further processed chemistry data to create
    summaries for surface sediment, surface water, and fish tissue samples for select parameters
    including polychlorinated biphenyls (PCBs), cadmium, lead, and zinc. Data considered for the
    analyses included in this expert report are included in Appendix E3.


    Key Parameter Summation Approach

    Compiling and combining data from studies performed over time, by different entities, and using
    different methods can be challenging. For the PCB analyses, some samples were analyzed for
    Aroclors, congeners, or both. In the congener analyses, the analytical target list varied from 18
    target analytes for some studies to the full list of 209 congeners for other studies. In addition to
    the differences in target analyte lists, detection and reporting limits associated with study results
    also varied greatly and for many studies were not reported in the publicly available data reports.


    To address these differences and data challenges with PCB chemistry data, I established a
    standard approach to estimating the maximum PCB concentration for each sample. The process
    involved:

                1. Sum all detected Aroclor concentrations.
                2. Sum all detected homologue concentrations.
                3. Sum all detected congener concentrations.
                4. Sum all detected congeners consistent with National Oceanic and Atmospheric
                         Administration (NOAA) PCB congener list and multiply the summed
                         concentration by two to estimate total PCBs (NOAA 1993).
                5. Extract any total PCB concentrations reported in the database independent of
                         individual Aroclor or congener concentrations.
                6. From all available variations of total PCBs for each sample, select the
                         maximum concentration to represent total PCBs for the purpose of our
                         analyses.




    1700189.000 - 7981
                                                            E-2    Dec GMV Re: Opposition to Pl MILs 001061
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23548 Page 186 of
                                           257



    Due to the inconsistent availability of detection and reporting limits within the compiled
    database, nondetect values were not reported using the detection or reporting limit values and
    were not included in the key parameter sums.




    1700189.000 - 7981
                                                   E-3     Dec GMV Re: Opposition to Pl MILs 001062
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20   PageID.23549 Page 187 of
                                           257



    Appendix E2. Study List

    See associated Excel file.




    1700189.000 - 7981
                                               E-4   Dec GMV Re: Opposition to Pl MILs 001063
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20   PageID.23550 Page 188 of
                                           257



    Appendix E3. Data Considered in My Analyses

    See associated Excel file.




    1700189.000 - 7981
                                               E-5   Dec GMV Re: Opposition to Pl MILs 001064
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20   PageID.23551 Page 189 of
                                           257



    Appendix E4. Data Dictionary

    See associated Excel file.




    1700189.000 - 7981
                                               E-6   Dec GMV Re: Opposition to Pl MILs 001065
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23552 Page 190 of
                                       257




 Appendix F

 PCB History Literature Search




                                                 Dec GMV Re: Opposition to Pl MILs 001066
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20           PageID.23553 Page 191 of
                                          257



    Appendix F: PCB History Literature Search

    A PCB literature search for years up to and including 1979, including journal articles and
    government documents, was performed using the key words listed below.


                             Related to          Related to           Related to Ecological Risk
    Related to PCBs          Ecological          Toxic Effects        Assessment

    Askarel oil              ecology             toxic                risk
    Aroclor                  wildlife            effect               risk assessment
    Aroclor 1221             bird                toxicity             ecological risk assessment
                                                                      ecological hazard
    Aroclor 1232             egg                 mortality            assessment
    Aroclor 1242             mammal              growth               hazard assessment
    Aroclor 1248             ecological          behavior
    Aroclor 1254             fish                behavioral
    Aroclor 1260             aquatic             lethality
    Aroclor 1262             aquatic life        enzyme activity
    Aroclor 1268             ecosystem           pathology
    Aroclor 2565             animal              histology
    Aroclor 4465             feather             reproduction
    Aroclor 5442             hair                developmental
    Biphenyl, polychloro-    body burden         immunological
    Chlophen                 population          acute
    Chlorextol               terrestrial         chronic
    Chlorinated biphenyl     prey                acute toxicity
    Chlorinated diphenyl     food chain          chronic toxicity
    Chlorinated
    diphenylene              wetland             bioaccumulation
    Chloro 1,1-biphenyl      lake                bioconcentration
    Chloro biphenyl          stream              biomagnification
    Clophen                  insect              bioturbation
    Dykanol                  microbe
    Fenclor                  bacteria
    Inerteen                 fungus
    Kanechlor                tree
    Kanechlor 300            forest
    Kanechlor 400            plant
    Montar                   herb
    Noflamol
    PCB



    1700189.000 – 7981
                                                   F-1      Dec GMV Re: Opposition to Pl MILs 001067
Case 2:15-cv-00201-SMJ           ECF No. 422-26 filed 01/28/20        PageID.23554 Page 192 of
                                               257



                                  Related to        Related to          Related to Ecological Risk
    Related to PCBs               Ecological        Toxic Effects       Assessment
    PCBs
    Phenochlor
    Phenoclor
    Polychlorinated
    biphenyl
    Polychlorinated
    biphenyls
    Polychlorinated
    biphenyls (PCBs)
    Polychlorobiphenyl
    Pyralene
    Pyranol
    Santotherm
    Santotherm fr
    Sovol
    Therminol fr-1
    UN 2315
    1336-36-3
    CASRN 1336-36-3
    chlorinated
    polyphenyls


    The following databases were searched because they capture literature published over the period
    of interest (i.e., 1979 and before 1979):

               •     AGRICOLA
               •     AGRIS
               •     Aqualine
               •     Aquatic Science & Fisheries Abstracts (ASFA)
               •     BIOSIS Previews®
               •     CAB ABSTRACTS
               •     MEDLINE®
               •     NTIS: National Technical Information Service
               •     Polymer Library
               •     ToxFile®
               •     Water Resources Abstracts




    1700189.000 – 7981
                                                      F-2     Dec GMV Re: Opposition to Pl MILs 001068
Case 2:15-cv-00201-SMJ   ECF No. 422-26 filed 01/28/20   PageID.23555 Page 193 of
                                       257




 Appendix G

 Documents Cited and
 Considered




                                                 Dec GMV Re: Opposition to Pl MILs 001069
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23556 Page 194 of
                                           257



    Appendix G: Documents Cited and Considered

    Documents Cited

    Adams, W. J., R. Blust, U. Borgmann, K. V. Brix, D. K. DeForest, A. S. Green, J. S. Meyer, J. C.
    McGeer, P. R. Paquin, P. S. Rainbow, and C. M. Wood. 2010. Utility of tissue residues for
    predicting effects of metals on aquatic organisms. Integr. Environ. Assess. Manag. 7(2):75–98



    Aiken, K. G. 1994. "Not long ago a smoking chimney was a sign of prosperity": Corporate and
    community response to pollution at the Bunker Hill smelter in Kellogg, Idaho. Environmental
    History Review. 18(2):67-86.

    Anderson, D. W., J. J. Hickey, R. W. Risebrough, D. F. Hughes, and R. E. Christensen. 1969.
    Significance of chlorinated hydrocarbon residues to breeding pelicans and cormorants. Can.
    Field-Nat. 83(2):91−111.

    Anonymous. 1966. Report of a new chemical hazard. New Scientist 32:612.

    Anonymous. 1972. Photo. According to Lars Hendron 30(B)(6) video deposition on June 7,
    2019 (Exhibit 13); photo fo CSO Basin 26 control facility under construction. It's probably about
    one-third done at this point.

    Applegate, V. C., J. H. Howell, A. E. Hall Jr., and M. A. Smith. 1957. Toxicity of 4,346
    chemicals to larval lampreys and fishes. Spec. Sci. Rep. Fish. 207. U. S. Fish and Wildlife
    Service. Washington, DC. 168 pp.

    Aulerich, R. J., S. J. Bursian, W. J. Breslin, B. A. Olson, and R. K. Ringer. 1985. Toxicological
    manifestations of 2,4,5,-2',4',5'-2,3,6,2',3',6'-, and 3,4,5,3',4',5'-hexachlorobiphenyl and Aroclor
    1254 in mink. J. Toxicol. Environ. Health 15:63−79.

    Aulerich, R. J., and R. K. Ringer. 1977. Current status of PCB toxicity to mink, and effect on
    their reproduction. Arch. Environ. Contam. Toxicol. 6(1):279−292.

    Aulerich, R. J., and R. K. Ringer. 1980. Toxicity of the polychlorinated biphenyl Aroclor 1016
    to mink, EPA-699/3-80-033. Michigan State University and U. S. Environmental Protection
    Agency. East Lansing, MI. 33 pp.

    Avista. 2005. Spokane River hydroelectric project. FERC no. 2545. Final application for new
    license. Major project—Existing dam. Volume I, Exhibits A, B, C, D, F, G, and H. Avista
    Corporation. Spokane, WA. 769 pp.

    Avista. 2012. 2012 Bald eagle monitoring report, article 414, Spokane River hydroelectric
    project, FERC project no. 2545. Avista Corporation. Spokane, WA. 80 pp.


    1700189.000 - 7981
                                                    G-1     Dec GMV Re: Opposition to Pl MILs 001070
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23557 Page 195 of
                                          257



    Avista. 2013. 2013 bald eagle monitoring report. Article 414. Spokane River hydroelectric
    project. FERC project no. 2545. Avista Corporation,. Spokane, WA. 105 pp.

    Avista. 2014. 2014 bald eagle monitoring report. Article 414. Spokane River hydroelectric
    project. FERC project no. 2545. Avista Corporation. Spokane, WA. 110 pp.

    Avista. 2015a. 2015 bald eagle monitoring report. Article 414. Spokane River hydroelectric
    project. FERC Project No. 2545. Avista Corporation. Spokane, WA. 79 pp.

    Avista. 2015b. Lake Spokane dissolved oxygen water quality attainment plan. 2014 Annual
    summary report. Washington 401 certification FERC license apppendix B, section 5.6. Spokane
    Hydroelectric Project. FERC Project No. 2545. Avista Corporation Spokane, WA. 311 pp.

    Bailey, G. C., and J. Saltes. 1982. Fishery assessment of the Upper Spokane River. Publication
    No. 82-e01. Washington State University. Pullman, WA. 113 pp.

    Barnthouse, L. W., D. L. DeAngelis, R. H. Gardner, D. V. O'Neill, C. D. Powers, G. W. Sutter II,
    and D. S. Vaughan. 1982. Methodology for environmental risk analysis. ORNL/TM-8167.
    Oak Ridge National Laboratory. Oak Ridge, TN. 86 pp.

    Barnthouse, L. W., and G. W. Sutter II. 1986. User's manual for ecological risk assessment.
    ORNL-6251. Oak Ridge National Laboratory. Oak Ridge, TN. 234 pp.

    Bengtsson, B. E. 1980. Long-term effects of PCB (Chlophen A50) on growth, reproduction, and
    swimming performance in the minnow, Phoxinus phoxinus. Water Res. 14:681−687.

    Berlin, W. H., R. J. Hesselberg, and M. J. Mac. 1981. Growth and mortality of fry of Lake
    Michigan lake trout during chronic exposure to PCB's and DDE. Report. Technical Report No.
    105. U. S. Fish Wildlife, Service. Ann Arbor, MI.pp. 11-22.

    Berninger, J. P., and D. E. Tillitt. 2019. Polychlorinated biphenyl (PCB) tissue-concentration
    thresholds for survival, growth, and reproduction in fish. Environ. Toxicol. Chem. 38(4):712−
    736.

    Bleavins, M. R., R. J. Aulerich, and R. K. Ringer. 1980. Polychlorinated biphenyls (Aroclors
    1016 and 1242): effects on survival and reproduction in mink and ferrets. Arch. Environ.
    Contam. Toxicol. 9:627−635.

    Bovay Northwest Inc. 1994. Combined sewer overflow reduction plan, City of Spokane project
    no. 13918. Bovay Northwest, Inc. Spokane, WA. 455 pp.

    Britton, W. M., and T. M. Huston. 1973. Influence of polychlorinated biphenyls in the laying
    hen. Poult. Sci. 52:1620−1624.

    Brunström, B., B. O. Lund, A. Bergman, L. Asplund, I. Athanassaidis, M. Athanasiadou, S.
    Jensen, and J. Orberg. 2001. Reproductive toxicity in mink (Mustela vison) chronically exposed
    to environmentally relevant polychlorinated biphenyl concentrations. Environ. Toxicol. Chem.
    20(10):2318−2327.


    1700189.000 - 7981
                                                  G-2     Dec GMV Re: Opposition to Pl MILs 001071
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23558 Page 196 of
                                           257



    Bursian, S. J., J. Kern, R. E. Remington, J. E. Link, and S. D. Fitzgerald. 2013. Dietary
    exposure of mink (Mustela vison) to fish from the Upper Hudson River, New York, USA:
    Effects of organ mass and pathology. Environ. Toxicol. Chem. 32(4):794−801.

    Camporeale, L. M. 2019. Riverside Park wastewater treatment plant.
    https://spokanehistorical.org/items/show/726. Accessed on September 2, 2019. Spokane
    Historical.

    Canadian Council of Ministers of the Environment. 1999a. Canadian tissue residue guidelines
    for the protection of wildlife consumers of aquatic biota. Introduction. In: Canadian
    environmental quality guidelines, 1999. Canadian Council of Ministers of the Environment,
    Winnipeg, MB.

    Canadian Council of Ministers of the Environment. 1999b. Canadian tissue residue guidelines
    for the protection of wildlife consumers of aquatic biota. Protocol for the derivation of Canadian
    tissue residue guidelines for the protection of wildlife that consume aquatic biota. Canadian
    Council of Ministers of the Environment. Reprinted in Canadian environmental quality
    guidelines, Chapter 8, Canadian Council of Ministers of the Environment, 1999., Winnipeg MB.

    Canadian Council of Ministers of the Environment. 2001. Canadian tissue residue guidelines for
    the protection of wildlife consumers of aquatic biota. Polychlorinated biphenyls (PCBs).
    Updated. In: Canadian environmental quality guidelines. Canadian Council of Ministers of the
    Environment, Winnipeg, MB.

    Carpenter, S. R., N. F. Caraco, D. L. Correll, R. W. Howarth, A. N. Sharpley, and V. H. Smith.
    1998. Nonpoint pollution of surface waters with phosphorus and nitrogen. Ecol. Appl.
    8(3):559−568.

    CH2M Hill. 2014. City of Spokane integrated clean water plan, final. CH2M Hill. Spokane,
    WA. 282 pp.

    Christian, S. 2016. Bunker Hill superfund site is still a toxic mess, with legacy of suffering.
    Newsweek Magazine, June 12, 2016. https://www.newsweek.com/2016/06/24/bunker-hill-
    superfund-silver-valley-lead-poisoning-469222.html.

    Clark, G. M. 2003. Occurrence and transport of cadmium, lead, and zinc in the Spokane River
    basin, Idaho and Washington, water years 1999-2001. Water-Resources Investigations Report
    02-4183. U. S. Department of the Interior. U. S. Geological Survey. Biose, ID. 45 pp.

    Clark, G. M., and C. A. Mebane. 2014. Sources, transport, and trends for selected trace metals
    and nutrients in the Coeur d’Alene and Spokane River basins, northern Idaho, 1990–2013,
    scientific investigations report 2014–5204. U. S. Department of Interior. U. S. Geological
    Survey. Reston, VA. 62 pp.

    Colby, P., G. Spangler, D. Hurley, and A. McCombie. 1972. Effects of eutrophication on
    salmonid communities in oligotrophic lakes. J. Fish. Res. Board Can. 29(6):975−983.




    1700189.000 - 7981
                                                    G-3     Dec GMV Re: Opposition to Pl MILs 001072
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23559 Page 197 of
                                          257



    Cormier, S. M., G. W. Suter, and S. B. Norton. 2010. Causal characteristics for
    ecoepidemiology. Hum. Ecol. Risk Assess. 16(1):53−73.

    Correll, D. L. 1998. The role of phosphorus in the eutrophication of receiving waters: a review.
    J. Environ. Qual. 27(2):261−266.

    Cunningham, R. K., and R. E. Pine. 1969. Preliminary investigation of the low dissolved
    oxygen concentrations that exist in Long Lake located near Spokane, Washington. Publication
    No. 69-1. Washington State Water Pollution Control Commission. Spokane, WA. 27 pp.

    Cusimano, B. 2004. Spokane River and Lake Spokane (Long Lake) pollutant loading
    assessment for protecting dissolved oxygen. Publication No. 04-03-006. State of WA,
    Department of Ecology. Olympia, WA. 145 pp.

    Custer, T. W., and G. H. Heinz. 1980. Reproductive success and nest attentiveness of mallard
    ducks fed Aroclor 1254. Environ. Pollut. (Series A). 21:313−318.

    Dahlgren, R. B., R. L. Linder, and C. W. Carlson. 1972. Polychlorinated biphenyls: their effects
    on penned pheasants. Environ. Health Perspect. 1:89−101.

    Davis, E. F., S. L. Klosterhaus, and H. M. Stapleton. 2012. Measurement of flame retardants
    and triclosan in municipal sewage sludge and biosolids. Environ. Int. 40:1-7.

    Deshais, N. 2019. When Spokane made cash: The rise and fall, and rise again, of banks in the
    Pacific northwest. The Spokesman Review, May 5, 2019.
    https://www.spokesman.com/stories/2019/may/05/when-spokane-made-cash/.

    Devore, J. L. 1995. Probability and statistics for engineering and the sciences. Fourth Edition.
    Brooks/Cole Publishing Co, Pacific Grove, CA. 743 pp.

    Dillon, T. M., and R. M. Engler. 1988. Environmental effects of dredging, technical notes,
    relationship between PCB tissue residues and reproductive success of fathead minnows.
    Technical Notes EEDP-01-13. pp. 1-9. U. S. Army Engineer Waterways Experiment Station.
    Environmental Laboratory, Vicksburg, MS.

    Donovan, J. 2016. RPWRF public comments: Draft NPDES permit and fact sheet. pp. 1-6.
    City of Spokane, Spokane, WA.

    Duke, T. W., J. I. Lowe, and A. J. Wilson Jr. 1970. A polychlorinated biphenyl (Aroclor 1254)
    in the water, sediment, and biota of Escambia Bay, Florida. Bull. Environ. Contam. Toxicol.
    5(2):171−180.

    Ecology. 2000. National pollutant discharge elimination system waste discharge, City of
    Spokane wastewater treatment plant and combined sewer overflows and Spokane County
    (pretreatment program), permit no. WA-002447-3, effective date: April 1, 2000. pp. 1-50.
    Washington State Department of Ecology, Spokane, WA.




    1700189.000 - 7981
                                                   G-4    Dec GMV Re: Opposition to Pl MILs 001073
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23560 Page 198 of
                                          257



    Ecology. 2001. Riparian areas, publication no. 00-10-023. Washington State Department of
    Ecology. 2 pp.

    Ecology. 2006. Frequently asked questions about Spokane River PCBs study, Publication No.
    06-10-043. Washington State Department of Ecology. 8 pp.

    Ecology. 2011. National pollutant discharge elimination system waste discharge permit no.
    WA-002447-3. City of Spokane Riverside Park Water Reclamation Facility and combined sewer
    overflows (CSOs). Effective date: July 1, 2011. pp. 1–67. Washington State Department of
    Ecology, Spokane, WA.

    Ecology. 2012. Spokane River metals sites, four beaches proposed for cleanup, comments
    sought on construction, SEPA, and substantive requirements documents. Publication No. 12-09-
    027. State of WA, Department of Ecology. Spokane, WA. 4 pp.

    Ecology. 2013a. 401 certification-order, Spokane River hydroelectric project certification,
    amended order no. 9802, FERC license no. 2545. pp. 1–103. State of WA, Department of
    Ecology, Spokane, WA.

    Ecology. 2013b. Concise explanatory statement, chapter 173-204 WAC, sediment management
    standards, summary of rule making and response to comments, publication no. 13-03-044.
    Washington State, Department of Ecology. Toxics Cleanup Program. Olympia, WA. 249 pp.

    Ecology. 2014. Eastern Washington phase II municipal stormwater permit. National pollutant
    discharge elimination system and state waste discharge general permit for discharges from small
    municipal separate storm sewers in Eastern Washington. Effective date: August 1, 2014. pp. 1–
    62. Washington State Department of Ecology, WA, Olympia, WA.

    Ecology. 2016. National pollutant discharge elimination system waste discharge, City of
    Spokane Riverside Park Water Reclamation Facility and combined sewer overflows (CSOs),
    permit no. WA-002447-3, draft - public review.

    Ecology. 2017a. Focus on water availability, middle Spokane watershed, WRIA 57.
    Publication No. 11-11-061. State of WA, Department of Ecology. Spokane, WA. 5 pp.

    Ecology. 2017b. Sediment cleanup users' manual II, guidance for implementing the cleanup
    provisions of the sediment management standards, chapter 173-204 WAC. Draft for review and
    comment through July 7, 2017. Publication No. 12-09-057. State of WA, Department of
    Ecology. Olympia, WA. 548 pp.

    Erickson, M. D., and J. S. Stanley. 1982. Methods of analysis for by-product PCBs - literature
    review and preliminary recommendations. EPA-560/5-82-005. U.S. Environmental Protection
    Agency. 137 pp.

    Esvelt & Saxton, and Bovay Engineers Inc. 1972. Spokane wastewater study. Esvelt & Saxton
    and Bovay Engineers Inc. A joint venture. Spokane, WA. 96 pp.




    1700189.000 - 7981
                                                  G-5     Dec GMV Re: Opposition to Pl MILs 001074
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23561 Page 199 of
                                           257



    Fahey, J., and B. Delwo. 1988. The Spokane River, its miles and its history. pp. 1–68. Spokane
    Centennial Trail Committee, Spokane, WA.

    Falconer, D. 1973a. Raw sewage bubbles up Into the Spokane River from the Spokane City
    treatment plant about five miles west of the city 05/1973 - close-up view of sewage in Spokane
    River. https://www.flickr.com/photos/usnationalarchives/4271592007/in/photostream/.
    Accessed on November 13, 2019. U.S. National Archives’ Local Identifier: 412-DA-5602. U. S.
    National Archives.

    Falconer, D. 1973b. Raw sewage bubbles up Into the Spokane River from the Spokane City
    treatment plant about five miles west of the city 05/1973 - raw sewage in the Spokane River, 5
    miles west of the city.
    https://www.flickr.com/photos/usnationalarchives/4272336704/in/photostream/. Accessed on
    November 13, 2019. U.S. National Archives’ Local Identifier: 412-DA-5603. U. S. National
    Archives.

    Falconer, D. 1973c. Site of Expo 74 on the Columbia River, Expo's theme will be environment
    05/1973. https://www.flickr.com/...sRoc-7vsRB4-bUAq4f-bUyGKf-bUyJCb-7vtfSK-7vx1DL-
    bUAfgC-7vths6-bUyN4o-7vwRWC-bUyLe7-7vwFsS-bUyK9b-bUyMfo. Accessed on
    November 13, 2019. U.S. National Archives’ Local Identifier: 412-DA-5509. U. S. National
    Archives.

    Farag, A. M., D. F. Woodward, J. N. Goldstein, W. Brumbaugh, and J. S. Meyer. 1998.
    Concentrations of metals associated with mining waste in sediments, biofilm, benthic
    macroinvertebrates, and fish from the Coeur d’Alene River basin, Idaho. Arch. Environ.
    Contam. Toxicol. 34:119–127.

    Farmahin, R., G. E. Manning, D. Crump, D. Wu, L. J. Mundy, S. P. Jones, M. E. Hahn, S. K.
    Karchner, J. P. Giesy, S. J. Bursian III, M. J. Zwiernik III, T. B. Fredricks, and S. W. Kennedy.
    2013. Amino acid sequence of the ligand-binding domain of the aryl hydrocarbon receptor 1
    predicts sensitivity of wild birds to effects of dioxin-like compounds. Toxicol. Sci. 131(1):139−
    152.

    FERC. 2007. Final environmental impact statement for hydropower relicensing, Spokane River
    and Post Falls hydroelectric projects, States of Washington and Idaho, FERC project nos. 2545
    and 12606. 0204F. Federal Energy Regulatory Commission (FERC). Washington, DC. 824 pp.

    Fernie, K., G. Bortolotti, K. Drouillard, J. Smits, and T. Marchant. 2003a. Developmental
    toxicity of in ovo exposure to polychlorinated biphenyls: II. effects of maternal or paternal
    exposure on second-generation nestling American kestrels. Environ. Toxicol. Chem.
    22(11):2688-2694.

    Fernie, K., J. Smits, and G. Bortolotti. 2003b. Developmental toxicity of in ovo exposure to
    polychlorinated biphenyls: I. immediate and subsequent effects of first-generation nestling
    American kestrels (Falco sparverius). Environ. Toxicol. Chem. 22(3):554−560.




    1700189.000 - 7981
                                                   G-6     Dec GMV Re: Opposition to Pl MILs 001075
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23562 Page 200 of
                                          257



    Fernie, K. J., J. E. Smits, G. R. Bortolotti, and D. M. Bird. 2001a. In ovo exposure to
    polychlorinated biphenyls: reproductive effects to second-generation America kestrels. Arch.
    Environ. Contam. Toxicol. 40:544−550.

    Fernie, K. J., J. E. Smits, G. R. Bortolotti, and D. M. Bird. 2001b. Reproduction success of
    American kestrels exposed to dietary polychlorinated biphenyls. Environ. Toxicol. Chem.
    20(4):776−781.

    Fielder, P. C., and R. G. Starkey. 1987. Bald eagle winter abundance and distribution in eastern
    Washington. Northwest Science 61(4):226–232.

    First, L. 2018. Join us! Free tour of Bunker Hill superfund site, June 8.
    https://www.spokaneriverkeeper.org/riverjournal/2018/5/30/join-us-free-tour-of-bunker-hill-
    superfund-site-june-8. Accessed on November 12, 2019. Spokane Riverkeeper.

    Fishbein, L. 1973. Chapter 24. Polychlorinated biphenyls. pp. 529–577. In: Chromatography
    of Environmental Hazards. Volume II. Metals, gaseous and industrial pollutants. Elsevier, New
    York City, NY.

    Fu, G., M. E. Barber, and S. Chen. 2007. Impacts of climate change on regional hydrological
    regimes in the Spokane River watershed. J. Hydrol. Eng. 12(5):452−461.

    Funk, W. H., H. L. Gibbons, R. M. Duffner, T. Notestine, and T. Nielsen. 1983. Water quality
    of the Upper Spokane River and evaluation of methods for measurements of the effect of effluent
    upon primary and secondary producers. Publication No. 83-e11. Washington State University.
    Pullman, WA. 149 pp.

    Funk, W. H., F. W. Rabe, and R. Filby. 1973. The biological impact of combined metallic and
    organic pollution in the Coeur D'Alene, Spokane River drainage system. Washington State
    University. Pullman, WA. 201 pp.

    Furl, C., and C. Meredith. 2010. PBT monitoring: PBDE flame retardants in Spokane River
    fish, 2009. State of WA, Department of Ecology. Olympia, WA. 57 pp.

    Gala, W., J. Lipton, P. Cernera, T. Ginn, R. Haddad, M. Henning, K. Jahn, W. Landis, E.
    Mancini, J. Nicoll, V. Peters, and J. Peterson. 2009. Ecological risk assessment and natural
    resource damage assessment: Synthesis of assessment procedures. Integr. Environ. Assess
    Manag. 5(4):515−522.

    Gasaway, W. C., and I. O. Buss. 1972. Zinc toxicity in the mallard duck. J. Wildl. Manage.
    36(4):1107−1117.

    GEI Consultants. 2004. Intermountain Province Subbasin Plan. Submitted to Northwest Power
    and Conservation Council. On Behalf of Intermountain Province Oversight Committee and
    Intermountain Province Subbasin Work Teams. GEI Consultants Inc. Missoula, MT. 1032 pp.




    1700189.000 - 7981
                                                  G-7     Dec GMV Re: Opposition to Pl MILs 001076
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23563 Page 201 of
                                          257



    GeoEngineers, Hubbard, and HDR. 2011. Spokane River watershed nonpoint source
    phosphorus reduction plan. GeoEngineers, Hubbard Gray Consulting, Inc., and HDR
    Engineering, Inc. 451 pp.

    Gerhardt, T. 1992. Utilities give hand to ospreys. The Oregonian, July 20, 1992. p. B02.

    Gregory, S., H. Li, and J. Li. 2002. The conceptual basis for ecological responses to dam
    removal. BioScience 52(8):713−723.

    Griffith, J. R., and A. T. Scholz. 1990. Lake Roosevelt fisheries monitoring program annual
    report 1990, project no. 88-63. Prepared for U. S. Department of Energy and Bonneville Power
    Administration by Eastern Washington University. 232 pp.

    Grover, K. E. 1984. Nesting distribution and reproductive status of ospreys along the upper
    Missouri River, Montana. The Wilson Bulletin 96(3):496−498.

    Haggin, L. No date-a. Drama on the Little Spokane. Available at:
    http://www.flsrv.org/news.php?id=117. Friends of the Little Spokane River Valley.

    Haggin, L. No date-b. Nesting Ospreys. Available at: http://www.flsrv.org/news.php?id=5.
    Friends of the Little Spokane River Valley.

    Hamas, M. J. 1994. Belted Kingfisher (Ceryle alcyon). pp. 1–16. In: The Birds of North
    America, No. 84. A. Pool and F. Gill, editors. The Academy of Natural Sciences, Washington,
    DC. The American Orthithologists' Union.

    Hansen, D. J., P. R. Parrish, and J. Forester. 1974. Aroclor 1016: toxicity to and uptake by
    estuarine animals. Environ. Res. 7:363−373.

    Hansen, D. J., P. R. Parrish, J. I. Lowe, A. J. Wilson Jr., and P. D. Wilson. 1971. Chronic
    toxicity, uptake, and retention of Aroclor 1254® in two estuarine fishes. Bull. Environ. Contam.
    Toxicol. 6(2):113−119.

    Hansen, D. J., S. C. Schimmel, and J. Forester. 1973. Aroclor® 1254 in eggs of sheepshead
    minnows: effect on fertilization success and survival of embryos and fry. pp. 420−426. In: 22nd
    Annual Conference of the Southeast Association of the Game and Fish Community.

    Hansen, D. J., S. C. Schimmel, and J. Forester. 1975. Effects of Aroclor® 1016 on embryos,
    fry, juveniles, and adults of sheepshead minnows (Cyprinoden variegatus). Trans. Am. Fish.
    Soc. 104(3):584−588.

    Haseltine, S. D., and R. M. Prouty. 1980. Aroclor 1242 and reproductive success of adult
    mallards (Anas platyrhynchos). Environ. Res. 23:29−34.

    Hattula, M. L., and O. Karlog. 1972. Toxicity of polychlorinated biphenyls (PCB) to goldfish.
    Acta Pharmacol. Toxicol. 31:238−240.




    1700189.000 - 7981
                                                   G-8     Dec GMV Re: Opposition to Pl MILs 001077
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23564 Page 202 of
                                          257



    Havens, K., J. Hauxwell, A. Tyler, S. Thomas, K. McGlathery, J. Cebrian, I. Valiela, A.
    Steinman, and S.-J. Hwang. 2001. Complex interactions between autotrophs in shallow marine
    and freshwater ecosystems: implications for community responses to nutrient stress. Environ.
    Pollut. 113(1):95−107.

    Head, J. A., M. E. Hahn, and S. W. Kennedy. 2008. Key amino acids in the aryl hydrocarbon
    receptor predict dioxin sensitivity in avian species. Environ. Sci. Technol. 42(19):7535−7541.

    Hendron, L. 2019. 30(B)(6) Videotaped deposition of Lars Hendron on June 7, 2019. Case No.
    15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the County of Spokane,
    State of Washington, plaintiff, vs. Monsanto Company, Solutia, Inc., and Pharmacia Corporation,
    and Does 1 through 100, defendants. United States District Court, Eastern District of
    Washington.

    Henny, C. J., R. A. Grove, and J. L. Kaiser. 2008. Osprey distribution, abundance, reproductive
    success and contaminant burdens along lower Columbia River, 1997/1998 versus 2004. Arch.
    Environ. Contam. Toxicol. 54(3):525−534.

    Henny, C. J., R. A. Grove, J. L. Kaiser, B. L. Johnson, C. V. Furl, and R. J. Letcher. 2011.
    Wastewater dilution index partially explains observed polybrominated diphenyl ether flame
    retardant concentrations in osprey eggs from Columbia River Basin, 2008–2009. Ecotoxicology
    20(4):682−697.

    Henry, T. B. 2015. Ecotoxicology of polychlorinated biphenyls in fish—a critical review. Crit.
    Rev. Toxicol. 45(8):643−661.

    Hill, E. F., R. G. Heath, and J. D. Williams. 1976. Effect of dieldrin and Aroclor 1242 on
    Japanese quail eggshell thickness. Bull. Environ. Contam. Toxicol. 16(4):445−453.

    Hoffman, R. W., and R. B. Meighan. 1984. The impact of combined sewer overflows from San
    Francisco on the western shore of central San Francisco Bay. Journal (Water Pollution Control
    Federation) 56(12):1277−1285.

    Hollis, E. H., and R. E. Lennon. 1954. The toxicity of 1,085 chemicals to fish. Fish toxicity
    project report no. 2. EPA 560/6-87-002. U.S. Environmental Protection Agency. Washington,
    DC. 75 pp.

    Holmes, D. C., J. H. Simmons, and J. O. G. Tatton. 1967. Chlorinated hydrocarbons in British
    wildlife. Nature 216:227−229.

    Hornshaw, T. C., J. Safronoff, R. K. Ringer, and R. Aulerich. 1986. LC50 test results in
    polychlorinated biphenyl-fed mink: age, season, and diet comparisons. Arch. Environ. Contam.
    Toxicol. 15:717−723.

    Hugla, J. L., and J. P. Thome. 1999. Effects of polychlorinated biphenyls on liver ultrastructure,
    hepatic monooxygenases, and reproductive success in the barbel. Ecotoxicol. Environ. Saf.
    42:265−273.


    1700189.000 - 7981
                                                   G-9     Dec GMV Re: Opposition to Pl MILs 001078
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23565 Page 203 of
                                          257



    Hunn, J. B. 1989. History of acute toxicity tests with fish, 1863-1987. pp. 1–10, In:
    Investigations in fish control. U. S. Fish and Wildlife Service. National Fisheries Research
    Center, Lacrosse, WI.

    Interdepartmental Task Force on PCBs. 1972. Polychlorinated biphenyls and the environment.
    Interdepartmental Task Force on PCBs. Departments of Agriculture, Commerce, Health,
    Education, and Welfare, and Interior, and Environmental Protection Agency, and other
    participating agencies. Washington, DC. 192 pp.

    Jensen, S. 1972. The PCB story. Ambio:123−131.

    Jensen, S., J. E. Kihlström, M. Olsson, C. Lundberg, and J. Örberg. 1977. Effects of PCB and
    DDT on mink (Mustela vision) during the reproductive season. Ambio 6:239.

    Johnson, A. 2001. An ecological hazard assessment for PCBs in the Spokane River.
    Publication No. 01-03-015. State of WA, Department of Ecology. Olympia WA. 74 pp.

    Johnson, A., K. Seiders, C. Deligeannis, K. Kinney, P. Sandvik, B. Era-Miller, and D. Alkire.
    2006. PBDE flame retardants in Washington rivers and lakes: Concentrations in fish and water,
    2005-06. Publication No. 06-03-027. State of WA Department of Ecology. Olympia, WA. 116
    pp.

    Johnston, J. 2016. Dioxins, furans, and dioxin-like PCB congeners: ecological risk calculation
    methodology for upland soil, publication no. 16-09-044. Implementation memorandum no. 13.
    Washington State, Department of Ecology. Toxic Cleanup Program. Information & Policy
    Section. 30 pp.

    Joy, J. 1984. Personal communication (from Joe Joy Washington State Department of Ecology
    to Jeff Sher Spokane Spokesman Review on September 7, 1984 regarding enclosed data
    requested concerning PCBs in fish taken from the Spokane River, publication no. 84-e30).
    Washington State Department of Ecology, Olympia, WA.

    Kadlec, M. 2000. Ecological risk analysis of elevated metal concentrations in the Spokane
    River, Washington. Prepared for the State of Washington Department of Ecology, Toxics
    Cleanup Program. 72 pp.

    Kensel, W. H. 1969. Inland Empire mining and the growth of Spokane, 1883-1905. The Pacific
    Northwest Quarterly. 60(2):84−97.

    Kershner, J. 1995. Rivers of kings in years past, the Spokane River was home to millions of
    salmon, which brought bounty to the regions's tribes. The Spokesman-Review, August 21, 1995.
    http://www.spokesman.com/stories/1995/aug/21/river-of-kings-in-years-past-the-spokane-river/.

    Kershner, J. 2016. Washington water power/Avista. https://www.historylink.org/File/11211.
    Accessed on 9/2/2019.




    1700189.000 - 7981
                                                  G-10     Dec GMV Re: Opposition to Pl MILs 001079
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23566 Page 204 of
                                          257



    Kihlström, J. E., M. Olsson, S. Jensen, A. Johansson, J. Ahlbom, and A. Bergman. 1992.
    Effects of PCB and different fractions of PCB on the reproduction of mink (Mustela vision).
    Ambio 21(8):563−569.

    Kleist, T. R. 1987. An evaluation of the fisheries potential of the Lower Spokane River:
    Monroe Street Dam to Nine Mile Falls Dam. Environmental Affairs Department, The
    Washington Water Power Company and The Washington State Department of Wildlife.
    Spokane, WA. 63 pp.

    Koeman, J. H., M. C. Ten Noever De Brauw, and R. H. De Vos. 1969. Chlorinated biphenyls in
    fish, mussels and birds from the River Rhine and the Netherlands coastal area. Nature
    221(5186):1126−1128.

    Kramer, B. 2014. Avista studying Long Lake carp’s effect on water quality. The Spokesman-
    Review, December 9, 2014. https://www.spokesman.com/stories/2014/dec/09/avista-studying-
    long-lake-carps-effect-on-water/.

    Kramer, B. 2015a. High temperatures at area lakes a treat to aquatic life. The Spokesman-
    Review, July 20, 2015. https://www.spokesman.com/stories/2015/jul/20/high-temperatures-at-
    area-lakes-a-threat-to/.

    Kramer, B. 2015b. Otters moving into North Idaho in increasing numbers and not the
    gubernatorial kind. The Spokesman-Review, November 2, 2015.
    http://www.spokesman.com/stories/2015/nov/02/otters-moving-into-north-idaho-in-increasing-
    numbe/#/0.

    Landau, and Hinson. 2012. Lake Spokane creel survey 2011. Lake Spokane fishery
    enhancement. Spokane River hydroelectric project. FERC project no. 2545. Landau Associates
    and Hinson Ecological. Prepared for Avista Corporation. Spokane, WA. 34 pp.

    Landers, R. 2010. Volunteers deliver 12,000 pounds of fish to composing operation, rotting
    carp were from Long Lake die-off. The Spokesman-Review, July 29, 2010.
    https://www.spokesman.com/stories/2010/jul/29/the-smell-of-opportunity/.

    Landers, R. 2015a. Drought prompts fishing limits, restrictions set on rivers across state. The
    Spokesman-Review, July 17, 2015. p. A.1.

    Landers, R. 2015b. Graduate student focuses study on smallmouth bass. The Spokesman-
    Review, September 13, 2015. https://www.spokesman.com/stories/2015/sep/13/graduate-
    student-focuses-study-on-smallmouth-bass/.

    Landers, R. 2017. Lake Spokane carp removal project wraps up gillnets for season. The
    Spokesman-Review, May 28, 2017. https://www.spokesman.com/stories/2017/may/28/lake-
    spokane-carp-removal-project-wraps-up-gillnet/.

    Lee, C. D. 2013. Redband trout spawning and fry emergency study. Abundance and year class
    strength component. Annual progress report 2012. FERC project no. 2545. Washington
    Department of Fish and Wildlife. Spokane Valley, WA. 22 pp.


    1700189.000 - 7981
                                                  G-11    Dec GMV Re: Opposition to Pl MILs 001080
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23567 Page 205 of
                                          257



    Lee, C. D., and L. C. King. 2012. Middle Spokane River baseline fish population assessment
    annual progress report 2011. FERC project no. 2545-091. Washington Department of Fish and
    Wildlife. Spokane Valley, WA. 27 pp.

    Lee, C. D., and L. C. King. 2013. Middle Spokane River baseline fish population assessment.
    Final report 2012. FERC project no. 2545-091. Washington Department of Fish and Wildlife.
    Spokane Valley, WA. 28 pp.

    Lerner, D. T., B. T. Björnsson, and S. D. McCormick. 2007. Effects of aqueous exposure to
    polychlorinated biphenyls (Aroclor 1254) on physiology and behavior of smolt development of
    Atlantic salmon. Aquat. Toxicol. 81:329−336.

    Lester, D. 2018. GAP analysis predicted distribution map, mink (Mustela vision). Available at:
    http://naturemappingfoundation.org/natmap/maps/wa/mammals/WA_mink.html.

    Lichtenstein, E. P., K. R. Schulz, T. W. Fuhremann, and T. T. Liang. 1969. Biological
    interaction between plasticizers and insecticides. J. Econ. Entomol. 62(4):761−765.

    Lieb, A. J., D. D. Bills, and R. O. Sinnhuber. 1974. Accumulation of dietary polychlorinated
    biphenyls (Aroclor 1254) by rainbow trout (Salmo gairdneri). J. Agr. Food Chem 22(4):638−
    642.

    Link, R., R. Beausoliel, and R. Spencer. 2007. Living with wildlife, black bears. Washington
    Department of Fish and Wildlife. 7 pp.

    Lowe, T. P., and R. C. Stendell. 1991. Eggshell modifications in captive American kestrels
    resulting from Aroclor® 1248 in the diet. Arch. Environ. Contam. Toxicol. 20:519−522.

    Lubliner, B. 2009. PBDE and dioxin/furans in Spokane stormwater. A supplemental report.
    Publication No. 09-03-010. State of WA, Department of Ecology. Olympia, WA. 43 pp.

    Mac, M. J., and J. G. Seelye. 1981. Patterns of PCB accumulation by fry of lake trout. Bull.
    Environ. Contam. Toxicol. 27:368−375.

    MacCoy, D. E., and T. R. Maret. 2003. Ecological indicators of water quality in the Spokane
    River, Idaho and Washington, 1998 and 1999. pp. 1–8, FS-067-03. U. S. Geological Survey.
    National Water Quality Assessment Program, Spokane, WA.

    MacDonald, D. D., C. G. Ingersol, and T. A. Berger. 2000. Development and evaluation of
    consensus-based sediment quality guidelines for freshwater ecosystems. Arch. Environ. Contam.
    Toxicol. 39:20−31.

    MacPhee, C., and R. Ruelle. 1969. Lethal effects of 1888 chemicals upon four species of fish
    from western North America. Bulletin No. 3. University of Idaho. Mosco, ID. 112 pp.

    Matta, M. B., J. Linse, C. Cairncross, L. Francendese, and R. M. Kocan. 2001. Reproductive
    and transgenerational effects of methylmercury or Aroclor 1268 on Fundulus heteroclitus.
    Environ. Toxicol. Chem. 20(2):327−335.


    1700189.000 - 7981
                                                 G-12    Dec GMV Re: Opposition to Pl MILs 001081
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23568 Page 206 of
                                          257



    Mauck, W. L., P. M. Mehrle, and F. L. Mayer. 1978. Effects of the polychlorinated biphenyl
    Aroclor® 1254 on growth, survival, and bone development in brook trout (Salvelinus fontinalis).
    J. Fish. Res. Board Can. 35:1084−1088.

    Mayer, F. L., P. M. Mehrler, and H. O. Sanders. 1977. Residue dynamics and biological effects
    of polychlorinated biphenyls in aquatic organisms. Arch. Environ. Contam. Toxicol. 5:501-511.

    Mayer, K. S., F. L. Mayer, and A. Witt Jr. 1985. Waste transformer oil and PCB toxicity to
    rainbow trout. Trans. Am. Fish. Soc. 114:869−886.

    McCoy, G., M. F. Finlay, A. Rhone, K. James, and G. P. Cobb. 1995. Chronic polychlorinated
    biphenyls exposure on three generations of oldfield mice (Peromyscus polionotus): Effects on
    reproduction, growth, and body residues. Arch. Environ. Contam. Toxicol. 28:431−435.

    McLane, M. A. R., and D. L. Hughes. 1980. Reproductive success of screech owls fed Aroclor
    ® 1248. Arch. Environ. Contam. Toxicol. 9:661−665.

    McLellan, J. G., and D. O'Connor. 2003. 2002 WDFW annual report for the project resident
    fish stock status above Chief Joseph and Grand Coulee dams. Part I. Baseline assessment of fish
    species distribution and densities in the Little Spokane River drainage, Year 2, and the Spokane
    River between Spokane Falls and Nine Mile Falls Dam. Part II. coordination, data standards
    development, and data sharing activities. Washington Department of Fish and Wildlife.
    Spokane, WA. 149 pp.

    Meador, J. P., T. K. Collier, and J. E. Stein. 2002. Use of tissue and sediment-based threshold
    concentrations of polychlorinated biphenyls (PCBs) to protect juvenile salmonids listed under the
    US Endangered Species Act. Aquatic Conserv: Mar. Freshw. Ecosyst. 12:493–516.

    Michelsen, T. 2011. Development of benthic SQVs for freshwater sediments in Washington,
    Oregon, and Idaho, publication no. 11-09-054. Prepared for Washington State Department of
    Ecology by Avocet Consulting under contract to Ecology & Environment and Hart Crowser.
    Olympia, WA. 116 pp.

    Monosson, E. 2000. Reproductive and developmental effects of PCBs in fish: a synthesis of
    laboratory and field studies. Reviews in Toxicology. 3:25−75.

    Nagpal, N. K. 1992. Water quality criteria for polychlorinated biphenyls (PCBs); technical
    appendix. Ministry of Environment, Lands and Parks. Water Management Division. Water
    Quality Branch. Victoria, BC. 104 pp.

    Nagy, K. A., I. A. Girard, and T. K. Brown. 1999. Energetics of free-ranging mammals,
    reptiles, and birds. Annu. Rev. Nutr. 19(1):247–277.

    Nebeker, A. V., F. A. Puglisi, and D. L. DeFoe. 1974. Effect of polychlorinated biphenyl
    compounds on survival and reproduction of the fathead minnow and flagfish. Trans. Am. Fish.
    Soc. 3:562−568.




    1700189.000 - 7981
                                                  G-13    Dec GMV Re: Opposition to Pl MILs 001082
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23569 Page 207 of
                                          257



    Newell, A. J., D. W. Johnson, and L. K. Allen. 1987. Niagara River biota contamination
    project: fish flesh criteria for piscivorous wildlife, technical report 87-3. Rendered into
    electronic format (PDF) with minor edits March 15, 2005. New York State Department of
    Environmental Conservation. Division of Fish and Wildlife. Bureau of Environmental
    Protection. 145 pp.

    NOAA. 1993. National status and trends program for marine environmental quality, sampling
    and analytical methods of the national status and trends program, national benthic surveillance
    and mussel watch projects 1984-1992, Volume 1, overview and summary of methods. NOAA
    Technical Memorandum NOS ORCA 71. National Oceanic and Atmospheric Administration.
    Silver Spring, MD. 157 pp.

    Normandeau Associates Inc. 2013. Revised Lake Spokane fishery enhancement and creel
    survey plan. License article 406. Spokane River hydroelectric project. FERC project no. 2545.
    Normandeau Associates, Inc. Stevenson, WA. 28 pp.

    NYSDEC. 1999. Technical guidance for screening contaminated sediments. Change sheet for
    January 25, 1999 and March 2, 1998 from original version on November 22, 1993. New York
    State Department of Environmental Conservation. Division of Fish, Wildlife and Marine
    Resources. 45 pp.

    NYSDEC. 2014. Screening and assessment of contaminated sediment. New York State
    Department of Environmental Conservation. Division of Fish, Wildlife and Marine Resources.
    Bureau of Habitat. 99 pp.

    O'Connor, R. R., and J. G. McLellan. 2008. Baseline fish community assessment for the Middle
    Spokane River. WDFW resident fish stock status project. Annual progress report, March 2007-
    February 2008. Washington Department of Fish and Wildlife. Spokane Valley, WA. 19 pp.

    Opalski, D. D. 2016. Personal communication (from Daniel D. Opalski EPA Region 10 to
    Heather Bartlett at Washington Department of Environmental Quality on July 22, 2016 regarding
    Approval of Washington State 2012 303(d) List). U. S. Environmental Protection Agency,
    Seattle, WA.

    Opresko, D. M., B. E. Sample, and G. W. Suter II. 1993. Toxicological benchmarks for
    wildlife. ES/ER/TM-86. Oak Ridge National Laboratory. Oak Ridge, TN.pp. 1–64.

    Örn, S., P. L. Anderson, L. Förlin, M. Tysklind, and L. Norrgren. 1998. The impact on
    reproduction of an orally administered mixture of selected PCBs in zebrafish (Danio rerio).
    Arch. Environ. Contam. Toxicol. 35:52−57.

    Osborne, R. 2015. 2015 fisheries survey Long Lake (Lake Spokane). Preliminary results. pp.
    1–14. Washington Department of Fish and Wildlife, Spokane, WA.

    Osborne, R. S., M. J. Divens, and C. Baldwin. 2003. 2001 Warmwater fisheries survey of Lake
    Spokane, Spokane and Stevens Counties, Washington. Technical report #FPT 03-02.
    Washington Department of Fish and Wildlife. Olympia, WA. 58 pp.



    1700189.000 - 7981
                                                  G-14    Dec GMV Re: Opposition to Pl MILs 001083
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23570 Page 208 of
                                          257



    Parametrix. 2003. Rainbow trout spawning survey. 2003 final report. Doc No. 2003-0590.
    Parametrix. Kirkland, WA. Prepared for the Fisheries Work Group, Spokane River Project
    Relicensing. 47 pp.

    Pattee, O. H. 1984. Eggshell thickness and reproduction in American kestrels exposed to
    chronic dietary lead. Arch. Environ. Contam. Toxicol. 13(1):29−34.

    Pavlou, S. P., and F. A. Dexter. 1977. Environmental dynamics of polychlorinated biphenyls
    (PCB) in Puget Sound: interpretations and critical recommendations. Special Report No. 75.
    University of Washington. Seattle, WA. 162 pp.

    Peakall, D. B., and J. L. Lincer. 1970. Polychlorinated biphenyls: another long-life widespread
    chemical in the environment. Bioscience 20(17):958−964.

    Peakall, D. B., and J. L. Lincer. 1996. Do PCBs cause eggshell thinning? Environ. Pollut.
    91(1):127−129.

    Peakall, D. B., and M. L. Peakall. 1973. Effect of a polychlorinated biphenyl on the
    reproduction of artificially and naturally incubated dove eggs. J. Appl. Ecol. 10(3):863−868.

    Peakall, D. B., and W. R. Risebrough. 1975. PCB’s and their environmental effects. CRC
    Critical Reviews in Environmental Control 5:469−508

    Pfeiffer, D. E. 1985. A general assessment of aquatic resources on the Lower Spokane River
    reservoirs. The Washington Water Power Company. Spokane, WA. 34 pp.

    Pierce Greeley & Hansen. 1933. Spokane, Washington, report on sewage disposal. Pierce
    Greeley, & Hansen. Chicago, IL. 119 pp.

    Platonow, N. S., and L. H. Karstad. 1973. Dietary effects of polychlorinated biphenyls on mink.
    Can. J. Comp. Med. 37:391−400.

    Powell, D. B., R. C. Palm Jr., A. Skillman, and K. Godtredsen. 2003. Immunocompetence of
    juvenile chinook salmon against Listonella anguillarum following dietary exposure to Aroclor
    1254. Environ. Toxicol. Chem. 22(2):285−295.

    Public Health Service. 1952. Report on water pollution control, Spokane River basin, 1952,
    water pollution series no. 37, a cooperative state-federal report. 152 pp.

    Rafferty, S. D., J. Lybrook, K. M. Kaczmarek, M. Lethaby, R. Wellington, and M. Pyron. 2013.
    Assessing changes in the Presque Isle Bay watershed fish community using a modified index of
    biotic integrity: before and after the elimination of combined sewer overflows. Environ. Monit.
    Assess. 185(12):10459−10471.

    Rayne, S., and M. G. Ikonomou. 2005a. Polybrominated diphenyl ethers in an advanced
    wastewater treatment plant. Part 1: Concentrations, patterns, and influence of treatment
    processes. J. Environ. Eng. Sci. 4(5):353−367.


    1700189.000 - 7981
                                                  G-15    Dec GMV Re: Opposition to Pl MILs 001084
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23571 Page 209 of
                                          257



    Rayne, S., and M. G. Ikonomou. 2005b. Polybrominated diphenyl ethers in an advanced
    wastewater treatment plant. Part 2: Potential effects on a unique aquatic system. J. Environ. Eng.
    Sci. 4(5):369−383.

    Reisdorph, A. J. 1965. Waste treatment plant modified for increased solids loading. Public
    Works. 96(4):113−114.

    Risebrough, R. W., and D. W. Anderson. 1975. Some effects of DDE and PCB on mallards and
    their eggs. J. Wildl. Manage. 39(3):508−513.

    Risebrough, R. W., P. Rieche, D. B. Peakall, S. G. Herman, and M. N. Kirven. 1968.
    Polychlorinated biphenyls in the global ecosystem. Nature 220(5172):1098−1102.

    Sample, B. E., D. M. Opresko, and G. W. Suter II. 1996. Toxicological benchmarks for
    wildlife: 1996 revision. ES/ER/TM-86/R3. Risk Assessment Program. Health Sciences
    Research Division. Oak Ridge, TN. 217 pp.

    Santucci, V. J., S. R. Gephard, and S. M. Pescitelli. 2005. Effects of multiple low‐head dams on
    fish, macroinvertebrates, habitat, and water quality in the Fox River, Illinois. North American
    Journal of Fisheries Management 25(3):975–992.

    Schlenk, D. 1996. The role of biomarkers in risk assessment. Hum. Ecol. Risk Assess.
    2(2):251−256.

    Schlenk, D. 2019a. Deposition of Daniel Schlenk in the matter City of Spokane et al., versus
    Monsanto Company et al., 15-cv-00201 SMJ, rough transcript; unedited realtime transcription
    disclaimer. United States District Court, Eastern District of Washington.

    Schlenk, D. 2019b. Expert report of Daniel Schlenk, Ph.D. City of Spokane v. Monsanto
    Company, et al. Ecological risk assessment for PCBs in the Spokane River. 104 pp.

    Schlenk, D., E. J. Perkins, G. Hamilton, Y. S. Zhang, and W. Layher. 1996. Correlation of
    hepatic biomarkers with whole animal and population - community metrics. Can. J. Fish. Aquat.
    Sci. 53:2299−2309.

    Scholz, A., K. O'Laughlin, D. Geist, J. Uehara, D. Peone, L. Fields, T. Kleist, I. Zozaya, T.
    Peone, and K. Teesatuskie. 1985. Compilation of information on salmon and steelhead total run
    size, catch and hydropower related losses in the Upper Columbia River Basin, above Grand
    Coulee Dam. Fisheries Technical Report No. 2. Eastern Washington University. Cheney, WA.
    17 pp.

    Serdar, D., and A. Johnson. 2006. PCBs, PBDEs, and selected metals in Spokane River fish,
    2005. Publication No. 06-03-025. State of WA, Department of Ecology. Olympia, WA. 81 pp.

    Serdar, D., B. Lubliner, A. Johnson, and D. Norton. 2011. Spokane River, PCB source
    assessment, 2003-2007, publication no. 11-03-013. Washington State Department of Ecology.
    Environmental Assessment Program. Toxics Studies Unit. Olympia, WA. 156 pp.



    1700189.000 - 7981
                                                  G-16     Dec GMV Re: Opposition to Pl MILs 001085
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23572 Page 210 of
                                          257



    Smith, V. H., G. D. Tilman, and J. C. Nekola. 1999. Eutrophication: impacts of excess nutrient
    inputs on freshwater, marine, and terrestrial ecosystems. Environ. Pollut. 100(1-3):179−196.

    Snarski, V. M., and F. Puglisi, A. 1976. Effects of Aroclor® 1254 on brook trout Salvelinus
    fontinalis. EPA-600/3-76-112. U. S. Environmental Protection Agency, Office of Research and
    Development, Environmental Research Laboratory. Duluth, MN.

    Soltero, R. A., L. R. Singleton, and C. R. Patmont. 1992. The changing Spokane River
    watershed: actions to improve and maintain water quality. pp. 458-478. In: Watershed
    Management. Springer.

    Song, M., S. Chu, R. J. Letcher, and R. Seth. 2006. Fate, partitioning, and mass loading of
    polybrominated diphenyl ethers (PBDEs) during the treatment processing of municipal sewage.
    Environ. Sci. Technol. 40(20):6241−6246.

    Spokane City Historic Preservation Office. 1881. Washington State archives - digital archives
    (Spokane Falls 1881).
    https://www.digitalarchives.wa.gov/Record/View/8CD828AC97502813234DDF72A3C40E26.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1889. Washington State archives - digital archives
    (Spokane Falls looking North 1880-1889 -photo by G. W. Bechtel).
    https://www.digitalarchives.wa.gov/Record/View/2C8ABAC8C30E8D17CC650755C4CCDC7F
    . Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1895a. Washington State archives - digital archives
    (Monroe Street Bridge over the Spokane River 1895).
    https://www.digitalarchives.wa.gov/Record/View/DFEFD297688C7A0ABBA44267F071DBA6.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1895b. Washington State archives - digital archives
    (Spokane Falls 1895).
    https://www.digitalarchives.wa.gov/Record/View/DA34A2298B7C2B8CBE4FADBB8EDED83
    2. Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1895c. Washington State archives - digital archives
    (The Flour Mill, est. 1895).
    https://www.digitalarchives.wa.gov/Record/View/9EB32849645243C0A1A08BFAB17356DE.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic



    1700189.000 - 7981
                                                 G-17    Dec GMV Re: Opposition to Pl MILs 001086
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23573 Page 211 of
                                          257



    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1908. Washington State archives - digital archives
    (Howard Street Bridge 1908 - photo by W. O. Reed).
    https://www.digitalarchives.wa.gov/Record/View/C857267F5B75962852E69B6BDFAA9692.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1909. Washington State archives - digital archives
    (Mission Avenue bridge, construction progress photos. Long shot of bridge decking with cranes
    and steam donkeys in operation 1909 photo by W. O. Reed).
    https://www.digitalarchives.wa.gov/Record/View/CF7DB3181E374C0FA432655F9669530D.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1910. Washington State archives - digital archives
    (Monroe Street bridge under construction1910 photo by W. O. Reed).
    https://www.digitalarchives.wa.gov/Record/View/4F0A77100B9537CDEE874354021AED82.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1911. Washington State archives - digital archives
    (OWR&N viaduct construction at Walnut Street, 1911 photo by W. O. Reed).
    https://www.digitalarchives.wa.gov/Record/View/215A349FBF74482955F4DF80389859FB.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1915. Washington State archives - digital archives
    (Division Street bridge collapse 1915).
    https://www.digitalarchives.wa.gov/Record/View/A7CBEB1901372562CD375E927BC1BA74.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1920. Washington State archives - digital archives
    (Water Works bridge spanning the Spokane River 1920 ).
    https://www.digitalarchives.wa.gov/Record/View/46755DC3E669CAF101F1E01810A76426.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.




    1700189.000 - 7981
                                                  G-18    Dec GMV Re: Opposition to Pl MILs 001087
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23574 Page 212 of
                                          257



    Spokane City Historic Preservation Office. 1925a. Washington State archives - digital archives
    (completed Spokane City water/electric works station, upriver, along the Spokane River 1925).
    https://www.digitalarchives.wa.gov/Record/View/C0FC9EB4DD631C5B7147E752846CA224.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1925b. Washington State archives - digital archives
    (construction water department city dam unknown 1925).
    https://www.digitalarchives.wa.gov/Record/View/32B5A26FA81E03512A7FAE93046E1017.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1925c. Washington State archives - digital archives
    (dams, water department city dam unknown 1925).
    https://www.digitalarchives.wa.gov/Record/View/B1F60D72866F60A2C8CFACA1DFE25FFC.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1927a. Washington State archives - digital archives
    (construction of platform for Down River bridge. Steam engine in center of picture with
    workmen 1927 photo by T. W. Tolman).
    https://www.digitalarchives.wa.gov/Record/View/E18EB95227C57B8FB23BE78F61951766.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1927b. Washington State archives - digital archives
    (construction of Spokane City Water Works facility along the Spokane River, upriver, various
    views 1927).
    https://www.digitalarchives.wa.gov/Record/View/B1FC3E52AA76CD89F652D1DFFD558C4F.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1927c. Washington State archives - digital archives
    (Faslework on Down River bridge 1927 photo by T. W. Tolman).
    https://www.digitalarchives.wa.gov/Record/View/5375F31365D5CC541E1F03835ECBCC1F.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1950a. Washington State archives - digital archives
    (aerial view of Spokane River and surrounding area 1950).
    https://www.digitalarchives.wa.gov/Record/View/E24E5A7CD8E6895BE611D1CAB643AD03.


    1700189.000 - 7981
                                                 G-19    Dec GMV Re: Opposition to Pl MILs 001088
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23575 Page 213 of
                                          257



    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1950b. Washington State archives - digital archives
    (aerial view of Spokane River and surrounding area 1950) - part 2.
    https://www.digitalarchives.wa.gov/Record/View/0E2A02AF312872D71BD38034DA3E9772.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1959. Washington State archives - digital archives
    (aerial of downtown Spokane, looking east - photo by Brubaker Aerial Surveys).
    https://www.digitalarchives.wa.gov/Record/View/4F0A77100B9537CDEE874354021AED82.
    Accessed on November 13, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1973. Washington State archives - digital archives
    (Spokane riverfront 1970-1973).
    https://www.digitalarchives.wa.gov/Record/View/77C338D1EB62E82F1AD7D8F28DA5733F.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1974. Washington State archives - digital archives
    (riverfront park under construction 1972-1974).
    https://www.digitalarchives.wa.gov/Record/View/C7897474EEA1737C4683F86AB6C393BF.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. 1979. Washington State archives - digital archives
    (Great Northern Railroad trestle over Spokane River 1970-1979).
    https://www.digitalarchives.wa.gov/Record/View/78AA013A72D4D032177DBA86123C3FE9.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. no date-a. Washington State archives - digital
    archives (Inland Empire Paper Company Plant - no date).
    https://www.digitalarchives.wa.gov/Record/View/C68F423549A36BEBE685DE3828A719CA.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.




    1700189.000 - 7981
                                                 G-20    Dec GMV Re: Opposition to Pl MILs 001089
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23576 Page 214 of
                                          257



    Spokane City Historic Preservation Office. no date-b. Washington State archives - digital
    archives (Long Lake dam - no date).
    https://www.digitalarchives.wa.gov/Record/View/D48906B6937910AC89842FDFF106C579.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. no date-c. Washington State archives - digital
    archives (peaceful valley and the Spokane River - no date).
    https://www.digitalarchives.wa.gov/Record/View/63D54CF3E7761088982414760A090677.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. no date-d. Washington State archives - digital
    archives (Spokane Falls - commercial buildings on island between the falls - no date).
    https://www.digitalarchives.wa.gov/Record/View/9CF1DD659D34A2DAE304188756800EBE.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. no date-e. Washington State archives - digital
    archives (Spokane Falls - no date).
    https://www.digitalarchives.wa.gov/Record/View/D4672051C1130957BBBCB15500893F73.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City Historic Preservation Office. no date-f. Washington State archives - digital
    archives (Spokane River with Monroe Street bridge in foreground and Washington Water Power
    building in midground - no date).
    https://www.digitalarchives.wa.gov/Record/View/365A9BA3E3FCF39C8B35AE16EA5E73EE.
    Accessed on November 14, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives,
    Cheney, WA.

    Spokane City of. 2009. Six-year comprehensive sewer program 2009-2014. Prepared for City
    Council. City of Spokane. Spokane, WA. 132 pp.

    Spokane River Regional Toxics Task Force (SRRTTF). 2012. Memorandum of Agreement
    regarding Spokane River Regional Toxics Task Force (signed copy).

    Stalling, D. L., and F. L. Mayer Jr. 1972. Toxicities of PCBs to fish and environmental residues.
    Environmental Health Perspectives 1:159–164.

    Steele, K. D. 2002. Mining enriched region, left big mess; Silver Valley's bittersweet saga
    began when pollution was legal series; dirty work. The Spokesman-Review. p. A9.



    1700189.000 - 7981
                                                  G-21    Dec GMV Re: Opposition to Pl MILs 001090
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23577 Page 215 of
                                          257



    Stevens Historical Research Associates. 2015. Coeur d'Alene mining pollution.
    https://www.shraboise.com/2015/01/11215-coeur-dalene-mining-pollution/. Accessed on
    November 12, 2019. Stevens Historical Research Associates

    Stickel, W. H. 1975. Some effects of pollutants in terrestrial ecosystems. pp. 25–74. In:
    Ecological toxicology research: effects of heavy metal and organohalogen compounds:
    proceedings of a NATO Science Committee Conference. A. D. McIntyre and C. F. Mills,
    editors. Plenum Press.

    Stinson, D. W. 2016. Periodic status review for the American white pelican in Washington.
    Washington Department of Fish and Wildlife. Olympia, WA. 22 pp.

    Stinson, D. W., J. W. Watson, and K. R. McAllister. 2001. Washington State status report for
    the bald eagle. Washington Department of Fish and Wildlife. Olympia, WA. 92 pp.

    Superior Court of Washington. 1976. Amicus Curaie brief for the plaintiff; Leonard J. Miotke,
    et ux, et al, plaintiffs, vs. City of Spokane, et al, defendants; no. 228268. Superior Court of
    Washington

    Suter, G. W. 1989. Chapter 2. Ecological endpoints. pp. 7–32. In: Ecological assessment of
    hazardous waste sites: A field and laboratory reference document. EPA 600/3-89/013. W.
    Warren-Hicks, B. R. Parkhurst Jr, and S. S. Baker, editors. U. S. Environmental Protection
    Agency, Corvallis, OR.

    Suter II, G. W., S. B. Norton, and S. M. Cormier. 2010. The science and philosophy of a
    method for assessing environmental causes. Hum. Ecol. Risk Assess. 16(1):19−34.

    The Spokane County Conservation District. 2005. Spokane County, proper functioning
    condition, stream inventory and assessment. Centennial Clean Water Fund Grant #G000029283.
    The Spokane County Conservation District. Spokane, WA. 351 pp.

    The Spokesman-Review. 2012. Then and now: east view from courthouse. The Spokesman-
    Review. https://www.spokesman.com/then-and-now/east-view-courthouse/.

    The Spokesman-Review. 2013. Then and now: Shacktown. The Spokesman-Review.
    https://www.spokesman.com/then-and-now/shacktown/.

    The Spokesman-Review. 2014a. Spokane Falls Boulevard. The Spokesman-Review.
    https://www.spokesman.com/then-and-now/spokane-falls-boulevard/.

    The Spokesman-Review. 2014b. Then and now: Centennial Mills Flour mill. The Spokesman-
    Review. https://www.spokesman.com/then-and-now/centennial-mills-flour-mill/.

    Trebitz, K. 2015. Irrigation history in the Rathdrum Prairie and Spokane Valley; thirty years of
    developing water delivery and fifty years of system rehabilitations. 20 pp.

    U.S. ACE. 2014. Final remedial action reports, Spokane River beach cleanup sites. U.S. Army
    Corps of Engineers Seattle, WA. 118 pp.


    1700189.000 - 7981
                                                  G-22    Dec GMV Re: Opposition to Pl MILs 001091
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23578 Page 216 of
                                          257



    U.S. ACE, and Kennedy-Tudor. 1976a. Metropolitan Spokane region water resources study,
    Appendix E: Environment and recreation. U. S. Army Corps of Engineers and Kennedy-Tudor
    Consulting Engineers. Seattle, WA. 183 pp.

    U.S. ACE, and Kennedy-Tudor. 1976b. Metropolitan Spokane region water resources study,
    technical report. U. S. Army Corps of Engineers and Kennedy-Tudor Consulting Engineers.
    Seattle, WA. 212 pp.

    U.S. EPA. 1972. Water Quality Criteria 1972. A report of the Committee on Water Criteria.
    National Academy of Science. U.S. Environmental Protection Agency. Washington, DC.pp. 1–
    604.

    U.S. EPA. 1976. Quality criteria for water. EPA 440-9-76-023. U.S. Environmental Protection
    Agency. Washington, DC. 533 pp.

    U.S. EPA. 1977. Guidelines for the pollution classification of Great Lakes harbor sediments. .
    U.S. Environmental Protection Agency. Chicago, IL. 8 pp.

    U.S. EPA. 1979. Final environmental impact statement, City of Spokane, combined sewer
    overflow, abatement project. EPA 910/9-78-053. U.S. Environmental Protection Agency.
    Seattle, WA. 158 pp.

    U.S. EPA. 1980. Ambient water quality criteria for polychlorinated biphenyls. EPA 440/5-80-
    068. U.S. Environmental Protection Agency. Washington, DC. 204 pp.

    U.S. EPA. 1986. Quality criteria for water. EPA 440/5-86-001. U.S. Environmental Protection
    Agency. Washington, DC. 395 pp.

    U.S. EPA. 1987. Part 1: The toxicity of 3400 chemicals to fish. Part 2: The toxicity of 1085
    chemicals to fish. EPA 560/6-87-002. U. S. Environmental Protection Agency. Washington,
    DC. 276 pp.

    U.S. EPA. 1992. Framework for ecological risk assessment. EPA/630/R-92/001. U.S.
    Environmental Protection Agency. Washington, DC. 57 pp.

    U.S. EPA. 1993. Wildlife exposure factors handbook, volume I of II. EPA/600/R-93/187. U.S.
    Environmental Protection Agency. Washington, DC. 572 pp.

    U.S. EPA. 1997. Ecological risk assessment guidance for superfund: process for designing and
    conducting ecological assessments, interim final. EPA 540-R-97-006. U.S. Environmental
    Protection Agency. Edison, NJ. 239 pp.

    U.S. EPA. 1998. Guidelines for ecological risk assessment. EPA/630/R-95/002F. U.S.
    Environmental Protection Agency. Washington, DC. 188 pp.

    U.S. EPA. 2000. Stressor identification guidance document. EPA-822-B-00-025. U.S.
    Environmental Protection Agency. Cincinnati, OH. 228 pp.




    1700189.000 - 7981
                                                 G-23     Dec GMV Re: Opposition to Pl MILs 001092
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23579 Page 217 of
                                          257



    U.S. EPA. 2008. Framework for application of the toxicity equivalence methodology for
    polychlorinated dioxins, furans, and biphenyls in ecological risk assessment. EPA/100/R-
    08/004. U.S. Environmental Protection Agency. Washington, DC. 92 pp.

    U.S. EPA. 2015. EPA's plan for addressing PCBs in the Spokane River in response to court
    documents in case 2:11-cv-01759-BJR (Sierra Club et al. vs Dennis McLerran, et al.),
    Document 129-1. pp. 1–31. U.S. Environmental Protection Agency.

    U.S. EPA. 2018. Vocabulary Catalog: Integrated Risk Information System (IRIS) Glossary.
    https://iaspub.epa.gov/...gistry/termreg/searchandretrieve/glossariesandkeywordlists/search.do?de
    tails=&vocabName=IRIS%20Glossary#formTop. Accessed on August 6, 2018. Last updated on
    July 12, 2018. U. S. Environmental Protection Agency.

    U.S. EPA and USACE. 1977. Ecological evaluation of proposed discharge of dredged material
    into ocean waters. Implementation manual for section 103 of public law 92-532 (Marine
    Protection, Research, and Sanctuaries Act of 1972). Environmental Protection Agency/Corps of
    Engineers Technical Committee on Criteria for Dredged and Fill Material. Environmental
    Effects Laboratory. U. S. Army Engineer Waterways Experiment Station. Vicksburg,
    Mississippi. 128 pp.

    URS. 1981. Spokane River wasteload allocation study: phase 1. Publication No. 81-e27.
    Prepared by URS Company for Washington State Department of Ecology. Seattle, WA. 233 pp.

    URS. 2008. City of Spokane Shoreline Master Program Update Inventory and Analysis.
    Volume III. URS. Spokane, WA. 571 pp.

    Van den Berg, M., L. Birnbaum, A. T. C. Bosveld, B. Brunström, P. Cook, M. Feeley, J. P.
    Giesy, A. Hanberg, R. Hasegawa, S. W. Kennedy, T. Kubiak, J. C. Larsen, F. X. Rolaf van
    Leeuwen, A. K. Djien Liem, C. Nolt, R. E. Peterson, L. Poellinger, S. Safe, D. Schrenk, D.
    Tillitt, M. Tysklind, M. Younes, F. Waern, and T. Zacharewski. 1998. Toxic equivalency
    factors (TEFs) for PCBs, PCDDs, PCDFs, for humans and wildlife. Environ. Health Perspect.
    106(12):775−792.

    Van den Berg, M., L. S. Birnbaum, M. Denison, M. De Vito, W. Farland, M. Feeley, H. Fielder,
    H. Hakansson, A. Hanberg, L. Haws, M. Rose, S. Safe, D. Shrenk, C. Tohyama, A. Tritscher, J.
    Tuomisto, M. Tysklind, N. Walker, and R. E. Peterson. 2006. The 2005 World Health
    Organization reevaluation of human and mammalian toxic equivalency factors for dioxins and
    dioxin-like compounds. Toxicol. Sci. 93(2):223–241.

    Ward, J. V., and J. Stanford. 1983. The serial discontinuity concept of lotic ecosystems. pp. 29–
    42. In: Dynamics of lotic ecosystems. T. D. I. Fontaine III and S. M. Bartell, editors. Ann
    Arbor Science, Ann Arbor, MI.

    Washington Nature Mapping Program. 2018. Nature mapping animal facts, river otter.
    http://naturemappingfoundation.org/natmap/facts/river_otter_712.html. Accessed on October 9,
    2018. Washington Nature Mapping Program.




    1700189.000 - 7981
                                                  G-24    Dec GMV Re: Opposition to Pl MILs 001093
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23580 Page 218 of
                                          257



    WDFW. 2018. Game harvest reports. https://wdfw.wa.gov/hunting/harvest/. Accessed on
    October 9, 2018. Washington Department of Fish & Wildlife.

    Weitkamp, D. E., and T. Euston. 2004. Entrainment evaluation Spokane River hydroelectric
    project, FERC project no. 2545. 2004-0319. Parametrix. Prepared for Fisheries Work Group,
    Spokane River Project Relicensing. Kirkland, WA. 49 pp.

    White, D. H., and M. T. Finley. 1978. Uptake and retention of dietary cadmium in mallard
    ducks. Environ. Res. 17(1):53−59.

    Wickwire, T., and C. A. Menzie. 2010. The causal analysis framework: refining approaches and
    expanding multidisciplinary applications. Hum. Ecol. Risk Assess. 16(1):10−18.

    Wiemeyer, S. N., T. G. Lamont, C. M. Bunck, C. R. Sindelar, F. J. Gramlich, J. D. Fraser, and
    M. A. Byrd. 1984. Organochlorine pesticide, polychlorobiphenyl, and mercury residues in bald
    eagle eggs—1969–79—and their relationships to shell thinning and reproduction. Arch.
    Environ. Contam. Toxicol. 13(5):529−549.

    Wood, E. M. 1953. The toxicity of 3,400 chemicals to fish. Fish toxicity project report no. 1.
    EPA 560/6-87-002. U.S. Environmental Protection Agency. Washington, DC. 210 pp.

    Wren, C. D., D. B. Hunter, J. F. Letherland, and P. M. Stokes. 1987. The effects of
    polychlorinated biphenyls and methylmercury, singly and in combination on mink, II
    reproduction and kit development. Arch. Environ. Contam. Toxicol. 16:449−454.

    Wynecoop, T., and J. Wynecoop. No date. Birds falling from the sky. Available at:
    http://www.flsrv.org/news.php?id=54. Friends of the Little Spokane River Valley.

    Youngs, J. W. T. 2018. Nature and Industry in Early Spokane: The Lumber versed Trout
    Debate. pp. 78–84. In: The Spokane River. P. Lindholdt, editor. University of Washington
    Press, Seattle, WA.

    Zabel, E. W., P. M. Cook, and R. E. Peterson. 1995a. Toxic equivalency factors of
    polychlorinated dibenzo-p-dioxin, dibenzofuran and biphenyl congeners based on early life stage
    mortality in rainbow trout (Oncorhynchus mykiss). Aquat. Toxicol. 31(4):315−328.

    Zabel, E. W., M. K. Walker, M. W. Hornung, M. K. Clayton, and R. E. Peterson. 1995b.
    Interactions of polychlorinated dibenzo-p-dioxin, dibenzofuran, and biphenyl congeners for
    producing rainbow trout early life stage mortality. Toxicol. Appl. Pharmacol. 134:204−213.




    1700189.000 - 7981
                                                  G-25    Dec GMV Re: Opposition to Pl MILs 001094
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23581 Page 219 of
                                           257



    Documents Considered

    RCW 90.48.010.

    WAC 173-245-030

    44 Fed. Reg. 233 (December 3, 1979).

    Adams, K. 2010. Guidance for stressor identification of biologically impaired aquatic resources
    in Washington State. Publication no. 10-03-036. State of WA, Department of Ecology. Olympia,
    WA. 128 pp.

    Adler, C. 1972. Falling watermelons. Science 178(4060):450.

    Adler, C. 1972. PCB's in the environment. Science 177(4044):116–118.

    Alford-Stevens, A., T. A. Bellar, J. W. Eichelberger, and W. L. Budde. 1985. Method 680:
    determination of pesticides and PCBs in water and soil/sediment by gas chromatography/mass
    spectrometry. U.S. Environmental Protection Agency, Office of Research and Development,
    Environmental Monitoring and Support Laboratory, Physical and Chemical Methods Branch.
    Cincinnati, OH. 50 pp.

    Allen, J. R., and D. H. Norback. 1973. PCB diet, reply. Science 180(4083):256–257.

    Allen, J. R., and D. H. Norback. 1973. Polychlorinated biphenyl and triphenyl-induced gastric
    mucosal hyperplasia in primates. Science 179(4072):498–499.

    Ames, K. C., N. P. Matson, D. M. Suzuki, and P. B. Sak. 1996. Inventory, characterization, and
    water quality of springs, seeps, and streams near Midnite Mine, Stevens County, Washington,
    Open-File Report 96-115. U. S. Geological Survey in cooperation with the U.S. Bureau of
    Mines. Tacoma, WA. 57 pp.

    Anchor. 2016. Appendix D. Spokane River reach characterization tables and reach maps. In:
    Final draft shoreline inventory, analysis, and characterization report, Stevens county partnership
    shoreline master program update, May 2016 Anchor QEA, LLC. 37 pp.

    Anderson, D. W., J. J. Hickey, R. W. Risebrough, D. F. Hughes, and R. E. Christensen. 1969.
    Significance of chlorinated hydrocarbon residues to breeding pelicans and cormorants. Can.
    Field-Nat. 83:91–111.

    Andrews, E. J. 1973. PCB diet, letter to the editor. Science 180(4083):255–256.

    Anonymous. 2006. Metropolitan Syracuse wastewater treatment plant tour, June 15, 2006. pp. 1-
    4.

    Anonymous. No date. Untitled document in regard to "This Habitat Management Plan (HMP)
    was authorized by Mr. Taudd Hume to address the riparian habitat associated with the proposed



    1700189.000 - 7981
                                                   G-26    Dec GMV Re: Opposition to Pl MILs 001095
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23582 Page 220 of
                                          257



    preliminary plat of the JRP Land LLC property. The Spokane Municipal Code (Section
    17E.020.050 Regulated Activities) provided guidance in the development of this HMP"

    ANSI. 1974. Guidelines for handling and disposal of capacitor and transformer grade askarels
    containing polychlorinated biphenyls. Report no. ANSI C107.1-1974. pp. 1–35. American
    National Standards Institute, Inc., New York, NY.

    Armour, J. A., and J. A. Burke. 1970. Method for separating polychlorinated biphenyls from
    DDT and its analogs. J. Assoc. Off. Anal. Chem. 53(4):761–768.

    Aulerich, R. J., R. K. Ringer, and S. Iwamoto. 1973. Reproductive failure and mortality in mink
    fed on Great Lakes fish. J. Reprod. Fertil. 19:365–376.

    Avista. 2010. Five-year fishery protection and enhancement plan, Idaho 401 certification, section
    VII, Spokane River hydroelectric project, FERC project no. 2545. Avista Corporation. Spokane,
    WA. 51 pp.

    Avista. 2010. Land use management plan, article 419, Spokane River hydroelectric project,
    FERC project no. 2545. Avista Corporation. Avista Utilities. Spokane, WA. 71 pp.

    Avista. 2010. Upper Falls and Nine Mile reservoir rainbow trout stocking plan, license article
    405, 2010 annual report, Spokane River hydroelectric project, FERC project no. 2545. Avista
    Corporation. Spokane, WA. 5 pp.

    Avista. 2010. Upper Spokane River rainbow trout spawning and fry emergence protection plan,
    2010 annual summary, Spokane River hydroelectric project, FERC project no. 2545. Avista
    Corporation. 7 pp.

    Avista. 2012. Lake Spokane wetland plan and Nine Mile wetland monitoring program, article
    413, Washington 401 certification, appendix B 5.3(G), Spokane River hydroelectric project
    FERC project No. 2545, doc. no 2012-0167. Avista Corporation. Spokane, WA. 44 pp.

    Avista. 2014. Upper Spokane River rainbow trout spawning and fry emergence protection, 2014
    annual summary, Spokane River hydroelectric project, FERC project no. 2545. Avista
    Corporation. Spokane, WA. 12 pp.

    Avista. 2016. Land use management plan, article 419, Spokane River hydroelectric project,
    FERC project no. 2545. Avista Corporation. Avista Utilities. 139 pp.

    Bache, C. A., J. W. Serum, W. D. Youngs, and D. J. Lisk. 1972. Polychlorinated biphenyl
    residues: accumulation in Cayuga Lake trout with age. Science 177(4055):1191–1192.

    Bagley, G. E., W. L. Reichel, and E. Cromartie. 1970. Identification of polychlorinated biphenyls
    in two bald eagles by combined gas-liquid chromatography-mass spectrometry. J. Assoc. Off.
    Anal. Chem. 53(2):251–261.




    1700189.000 - 7981
                                                  G-27    Dec GMV Re: Opposition to Pl MILs 001096
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23583 Page 221 of
                                           257



    Baldwin, C., and M. Polacek. 2002. Evaluation of limiting factors for stocked kokanee and
    rainbow trout in Lake Roosevelt, WA. FPA 04-03. Washington Department of Fish and Wildlife
    Program. Inland Fish Investigations. Spokane, WA. 120 pp.

    Baldwin, K. 2015. Spokane River and Lake Spokane dissolved oxygen total maximum daily
    load, 2010-2014 implementation report, publication no xx-xx-xxx. Washington State Department
    of Ecology. Olympia, WA. 148 pp.

    BCCSC. 2008. Findings of fact and decision in the matter of adopting the critical areas ordinance
    update for Spokane County, no. 80609. Board of County Commissioners of Spokane County
    (BCCSC). Spokane County, WA. 125 pp.

    BCCSC. 2014. Motion in the matter of approving revisions to the Spokane County shoreline
    master program required in a stipulated agreement in growth management hearings board case
    no. 13-1-003C pertaining to on-site sewage disposal. Board of County Commissioners of
    Spokane County (BCCSC). Spokane County, WA. 164 pp.

    Becker, D. S., and T. C. Ginn. 2008. Critical evaluation of the sediment effect concentrations for
    polychlorinated biphenyls. Integr. Environ. Assess. Manag. 4(2):156–170.

    Beecher, H. 2012. Spokane River fish and flows – recommendations and rationale, September
    2012. pp. 1-21. Washington Department of Fish and Wildlife.

    Bellatty, J. M. 2010. Personal communication (letter from James M. Bellatty (Department of
    Ecology) to Dale Arnold (City of Spokane Wastewater Management) on April 13, 2010
    regarding the City of Spokane - CSO abatement progress and compliance schedule). Washington
    State Department of Ecology, Spokane, WA.

    Bellatty, J. M. 2011. Personal communication (Letter from James M. Bellatty (Department of
    Ecology) to Matt Breen (Spokane International Airport) on November 7, 2011 regarding
    temporary state waste discharge permit for Spokane International Airport, Permit No.
    ST0045499). Washington State Department of Ecology, Spokane, WA.

    Bennett, G. A., C. K. Drinker, and M. F. Warren. 1938. Morphological changes in the livers of
    rats resulting from exposure to certain chlorinated hydrocarbons. J. Ind. Hyg. Toxicol. 20(2):97–
    123.

    Bidleman, T. F., and C. E. Olney. 1974. Chlorinated hydrocarbons in the Sargasso Sea
    atmosphere and surface water. Science 183(4124):516–518.

    Biggs, J. A. 1972. Personal communication (Letter from John A. Biggs (Department of Ecology)
    to Honorable Mayor and members of the Spokane City Council) on November 10, 1972
    regarding "Transmitted herewith is our Notice of Violation Docket No. DE 72-186, which has
    been issued in accordance with Chapter 90. 48 RWC."). Washington State Department of
    Ecology, Olympia, WA.

    Biros, F. J., A. C. Walker, and A. Medbery. 1970. Polychlorinated biphenyls in human adipose
    tissue. Bull. Environ. Contam. Toxicol. 5(4):317–323.


    1700189.000 - 7981
                                                  G-28     Dec GMV Re: Opposition to Pl MILs 001097
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23584 Page 222 of
                                           257



    Bitman, J., and H. C. Cecil. 1970. Estrogenic activity of DDT analogs and polychlorinated
    biphenyls. J. Agric. Food Chem. 18(6):1108–1112.

    Bitman, J., H. C. Cecil, and S. J. Harris. 1972. Biological effects of polychlorinated biphenyls in
    rats and quail. Environ. Health Perspect. 1:145–149.

    Black, J. J., and C. L. Simpson. 1974. Thyroid enlargement in Lake Erie Coho salmon. J. Natl.
    Cancer Inst. 53(3):725–729.

    Borgias, A. P. 2014. Personal communication (Email from Adriane Borgias (Ecology) on
    November 4, 2014 to various recipients - forwarded original from Doug Krapas (Inland Empire
    Paper Company) regarding efforts to address the TSCA PCB exclusion for inadvertently
    generated PCBs in products - PCB TSCA reform coalition agenda 102814). Washington State
    Department of Ecology.

    Bourquin, A. W., and S. Cassidy. 1975. Effect of polychlorinated biphenyl formulations on the
    growth of estuarine bacteria. Appl. Microbiol. 29(1):125–127.

    Bourquin, A. W., L. A. Kiefer, N. H. Berner, S. Crow, and D. G. Ahearn. 1975. Inhibition of
    estuarine microorganisms by polychlorinated biphenyls. Dev. Ind. Microbiol. 16:256–261.

    Bovay Northwest Inc. 1999. City of Spokane wastewater facilities plan, volume I of III. Prepared
    by Bovay Northwest Inc., A Dames & Moore Subsidiary. In association with Camp, Dresser, &
    McKee, Esvelt Environmental Engineering, Eastern Washington University. 364 pp.

    Bowes, G. W., B. R. Simoneit, A. L. Burlingame, B. W. de Lappe, and R. W. Risebrough. 1973.
    The search for chlorinated dibenzofurans and chlorinated dibenzodioxins in wildlife populations
    showing elevated levels of embryonic death. Environ. Health Perspect. 5:191–198.

    Box, S. E., and J. C. Wallis. 2002. Surficial geology along the Spokane River, Washington, and
    its relationship to the metal content of sediments (Idaho-Washington Stateline to Latah Creek
    confluence), Open-File Report 02-126. U. S. Geological Survey prepared in cooperation with the
    Washington Department of Ecology and the Environmental Protection Agency. Spokane, WA.
    76 pp.

    Boyle, R. H. 1970. Poison roams our coastal seas. pp. 70–74, 76, 81 & 84. Sports Illustrated,
    Chicago, IL.

    Boyle, R. H. 1975. Of PCBs ppms from GE and a SNAFU from EPA and DEC. pp. 127–133.
    Audubon Quarterly Print Magazine, New York, NY.

    Boyle, R. H. 1975. Poisoned fish, troubled waters. pp. 14–17. Sports Illustrated, Chicago, IL.

    Boyle, R. H. 1975. The spreading menace of PCB. pp. 20–21. Sports Illustrated, Chicago, IL.

    Boyle, R. H. 1975. Those ubiquitous PCBs. p. 128. Audubon Quarterly Print Magazine, New
    York, NY.




    1700189.000 - 7981
                                                   G-29     Dec GMV Re: Opposition to Pl MILs 001098
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23585 Page 223 of
                                           257



    Branson, D. R., G. E. Blau, H. C. Alexander, and W. B. Neely. 1975. Bioconcentration of
    2,2',4,4'-tetrachlorobiphenyl in rainbow trout as measured by an accelerated test. Trans. Am.
    Fish. Soc. 104(4):785–792.

    Brattebo, B. 2008. Study library bi-state nonpoint source phosphorus study as of 3 March 2008.
    Spokane County Utilities. 12 pp.

    Brewer, L. 2016. Personal communication (Email from Lloyd Brewer (City of Spokane) To
    Marcia Davis, Mike Peterson, Elizabeth Schoedel, and Adrianne Pearson) on February 25, 2016
    regarding hydroseed use in Spokane River restoration project). City of Spokane.

    Brunt, J. 2010. Spokane's sewage system undergoing quiet upgrade; next phase: storage tanks to
    catch overflows of rain and snowmelt. The Spokeman-Review, December 26, 2010.
    www.spokesman.com/stories/2010/dec/26/spokanes-sewage-system-undergoing-quiet-upgrade/.

    Bunn, S. E., and A. H. Arthington. 2002. Basic principles and ecological consequences of altered
    flow regimes for aquatic biodiversity. Environ. Manage. 30(4):492–507.

    Burnett, R. 1972. PCB's in sand crabs. Science 177(4050):652.

    Bush, B., C. F. Tumasonis, and F. D. Baker. 1974. Toxicity and persistence of PCB homologs
    and isomers in the avian system. Arch. Environ. Contam. Toxicol. 2(3):195–212.

    Business Week. 1975. A fresh fight over PCB pollution. pp. 30–31. Business Week,
    Environment.

    C&EN. 1972. Prevalence, impact of PCB's probed. American Chemical Society.

    C&EN. 1972. Research heightens concern over PCB's. pp. 27–28. American Chemical Society.

    Carpenter, D. O. 2019. Expert report, David O. Carpenter, M. D. City of Spokane v. Monsanto
    Company, et al. August 12, 2019. 25 pp.

    Carpenter, E. J., S. J. Anderson, G. R. Harvey, H. P. Miklas, and B. B. Peck. 1972. Polystyrene
    spherules in coastal waters. Science 178(4062):749–750.

    Carpenter, E. J., and K. L. Smith Jr. 1972. Plastics on the Sargasso Sea surface. Science
    175(4027):1240–1241.

    Carpenter, E. J., K. L. Smith Jr., G. R. Harvey, and H. P. Miklas. 1972. On Carpenter and Smith.
    Science 177(4043):85.

    Catalano, M. J., M. A. Bozek, and T. D. Pellett. 2007. Effects of dam removal on fish
    assemblage structure and spatial distributions in the Baraboo River, Wisconsin. N. Am. J. Fish.
    Manag. 27:519–530.

    CH2M Hill. 2014. City of Spokane CSO plan amendment - final. CH2M Hill. 114 pp.




    1700189.000 - 7981
                                                  G-30     Dec GMV Re: Opposition to Pl MILs 001099
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23586 Page 224 of
                                          257



    CH2M Hill. 2016. Riverside Park Water Reclamation Facility, habitat management plan update.
    Prepared for the City of Spokane. CH2M Hill Engineers, Inc. Spokane, WA. 44 pp.

    Chappell, M. J. 2009. Personal communication (letter from Michael J. Chappell (Gonzaga
    Environmental Law Clinic) to Mary Verner, Dale Arnold, and Dave Mandyke (City of Spokane)
    on December 1, 2009 regarding notice of violation and intent to file suit under the Federal Clean
    Water Act). Gonzaga Environmental Law Clinic. University Legal Assistance, Spokane, WA.

    Chemical Engineering. 1967. Conservationists have another chemical to worry about. p. 52.
    Chementator.

    Chemical Week. 1971. Pollution cop's lot not 'appy. pp. 19-20. Chemical Week, Environment.

    Cissell, R. B. 2000. What Monsanto Chemicals Company knew about the hazards and effects of
    polychlorinated biphenyls. Master of Engineering Thesis. Chemical Engineering, University of
    Louisville, Speed Scientific School, Louisville, KY. 122 pp.

    Clark Jr. D. R., C. O. Martin, and D. M. Swineford. 1975. Organochlorine insecticide residues in
    the free-tailed bat (Tadarida brasiliensis) at Bracken Cave, Texas. J. Mammal. 56(2):429–443.

    Clausen, J., L. Braestrup, and O. Berg. 1974. The content of polychlorinated hydrocarbons in
    arctic mammals. Bull. Environ. Contam. Toxicol. 12(5):529–534.

    Coghlan, K. M. 2019. Assessment of sources of polychlorinated biphenyls in the environment in
    and around the City of Spokane, Washington. EH&E Project 22814. Prepared for Brett Land,
    Attorney, Baron & Budd. Prepared by Environment Health & Engineering, Inc. Newton, MA. 96
    pp.

    Condon, D. A. 2016. Personal communication (Letter from David A. Condon (Mayor of
    Spokane) to Mia Bellon (Department of Ecology) on December 22, 2016 urging the State of
    Washington to challenge the Environmental Protection Agency's (EPA) partial disapproval of the
    Washington water quality standards and adoption of the EPA's separate set of standards for
    Washington). City of Spokane.

    Condon, D. A. 2017. Personal communication (Letter from David A. Condon (Mayor of
    Spokane) to David Benton and Doug Ericksen (USEPA Headquarters) on February 7, 2017
    regarding a major issue facing the Spokane area and truly the entire state of Washington. In mid-
    November 2016, the EPA effectively threw out the Washington State Department of Ecology's
    water quality standards for Washington State in favor of its own). City of Spokane.

    Condon, D. A. 2018. Personal communication (Letter from David A. Condon (Mayor of
    Spokane) to Chris Hladick (USEPA Region 10) on March 26, 2018 regarding concerns about the
    Water Quality Standards for Protecting Human Health that EPA developed for Washington State
    in late 2016). City of Spokane.

    Connor, J. M., J. G. McLellan, C. Butler, B. Crossley, J. Aterburn, A. Hammond, A. R. Black, J.
    Smith, J. Stegen, and D. O'Connor. 2003. Resident fish stock status above Chief Joseph and



    1700189.000 - 7981
                                                  G-31    Dec GMV Re: Opposition to Pl MILs 001100
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23587 Page 225 of
                                           257



    Grand Coulee Dams, project no. 1997-00400, 2002 annual report. (BPA Report DOE/BP-
    00004619-3). 358 pp.

    Cooke, K. R. 2016. Personal communication (letter from Kevin Cook (Environmental Services
    Director Spokane County) to Shara Joy (Ecology) regarding comments on draft NPDES permit
    and fact sheet, City of Spokane RPWRF and CSOs, permit WA0024473). Spokane County
    Environmental Services Department.

    Coster, M. 2019. Videotaped deposition of Michael Coster on September 17, 2019. Case no. 15-
    cv-00201-SMJ. City of Spokane, a municipal corporation, located in the County of Spokane,
    State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and Pharmacia Corporation
    and Does 1 through 100, defendants. United States District Court. Eastern District of
    Washington, Spokane, WA.

    Cowles Company. 2019. History. https://www.cowlescompany.com/about. Accessed on
    November 12, 2019. Crowles Company.

    CTE, Century West, and Taylor Engineering Inc. 2005. Combined sewer overflow reduction
    system wide alternative report for the City of Spokane. Consoer Townsend Envirodyne
    Engineers, Inc., Century West Engineering Corporation, and Taylor Engineering, Inc. 139 pp.

    Currier, C. G. 1891. Self-purification of flowing water and the influence of polluted water in the
    causation of disease (a biological study), 463 (vol. XXIV, - February, 1891). pp. 21-79. In:
    American Society of Civil Engineers. New York Academy of Medicine.

    Dadisman, Q. 1969. Chemist tells DDT hearing how pesticide is detected. Milwaukee Sentinel,
    May 7, 1969. p. 1.

    Dadisman, Q. 1969. Reliability of DDT lab analyses questioned at Madison hearing. Milwaukee
    Sentinel, May 8, 1969. p. 1.

    Dadisman, Q. 1969. Some bird species called DDT victims. Milwaukee Sentinel, May 13, 1969.
    p. 1.

    Dahlgren, R. B., and R. L. Linder. 1971. Effects of polychlorinated biphenyls on pheasant
    reproduction, behavior, and survival. J. Wildl. Manage. 35(2):315–319.

    Dahlgren, R. B., R. L. Linder, and C. W. Carlson. 1972. Polychlorinated biphenyls: their effects
    on penned pheasants. Environ. Health Perspect. 1:89–101.

    Davis, D. 1994. Internal memorandum: from Dale Davis (Department of Ecology) to Larry
    Goldstein (Toxics Investigations Section Head) on July 7, 1994 regarding 1994 Spokane River
    survey - fish tissue and sediment sampling plan, Publication No. 94-e05. Washington State
    Department of Ecology.

    Davis, D., and D. Serdar. 1994. Personal communication (letter from Dale Davis and Dave
    Serdar (EILS) on July 11, 1994 to Carl Nuechterlein (Eastern Regional Office) regarding



    1700189.000 - 7981
                                                   G-32    Dec GMV Re: Opposition to Pl MILs 001101
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23588 Page 226 of
                                           257



    correction to Spokane River PCB data, publication no. 94-e24). Washington State Department of
    Ecology.

    Davis, M. 2019. 30(B)(6) Videotaped deposition of Marcia Davis Volume I on September 10,
    2019. Case no. 2:15-cv-00201-0. City of Spokane, a municipal corporation, located in the County
    of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and Pharmacia
    Corporation and Does 1 through 100, defendants. United States District Court. Eastern District of
    Washington, Spokane, WA.

    Davis, M. 2019. 30(B)(6) Videotaped deposition of Marcia Davis Volume II on September 11,
    2019. Case no. 15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the
    County of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and
    Pharmacia Corporation and Does 1 through 100, defendants. United States District Court.
    Eastern District of Washington, Spokane, WA.

    Davis, P. W., J. M. Friedhoff, and G. A. Wedemeyer. 1972. Organochlorine insecticide,
    herbicide and polychlorinated biphenyl (PCB) inhibition of NaK-ATPase in Rainbow trout. Bull.
    Environ. Contam. Toxicol. 3(2):69–72.

    Dawes, L. 2015. Habitat assessment and mitigation plan for the Trutina development phase
    located in the north 1/2 of section 10, T25N, R45E, river district site, City of Liberty Lake,
    Spokane County, WA. Biology Soil & Water, Inc. Spokane Valley, WA. 44 pp.

    DeGrandchamp, R. L. 2019. Expert report of Richard L. DeGrandchamp, PhD. City of Spokane
    v. Monsanto Co. Book3. October 11, 2019. Scientia Veritas, L.L.P. Evergreen, CO. 64 pp.

    DeGrandchamp, R. L. 2019. Expert report of Richard L. DeGrandchamp, PhD. City of Spokane
    v. Monsanto Co. Books 1 and 2. October 11, 2019. Scientia Veritas, L.L.P. Evergreen, CO. 458
    pp.

    DeLong, R. L., W. G. Gilmartin, and J. G. Simpson. 1973. Premature births in California sea
    lions: association with high organochlorine pollutant residue levels. Science 181(4105):1168–
    1170.

    Dennis, D. S. 1975. Polychlorinated biphenyls in the surface waters and bottom sediments of the
    major drainage basins of the United States. pp. 183–194. In: National Conference on
    Polychlorinated Biphenyls (November 1975, Chicago, Illinois). Cosponsored by the U.S.
    Environmental Protection Agency, Office of Toxic Substances in cooperation with the
    Department of Agriculture, Council of Environment Quality, Department of Health, Education,
    and Welfare, and Department of Interior. Chicago, IL.

    Dilks, D. 2019. Expert report of David Dilks, Ph. D. in the matter of City of Spokane v.
    Monsanto Co., et al. October 10, 2019. LimnoTech. 55 pp.

    Donato, M. M. 2006. Annual trace-metal load estimates and flow-weighted concentrations of
    cadmium, lead, and zinc in the Spokane River basin, Idaho and Washington, 1999-2004,
    Scientific Investigations Report 2006-5188. U. S. Geological Survey prepared in cooperation
    with the U. S. Environmental Protection Agency. Reston, VA. 48 pp.


    1700189.000 - 7981
                                                   G-33     Dec GMV Re: Opposition to Pl MILs 001102
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23589 Page 227 of
                                          257



    Dowling, B. 2019. Monitoring, sampling and analysis report, Spokane River shoreline sediment
    sites, heavy metals (As, Cd, Pb, Zn) post-remediation monitoring. Washington State Department
    of Ecology. Spokane, WA. 90 pp.

    Drinker, C. K., M. F. Warren, and G. A. Bennett. 1937. The problem of possible systemic effects
    from certain chlorinated hydrocarbons. J. Ind. Hyg. Toxicol. 19(7):283–311.

    Duce, R. A., J. G. Quinn, C. E. Olney, S. R. Piotrowicz, B. J. Ray, and T. L. Wade. 1972.
    Enrichment of heavy metals and organic compounds in the surface microlayer of Narragansett
    Bay, Rhode Island. Science 176(4031):161–163.

    Dustman, E. H., L. F. Stickel, L. J. Blus, W. L. Reichel, and S. N. Wiemeyer. 1971. The
    occurrence and significance of polychlorinated biphenyls in the environment. Transactions of the
    Thirty-Sixth North American Wildlife and Natural Resources Conference, March 7, 8, 9, 10,
    1971 36:118–131.

    Ecology. 1970. Implementation and enforcement plan for water quality regulations, surface
    waters, State of Washington. Washington State Department of Ecology.

    Ecology. 1974. National pollutant discharge elimination system waste discharge permit for the
    City of Spokane municipal sewage treatment plant; permit no. WA-002447-3; issuance date
    October 25, 1974; expiration date October 25, 1979. Washington State Department of Ecology,
    Olympia, WA. pp. 1-39.

    Ecology. 1980. National pollutant discharge elimination system waste discharge permit for the
    City of Spokane municipal sewage treatment plant; permit no. WA-002447-3; issuance date
    November 1, 1980; expiration date November 1, 1985. Washington State Department of
    Ecology, Olympia, WA. pp. 1-15.

    Ecology. 1986. National pollutant discharge elimination system waste discharge permit for the
    City of Spokane municipal sewage treatment plant; permit no. WA-002447-3; issuance date
    September 30, 1986; expiration date September 30, 1991. Washington State Department of
    Ecology, Olympia, WA. pp. 1-20.

    Ecology. 1990. Order no. DE 90-E317; in the matter of the compliance by City of Spokane with
    chapter 90.48 RCW and the rules and regulations of the Department of Ecology. Washington
    State Department of Ecology, Eastern Regional Office, Water Quality Section, Spokane, WA.

    Ecology. 2000. Fact sheet for the NPDES permit WA-002447-3, facility name City of Spokane
    wastewater treatment plant (WWTP) and Spokane County (pretreatment program) summary.
    Washington State Department of Ecology. Eastern Regional Office. pp. 1-34.

    Ecology. 2000. National pollutant discharge elimination system waste discharge, City of
    Spokane wastewater treatment plant and combined sewer overflows and Spokane County
    (pretreatment program), permit no. WA-002447-3, effective date: April 1, 2000. Washington
    State Department of Ecology, Spokane WA. pp. 1-50.




    1700189.000 - 7981
                                                 G-34     Dec GMV Re: Opposition to Pl MILs 001103
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23590 Page 228 of
                                          257



    Ecology. 2004. Draft cleanup action plan, City Parcel site, Spokane, WA. Washington State
    Department of Ecology. Eastern Regional Office Toxics Cleanup Program. 68 pp.

    Ecology. 2005. Enforcement order no. 2691; in the matter of remedial action at: City Parcel site,
    Spokane, Washington. To Mr. Richard Boyce, Mr. Paul Gisselberg, and Mr. Jerry Overton.
    Washington State Department of Ecology. pp. 1-113.

    Ecology. 2006. Upriver Dam PCBs sediments site, engineering design report available for review
    and comment, Fact Sheet Publication No. 06-09-024. Washington State Department of Ecology.
    Spokane, WA. 4 pp.

    Ecology. 2007. Determination of nonsignificance; description of proposal: Spokane River metals
    remediation projects - Island Complex and Murray Road sites. Washington State Department of
    Ecology. Spokane, WA. 17 pp.

    Ecology. 2007. Spokane River - project update 2007, cleanup focuses on PCBs, lead, arsenic,
    zinc, and cadmium, Publication No. 07-09-021. Washington State Department of Ecology.
    Spokane, WA. 2 pp.

    Ecology. 2007. Spokane River Metals, comments sought on construction documents for Island
    Complex and Murray Road recreation areas, Fact Sheet Publication No. 07-09-025. Washington
    State Department of Ecology. Spokane, WA. 5 pp.

    Ecology. 2007. Substantive permit requirements, Island Complex site, Murray Road site,
    Spokane, Washington. Washington State Department of Ecology. Eastern Regional Office,
    Toxics Cleanup Program. 9 pp.

    Ecology. 2008. Spokane River metals, Harvard Road North site, comments sought on
    construction, SEPA, and substantive requirement documents, Fact Sheet Publication No. 08-09-
    026. Washington State Department of Ecology. Spokane, WA. 4 pp.

    Ecology. 2008. WAC 197-11-970 Determination of nonsignificance (DNS) (for Spokane River
    metals remediation project – Harvard Road). Washington State Department of Ecology. Spokane,
    WA. 18 pp.

    Ecology. 2009. Eastern Washington Phase II municipal stormwater permit, national pollutant
    discharge elimination system and state waste discharge general permit for discharges from small
    municipal separate storm sewers in eastern Washington, Effective Date: February 16, 2007,
    modified June 17, 2009. Washington State Department of Ecology, Olympia, WA. pp. 1-49.

    Ecology. 2011. Chapter 11, Vegetation conservation, buffers and setbacks, phase 3, task 3.4,
    shoreline master program planning process, Publication No. 11-06-010. pp. 1-43. In: SMP
    Handbook 11/28/2011. Washington State Department of Ecology.

    Ecology. 2012. Amendment no. 1 to agreed order no. 2692, in the matter of remedial action by:
    Kaiser Aluminum & Chemical Corporation, Trentwood site. Washington State Department of
    Ecology, Eastern Regional Office, Spokane, WA. pp. 1-29.



    1700189.000 - 7981
                                                  G-35     Dec GMV Re: Opposition to Pl MILs 001104
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23591 Page 229 of
                                          257



    Ecology. 2012. Determination of nonsignificance (DNS) - for Spokane River Metals remediation
    project: Myrtle Point. Washington State Department of Ecology. Toxics Cleanup Program,
    Spokane WA. 1 pp.

    Ecology. 2012. Spokane River toxics reduction strategy, revised, publication no. 11-10-038.
    Washington State Department of Ecology. Olympia, WA. 33 pp.

    Ecology. 2012. WAC 197-11-960 environmental checklist (for Spokane River metals
    remediation project: Islands Lagoon). Washington State Department of Ecology. Toxics Cleanup
    Program, Spokane WA. 24 pp.

    Ecology. 2012. WAC 197-11-960 environmental checklist (for Spokane River metals
    remediation project: Myrtle Point). Washington State Department of Ecology. Toxics Cleanup
    Program, Spokane WA. 20 pp.

    Ecology. 2012. Water quality improvement project, Spokane River area: PCBs.
    http://www.ecy.wa.gov/programs/wq/tmdl/spokaneriver/SpokPCBTMDL.html. Accessed on
    February 3, 2017. Last updated on December, 2012. Washington State Department of Ecology,
    Eastern Region, Spokane, WA.

    Ecology. 2013. Third periodic review (draft final) General Electric Spokane site, CSID 1082,
    FSID 630. Washington State Department of Ecology. Eastern Regional Office, Toxics Cleanup
    Program, Spokane, WA. 60 pp.

    Ecology. 2013. WAC 174-204-563: sediment cleanup levels based on protection of the benthic
    community in freshwater sediment. Washington State Department of Ecology, Toxics Cleanup
    Program, Olympia, WA. http://apps.leg.wa.gov/WAC/default.aspx?cite=173-204-563.

    Ecology. 2014. Appendix 2 - Total maximum daily load (TMDL) requirements In: Eastern
    Washington Phase II municipal stormwater permit, national pollutant discharge elimination
    system and state waste discharge general permit for discharges from small municipal separate
    storm sewers in eastern Washington, Effective Date: August 1, 2014. Washington State
    Department of Ecology. pp. 1-20.

    Ecology. 2015. Periodic review, Spokane River Upriver Dam and Donkey Island PCB sediment
    site, facility site ID: 65178472, cleanup site ID: 4213. Washington State Department of Ecology.
    Eastern Regional Office Toxics Cleanup Program, Spokane, WA. 24 pp.

    Ecology. 2016. Evaluation of measurable progress; evaluation period: January 1, 2012 -
    December 31, 2014. Washington State Department of Ecology. Prepared for Spokane River
    Regional Toxics Task Force. 43 pp.

    Ecology. 2016. Fact sheet for the NPDES Permit WA0024473 City of Spokane - Riverside Park
    Water Reclamation Facility (RPWRF) draft - public review. Washington State Department of
    Ecology. Eastern Regional Office, Spokane, WA. 103 pp.




    1700189.000 - 7981
                                                 G-36     Dec GMV Re: Opposition to Pl MILs 001105
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23592 Page 230 of
                                          257



    Ecology. 2016. Notice of termination form, construction stormwater general permit (for Spokane
    Parks and Recreation, permit no. WAR302883). Washington State Department of Ecology.
    Olympia, WA. 3 pp.

    Ecology. 2019. City Parcel. https://apps.ecology.wa.gov/gsp/Sitepage.aspx?csid=1023. Accessed
    on July 22, 2019. Washington State Department of Ecology.

    Ecology. 2019. Ecology's publication home page: Publication summary.
    https://fortress.wa.gov/ecy/publications/SummaryPages/0703055.html. Accessed on August 29,
    2019.

    Ecology. 2019. Kaiser Aluminum & Chemical Corporation.
    https://apps.ecology.wa.gov/gsp/Sitepage.aspx?csid=7093. Accessed on July 22, 2019.
    Washington State Department of Ecology.

    Ecology. 2019. Spokane River Upriver Dam and Donkey Island.
    https://apps.ecology.wa.gov/gsp/Sitepage.aspx?csid=4213. Accessed on July 22, 2019.
    Washington State Department of Ecology.

    Economic Development Research Group Inc. 2011. Failure to act, the economic impact of
    current investment trends in water and wastewater treatment infrastructure. Economic
    Development Research Group, Inc. in association with Downstream Strategies. Boston, MA. 52
    pp.

    Edwards, R. 1971. The polychlorobiphenyls, their occurrence and significance: a review.
    Chemistry and Industry 47:1340–1348.

    Ellis, M. M. 1937. Detection and measurement of stream pollution. Bulletin No. 22. U.S.
    Department of Commerce, Bureau of Fisheries. Washington, D. C. 86 pp.

    Era-Miller, B. 2015. Lake Spokane: PCBs in carp, publication no. 15-03-022. Washington State
    Department of Ecology. Olympia, WA. 32 pp.

    Erickson, M. D. 1985. Analytical method: the analysis of by-product chlorinated biphenyls in
    commercial products and product wastes, revision 2. Prepared for the U.S. Environmental
    Protection Agency, Office of Toxic Substances, Washington, D.C. Report no. EPA-580/5-85-
    010. pp. 1–52. Midwest Research Institute, Kansas City, MO.

    Erickson, M. D. 1997. Analytical procedures. pp. 97–123. In: Analytical chemistry of PCBs.
    Lewis Publishers, CRC Press LLC, Boca Raton, FL.

    Ettre, L. S., and P. J. T. Morris. 2007. The saga of the electron-capture detector. LCGC North
    America 25(2):164–178.

    Feist, M. 2019. 30(B)(6) Videotaped deposition of Marlene Feist on July 16, 2019. Case no. 15-
    cv-00201-SMJ. City of Spokane, a municipal corporation, located in the County of Spokane,
    State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and Pharmacia Corporation



    1700189.000 - 7981
                                                  G-37    Dec GMV Re: Opposition to Pl MILs 001106
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23593 Page 231 of
                                           257



    and Does 1 through 100, defendants. United States District Court. Eastern District of
    Washington, Spokane, WA.

    Feist, M. 2019. 30(B)(6) Videotaped deposition of Marlene Feist Volume II on July 17, 2019
    (revised). Case no. 15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the
    County of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and
    Pharmacia Corporation and Does 1 through 100, defendants. United States District Court.
    Eastern District of Washington, Spokane, WA.

    Feist, M. 2019. 30(B)(6) Videotaped deposition of Marlene Feist Volume III on September 16,
    2019. Case no. 15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the
    County of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and
    Pharmacia Corporation and Does 1 through 100, defendants. United States District Court.
    Eastern District of Washington, Spokane, WA.

    Feist, M. 2019. 30(B)(6) Videotaped deposition of Marlene Feist Volume IV on September 17,
    2019. Case no. 15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the
    County of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and
    Pharmacia Corporation and Does 1 through 100, defendants. United States District Court.
    Eastern District of Washington, Spokane, WA.

    FERC. 2009. Order issuing new license and approving annual charges for reuse of reservation
    lands. Federal Energy Regulatory Commission (FERC). 167 pp.

    Fernandez, A. 2012. Spokane River urban waters source investigation and data analysis progress
    report (2009-2011), source tracing for PCB, PBDE, dioxin/furan, lead, cadmium, and zinc,
    publication no. 12-04-025. Washington State Department of Ecology. Spokane, WA. 92 pp.

    Fernie, K. J., J. L. Shutt, R. J. Letcher, I. J. Richie, and D. M. Bird. 2009. Environmentally
    relevant concentrations of DE-71 and HBCD alter eggshell thickness and reproductive success of
    American kestrels. Environ. Sci. Technol. 43(6):2124–2130.

    Fernie, K. J., J. L. Shutt, R. J. Letcher, J. I. Richie, K. Sullivan, and D. M. Bird. 2008. Changes
    in reproductive courtship behaviors of adult American kestrels (Falco sparverius) exposed to
    environmentally relevant levels of the polybrominated diphenyl ether mixture DE-71. Toxicol.
    Sci. 102(1):171–178

    Fielder, P. C., and R. G. Starkey. 1986. Bald eagle perch sites in Eastern Washington. Northwest
    Science. 60(3):186–190.

    Finnemore, E. J., and J. L. Shepherd. 1974. Spokane River basin model project, volume II - data
    report. Systems Control, Inc. Palo Alto, CA. Prepared for the Environmental Protection Agency.
    185 pp.

    Fishbein, L. 1974. Mutagens and potential mutagens in the biosphere: 1. DDT and its
    metabolites, polychlorinated biphenyls, chlorodioxins, polycyclic aromatic hydrocarbons,
    haloethers. Sci. Total Environ. 2(4):305–340.



    1700189.000 - 7981
                                                    G-38    Dec GMV Re: Opposition to Pl MILs 001107
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23594 Page 232 of
                                           257



    Fishbein, L., and W. G. Flamm. 1972. Potential environmental chemical hazards. Part III;
    industrial and miscellaneous agents. Sci. Total Environ. 1(2):117–140.

    Fisher, N. S. 1975. Chlorinated hydrocarbon pollutants and photosynthesis of marine
    phytoplankton: a reassessment. Science 189(401):463–464.

    Fisher, N. S., E. J. Carpenter, C. C. Remsen, and C. F. Wurster. 1974. Effects of PCB on
    interspecific competition in natural and gnotobiotic phytoplankton communities in continuous
    and batch cultures. Microb. Ecol. 1(1):39–50.

    Fisher, N. S., and C. F. Wurster. 1973. Individual and combined effects of temperature and
    polychlorinated biphenyls on the growth of three species of phytoplankton. Environ. Pollut.
    5(3):205–212.

    Flick, D. F., R. G. O'Dell, and V. A. Childs. 1964. Abstract 1829: development of chick edema
    disease-like symptoms with chlorinated biphenyl. Federation proceedings abstracts 48th annual
    meeting, April 12–17, 1964, vol. 23, no. 2, part 1. Federation of American Societies for
    Experimental Biology, Chicago, IL.

    Flick, D. F., R. G. O'Dell, and V. A. Childs. 1965. Studies of the chick edema disease: 3.
    Similarity of symptoms produced by feeding chlorinated biphenyl. Poult. Sci. 44(6):1460–1465.

    Friend, M., and D. O. Trainer. 1970. Polychlorinated biphenyl: interaction with duck hepatitis
    virus. Science 170(964):1314–1316.

    Friese, M. 2016. Quality assurance project plan Spokane and Troutlodge fish hatchery PCB
    evaluation, publication no. 16-03-104. Washington State Department of Ecology. Olympia, WA.
    45 pp.

    Fujiwara, K. 1975. Environmental and food contamination with PCB's in Japan. Sci. Total
    Environ. 4:219–247.

    Fulton, S. 2018. Personal communication (letter from Sara Fulton (Department of Ecology) to
    Duane Studer (City of Spokane) on February 20, 2018 regarding "No Further Action" (NFA)
    determination for City of Spokane CSO 34-1, 2110 E. Riverside Avenue, Spokane, Washington
    99201 (Parcel# 35164.2905)). Washington State Department of Ecology, Spokane, WA.

    Furl, C., C. Meredith, and M. Friese. 2009. Quality assurance project plan, PBDE flame
    retardants in Spokane River fish tissues and osprey eggs, publication no. 09-03-109. Washington
    State Department of Ecology. Olympia, WA. 105 pp.

    FWPCA. 1968. Water quality criteria. Report of the National Technical Advisory Committee to
    the Secretary of the Interior. Federal Water Pollution Control Administration. Washington, D.C.
    251 pp.

    Gaffney, P. E. 1974. PCB's: another source, letter to the editor. Science 183(4123):367–368.

    Garrett, J. T. 1957. Toxicity considerations in pollution control. Industrial Wastes 2(1):17–19.


    1700189.000 - 7981
                                                   G-39    Dec GMV Re: Opposition to Pl MILs 001108
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23595 Page 233 of
                                          257



    GeoEngineers. 2012. 90 Percent design, river sediment capping design, Spokane River beach
    cleanup sites, Barker Road, Spokane County, Washington. Prepared for Washington State
    Department of Ecology. GeoEngineers. Spokane, WA. 40 pp.

    GeoEngineers. 2012. 90 Percent design, river sediment capping design, Spokane River beach
    cleanup sites, Myrtle Point, Spokane County, Washington. Prepared for Washington State
    Department of Ecology. GeoEngineers. Spokane, WA. 39 pp.

    GeoEngineers. 2013. Capping construction completion report, Spokane River beach cleanup
    sites, Spokane County, Washington. Prepared for Washington State Department of Ecology.
    GeoEngineers. Spokane, WA. 1405 pp.

    GeoEngineers. 2015. Habitat management plan, proposed Riverfront Park improvements
    Spokane, Washington. For the City of Spokane Parks and Recreation. GeoEngineers. Spokane,
    WA. 70 pp.

    GeoEngineers. 2017. Geotechnical engineering evaluation, proposed CSO 34-1 control facility,
    Spokane, Washington. Prepared for City of Spokane. GeoEngineers. Spokane, WA. 153 pp.

    Gibbons Jr. H. L., W. H. Funk, R. M. Duffner, T. S. Nielsen, and T. Notestine. 1984. Baseline
    study to determine the water quality and the primary and secondary producers of the Spokane
    River, phase 1, Publication No. 84-e06. Washington State University. Pullman, WA. 78 pp.

    Gillette, R. 1969. New plastic pollutant in bay, mother's milk. San Francisco Examiner, February
    25, 1969. p. 1.

    Gilluly, R. H. 1972. Oceans as alphabet soup: focus on DDT and PCB's. Sci. News. 10:30–31.

    Gobas, F. 2019. Effect of discharges of PCBs by the City of Spokane on concentrations of PCBs
    in fish of the Spokane River. City of Spokane v. Monsanto Co., et al. No. 2:15-CV-0201-SMJ.
    Prepared for Baron & Budd, PC. 313 pp.

    Golder. 2010. Bald eagle management plan, FERC license article 414, Spokane River
    hydroelectric project, FERC project no. 2545. Golder Associates, Inc. 55 pp.

    Golding, S. 1996. Spokane River PCB source monitoring follow-up study November and
    December 1995, publication no. 96-331. Washington State Department of Ecology. Olympia,
    WA. 31 pp.

    Golding, S. 2001. Spokane River PCB and source survey, August 2000, publication no. 01-03-
    016. Washington State Department of Ecology. Olympia, WA. 35 pp.

    Golding, S. 2002. Spokane area point source PCB survey May 2001, publication no. 02-03-009.
    Washington State Department of Ecology. Olympia, WA. 94 pp.

    Goodhue, L. D., W. N. Sullivan, and J. H. Fales. 1942. The effect of some organic halides on the
    housefly. J. Econ. Entomol. 35(4):533–536.




    1700189.000 - 7981
                                                 G-40     Dec GMV Re: Opposition to Pl MILs 001109
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23596 Page 234 of
                                          257



    Greichus, Y. A., A. Greichus, and R. J. Emerick. 1973. Insecticides, polychlorinated biphenyls
    and mercury in wild cormorants, pelicans, their eggs, food and environment. Bull. Environ.
    Contam. Toxicol. 9(6):321–328.

    Grosbois, C. A., A. J. Horowitz, J. J. Smith, and K. A. Elrick. 2001. The effect of mining and
    related activities on the sediment–trace element geochemistry of Lake Coeur d’Alene, Idaho,
    USA. Part III. Downstream effects: the Spokane River basin. Hydrol. Process. 15:855–875.

    Gustafson, C. G. 1970. PCB's - prevalent and persistent. Environ. Sci. Technol. 4(10):814–819.

    Haegele, M. A., and R. K. Tucker. 1974. Effects of 15 common environmental pollutants on
    eggshell thickness in mallards and coturnix. Bull. Environ. Contam. Toxicol. 11(1):98–102.

    Hamelink, J. L., R. C. Waybrant, and R. C. Ball. 1971. A proposal: exchange equilibria control
    the degree chlorinated hydrocarbons are biologically magnified in lentic environments. Trans.
    Am. Fish. Soc. 100(2):207–214.

    Hammond, A. L. 1972. Chemical pollution: polychlorinated biphenyls. Science 175(4018):155–
    156.

    Hammond, P. B., I. C. T. Nisbet, A. F. Sarofim, W. H. Drury, and N. Nelson. 1972.
    Polychlorinated biphenyls - environmental impact, a review by the panel on hazardous trace
    substances. Environ. Res. 5:249–362.

    Harmata, P. J., M. Restani, and A. R. Harmata. 2007. Settlement patterns, foraging behavior, and
    reproductive success of ospreys along a heterogeneous riverine corridor. Can. J. Zool. 85:56–62

    Harvey, G. R. 1973. Source of PCB's. Science 180(4091):1122.

    Harvey, G. R., H. P. Miklas, V. T. Bowen, and W. G. Steinhauer. 1974. Observations on the
    distribution of chlorinated hydrocarbons in Atlantic Ocean organisms. J. Mar. Res. 32(2):103–
    118.

    Harvey, G. R., and W. G. Steinhauer. 1975. Matters arising: a reply to PCB concentrations in
    North Atlantic surface water. Nature 256(5514):239–240.

    Harvey, G. R., W. G. Steinhauer, and J. M. Teal. 1973. Polychlorobiphenyls in North Atlantic
    Ocean water. Science 180(4086):643–644.

    Hays, H., and R. W. Risebrough. 1971. The early warning of the terns. Nat. Hist. 80(9):39–46.

    HDR. 2007. Chapter 6. Treatment systems. pp. 6-1 to 6-43. In: 2006 Wastewater facilities plan
    amendment, final. Prepared for Spokane County Division of Utilities by HDR, Boise, ID.

    Heath, R. G., J. W. Spann, J. F. Kreitzer, and C. Vance. 1972. Effects of polychlorinated
    biphenyls on birds. pp. 475–485. In: Proceedings of the 15th International Ornithological
    Congress. K. H. Voous, editor. E.J. Brill, Leiden, Netherlands.




    1700189.000 - 7981
                                                  G-41     Dec GMV Re: Opposition to Pl MILs 001110
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23597 Page 235 of
                                          257



    Hendron, L. 2011. Personal communication (Email from Lars Hendron (City of Spokane) to Erin
    Carroll (GSI Water Solutions, Inc.) on June 24, 2011 regarding the Spokane River PCB source
    assessment report). City of Spokane.

    Hendron, L. 2014. Personal communication (Email for Lars Hendron (City of Spokane) to Kelly
    Irving, Marcia Davis, and Santu Winter (CH2M Hill) on October 10, 2014 regarding ICWP;
    Ecology comments on schedule and financing). City of Spokane.

    Henny, C. J., R. A. Grove, J. L. Kaiser, and B. L. Johnson. 2010. North American osprey
    populations and contaminants: historic and contemporary perspectives. J. Toxicol. Environ.
    Health. Part B. 13:579–603.

    Henny, C. J., J. L. Kaiser, R. A. Grove, B. L. Johnson, and R. J. Letcher. 2009. Polybrominated
    diphenyl ether flame retardants in eggs may reduce reproductive success of ospreys in Oregon
    and Washington, USA. Ecotoxicology. 18:802–813.

    Hickey, J. J., and D. W. Anderson. 1968. Chlorinated hydrocarbons and eggshell changes in
    raptorial and fish-eating birds. Science 162(850):271–273.

    Hladick, C. 2019. Personal communication (letter from Chris Hladick (USEPA Region 10) to
    Maia Bellon (Department of Ecology) on May 10, 2019 regarding the EPA's reversal of the
    November 15, 2016 Clean Water Act Section 303(c) partial disapproval of Washington's human
    health water criteria and decision to approve Washington's criteria). U. S. Environmental
    Protection Agency, Region 10, Seattle, WA.

    Holden, A. V. 1970. Source of polychlorinated biphenyl contamination in the marine
    environment. Nature 228(277):1220–1221.

    Holden, A. V. 1972. Monitoring PCB in water and wildlife. pp. 1–15. In: PCB Conference II.
    Freshwater Fisheries Laboratory. Stockholm, Sweden.

    Holden, A. V. 1975. The accumulation of oceanic contaminants in marine mammals. Rapports et
    Proces-Verbaux des Reunions (Denmark) 169:353–361.

    Holden, A. V., and K. Marsden. 1967. Organochlorine pesticides in seals and porpoises. Nature
    216(122):1274–1276.

    Hom, W., R. W. Risebrough, A. Soutar, and D. R. Young. 1974. Deposition of DDE and
    polychlorinated biphenyls in dated sediments of the Santa Barbara basin. Science
    184(4142):1197–1199.

    Hopkins, B. S. 1991. Basic water monitoring program fish tissue and sediment sampling for
    1989, publication no. 91-e14. Washington State Department of Ecology. Environmental
    Investigations and Laboratory Services Program. Ambient Monitoring Section. Olympia, WA. 40
    pp.




    1700189.000 - 7981
                                                  G-42    Dec GMV Re: Opposition to Pl MILs 001111
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23598 Page 236 of
                                           257



    Hopkins, B. S., D. K. Clark, M. Schlender, and M. Stinson. 1985. Basic water monitoring
    program, fish tissue and sediment sampling for 1984, publication no. 85-7. Washington State
    Department of Ecology. Water Quality Investigations Section. Olympia, WA. 41 pp.

    Horwitz, W., A. Senzel, H. Reynolds, and D. L. Park. 1975. Pesticide residues, multiple residues:
    general method for chlorinated and phosphated pesticides. pp. 518–528. In: Official methods of
    analysis of the association of official analytical chemists, 12th edition. W. Horwitz, editor.
    Association of Official Analytical Chemists.

    Hsieh, P. A., M. E. Barber, B. A. Contor Md, A. Hossain, G. S. Johnson, J. L. Jones, and A. H.
    Wylie. 2007. Ground-water flow model for the Spokane Valley-Rathdrum Prairie Aquifer,
    Spokane County, Washington, and Bonner and Kootenai Counties, Idaho, Scientific
    Investigations report 2007-5044. U. S. Geological Survey prepared in cooperation with the Idaho
    Department of Water Resources, Washington State Department of Ecology, University of Idaho,
    and Washington State University. Reston, VA. 90 pp.

    IDFG. 2007. Fisheries management plan, 2007-2012. Idaho Department of Fish and Game
    (IDFG). 410 pp.

    Inland Empire Paper Company. 2019. Improving our processes. http://iepco.com/about-
    us/environment/improving-our-processes/. Accessed on November 12, 2019. Inland Empire
    Paper Company.

    Jack, R., and M. Roose. 2002. Analysis of fish tissue from Long Lake (Spokane River) for PCBs
    and selected metals, publication no. 02-03-049. Washington State Department of Ecology.
    Olympia, WA. 48 pp.

    Jenkins, J. A., H. M. Oliver, R. O. Draugelis-Dale, B. E. Elits, L. Torres, R. Patiῆo, E. Nilsen,
    and S. L. Goodbred. 2014. Assessing reproductive and endocrine parameters in male largescale
    suckers (Castomus macrocheilus) along a contaminated gradient in the lower Columbia River,
    USA. Sci. Total Environ. 484:365–378.

    Jensen, S., N. Johansson, and M. Olsson. 1970. PCB - indications of effects on salmon. National
    Environment Protection Board; Salmon Research Institute; Swedish Museum of Natural History
    10 pp.

    Jensen, S., A. G. Johnels, M. Olsson, and G. Otterlind. 1969. DDT and PCB in marine animals
    from Swedish waters. Nature 224(216):247–250.

    Jensen, S., B. Nucci, and G. Widmark. 1968. The OECD study of analysis of PCB. University of
    Stockholm, Institute of Analytical Chemistry, Stockholm, Sweden.

    Jensen, S., and G. Widmark. 1967. Organochlorine residues, OECD preliminary study 1966–67.
    University of Stockholm, Institute of Analytical Chemistry, Stockholm, Sweden.

    Jin, X., and V. Sridhar. 2012. Impacts of climate change on hydrology and water resources in the
    Boise and Spokane River basins. Author produced peer-reviewed version of the article in
    JAWRA Journal of the American Water Resources Association.


    1700189.000 - 7981
                                                   G-43    Dec GMV Re: Opposition to Pl MILs 001112
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23599 Page 237 of
                                          257



    Johnsen, R. E. 1972. Polychlorinated biphenyls: an industrial pollutant. In: Environmental
    chemicals: human and animal health (proceedings) held at Fort Collins, Colorado on August 7–
    11, 1972. pp. 213–220. U.S. Environmental Protection Agency, Office of Pesticide Programs,
    Washington, D.C.

    Johnson, A. 1997. Internal memorandum: from Art Johnson (EILS) to Carl Nuechterlein and
    David Knight (ERO) on July 8, 1997 regarding the 1996 results on PCBs in Upper Spokane
    River fish, (Waterbody Numbers WA-54-1010, WA-54-1020, WA-57-1010), publication no. 97-
    e04. Washington State Department of Ecology.

    Johnson, A. 2000. Internal memorandum: from Art Johnson (EAP) to John Roland (ERO) on
    September 21, 2000 regarding results from analyzing PCBs in 1999 Spokane River fish and
    crayfish samples, publication no 00-03-040. Washington State Department of Ecology.

    Johnson, A., M. Fiese, J. Roland, C. Gruenenfelder, B. Dowling, A. Fernandez, and T. Hamlin.
    2011. Background characterization for metals and organic compounds in northeast Washington
    lakes; Part 2: Fish tissue, publication no. 11-03-054. Washington State Department of Ecology.
    Olympia, WA. 110 pp.

    Johnson, A., and D. Norton. 2001. Chemical analysis and toxicity testing of Spokane River
    sediments collected in October 2000, publication no. 01-03-019. Washington State Department
    of Ecology. Olympia, WA. 188 pp.

    Johnson, A., K. Seiders, and D. Norton. 2010. An assessment of the PCB and dioxin background
    in Washington freshwater fish, with recommendations for prioritizing 303(d) listing, publication
    no. 10-03-007. Washington State Department of Ecology. Olympia, WA. 80 pp.

    Johnson, C. W. 1972. PCBs - the evasive chemical. Feedstuffs 44(27):29.

    Johnson, D. R., W. E. Melquist, and G. J. Schroeder. 1975. DDT and PCB levels in Lake Coeur
    d'Alene, Idaho, osprey eggs. Bull. Environ. Contam. Toxicol. 13(4):401–405.

    Jones, D. S., G. W. Suter II, and R. N. Hull. 1997. Toxicological benchmarks for screening
    contaminants of potential concern for effects on sediment - associated biota: 1997 revision.
    Prepared for the U.S. Department of Energy, Office of Environmental Management. Lockheed
    Martin Energy Research Corporation, Environmental Sciences Division of Oak Ridge National
    Laboratory; Beak Consultants, Ltd. Brampton, Ontario, Canada. 48 pp.

    Jowett, D. 1973. PCB diet, letter to the editor. Science 180(4083):256.

    Kahle, S. C., R. R. Caldwell, and J. R. Bartolino. 2005. Compilation of geologic, hydrologic, and
    ground-water flow modeling information for the Spokane valley - Rathdrum Prairie aquifer,
    Spokane County, Washington and Bonner and Kootenai Counties, Idaho, Scientific
    Investigations report 2005-5227. U. S. Geological Survey (USGS) in cooperation with the Idaho
    Department of Water Resources and Washington State Department of Ecology. Reston, VA. 76
    pp.




    1700189.000 - 7981
                                                  G-44     Dec GMV Re: Opposition to Pl MILs 001113
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23600 Page 238 of
                                           257



    Kalasz, K., and J. B. Buchanan. 2016. Periodic status review for the bald eagle. Washington
    Department of Fish and Wildlife. Olympia, WA. 25 pp.

    Kierkgaard, A., L. Balk, U. Tjärnlund, C. A. De Wit, and B. Jansson. 1999. Dietary uptake and
    biological effects of decabromodiphenyl ether in rainbow trout (Oncorhynchus mykiss). Environ.
    Sci. Technol. 33:1612–1617.

    Kinter, W. B., L. S. Merkens, R. H. Janicki, and A. M. Guarino. 1972. Studies on the mechanism
    of toxicity of DDT and polychlorinated biphenyls (PCBs): disruption of osmoregulation in
    marine fish. Environ. Health Perspect. 1:169–173.

    Knight, R. L., D. G. Smith, and A. Erickson. 1982. Nesting raptors along the Columbia River in
    north-central Washington. The Murrelet. 63(1):2–8.

    Koch, R. B., D. Desaiah, H. H. Yap, and L. K. Cutkomp. 1972. Polychlorinated biphenyls: effect
    of long-term exposure on ATPase activity in fish, Pimephales promelas. Bull. Environ. Contam.
    Toxicol. 7(2–3):87–92.

    Koja, T., C. Kishita, T. Shimizu, T. Fujisaki, M. Kitazono, and T. Fukuda. 1970. Effects of
    polychlorinated biphenyls (PCB) on the gross behavior of immature rats and influences of drugs
    upon them. Medical Journal of Kogoshima University 31(2):315–319.

    Kolbye, A. C. 1972. Food exposures to polychlorinated biphenyls. Environ. Health Perspect.
    1(85–88).

    Kraft, M. 2013. File:MK02733 Spokane Upper Falls.jpg. Accessed on November 12, 2019.
    Image: Martin Kraft (photo.martinkraft.com). License: CC BY-SA 3.0. via Wikimedia
    Commons.

    LaBolle, L., S. Silkworth, and P. Lynch. 2014. 125 Years & counting, a 25-year commemorative
    look back at 1989-2014. Edited by Jessie Wuerst, Avista and Klündt|Hosmer. Spokane, WA. 44
    pp.

    Landers, R. 2015c. Nine mile reservoir drawdown set for May. The Spokesman-Review, April 9,
    2015. https://www.spokesman.com/stories/2015/apr/09/nine-mile-dams-may-drawdown-
    requires-caution-from/.

    Layne, E. N. 1972. The ABCs of PCBs. pp. 116–118. Audubon Quarterly Print Magazine, New
    York, NY.

    Letcher, R. J., J. O. Bustnes, R. Dietz, B. M. Jenssen, E. H. Jørgensen, C. Sonne, J. Verreault, M.
    M. Vijayan, and G. W. Gabrielsen. 2010. Exposure and effects assessment of persistent
    organohalogen contaminants in arctic wildlife and fish. Sci. Total Environ. 408:2995–3043.

    Lichtenstein, E. P. 1972. PCBs and interactions with insecticides. Environ. Health Perspect.
    1:151–153.




    1700189.000 - 7981
                                                   G-45    Dec GMV Re: Opposition to Pl MILs 001114
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23601 Page 239 of
                                           257



    Lillie, R. J., H. C. Cecil, J. Bitman, and G. F. Fries. 1974. Differences in response of caged white
    leghorn layers to various polychlorinated biphenyls (PCBs) in the diet. Poult. Sci. 53:726-732.

    LimnoTech. 2015. Spokane River Regional Toxics Task Force, phase 2 technical activities
    report: identification of potential unmonitored dry weather sources of PCBs to the Spokane
    River. LimnoTech. Ann Arbor, MI. 62 pp.

    LimnoTech. 2016. 2016 Comprehensive plan to reduce polychlorinated biphenyls (PCBs) in the
    Spokane River. Prepared for the Spokane River Regional Toxics Task Force. LimnoTech. Ann
    Arbor, MI. 125 pp.

    LimnoTech. 2016. Spokane River Regional Toxics Task Force, 2015 technical activities report:
    continued identification of potential unmonitored dry weather sources of PCBs to the Spokane
    River, draft. LimnoTech. Ann Arbor, MI. 68 pp.

    LimnoTech. 2019. Spokane River regional toxics task force, 2018 technical activities report:
    continued identification of potential unmonitored dry weather sources of PCBs to the Spokane
    River, draft. Prepared for Spokane River Regional Toxics Task Force by LimnoTech. Ann Arbor,
    MI. 43 pp.

    Lincer, J. J., and D. B. Peakall. 1970. Metabolic effects of polychlorinated biphenyls in the
    American kestrel. Nature 228(5273):783–784.

    Lockwood Jr. N., J. G. McLellan, D. O'Connor, and B. Crossley. 2001. Resident fish stock status
    above Chief Joseph and Grand Coulee Dams, project no. 1997-00400, 2000 annual report,
    DOE/BP-00004619-1. Bonneville Power Administration. Portland, OR. 291 pp.

    Long, E. R., and L. G. Morgan. 1991. The potential for biological effects of sediment-sorbed
    contaminants tested in the National Status and Trends Program. NOAA Technical Memorandum
    NOS OMA 52. U.S. Department of Commerce, National Oceanic and Atmospheric
    Administration, National Ocean Service. Seattle, WA. 233 pp.

    Longhurst, A. R., and J. Radford. 1975. Matters arising: PCB concentrations in North Atlantic
    surface water. Nature 256(5514):239.

    Lopez-Avila, V., S. Schoen, and J. Milanes. 1987. Single-laboratory evaluation of method 8080:
    organochlorine pesticides and PCBs (polychlorinated biphenyls). Prepared for the U.S.
    Environmental Protection Agency, Office of Research and Development, Environmental
    Monitoring Systems Laboratory, Las Vegas, Nevada. No. EPA/600/4-87/022. Acurex
    Corporation. Mountain View, CA. 252 pp.

    MacCoy, D. E. 2001. PCBs in tissue of fish from the Spokane River, Washington, 1999 USGS
    fact sheet FS–067–01. Prepared by U. S. Geological Survey in cooperation with Washington
    State Department of Ecology. Boise, ID. 6 pp.

    MacDonald, D. D., L. M. Dipinto, J. Field, C. G. Ingersoll, E. R. long, and R. C. Swartz. 2000.
    Development and evaluation of consensus-based sediment effect concentrations for
    polychlorinated biphenyls. Environ. Toxicol. Chem. 19(5):1403–1413.


    1700189.000 - 7981
                                                   G-46     Dec GMV Re: Opposition to Pl MILs 001115
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23602 Page 240 of
                                           257



    MacInnis Jr. J. D., B. B. Lackaff, R. Boese, S. King, G. Stevens, and R. C. Lindsay. 2009. The
    Spokane Valley-Rathdrum Prairie aquifer atlas, 2009 update. City of Spokane. Spokane, WA. 30
    pp.

    Mackay, D., and P. J. Leinonen. 1975. Rate of evaporation of low-solubility contaminants from
    water bodies to atmosphere. Environ. Sci. Technol. 9(13):1178–1180.

    Mackay, D., and A. W. Wolkoff. 1973. Rate of evaporation of low-solubility contaminants from
    water bodies to atmosphere. Environ. Sci. Technol. 7(7):611–614.

    Maret, T. R., D. J. Cain, D. E. MacCoy, and T. M. Short. 2003. Response of benthic invertebrate
    assemblages to metal exposure and bioaccumulation associated with hard-rock mining in
    northwestern streams, USA. J. N. Am. Benthol. Soc. 22(4):598–620.

    Markowitz, G., and D. Rosner. 2018. Monsanto, PCBs, and the creation of a "world-wide
    ecological problem". J. Public Health Policy. 39(4):463–540.

    Markowitz, G., and D. Rosner. 2019. Expert report of Gerald Markowitz, Ph.D. and David
    Rosner, Ph.D. City of Spokane v. Monsanto Company, et al. October 11, 2019. 245 pp.

    Marteinson, S. C., D. M. Bird, J. L. Shutt, R. J. Letcher, I. J. Ritchie, and K. J. Fernie. 2010.
    Multi-generational effects of polybrominated diphenylethers exposure: embryonic exposure of
    male American kestrels (Falco sparverius) to DE-71 alters reproductive success and behaviors.
    Environ. Toxicol. Chem. 29(8):1740–1747.

    Marti, P., and M. Maggi. 2015. Internal memorandum: from Pam Marti and Martha Maggi
    (EAP) to Adriane Borgias, David Knight, and James Bellatty (ERO) on September 16, 2015
    regarding assessment of PCBs in Spokane Valley groundwater. Washington State Department of
    Ecology. Environmental Assessment Program.

    Maruya, K. A., N. G. Dodder, A. C. Mehinto, N. D. Denslow, D. Schlenk, S. A. Snyder, and S.
    B. Weisberg. 2016. A tiered, integrated biological and chemical monitoring framework for
    contaminants of emerging concern in aquatic ecosystems. Integr. Environ. Assess. Manag.
    12(3):540–547.

    Matson, J. V. 2019. Expert report. Monsanto's manufacture, promotion and sale of
    polychlorinated biphenyls (PCBs). City of Spokane v. Monsanto Company, et al. Case no. 15-
    CV-00201-SMJ. August 6, 2019. Matson & Associates. State College, PA. 150 pp.

    Maugh II, T. H. 1972. Polychlorinated biphenyls: still prevalent, but less of a problem. Science
    178(4059):388.

    Maugh II, T. H. 1973. DDT: an unrecognized source of polychlorinated biphenyls. Science
    180(4086):578–579.

    Mauro, A. 1973. PCB (policlorobifenili) ed ambiente, PCB and environment. Industrie
    Alimentari 13(11):97–100.



    1700189.000 - 7981
                                                   G-47    Dec GMV Re: Opposition to Pl MILs 001116
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23603 Page 241 of
                                           257



    McCune, E. L., J. E. Savage, and B. L. O'Dell. 1962. Hydropericardium and ascites in chicks fed
    a chlorinated hydrocarbon. Poult. Sci. 41(1):295–299.

    McKee, J. E., and H. W. Wolf. 1963. Water quality criteria, second edition. California State
    Water Quality Control Board. 583 pp.

    McKim, J. M., D. A. Benoit, K. E. Biesinger, W. A. Brungs, and R. E. Siefert. 1975. Effects of
    pollution on freshwater fish. J. Water Pollut. Control Fed. 47(6):1711–1768.

    McLane, M. A. R., L. F. Stickel, E. R. Clark, and D. F. Hughes. 1973. Organochlorine residues
    in woodcock wings, 11 states, 1970–71. Pestic. Monit. J. 7(2):100–103.

    McLaughlin Jr., J., J.-P. Marliac, M. J. Verrett, M. K. Kutchler, and O. G. Fitzhugh. 1963. The
    injection of chemicals into the yolk sac of fertile eggs prior to incubation as a toxicity test.
    Toxicol. Appl. Pharmacol. 5(6):760–771.

    Medical Tribune. 1967. Industrial agents toxic to the liver are widely used. May 24, 1967.

    Meigs, J. W., J. J. Albom, and B. L. Kartin. 1954. Chloracne from an unusual exposure to
    Arochlor. J. Am. Med. Assoc. (JAMA). 164(17):1417–1418.

    Merrill, K. R. 2001. Personal communication (letter from Kenneth R. Merrill (Department of
    Ecology) to Dale Arnold (Spokane Waste Management Department) on August 10, 2001
    regarding treatment plant class 1 inspection and noncompliance warning). Washington State
    Department of Ecology.

    Milwaukee Journal. 1969. Chemical hindrance in DDT tests cited. May 7, 1969.

    Milwaukee Journal. 1969. WARF test methods challenged by DDT foes. May 8, 1969.

    Moein, G. J. 1976. Follow-up study of the distribution and fate of polychlorinated biphenyls and
    benzenes after spill of transformer fluid. U.S. Environmental Protection Agency, Office of Water
    Program Operations, Division of Oil and Special Materials Control; The Environmental
    Protection Agency, Region IV. Atlanta, GA. 143 pp.

    Molenaar, D. 1988. The Spokane aquifer, Washington: its geologic origin and water-bearing and
    water-quality characteristics, U. S. Geological Survey Water-Supply Paper 2265. U. S.
    Geological Survey. Denver, CO. 81 pp.

    Moore, B. 2017. Personal communication (letter from Bill Moore (Department of Ecology) to
    Clinton Brown (Community Colleges of Spokane) on July 28, 2017 regarding notice of
    termination of coverage under the construction stormwater general permit, permit no.
    WAR302823). Washington State Department of Ecology, Olympia, WA.

    Mosser, J. L., N. S. Fisher, T.-C. Teng, and C. F. Wurster. 1972. PCB's in the environment,
    reply. Science 177(4044):118–119.




    1700189.000 - 7981
                                                  G-48     Dec GMV Re: Opposition to Pl MILs 001117
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23604 Page 242 of
                                           257



    Munson, T. O. 1972. Chlorinated hydrocarbon residues in marine animals of southern California.
    Bull. Environ. Contam. Toxicol. 7(4):223–228.

    Munson, T. O. 1972. PCB's in sand crabs. 177(4050):652.

    National Academy of Sciences. 1983. Risk assessment in the federal government: managing the
    process. National Academy Press, Washington, D.C. p. 206.

    Nature. 1972. Persistent pesticides and PCBs in the environment. Nature 240:319–320.

    Nelson, J. K. 2019. Expert report of J. Keith Nelson, Ph.D. City of Spokane v. Monsanto
    Company, et al. August 12, 2019. Rensselaer Polytechnic Institute. 53 pp.

    Newsweek. 1971. The PCB crisis. October 11, 1971.

    Nikinmaa, M., and D. Schlenk. 2006. Editorial. Aquat. Toxicol. 80:205–206.

    Nikinmaa, M., and D. Schlenk. 2009. Editorial. Aquat. Toxicol. 92:13.

    Nikinmaa, M., and D. Schlenk. 2010. Editorial, uses of phases. Aquat. Toxicol. 97:1–2.

    Nimmo, D. R., R. R. Blackman, A. J. Wilson Jr., and J. Forester. 1971. Toxicity and distribution
    of Aroclor® 1254 in the pink shrimp Penaeus duorarum. Mar. Biol. 11(3):191–197.

    Nimmo, D. R., J. Forester, P. T. Heitmuller, and G. H. Cook. 1974. Accumulation of Aroclor®
    1254 in grass shrimp (Palemonetes pugio) in laboratory and field exposures. Bull. Environ.
    Contam. Toxicol. 11(4):303–308.

    Nimmo, D. R., P. D. Wilson, R. R. Blackman, and A. J. Wilson Jr. 1971. Polychlorinated
    biphenyl absorbed from sediments by fiddler crabs and pink shrimp. Nature 231:50–52.

    NIOSH. 1977. Polychlorinated biphenyls (PCB) in air; analytical method P&CAM 244. pp. 1–
    12. In: NIOSH manual and analytical methods, 2nd edition, part I NIOSH monitoring methods.
    National Institute for Occupational Safety and Health, Measurements Research Branch,
    Cincinnati, OH.

    Nisbet, I. C. T. 1975. Global pollutants. Technol. Rev. 77(3):6–7.

    Nisbet, I. C. T. 1975. Some unsolved puzzles of chlorinated hydrocarbons. Technol. Rev.
    77(4):13, 69.

    Nisbet, I. C. T., and A. F. Sarofim. 1972. Rates and routes of transport of PCBs in the
    Environment. Environ. Health Perspect. 1:21–38.

    Nishizumi, M. 1970. Light and electron microscope study of chlorobiphenyl poisoning in mouse
    and monkey liver. Arch. Environ. Health. 21(5):620–632.




    1700189.000 - 7981
                                                  G-49     Dec GMV Re: Opposition to Pl MILs 001118
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20           PageID.23605 Page 243 of
                                           257



    Normandeau Associates Inc. 2010. Lake Spokane fishery enhancement and creel survey plan,
    license article 406, Spokane River hydroelectric project, FERC project no. 2545. Normandeau
    Associates, Inc. 36 pp.

    Olcott, H. S. 1972. Mercury, DDT, and PCBs in aquatic food resources. J. Nutr. Educ. 4(4):156–
    157.

    Oloffs, P. C., L. J. Albright, and S. Y. Szeto. 1972. Fate and behavior of five chlorinated
    hydrocarbons in three natural waters. Can. J. Microbiol. 18(9):1393–1398.

    Olson, J. R. 2019. Expert report of James R. Olson, Ph. D. City of Spokane v. Monsanto
    Company, et al. Submitted October 11, 2019. 108 pp.

    Papanicolaou, A. N., and L. J. H. Peterschmidt. 2002. New restoration approach for steep -
    gradient streams: Spokane River case study. Research & Extension Regional Water Quality
    Conference 2002.

    Parametrix. 2003. Rainbow trout spawning survey, 2003 final report. Spokane River
    hydroelectric project FERC project no. 2545. Prepared for Fisheries Workgroup, Spokane River
    Project Relicensing. Parametrix. Kirkland, WA. 42 pp.

    Parametrix. 2004. Rainbow trout radio-tracking survey 2004 - final report Doc. No 2004-0341.
    Prepared for Fisheries Workgroup, Spokane River Project Relicensing. Parametrix. Bellevue,
    WA. 149 pp.

    Parametrix. 2004. Spokane River hydroelectric project, wetland and riparian habitat mapping and
    assessment. Prepared for Terrestrial Resources Work Group, Spokane River Project Relicensing.
    Parametrix. Kirkland, WA. 151 pp.

    Parametrix, Exponent, and Hydroqual. 2011. Upper Columbia River baseline ecological risk
    assessment work plan. Prepared for Teck American Incorporated by Parametrix, Exponent, and
    Hydroqual in consultation with Integral Consulting, Inc. and Cardwell Consulting. Bellevue,
    WA. 282 pp.

    Parsons. 2007. Spokane River PCB TMDL stormwater loading analysis final technical report,
    publication no. 07-03-055. Prepared for the U. S. Environmental Protection Agency - Region 10
    and Washington Department of Ecology. Parsons. 52 pp.

    Patmont, C. R., G. J. Pellitier, L. R. Singleton, R. A. Soltero, W. T. Trial, and E. B. Welch. 1987.
    The Spokane River basin: allowable phosphorus loading, 87-e29. Harper-Owes, Washington
    Department of Ecology, Eastern Washington University and University of Washington. Seattle,
    WA. 186 pp.

    Peakall, D. B. 1970. Pesticides and the reproduction of birds. Sci. Am. 222(4):73–78.

    Peakall, D. B. 1971. Effect of polychlorinated biphenyls (PCB's) on the eggshells of ring doves.
    Bull. Environ. Contam. Toxicol. 6(2):100–101.



    1700189.000 - 7981
                                                   G-50     Dec GMV Re: Opposition to Pl MILs 001119
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20            PageID.23606 Page 244 of
                                           257



    Peakall, D. B. 1972. Polychlorinated biphenyls: occurrence and biological effects. pp. 1–21. In:
    Residue reviews. F. A. Gunther and J. D. Gunther, editors. Springer-Verlag New York Inc., New
    York, NY.

    Pelletier, G. J. 1994. Cadmium, copper, mercury, lead, and zinc in the Spokane River:
    comparisons with water quality standards and recommendations for total maximum daily loads,
    publication no. 94-99 Washington State Department of Ecology. Environmental Investigations
    and Laboratory Services Program. Watershed Assessments Section. Olympia, WA. 80 pp.

    Perlman, D. 1969. A menacing new pollutant. The San Francisco Chronicle, February 24, 1969.

    Persaud, D., R. Jaagumagi, and A. Hayton. 1993. Guidelines for the protection and management
    of aquatic sediment quality in Ontario. Ministry of Environment and Energy, Standards
    Development Branch; Environmental Monitoring and Reporting Branch. Ontario, Canada. 39 pp.

    Pichirallo, J. 1971. PCB's: leaks of toxic substances raises issue of effects, regulation. Science
    173(4000):899–902.

    Pinza, M. R., E. S. Barrows, and J. Q. Word. 1996. Evaluation of dredged material proposed for
    ocean disposal from Liberty Island Anchorage, New York. Prepared for the U.S. Army Corps of
    Engineers, New York district, under a related service agreement with the U.S. Department of
    Energy, Pacific Northwest National Laboratory. Battelle Memorial Institute, Battelle Marines
    Sciences Laboratory. Sequim, WA. 157 pp.

    Plimmer, J. R., and U. I. Klingebiel. 1973. PCB formation, letter to the editor. Science
    181(4104):994–995.

    Prestt, I., D. J. Jefferies, and N. W. Moore. 1970. Polychlorinated biphenyls in wild birds in
    Britain and their avian toxicity. Environ. Pollut. 1:3–26.

    Public Law. Federal Water Pollution Control Act Amendments of 1972. 70 Stat. 498; 84 Stat. 92.
    33 USC 1151 note. October 18, 1972.

    Rakib, Z., M. Barber, and R. Mahler. 2015. Modeling flow, nutrient, and dissolved oxygen
    concentrations in the Spokane River under multiple year conditions. WIT Transactions on
    Ecology and The Environment. 196:127–138.

    Ratcliffe, D. A. 1967. Decrease in eggshell weight in certain birds of prey. Nature 215:208–210.

    REC Resources. 2010. Spokane River project, recreation report. Prepared for Avista Utilities.
    REC Resources Pinnacle Research. Nanoose Bay, BC. 425 pp.

    Reynolds, L. M. 1969. Polychlorobiphenyls (PCB's) and their interference with pesticide residue
    analysis. Bull. Environ. Contam. Toxicol. 4(3):128–143.

    Reynolds, L. M. 1971. Pesticide residue analysis in the presence of polychlorobiphenyls (PCB's).
    pp. 27–57. In: Residue reviews. F. A. Gunther and J. D. Gunther, editors. Springer-Verlag New
    York Inc., New York, NY.


    1700189.000 - 7981
                                                    G-51     Dec GMV Re: Opposition to Pl MILs 001120
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23607 Page 245 of
                                           257



    Rice, C. D., and D. Schlenk. 1995. Immune function and cytochrome P4501A activity after acute
    exposure to 3,3',4,4',5-pentachlorobiphenyl (PCB 126) in channel catfish. J. Aquat. Anim.
    Health. 7:195-204.

    Ridolfi Inc. 2006. Remedial design work plan, Spokane River metals sites: Island Complex,
    Murray Road, and Harvard Road North, Spokane, Washington. Prepared for Washington State
    Department of Ecology. Ridolfi Inc. 95 pp.

    Ringer, R. K., R. J. Aulerich, and M. Zabik. 1972. Effect of dietary polychlorinated biphenyls on
    growth and reproduction of mink. American Chemical Society 12:149–154.

    Risebrough, R. 1971. Statement of Robert Risebrough before the committee on commerce,
    United States Senate, dated August 4, 1971, regarding the chemistry of the polychlorinated
    biphenyls. pp. 1-10. United States Senate.

    Risebrough, R., and V. Brodine. 1971. More letters in the wind. pp. 243–255. In: Our world in
    peril. S. Novick and D. Cottrell, editors. Fawcett Publications, Inc., Greenwich, CT.

    Risebrough, R. W. 1969. Chlorinated hydrocarbons in marine ecosystems. pp. 5–23. In:
    Chemical fallout, current research on persistent pesticides. M. W. Miller and G. G. Berg, editors.
    Charles C. Thomas, Springfield, IL.

    Risebrough, R. W. 1975. Ecological implications of trace contaminants in the environment.
    AICHE Symposium Series 71(149):31–38.

    Risebrough, R. W., and V. Brodine. 1970. More letters in the wind. Environment 12(1):16–27.

    Risebrough, R. W., J. Davis, and D. W. Anderson. 1970. Effects of various chlorinated
    hydrocarbons. pp. 40–53. In: The biological impact of pesticides in the environment: a
    symposium assessing the significance of pesticides in relation to ecological problems and health.
    J. W. Gillett, editor. Oregon State University, Environmental Health Sciences Center, Corvallis,
    OR.

    Risebrough, R. W., and B. de Lappe. 1972. Accumulation of polychlorinated biphenyls in
    ecosystems. Environ. Health Perspect. 1:39–45.

    Risebrough, R. W., G. L. Florant, and D. D. Berger. 1970. Organochlorine pollutants in
    peregrines and merlins migrating through Wisconsin. Can. Field-Nat. 84:247–253.

    Risebrough, R. W., R. J. Huggett, J. J. Griffin, and E. D. Goldberg. 1968. Pesticides: transatlantic
    movements in the northeast trades. Science 159(820):1233–1236.

    Risebrough, R. W., P. Reiche, and H. S. Olcott. 1969. Current progress in the determination of
    the polychlorinated biphenyls. Bull. Environ. Contam. Toxicol. 4(4):192–201.

    Risebrough, R. W., V. Vreeland, G. R. Harvey, H. P. Miklas, and G. M. Carmignani. 1972. PCB
    residues in Atlantic zooplankton. Bull. Environ. Contam. Toxicol. 8(6):345–355.




    1700189.000 - 7981
                                                   G-52     Dec GMV Re: Opposition to Pl MILs 001121
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23608 Page 246 of
                                          257



    Robertson, L. W., and D. P. Chynoweth. 1975. Another halogenated hydrocarbon. Environment
    17(6):25–27.

    Robinson, J., A. Richardson, A. N. Crabtree, J. C. Coulson, and G. R. Potts. 1967.
    Organochlorine residues in marine organisms. Nature 214:1307–1311.

    Robinson Research. 2015. Spokane River water quality survey, Spokane, Lincoln, & Stevens
    Counties. Commissioned by the Spokane River Forum. Robinson Research. 40 pp.

    Rodenburg, L. A. 2017. PCBs: An update; PCB webinar, transcription of Dr. Lisa Rodenburg on
    September 25, 2017. Rutgers University. School of Environmental Sciences. Department of
    Environmental Sciences.

    Rodenburg, L. A. 2019. Expert report of Lisa A. Rodenburg, Ph.D. City of Spokane v. Monsanto
    Company, et al. Submitted October 11, 2019. 71 pp.

    Rodenburg, L. A. No date. Identifying PCB sources through fingerprinting. pp. 1-41. Rutgers
    University. School of Environmental and Biological Sciences. Department of Environmental
    Sciences.

    Sanborn, J. R. 1974. The fate of select pesticides in the aquatic environment. Prepared for the
    U.S. Environmental Protection Agency, National Environmental Research Center. University of
    Illinois, Natural History Survey. Springfield, VA. 92 pp.

    Sanders, H. O., and J. H. Chandler. 1972. Biological magnification of a polychlorinated biphenyl
    (Aroclor® 1254) from water by aquatic invertebrates. Bull. Environ. Contam. Toxicol. 7(5):257–
    263.

    Sandvik, P. 2011. Internal memorandum: from Patti Sandvik (EAP Toxics Study Unit) to Ted
    Hamlin, Dave Moore, Adrianne Fernandez, Dave George (ERO) on November 17, 2011
    regarding baseline summary of a long-term monitoring effort in the Spokane River for PCBs,
    PBDEs, and metals. Washington State Department of Ecology.

    Sapozhnikova, Y., O. Bawardi, and D. Schlenk. 2004. Pesticides and PCBs in sediments and fish
    from the Salton Sea, California, USA. Chemosphere 55:797-809.

    Schlenk, D. 1999. Necessity of defining biomarkers for use in ecological risk assessments. Mar.
    Pollut. Bull. 39(1–12):48–53.

    Schlenk, D. 2003. Use of biochemical endpoints to determine relationships between
    contaminants and impaired fish health in a freshwater stream. Hum. Ecol. Risk Assess. 9(1):59–
    66.

    Schmidt, L. 2014. The search for inadvertently produced PCBS; Spokane River Forum 2014,
    Coeur d'Alene, Idaho. pp. 1-31. City of Spokane Wastewater Management.




    1700189.000 - 7981
                                                  G-53    Dec GMV Re: Opposition to Pl MILs 001122
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23609 Page 247 of
                                          257



    Schmidt, T. T., R. W. Risebrough, and F. Gress. 1971. Input of polychlorinated biphenyls into
    California coastal waters from urban sewage outfalls. Bull. Environ. Contam. Toxicol. 6(3):235–
    243.

    Schnell, M. R. 1948. Géographie botanique- note sur la flore montagnarde de l'Quest Africain.
    Comptes rendus de l'Académie des Sciences 227(11):566–568.

    Scholz, A., K. O'Laughlin, D. Geist, J. Uehara, D. Peone, L. Fields, T. Kleist, I. Zozaya, F.
    Peone, and K. Teesatuskie. 1985. Chapter 4. Factors contributing to declines in salmon and
    steelhead runs in the upper Columbia basin before their total destruction by Grand Coulee Dam,
    fisheries technical report no. 2. pp. 90–126. In: Compilation of information on salmon and
    steelhead total run size, catch and hydropower related losses in the Upper Columbia River Basin,
    above Grand Coulee Dam. Eastern Washington University, Cheney, WA.

    Scholz, A., K. O'Laughlin, D. Geist, J. Uehara, D. Peone, L. Fields, T. Kleist, I. Zozaya, F.
    Peone, and K. Teesatuskie. 1985. Chapter 5. Responsibility of hydropower for salmon and
    steelhead losses incurred above Grand Coulee Dam and Bibliography, fisheries technical report
    no. 2. pp. 127–165. In: Compilation of information on salmon and steelhead total run size, catch
    and hydropower related losses in the Upper Columbia River Basin, above Grand Coulee Dam.
    Eastern Washington University, Cheney, WA.

    Scholz, A. T. 2016. Untitled letter from Allan T. Scholz (Eastern Washington University) to the
    Washington Department of Ecology on February 24, 2016 regarding Ecology's establishment of
    a minimum instream flow June 16-September 30 in the Spokane River at 850 CFS below
    Monroe Street Dam and 500 CFS at Greenacres. Eastern Washington University. Cheney, WA.
    71 pp.

    Scholz, N. L., E. Fleishman, L. Brown, I. Werner, M. L. Johnson, M. L. Brooks, C. L.
    Mitchelmore, and D. Schlenk. 2012. A perspective on modern pesticides, pelagic fish declines,
    and unknown ecological resilience in highly managed ecosystems. BioScience 62:428–434.

    Science. 1970. News in brief: call for ban on PCB's. May 1, 1970. p. 557.

    Seiders, K., C. Deligeannis, and K. Kinney. 2006. Washington State Toxics Monitoring Program,
    toxic contaminants in fish tissue and surface water in freshwater environments, 2003, publication
    no. 06-03-019. Washington State Department of Ecology. Olympia, WA. 86 pp.

    Seiders, K., C. Deligeannis, P. Sandvik, and M. McCall. 2014. Freshwater fish contaminant
    monitoring program 2012 results, publication no. 14-03-020. Washington State Department of
    Ecology. Olympia, WA. 29 pp.

    Serdar, D., K. Kinney, M. Mandjikov, and D. Montgomery. 2006. Persistent organic pollutants in
    feed and rainbow trout from selected trout hatcheries, publication no. 06-03-017. Washington
    State Department of Ecology in cooperation with the Washington Department of Fish and
    Wildlife. Olympia, WA. 52 pp.




    1700189.000 - 7981
                                                  G-54    Dec GMV Re: Opposition to Pl MILs 001123
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23610 Page 248 of
                                          257



    Sobotka, T. J. 1970. Differential effects of DDT and polychlorinated biphenyls on the central
    nervous system. Interbureau by-lines no. 6. pp. 313–319. Food and Drug Administration,
    Division of Pesticide Chemistry and Toxicology.

    Solomon, K. E., R. B. Dahlgren, and R. L. Linder. 1973. Abnormal embryos in eggs of pheasants
    given 2, 4-D or PCB. Proc. S. Dak. Acad. Sci. 52:95–99.

    Soltero, R. A., L. M. Humphreys, and L. M. Sexton. 1990. Impact of combined
    sewer/stormwater overflows on the Spokane River, Washington. As per subcontract agreement
    between Bovay Northwest Inc. and Eastern Washington State. Eastern Washington University.
    Department of Biology. Cheney, WA. 79 pp.

    Soltero, R. A., D. G. Nichols, and J. M. Mires. 1980. The effect of continuous advanced
    wastewater treatment by the City of Spokane on the trophic status of Long Lake, WA, during
    1979, DOE no. 80-11. Eastern Washington University. Department of Biology. Cheney WA. 107
    pp.

    Spokane City of. 1945. History of Spokane sewage treatment plant, 1933 to 1939, sewage
    disposal, Spokane, Washington. City of Spokane. Spokane, WA. 6 pp.

    Spokane City of. 1963. 1963 Plant information. Welcome to the City of Spokane sewage
    treatment plant. City of Spokane. 13 pp.

    Spokane City of. 1977. Facilities planning report for sewer overflow abatement. City of Spokane.
    Public Works Department. 118 pp.

    Spokane City of. 1994. City of Spokane, critical areas report, a part of the comprehensive plan.
    City of Spokane. Department of Planning. Spokane, WA. 75 pp.

    Spokane City of. 2006. City of Spokane, WA, wastewater management department facility tour.
    pp. 1-14. City of Spokane.

    Spokane City of. 2014. 2014 Annual report, adaptive management plan for reducing PCBs in
    stormwater discharges, reporting period: May, 2013 to May, 2014. City of Spokane Wastewater
    Management Department. Spokane, WA. 53 pp.

    Spokane City of. 2015. PCBs in municipal products (revised page 12) City of Spokane
    Wastewater Management Department. Spokane, WA. 45 pp.

    Spokane City of. 2016. Environmental report tracking system, ERTS# 669761 - reporting a spill
    at Riverside Park Water Reclamation Facility. City of Spokane Public Works. Spokane, WA.

    Spokane City of. 2017. Draft comprehensive plan and draft environmental impact statement
    draft, an integrated GMA and SEPA document 2000-2020, volume 2; Chapters 16-25. City of
    Spokane. Planning Services. Spokane, WA. 472 pp.

    Spokane City of. 2017. Miscellaneous City of Spokane CSO annual reports dating back to 1999
    through 2017, data concerning CSO overflows and precipitation pp. 1-31. City of Spokane.


    1700189.000 - 7981
                                                  G-55     Dec GMV Re: Opposition to Pl MILs 001124
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23611 Page 249 of
                                          257



    Spokane City of. 2017. Shaping Spokane, comprehensive plan for the City of Spokane, Chapters
    1-14, plan commission consideration draft. City of Spokane. Spokane, WA. 484 pp.

    Spokane City of. 2019. Notice of intent, MS4 phase II East GP (renewal for permit number
    WAR046505 - City of Spokane). City of Spokane.

    Spokane City Historic Preservation Office. 1900. Washington State archives - digital archives
    (Nine Mile dam under construction).
    https://www.digitalarchives.wa.gov/Record/View/F5BBE6E737A343FC4941D9391F9634D3.
    Accessed on November 13, 2019. Spokane City Historic Preservation Office Photographic
    Collection. Office of the Secretary of State, Washington State Arcives, Digital Archives, Cheney,
    WA

    Spokane City Historic Preservation Office. 2019a. The 1880s: Early settlement & pioneer life.
    http://www.historicspokane.org/riverfront-park-history-1880. Accessed on November 12, 2019.
    Spokane City Historic Preservation Office, Spokane, WA.

    Spokane City Historic Preservation Office. 2019b. The 1890s: A burgeoning city.
    http://www.historicspokane.org/riverfront-park-history-1890. Accessed on Novembver 12, 2019.
    Spokane City Historic Preservation Office, Spokane, WA.

    Spokane County. 2009. Appendix II, Spokane County proposed shoreline designations. Spokane
    County Public Works, Division of Planning.

    Spokane Regional Health District. 2018. Education & outreach meeting; Spokane Regional
    Health District on December 11, 2013. Attendees include: Vikki Barthels, Chelsea Updegrove,
    Bruce Williams, Mike LaScuola, Jon Sherve, Toni Taylor, Tracy Stevens, BiJay Adams, Ben and
    Lara Floyd, Joel Breems, Lydia Newell, Karl Rains. Spokane Regional Health District.

    Spokane River PCB Free. 2019. Love your river? Learn more at www.spokaneriverpcbfree.org.
    Spokane River PCB Free.

    Spokane River PCB Free. 2019. PCBs; Lets make the Spokane River PCB free.
    www.spokaneriverpcbfree.org. Accessed on. Spokane River PCB Free.

    SRRTTF. 2019. Summary; Spring 2019 SRRTTF PCB toxics media campaign. Spokane River
    Regional Toxic Task Force (SRRTTF).

    Stalling, D. L., and J. N. Hucking. 1971. Industrial chemicals: gas liquid chromatography-mass
    spectrometry characterization of polychlorinated biphenyls (Aroclors) and 36Cl-labeling of
    Aroclors 1248 and 1254. J. Assoc. Off. Anal. Chem. 54:801–807.

    Stinson, D. W., J. W. Watson, and K. R. McAllister. 2007. Washington state status report for the
    bald eagle. Washington Department of Fish and Wildlife. Olympia, WA. 98 pp.

    Stone, A. 2014. Polychlorinated biphenyls (PCBs) in general consumer products, publication no.
    14-04-035. Washington State Department of Ecology. Olympia, WA. 64 pp.



    1700189.000 - 7981
                                                  G-56    Dec GMV Re: Opposition to Pl MILs 001125
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23612 Page 250 of
                                           257



    Stone, A. 2016. Polychlorinated biphenyls in consumer products, publication no. 16-04-014.
    Washington State Department of Ecology. Hazardous Waste and Toxics Reduction Program.
    Olympia, WA. 61 pp.

    Street, J. C., F. M. Urry, D. J. Wagstaff, and A. D. Blau. 1969. Comparative effects of
    polychlorinated biphenyls and organochlorine pesticides in induction of hepatic microsomal
    enzymes, abstract no. 17 from the 158th National Meeting of the American Chemical Society.
    pp. 1-2. American Chemical Society.

    Sumioka, S. S. 1991. Quality of water in an inactive uranium mine and its effects on the quality
    of water in Blue Creek, Stevens County, Washington, 1984-85, Water-Resources Investigations
    Report 89-4110. U. S. Geological Survey (USGS) prepared in cooperation with the U.S. Bureau
    of Indian Affairs and the U. S. Bureau of Land Management. Tacoma, WA. 67 pp.

    Superior Court of Washington. 1993. Consent decree, no. 93206059-3; State of Washington,
    Department of Ecology, plaintiff, v. General Electric Company, defendant. Superior Court of
    Washington, Spokane County. pp. 1-28.

    SWPCB. 1952. Water quality criteria. SWPCB Publication No. 3. State Water Pollution Control
    Board. Sacramento, CA. 525 pp.

    SWPCB. 1954. Water quality criteria, addendum no. 1. Publication no. 3. State Water Pollution
    Control Board. Sacramento, CA. 150 pp.

    Tanabe, H. 1976. PCB microanalysis. pp. 127–145. In: PCB poisoning and pollution. K. Higuchi,
    editor. Kodansha Ltd.; Academic Press.

    Tannenbaum, J. A. 1975. Persistent PCBs: industrial pollutants may be worse threat than DDT to
    ecology. Wall Street Journal, October 10, 1975. pp. 1, 25.

    Tarrant, K. R., and J. O. G. Tatton. 1968. Organochlorine pesticides in rainwater in the British
    Isles. Nature 219(155):725–727.

    Tatsukawa, R., and T. Wakimoto. 1975. The fate of PCB's in the environment. Environmental
    Quality and Safety 4:188–193.

    Taylor, M. 2014. Personal communication (email from Mike Taylor (City of Spokane) to Craig
    Massie (CH2M Hill) on October 13, 2014 regarding ICWP: Ecology comments on schedule and
    financing). City of Spokane.

    Taylor, M. 2016. State Environmental Policy Act (SEPA) environmental checklist - for
    Wastewater treatment facility's next level of treatment, phases 1 & 2. City of Spokane.

    Tinsley, J. 2012. Then and now photos: Spokane middle falls. The Spokesman-Review, April 9,
    2012. http://www.spokesman.com/stories/2012/apr/09/then-and-now-spokane-middle-falls/#/0.

    Tinsley, J. 2015a. Then and now: Monroe Street dam powerhouse; photo - circa 1920-30: this
    image shows the former Monroe Street Dam powerhouse and the land that later became


    1700189.000 - 7981
                                                   G-57    Dec GMV Re: Opposition to Pl MILs 001126
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23613 Page 251 of
                                          257



    Huntington Park. The Spokesman-Review, April 27, 2015.
    http://www.spokesman.com/stories/2015/apr/27/then-and-now-monroe-street-dam-
    powerhouse/#/0.

    Tinsley, J. 2015b. Then and now: Monroe Street dam powerhouse; Photo -present day: the
    generators of Avista Utilities now reside beneath the octagonal steel cover in the plaza at the
    bottom of Huntington Park, alongside the lower falls. The Spokesman-Review, April 27, 2015.
    https://www.spokesman.com/stories/2015/apr/27/then-and-now-monroe-street-dam-
    powerhouse/#/0.

    Tinsley, J. 2016. Then and now: Travelodge on Havermale Island. The Spokesman-Review,
    November 7, 2017. https://www.spokesman.com/stories/2016/nov/07/then-and-now-travelodge-
    on-havermale-island/.

    Tinsley, J. 2018. Then and now: Spokane in 1910. The Spokesman-Review, June 18, 2018.
    https://www.spokesman.com/stories/2018/jun/18/then-and-now-spokane-in-1910/.

    The Wall Street Journal. 1975. Halt to using PCB chemicals sought by EPA. December 23, 1975.

    Thurston County Superior Court. 2008. Order entering consent decrees, No. 06-2-00427-0; State
    of Washington, Department of Ecology, plaintiff, v. Richard Boyce, Paul Gisselberg, and Jerry
    Overton defendants State of Washington, Thurston County Superior Court, Olympia, WA. pp. 1-
    111.

    Time. 1971. The menace of PCB. pp. 91–92. Time, the Weekly Newsmagazine, Environment,
    Chicago, IL.

    Tinker, J. 1971. The PCB story: seagulls aren't funny any more. New Scientist and Science
    Journal 50:16–18.

    Trapp, M. J., and J. E. Bowdan III. 2019. Expert opinion report of J. Michael Trapp and Joel E.
    Bowdan III. City of Spokane v. Monsanto Company, et al. October 11, 2019. Michael Baker
    International. Carlsbad, CA. 103 pp.

    Tucker, R. K., and M. A. Haegele. 1970. Eggshell thinning as influenced by method of DDT
    exposure. Bull. Environ. Contam. Toxicol. 5(3):191–194.

    U.S. EPA. 1978. Methods for benzidine, chlorinated organic compounds, pentachlorophenol, and
    pesticides in water and wastewater. Interim pending issuance of methods for organic analysis of
    water and wastes. 600/4-81-054. U.S. Environmental Protection Agency, Environmental
    Monitoring and Support Laboratory. Cincinnati, OH. 164 pp.

    U.S. EPA. 1984. Method 608: organochlorine pesticides and PCBs, appendix A to part 136,
    methods for organic chemical analysis of municipal and industrial wastewater. U.S.
    Environmental Protection Agency.




    1700189.000 - 7981
                                                  G-58    Dec GMV Re: Opposition to Pl MILs 001127
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20        PageID.23614 Page 252 of
                                          257



    U.S. EPA. 1984. Method 625: base/neutrals and acids, appendix A to part 136, methods for
    organic chemical analysis of municipal and industrial wastewater. U.S. Environmental Protection
    Agency.

    U.S. EPA. 1986. Method 505: analysis of organohalide pesticides and Aroclors in drinking water
    by microextraction and gas chromatography. Supplement to methods for the determination of
    organic compounds in finished drinking water and raw source water. U.S. Environmental
    Protection Agency, Environmental Monitoring and Support Laboratory, Physical and Chemical
    Methods Branch, Cincinnati, OH.

    U.S. EPA. 1988. Recommendations for and documentation of biological values for use in risk
    assessment, EPA/600/6-87/008. U. S. Environmental Protection Agency. Office of Research and
    Development. Office of Health and Environmental Assessment. Environmental Criteria and
    Assessment Office. , Cincinnati, OH. pp. 1-395.

    U.S. EPA. 1989. Method 505: analysis of organohalide pesticides and commercial
    polychlorinated biphenyl (PCB) products in water by microextraction and gas chromatography,
    revision 2.0. pp. 109–141. U.S. Environmental Protection Agency, Office of Research and
    Development, Environmental Monitoring Systems Laboratory, Cincinnati, OH.

    U.S. EPA. 1989. Method 508: determination of chlorinated pesticides in water by gas
    chromatography with an electron capture detector, revision 3.0. pp. 171–198. U.S.
    Environmental Protection Agency, Office of Research and Development, Environmental
    Monitoring Systems Laboratory, Cincinnati, OH.

    U.S. EPA. 1994. Method 8080A: organochlorine pesticides and polychlorinated biphenyls by gas
    chromatography, revision 1. pp. 1–28. U.S. Environmental Protection Agency.

    U.S. EPA. 1995. Method 505: analysis of organohalide pesticides and commercial
    polychlorinated biphenyl (PCB) products in water by microextraction and gas chromatography,
    revision 2.1. pp. 1–36. U.S. Environmental Protection Agency, Office of Research and
    Development, National Exposure Research Laboratory, Cincinnati, OH.

    U.S. EPA. 1995. Method 508: determination of chlorinated pesticides in water by gas
    chromatography with an electron capture detector, revision 3.1. pp. 1–30. U.S. Environmental
    Protection Agency, Office of Research and Development, National Exposure Research
    Laboratory, Cincinnati, OH.

    U.S. EPA. 1996. Method 8082: polychlorinated biphenyls (PCBs) by gas chromatography,
    revision 0. pp. 1–41. U.S. Environmental Protection Agency.

    U.S. EPA. 1997. Method 1668: toxic polychlorinated biphenyls by isotope dilution high
    resolution gas chromatography/high resolution mass spectrometry. U.S. Environmental
    Protection Agency, Office of Water, Office of Science and Technology, Engineering and
    Analysis Division (4303). Washington, D.C. 82 pp.




    1700189.000 - 7981
                                                 G-59    Dec GMV Re: Opposition to Pl MILs 001128
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23615 Page 253 of
                                          257



    U.S. EPA. 1999. Method 1668, revision A: chlorinated biphenyl congeners in water, soil,
    sediment, and tissue by HRGC/HRMS. No. EPA-821-R-00-002. U.S. Environmental Protection
    Agency, Office of Water (4303). Washington, D.C. 133 pp.

    U.S. EPA. 2000. Introduction to the contract laboratory program. No. EPA 540-R-99-004,
    OSWER 9240.0-34P. U.S. Environmental Protection Agency, Office of Emergency and
    Remedial Response. Washington, D.C. 43 pp.

    U.S. EPA. 2005. Multi-media, multi-concentration chlorinated biphenyl congeners analytical
    service for superfund (CBC01.0). OSWER document 9240.1-48 FS, EPA publication 540-F-05-
    002 (final draft). U.S. Environmental Protection Agency, Office of Solid Waste and Emergency
    Response, Washington, D.C.

    U.S. EPA. 2007. Method 8082A: polychlorinated biphenyls (PCBs) by gas chromatography. pp.
    1–56. U.S. Environmental Protection Agency.

    U.S. EPA. 2008. Method 1668B: chlorinated biphenyl congeners in water, soil, sediment,
    biosolids, and tissue by HRGC/HRMS. No. EPA-821-R-10-005. U.S. Environmental Protection
    Agency, Office of Water, Office of Science and Technology, Engineering and Analysis Division
    (4303T). Washington, D.C. 133 pp.

    U.S. EPA. 2010. Method 1668C: chlorinated biphenyl congeners in water, soil, sediment,
    biosolids, and tissue by HRGC/HRMS. No. EPA-821-R-10-005. U.S. Environmental Protection
    Agency, Office of Water, Office of Science and Technology, Engineering and Analysis Division
    (4303T). Washington, D.C. 118 pp.

    U.S. EPA. 2012. Interim Record of Decision (ROD) amendment, upper basin of the Coeur
    d'Alene River, Bunker Hill Mining and Metallurgical Complex superfund site. U. S.
    Environmental Protection Agency, Region 10. pp. 1-488.

    U.S. EPA. 2016. Method 608.3: organochlorine pesticides and PCBs by GC/HSD. No. EPA-821-
    R-16-009. U.S. Environmental Protection Agency, Office of Science and Technology,
    Engineering and Analytical Support Branch/EAD (4303T). Washington, D.C. 61 pp.

    U.S. EPA. 2017. Polybrominated diphenyl ethers (PBDEs), technical fact sheet, EPA 505-F-17-
    015. U. S. Environmental Protection Agency. Office of Land and Emergency Management. 5 pp.

    Ueno, H., S. Watanabe, and J. Fujita. 1964. Anthelmintic activity of chlorinated diphenyl
    sulfides and related compounds on the liver fluke, Fasciola gigantica, in experimentally infected
    rabbits. Natl. Inst. Anim. Health Q. 4(2):77–85.

    Ueno, H., S. Watanabe, and J. Fujita. 1964. Comparison of the anthelmintic effects of chlorinated
    diphenyl sulfides and their methane derivative on the liver fluke Fasciola gigantica of rabbits
    and sheep. Natl. Inst. Anim. Health Q. 4(3):158–166.

    Underwood, T. J., and D. H. Bennett. 1992. Effects of fluctuating flows on the population
    dynamics of rainbow trout in the Spokane River of Idaho. Northwest Science 66(4):261–268.



    1700189.000 - 7981
                                                  G-60    Dec GMV Re: Opposition to Pl MILs 001129
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23616 Page 254 of
                                          257



    URS. 2008. City of Spokane shoreline master program update. Existing data inventory -
    documents. Prepared by URS 5/24/06. In: Shaping Spokane volume III, Appendix D. pp. 1-5.
    URS.

    URS. 2010. Shoreline inventory and characterization report, accepted by resolution no. 10-014,
    City of Spokane Valley shoreline master program update. Prepared for City of Spokane Valley,
    Community Development Department. Prepared by URS in association with Jim Kolva
    Associates and Michael Folsom. Spokane, WA. 95 pp.

    URS, Brown and Caldwell, Hubbard Gray Consulting, Thomas Dean and Hoskins, and City of
    Spokane. 2004. Stormwater management plan, City of Spokane. URS, Brown and Caldwell,
    Hubbard Gray Consulting, Thomas, Dean and Hoskins, and City of Spokane 144 pp.

    USAEC. 1972. Polychlorinated biphenyls and the environment. Health and safety information
    issue no. 317. pp. 1–16. United States Atomic Energy Commission, Division of Operational
    Safety.

    USDC. 2018. Second amended notice of rule 30(b)(6) deposition to City of Spokane; City of
    Spokane, a municipal corporation, located in the County of Spokane, State of Washington,
    plaintiff, v. Monsanto Company, Solutia, Inc., and Pharmacia Corporation, and Does 1 through
    100, defendants, case no. 15-cv-00201-SMJ. United States District Court. Eastern District of
    Washington.

    Veith, G. D. 1972. Recent fluctuations of chlorobiphenyls (PCBs) in the Green Bay, Wisconsin,
    region. Environ. Health Perspect. 1:51–54.

    Veith, G. D. 1975. Baseline concentrations of polychlorinated biphenyls and DDT in Lake
    Michigan fish, 1971. Pestic. Monit. J. 9(1):21–29.

    Veith, G. D., and G. F. Lee. 1970. A review of chlorinated biphenyl contamination in natural
    waters. Water Res. 4(265–269).

    Veith, G. D., and G. F. Lee. 1971. Chlorobiphenyls (PCBs) in the Milwaukee River. Water Res.
    5(11):1107–1115.

    Veith, G. D., and G. F. Lee. 1971. PCBs in fish from the Milwaukee region. Proceedings of the
    14th Conference on Great Lakes Research. pp. 157–169. University of Wisconsin, Water
    Chemistry Program, Madison, WI.

    Vermeer, K., and L. M. Reynolds. 1970. Organochlorine residues in aquatic birds in the
    Canadian Prairie provinces. Can. Field-Nat. 84:117–129.

    von Oettingen, W. F. 1955. The halogenated aliphatic, olefinic, cyclic, aromatic, and aliphatic-
    aromatic hydrocarbons including the halogenated insecticides, their toxicity and potential
    dangers. Public Health Service Publication No. 414. U.S. Department of Health, Education, and
    Welfare, National Institute of Health, National Institute of Arthritis and Metabolic Diseases.
    Washington, D. C. 457 pp.



    1700189.000 - 7981
                                                  G-61    Dec GMV Re: Opposition to Pl MILs 001130
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20          PageID.23617 Page 255 of
                                          257



    Vos, J. G., and J. H. Koeman. 1970. Comparative toxicologic study with polychlorinated
    biphenyls in chickens with special reference to porphyria, edema formation, liver necrosis, and
    tissue residues. Toxicol. Appl. Pharmacol. 17(3):656–668.

    Vos, J. G., J. H. Koeman, H. L. van der Maas, M. C. ten Noever de Brauw, and R. H. de Vos.
    1970. Identification and toxicological evaluation of chlorinated dibenzofuran and chlorinated
    naphthalene in two commercial polychlorinated biphenyls. Food Cosmet. Toxicol. 8(6):625–633.

    Waldbott, G. L. 1973. Economic poisons. pp. 217–232. In: Health effects of environmental
    pollutants. The C.V. Mosby Company, St. Louis, MO.

    Ware, D. M., and R. F. Addison. 1973. PCB residues in plankton from the Gulf of St. Lawrence.
    Nature 246(5434):519–521.

    Warren-Hicks, W., B. R. Parkhurst, and S. S. Baker Jr. 1989. Ecological assessment of hazardous
    waste sites: a field and laboratory reference. No. EPA/600/3-89/013. Kilkelly Environmental
    Associates; Western Aquatics, Inc. 300 pp.

    WDFW. 2005. 2005 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2005/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2006. 2006 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2006/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2007. 2007 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2007/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2008. 2008 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2008/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2009. 2009 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2009/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2010. 2010 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2010/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2011. 2011 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2011/trapper.php. Washington Department of Fish and
    Wildlife.




    1700189.000 - 7981
                                                  G-62    Dec GMV Re: Opposition to Pl MILs 001131
Case 2:15-cv-00201-SMJ       ECF No. 422-26 filed 01/28/20          PageID.23618 Page 256 of
                                           257



    WDFW. 2012. 2012 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2012/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2013. 2013 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2013/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2014. 2014 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2014/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2015. 2015 Game harvest reports. Available at:
    http://wdfw.wa.gov/hunting/harvest/2015/trapper.php. Washington Department of Fish and
    Wildlife.

    WDFW. 2017. 2017 Future brood document draft. pp. 1-1105. Washington Department of Fish
    and Wildlife.

    WDFW. 2017. Tables with 2017 Trout and Kokanee Stocking Plan for Regions 1 to 6 and 2017
    statewide trout and stocking plan (does not include high lake fry and fingerling plants). pp. 1-36.
    Washington Department of Fish and Wildlife.

    WDOH. 2005. Health consultation, evaluation of polychlorinated biphenyls (PCBs) in fish from
    Long Lake (A.K.A. Long Spokane) Spokane County, Washington. Washington State Department
    of Health under cooperative agreement with the U. S. Department of Health and Human
    Services. Agency for Toxic Substances and Disease Registry. Olympia, WA. 48 pp.

    Western Environmental Law Center. 2016. Petition to amend the instream flow rule for the
    Spokane River & Spokane Valley Rathdrum Prairie (SVRP) aquifer, WAC 173-557. Western
    Environmental Law Center. Eugene, OR. 90 pp.

    Whalen, J. 2000. Draft Spokane River subbasin summary. Prepared for the Northwest Power
    Planning Council by Washington Department of Fish and Wildlife. 47 pp.

    Whittaker, D., and B. Shelby. 2015. Middle Spokane River protection recreation and aesthetic
    flows. For the Center for Environmental Law & Policy, American Whitewater, and Sierra Club
    by Confluence Research and Consulting. 38 pp.

    Widmark, G. 1967. Possible interference by chlorinated biphenyls. J. Assoc. Off. Anal. Chem.
    50(5):1069.

    Wildish, D. J. 1970. The toxicity of polychlorinated biphenyls (PCB) in sea water to Grammarus
    oceanicus. Bull. Environ. Contam. Toxicol. 5(3):202–204.

    Wildish, D. J. 1972. Polychlorinated biphenyls (PCB) in sea water and their effect on
    reproduction of Gammarus oceanicus. Bull. Environ. Contam. Toxicol. 7(2/3):182–187.



    1700189.000 - 7981
                                                   G-63     Dec GMV Re: Opposition to Pl MILs 001132
Case 2:15-cv-00201-SMJ      ECF No. 422-26 filed 01/28/20         PageID.23619 Page 257 of
                                          257



    Windsor, S., K. 2019. Videotaped 30(B)(6) deposition of Scott K. Windsor on September 13,
    2019. Case no. 15-cv-00201-SMJ. City of Spokane, a municipal corporation, located in the
    County of Spokane, State of Washington, plaintiff vs. Monsanto Company, Solutia, Inc., and
    Pharmacia Corporation and Does 1 through 100, defendants. United States District Court.
    Eastern District of Washington, Spokane, WA.

    Yake, W. 1979. Water quality trend analysis the Spokane River basin, publication no. 79-e32.
    Washington State Department of Ecology. Olympia, WA. 52 pp.

    Zabel, E. W., P. M. Cook, and R. E. Peterson. 1995. Toxic equivalency factors of
    polychlorinated dibenzo-p-dioxin, dibenzofuran and biphenyl congeners based on early life stage
    mortality in rainbow trout (Oncorhynchus mykiss). Aquat. Toxicol. 31:315–328.

    Zitko, V. 1970. Polychlorinated biphenyls (PCB) solubilized in water by nonionic surfactants for
    studies of toxicity to aquatic animals. Bull. Environ. Contam. Toxicol. 5(3):279–285.

    Zitko, V. 1971. Polychlorinated biphenyls and organochlorine pesticides in some freshwater and
    marine fishes. Bull. Environ. Contam. Toxicol. 6(5):464–470.

    Zitko, V., and P. M. K. Choi. 1971. PCB and other industrial halogenated hydrocarbons in the
    environment. Technical Report No. 272. Fisheries Research Board of Canada, Biological Station.
    St. Andrews, New Brunswick, Canada. 67 pp.

    Zitko, V., O. Hutzingert, and P. M. K. Choi. 1972. Contamination of the Bay of Fundy - Gulf of
    Maine area with polychlorinated biphenyls, polychlorinated terphenyls, chlorinated
    dibenzodioxins, and dibenzofurans. Environ. Health Perspect. 1:47–50.




    1700189.000 - 7981
                                                 G-64     Dec GMV Re: Opposition to Pl MILs 001133
